Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 15, 2009

 

Among

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

and

 

BANK OF AMERICA, N.A.
WELLS FARGO RETAIL FINANCE, LLC,
as Co-Collateral Agents

 

and

 

THE NEIMAN MARCUS GROUP, INC.

and the other Borrowers referred to herein,

as Borrowers,

 

and

 

NEIMAN MARCUS, INC.

 

and

 

The subsidiaries of The Neiman Marcus Group, Inc. from time to time party hereto

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC

J.P. MORGAN SECURITIES INC.

REGIONS BUSINESS CAPITAL CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners

 

WELLS FARGO RETAIL FINANCE, LLC,
as Syndication Agent

 

JPMORGAN CHASE BANK, N.A.
REGIONS BANK,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

41

SECTION 1.03.

Terms Generally

41

SECTION 1.04.

Accounting Terms; GAAP

41

SECTION 1.05.

Amendment and Restatement of Existing Credit Agreement

41

 

 

 

ARTICLE II

 

The Credits

SECTION 2.01.

Revolving Commitments

42

SECTION 2.02.

Revolving Loans and Borrowings

42

SECTION 2.03.

Requests for Revolving Borrowings

43

SECTION 2.04.

Protective Advances

43

SECTION 2.05.

Swingline Loans

44

SECTION 2.06.

Letters of Credit

46

SECTION 2.07.

Funding of Borrowings

51

SECTION 2.08.

Type; Interest Elections

52

SECTION 2.09.

Termination and Reduction of Revolving Commitments

53

SECTION 2.10.

Repayment of Loans; Evidence of Debt

54

SECTION 2.11.

Prepayment of Loans

55

SECTION 2.12.

Fees

56

SECTION 2.13.

Interest

57

SECTION 2.14.

Alternate Rate of Interest

58

SECTION 2.15.

Increased Costs

58

SECTION 2.16.

Break Funding Payments

59

SECTION 2.17.

Taxes

60

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

62

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

65

SECTION 2.20.

Illegality

66

SECTION 2.21.

Cash Receipts

66

SECTION 2.22.

Reserves; Change in Reserves; Decisions by Co-Collateral Agents

68

SECTION 2.23.

Revolving Commitment Increases and Incremental Term Loans

69

SECTION 2.24.

Borrower Agent

73

SECTION 2.25.

Joint and Several Liability of the Borrowers

73

SECTION 2.26.

Loan Account; Statement of Obligations

75

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

 

SECTION 3.01.

Organization; Powers

76

SECTION 3.02.

Authorization; Enforceability

76

SECTION 3.03.

Governmental Approvals; No Conflicts

76

SECTION 3.04.

Financial Condition; No Material Adverse Change

77

SECTION 3.05.

Properties

77

SECTION 3.06.

Litigation and Environmental Matters

78

SECTION 3.07.

Compliance with Laws and Agreements; Licenses and Permits

79

SECTION 3.08.

Investment Company Status

79

SECTION 3.09.

Taxes

79

SECTION 3.10.

ERISA

79

SECTION 3.11.

Disclosure

79

SECTION 3.12.

Material Agreements

80

SECTION 3.13.

Solvency

80

SECTION 3.14.

Insurance

80

SECTION 3.15.

Capitalization and Subsidiaries

80

SECTION 3.16.

Security Interest in Collateral

81

SECTION 3.17.

Labor Disputes

81

SECTION 3.18.

Federal Reserve Regulations

82

SECTION 3.19.

Senior Indebtedness

82

SECTION 3.20.

Intellectual Property

82

 

 

 

ARTICLE IV

 

Conditions

 

 

SECTION 4.01.

Effective Date

82

SECTION 4.02.

Each Credit Event Other Than Incremental Term Loans

87

SECTION 4.03.

Incremental Term Loans

87

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

88

SECTION 5.02.

Notices of Material Events

91

SECTION 5.03.

Existence; Conduct of Business

92

SECTION 5.04.

Payment of Obligations

92

SECTION 5.05.

Maintenance of Properties

92

SECTION 5.06.

Books and Records; Inspection Rights; Appraisals; Field Examinations

93

SECTION 5.07.

HSBC Agreement and Permitted Replacement Credit Card Program

94

SECTION 5.08.

Compliance with Laws

94

SECTION 5.09.

Use of Proceeds

94

SECTION 5.10.

Insurance

94

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.11.

Additional Loan Parties; Additional Collateral; Further Assurances

94

SECTION 5.12.

Maintenance of Corporate Separateness

97

SECTION 5.13.

Designation of Subsidiaries

97

SECTION 5.14.

Inventory Covenant

97

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

SECTION 6.01.

Indebtedness

97

SECTION 6.02.

Liens

101

SECTION 6.03.

Fundamental Changes

105

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

106

SECTION 6.05.

Asset Sales

108

SECTION 6.06.

Sale and Lease-Back Transactions

110

SECTION 6.07.

Swap Agreements

110

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

110

SECTION 6.09.

Transactions with Affiliates

114

SECTION 6.10.

Restrictive Agreements

115

SECTION 6.11.

Amendment of Material Documents

115

SECTION 6.12.

Certain Equity Securities

116

SECTION 6.13.

Designated Disbursement Account

116

SECTION 6.14.

Minimum Excess Availability

116

SECTION 6.15.

Fixed Charge Coverage Ratio

116

 

 

 

ARTICLE VII

 

Events of Default

 

 

SECTION 7.01.

Events of Default

116

SECTION 7.02.

Exclusion of Immaterial Subsidiaries

120

SECTION 7.03.

Agreements Among Claimholders

120

SECTION 7.04.

Exercise of Remedies

122

SECTION 7.05.

Insolvency and Liquidation Proceedings

125

 

 

 

ARTICLE VIII

 

The Agent

 

ARTICLE IX

 

Miscellaneous

 

 

SECTION 9.01.

Notices

132

SECTION 9.02.

Waivers; Amendments

134

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

138

SECTION 9.04.

Successors and Assigns

140

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.05.

Survival

145

SECTION 9.06.

Counterparts; Integration; Effectiveness

146

SECTION 9.07.

Severability

146

SECTION 9.08.

Right of Setoff

146

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

147

SECTION 9.10.

WAIVER OF JURY TRIAL

147

SECTION 9.11.

Headings

148

SECTION 9.12.

Confidentiality

148

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

148

SECTION 9.14.

USA PATRIOT Act

149

SECTION 9.15.

Disclosure

149

SECTION 9.16.

Appointment for Perfection

149

SECTION 9.17.

Interest Rate Limitation

149

SECTION 9.18.

Cumulative Effect; Conflict of Terms; Entire Agreement; Credit Inquiries; No
Advisory or Fiduciary Responsibility

149

SECTION 9.19.

Confirmation, Ratification and Affirmation by Loan Parties

150

SECTION 9.20.

INTERCREDITOR AGREEMENT

151

 

 

 

ARTICLE X

 

Loan Guaranty

 

 

SECTION 10.01.

Guaranty

152

SECTION 10.02.

Guaranty of Payment

152

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty

152

SECTION 10.04.

Defenses Waived

153

SECTION 10.05.

Rights of Subrogation

153

SECTION 10.06.

Reinstatement; Stay of Acceleration

154

SECTION 10.07.

Information

154

SECTION 10.08.

Taxes

154

SECTION 10.09.

Maximum Liability

154

SECTION 10.10.

Contribution

155

SECTION 10.11.

Liability Cumulative

155

SECTION 10.12.

Release of Loan Guarantors and Borrowers

155

 

SCHEDULES:

 

Commitment Schedule

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Immaterial Subsidiaries

Schedule 1.01(c)

—

Mortgaged Properties

Schedule 3.05(a)

—

Properties

Schedule 3.05(g)

—

Intellectual Property

Schedule 3.06

—

Disclosed Matters

Schedule 3.15

—

Capitalization and Subsidiaries

 

iv

--------------------------------------------------------------------------------


 

Schedule 3.17

—

Labor Disputes

Schedule 4.01(b)

—

Local Counsel

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.05

—

Specified Asset Sales

Schedule 6.09

—

Transactions with Affiliates

Schedule 6.10

—

Existing Restrictions

Schedule 9.01

—

Borrower Agent’s Website for Electronic Delivery

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Base Certificate

Exhibit C — Form of Compliance Certificate

Exhibit D — Joinder Agreement

Exhibit E — Form of Letter of Credit Request

Exhibit F — Form of Borrowing Request

Exhibit G — Form of Revolving Promissory Note

Exhibit H — Form of Incremental Term Promissory Note

 

v

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 15, 2009 (this
“Agreement”), is made by and among THE NEIMAN MARCUS GROUP, INC., a Delaware
corporation (the “Company”), NEIMAN MARCUS, INC., a Delaware corporation
(“Holdings”), each subsidiary of the Company from time to time party hereto, the
Lenders (as defined in Article I), BANK OF AMERICA, N.A., as administrative
agent for the Lenders hereunder (in such capacity, the “Agent”), and BANK OF
AMERICA, N.A. and WELLS FARGO RETAIL FINANCE, LLC, as co-collateral agents (the
“Co-Collateral Agents”).

 

WHEREAS, the Company, the other Loan Parties, certain of the Revolving Lenders
party thereto, Deutsche Bank Trust Company Americas, as administrative agent and
collateral agent, and the other parties thereto are parties to that certain
Credit Agreement dated as of October 6, 2005 (as amended prior to the date
hereto, the “Existing Credit Agreement”);

 

WHEREAS, the Company has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below, the
Existing Credit Agreement be amended and restated as provided herein and that,
from and after the Effective Date, (a) the Revolving Lenders extend credit in
the form of Revolving Loans at any time and from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of $600,000,000 or the aggregate amount of Revolving Commitments
in effect from time to time, (b) the Swingline Lender extend credit at any time
and from time to time during the Availability Period in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$45,000,000, and (c)  the Issuing Banks issue Letters of Credit in an aggregate
face amount at any time outstanding not in excess of $150,000,000, to support
payment obligations incurred in the ordinary course of business by the Company
and its subsidiaries; and

 

WHEREAS, the Revolving Lenders have indicated their willingness to so amend and
restate the Existing Credit Agreement, and to extend such credit, and the
Issuing Banks have indicated their willingness to issue Letters of Credit, in
each case on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto amend and restate the Existing Credit
Agreement in its entirety as follows:

 


ARTICLE I


 


DEFINITIONS


 

SECTION 1.01.                 Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“2028 Debentures” means the 7.125% Senior Debentures due 2028 of the Company
outstanding on the Effective Date.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

--------------------------------------------------------------------------------


 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“ACH” means automated clearing house transfers.

 

“Additional Revolving Commitment Lender” has the meaning set forth in
Section 2.23(b).

 

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if the Board imposes a Reserve Percentage with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

 

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

 

“Aggregate Incremental Capacity” has the meaning set forth in Section 2.23(a).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBOR Rate for an Interest
Period of one month commencing on such date plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

 

“Applicable Percentage” means, with respect to any Revolving Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitment of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time), and (b) with respect to Protective Advances,
a percentage based upon its share of the unused Revolving Commitments.

 

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
LIBOR Rate Revolving Loan, the applicable rate per annum set forth below under
the caption

 

2

--------------------------------------------------------------------------------


 

“ABR Spread” or “LIBOR Rate Spread”, as the case may be, based upon the Average
Historical Excess Availability as of the most recent Adjustment Date, provided
that until the first Adjustment Date occurring on or after the date that is 12
months after the Effective Date, the “Applicable Rate” shall be the applicable
rate per annum set forth below in Category 2:

 

Average Historical Excess Availability

 

ABR Spread

 

LIBOR Rate Spread

 

 

 

 

 

 

 

Category 1

 

 

 

 

 

Average Historical Excess Availability less than or equal to $165,000,000

 

3.50

%

4.50

%

 

 

 

 

 

 

Category 2

 

 

 

 

 

Average Historical Excess Availability greater than $165,000,000, but less than
or equal to $330,000,000

 

3.25

%

4.25

%

 

 

 

 

 

 

Category 3

 

 

 

 

 

Average Historical Excess Availability greater than $330,000,000

 

3.00

%

4.00

%

 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that (i) if an Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

“Applicable Total Percentage” means, with respect to any Lender, a percentage
equal to a fraction the numerator of which is the sum of (a) if such Lender is a
Revolving Lender, the amount of such Lender’s Revolving Commitment (or, if the
Revolving Commitments have terminated or expired, such Lender’s Applicable
Percentage of the aggregate Revolving Exposures at that time) plus (b) if such
Lender is an Incremental Term Loan Lender, the principal amount of the
Incremental Term Loan then owing to such Lender, and the denominator of which is
the sum of the Revolving Commitments (or, if the Revolving Commitments have
terminated or expired, the aggregate Revolving Exposures at that time) plus the
aggregate principal amount of the Incremental Term Loans then outstanding.

 

“Appointed Agent” has the meaning assigned to such term in Article VIII.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.

 

“Available Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all Revolving Lenders then in effect minus the
Revolving Exposure of all Revolving Lenders at such time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect any impediments to the
Co-Collateral Agents’ or the Agent’s ability to realize upon the Collateral
consisting of Borrowing Base Assets included in the Borrowing Base, (b) to
reflect claims and liabilities that such Co-Collateral Agent determines will
need to be satisfied in connection with the realization upon the Collateral
consisting of Borrowing Base Assets included in the Borrowing Base or (c) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date (with the Borrowing Base for any such day used to
determine “Excess Availability” calculated by reference to the most recent
Borrowing Base Certificate delivered to the Agent on or prior to such day
pursuant to Section 5.01(h)).

 

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Revolving Exposure (excluding any Revolving Exposure resulting
from any outstanding Swingline Loans) for the three-month period immediately
preceding such Adjustment Date (or, if less, the period from the Effective Date
to such Adjustment Date), divided by the aggregate Revolving Commitments at such
time.

 

4

--------------------------------------------------------------------------------


 

“BANA” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns.

 

“BANA Account” has the meaning assigned to such term in Section 2.21(d).

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party at the written request of such Loan Party by the Agent, any
Revolving Lender or any of their Affiliates:  (a) commercial credit, purchase or
debit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, ACH transactions,
return items and interstate depository network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which any Co-Collateral Agent
from time to time after the occurrence and during the continuance of a Liquidity
Event establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated liabilities and obligations of the Loan Parties in
respect of Banking Services then provided or outstanding.

 

“Bankruptcy Law” means Title 11 of the United States Code, or any similar
foreign, federal or state law for the relief of debtors as now or hereinafter in
effect.

 

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to any Loan Party, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Loan Party.

 

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(c).

 

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means any of the Company, each Domestic Subsidiary party hereto as of
the date hereof as a Borrower and each other Domestic Subsidiary of the Company
that becomes a Borrower pursuant to Section 5.11(a).

 

“Borrower Agent” has the meaning set forth in Section 2.24.

 

5

--------------------------------------------------------------------------------


 

“Borrower Percentage” has the meaning assigned to such term in Section 2.25(f).

 

“Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

 

“Borrowing” means any (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of LIBOR Rate Revolving Loans, as to
which a single Interest Period is in effect, (b) Swingline Loan, (c) Protective
Advance or (d) Incremental Term Loans of the same Type made, converted or
continued on the same date and, in the case of LIBOR Rate Incremental Term
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” means, at any time, (a) the lesser of (i) 80% of Eligible
Inventory (net of Inventory Reserves), valued at the lower of Cost and market
value, and (ii) 85% of Net Orderly Liquidation Value of Eligible Inventory (net
of Inventory Reserves not already reflected in the determination of Net Orderly
Liquidation Value), plus (b) 85% of the aggregate outstanding Eligible Accounts,
minus (c) without duplication, the then amount of all Availability Reserves and
other Reserves as any Co-Collateral Agent may at any time and from time to time
in the exercise of its Permitted Discretion establish.  The Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(h) (including, for
purposes of Section 2.11, any Non-Ordinary Course Borrowing Base Certificate
delivered pursuant to such Section).

 

“Borrowing Base Assets” means any Loan Party’s Inventory, Credit Card Processor
Accounts and other assets directly related thereto, including documents,
instruments, general intangibles, deposit accounts and the proceeds of all of
the same.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

 

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F, or such other form as shall be approved by the Agent, or a
request for a Borrowing consisting of Incremental Term Loans in such form as may
be approved by the Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (a) any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP, less (b) any
expenditure which is contractually required to be, and is, reimbursed to the
Loan Parties in cash by a third party (including landlords and developers)
during such period of calculation.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the Permitted Holders (i) shall fail to have the
right, directly or indirectly, by voting power, contract or otherwise, to elect
or designate for election at least a majority of the Board of Directors of
Holdings or (ii) shall fail to own, directly or indirectly, beneficially and of
record, shares of Holdings in an amount equal to more than fifty percent (50%)
of the amount of shares owned, directly or indirectly, by the Permitted Holders,
beneficially and of record, as of the Effective Date and such ownership by the
Permitted Holders shall not represent the largest single block of voting
securities of Holdings held, directly or indirectly, by any Person or related
group for purposes of Section 13(d) of the Exchange Act, (b) after a Qualified
Public Offering, any “person” or “group” (within the meaning of Rule 13d-5 of
the Exchange Act but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders, shall “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings (or the Company after a Qualified Public Offering of the
Company) and the percentage of the aggregate ordinary voting power represented
by such Equity Interests beneficially owed by such person or group exceeds the
percentage of the aggregate ordinary voting power represented by Equity
Interests of Holdings (or the Company after a Qualified Public Offering of the
Company) then beneficially owned, directly or indirectly, by the Permitted
Holders, unless (i) the Permitted Holders have, at such time, the right or the
ability, directly or indirectly, by voting power, contract or otherwise to elect
or designate for election at least a majority of the Board of Directors of
Holdings (or the Company after a Qualified Public Offering of the Company) or
(ii) during any period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the board of directors of Holdings (or the
Company after a Qualified Public Offering of the Company) shall be occupied by
persons who were (x) members of the board of directors of Holdings on the
Effective Date or nominated by the board of directors of Holdings (or of the
Company after a Qualified Public Offering of the Company) or by one or more
Permitted Holders or Persons nominated by one or more Permitted Holders or
(y) appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to Holdings or the Company shall occur
under and as defined in the Existing Notes, the Senior Secured Term Loan
Facility, the 2028 Debentures or any other Subordinated Indebtedness of Holdings
or its Subsidiaries constituting Material Indebtedness, or (d) at any time prior
to a Qualified Public Offering of the Company, Holdings shall cease to
beneficially own, directly or indirectly, 100% of the issued and outstanding
Equity Interests of the Company.

 

“Change in Law” means (a) the adoption of any law, rule or Regulation after the
date of this Agreement, (b) any change in any law, rule or Regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or

 

7

--------------------------------------------------------------------------------


 

(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement (other than any such request,
guideline or directive to comply with any law, rule or Regulation that was in
effect on the date of this Agreement).

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any Loan
Party, wherever located.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Incremental Term Loans or Protective Advances.

 

“Co-Collateral Agents” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investors” means Credit Suisse and Leonard Green & Partners, L.P. and their
respective Affiliates.

 

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and the Lenders, to secure the Secured
Obligations; provided, however, that Collateral shall not at any time include
any Margin Stock.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

 

“Collateral Proceeds” means any proceeds, dividends, distributions or other
payments (whether in cash, securities or other property) in respect of, or in
substitution or exchange for, any Collateral or any Liens or claims on, based on
or otherwise arising from or with respect to any Collateral (including claims in
any Bankruptcy Proceeding), or from any sale or other disposition of any
Collateral or any liquidation, foreclosure or similar transaction with respect
to any Collateral.

 

“Commitment” means a Revolving Commitment or an Incremental Term Loan
Commitment.

 

8

--------------------------------------------------------------------------------


 

“Commitment Fee Rate” means, for any day, the applicable rate per annum set
forth below based upon the Average Revolving Loan Utilization as of the most
recent Adjustment Date:

 

Average Revolving Loan Utilization

 

Commitment Fee Rate

 

 

 

 

 

Less than or equal to 50%

 

1.00

%

 

 

 

 

Greater than 50%

 

0.75

%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Commitment Fee Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Consignment Inventory” has the meaning assigned to such term in the Security
Agreement.

 

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Total Indebtedness of the Company and its Subsidiaries
that is secured by Liens as of the end of the most recent fiscal quarter for
which internal financial statements are available immediately preceding the date
on which such event for which such calculation is being made shall occur to
(b) the aggregate amount of EBITDA for the period of the most recently ended
consecutive four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are reasonably
satisfactory to the Agent (it being acknowledged by the Agent that such
adjustments as are consistent with the pro forma adjustment provisions set forth
in the definition of “Fixed Charge Coverage Ratio” in the indentures governing
the Existing Notes shall be satisfactory to it).

 

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Company and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of Capital
Lease Obligations, Attributable Debt in respect of Sale and Lease-Back
Transactions and debt obligations evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (and excluding
any undrawn letters of credit issued in the ordinary course of business) and
(b) the aggregate amount of all outstanding Disqualified Equity Interests of the
Company and all Disqualified Equity Interests and preferred stock of the
Subsidiaries (excluding items eliminated in consolidation), with the amount of
such Disqualified Equity Interests and preferred stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase

 

9

--------------------------------------------------------------------------------


 

Prices, in each case determined on a consolidated basis in accordance with
GAAP.  For purposes of this definition, the “Maximum Fixed Repurchase Price” of
any Disqualified Equity Interests or preferred stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Equity Interests or preferred stock as if such Disqualified Equity
Interests or preferred stock were purchased on any date on which Consolidated
Total Indebtedness shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Equity Interests or preferred stock, such fair market
value shall be determined reasonably and in good faith by the Company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Company’s audited financial
statements (pursuant to which the retail method of accounting is utilized for
substantially all merchandise Inventories).

 

“Credit Card Notification” has the meaning assigned to such term in
Section 2.21(c).

 

“Credit Card Processor” means any Person (other than a Loan Party or any
Affiliate of any Loan Party) who issues or whose members or Affiliates issue
credit or debit cards, including, without limitation, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including credit or debit cards issued by or through American
Express Travel Related Services Company, Inc., Novus Services, Inc., or HSBC
under the HSBC Arrangements or any Permitted Replacement Credit Card Program,
and any servicing or processing agent or any factor or financial intermediary
that facilitates, services, processes or manages the credit authorization,
billing transfer and/or payment procedures with respect to any Borrower’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards.

 

“Credit Card Processor Accounts” means Accounts owing to a Borrower from a
Credit Card Processor (including, without limitation, HSBC under the HSBC
Arrangements or any Permitted Replacement Credit Card Program).

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of any
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of any Borrower, net of any dormancy
reserves maintained by the Company on its books and records in the ordinary
course of business consistent with past practices and (c) liabilities associated
with the Company’s InCircle customer rewards program.

 

10

--------------------------------------------------------------------------------


 

“Customer Credit Liabilities Reserve” means, as of any date, an amount equal to
50% of the Customer Credit Liabilities as reflected in the books and records of
the Company or any other Borrower or such greater percentage thereof as may be
required by any Co-Collateral Agent as a result of any change in the practices,
policies or procedures of any Borrower with respect to Customer Credit
Liabilities at any time after the date hereof.

 

“Customer Deposits” means, at any time, the aggregate balance at such time of
outstanding customer deposits of the Borrowers, net of any dormancy reserves
maintained by the Company on its books and records in the ordinary course of
business consistent with past practices.

 

“Customer Deposits Reserve” means, as of any date, an amount equal to 100% of
the Customer Deposits as reflected in the books and records of any Borrower.

 

“DDA Notification” has the meaning assigned to such term in Section 2.21(c).

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties; provided that references herein to DDAs shall be deemed not to refer to
any Specified Segregated Account.  All funds in such DDAs shall be conclusively
presumed to be Collateral and proceeds of Collateral and the Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the DDAs, subject to the Security Agreement and the Intercreditor Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that has (a) defaulted in its
obligation to make a Revolving Loan or to fund its participation in a Letter of
Credit, Swingline Loan or Protective Advance required to be made or funded by it
hereunder (unless such default has been cured in a manner reasonably
satisfactory to the Agent and the Borrower Agent), (b) notified the Agent or a
Loan Party in writing that it does not intend to satisfy any such obligation or
(c) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or becomes
the subject of a Bankruptcy Proceeding.

 

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives

 

11

--------------------------------------------------------------------------------


 

rise to similar credit risks; provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or its subsidiaries
shall be a Derivative Transaction.

 

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(e).

 

“Discharge of Revolving Facility Obligations” means (a) the payment in full in
cash of the principal and interest (including any interest that would accrue and
become due but for the commencement of a Bankruptcy Proceeding, whether or not
such amounts are allowed or allowable in whole or in part in such case) of all
Revolving Facility Obligations, (b) the payment in full in cash of all other
Revolving Facility Obligations that are due and payable (including (i) any
amounts due or payable under or in respect of any Secured Swap Obligations as a
result of the termination of any associated Swap Agreement or otherwise as a
result of the termination of the Revolving Commitments and/or payment in full of
any other Revolving Facility Obligations, and (ii) any amounts that would accrue
and become due but for the commencement of a Bankruptcy Proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case) or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than indemnification obligations for which no claim or demand
for payment, whether oral or written, has been made at such time), or, in the
case of indemnification obligations for which such a claim or demand for payment
has been made, the payment of cash collateral (pursuant to an agreement in form
and substance reasonably satisfactory to such indemnitee), or at the relevant
indemnitee’s option, the delivery to such indemnitee of a letter of credit
payable to such indemnitee issued by a bank reasonably acceptable to such
indemnitee and in form and substance reasonably satisfactory to such indemnitee,
in either case in such amount as such indemnitee may reasonably require, (c) the
payment in full in cash of cash collateral (pursuant to an agreement in form and
substance reasonably satisfactory to the Relevant Issuing Bank), or at the
relevant Issuing Bank’s option, the delivery to such Issuing Bank of a letter of
credit payable to such Issuing Bank issued by a bank reasonably acceptable to
such Issuing Bank and in form and substance reasonably satisfactory to such
Issuing Bank, in either case in respect of Letters of Credit (and including
banker’s acceptances or similar instruments) in an amount equal to 103% of the
amount of such Letters of Credit and (d) the termination of the Revolving
Commitments; provided that “Discharge of Revolving Facility Obligations” shall
not include an amendment or modification of the Revolving Loans or Revolving
Commitments permitted by this Agreement.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the

 

12

--------------------------------------------------------------------------------


 

holder thereof (other than solely for Qualified Equity Interests), in whole or
in part (except as a result of a change in control or asset sale so long as any
right of the holders thereof upon the occurrence of a change in control or asset
sale event shall be subject to the prior repayment in full of the Loans and all
other Obligations that are then accrued and payable and the termination of the
Commitments), (c) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital, in each case, prior to
the date that is ninety-one (91) days after the earlier of the Maturity Date and
the date the Loans are no longer outstanding and the Commitments have expired or
been terminated or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the earlier of the Maturity Date and the date the Loans are no longer
outstanding and the Commitments have expired or been terminated; provided that
if such Equity Interest is issued to any plan for the benefit of employees of
Holdings or any of its subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute Disqualified Equity Interest solely because
it may be required to be repurchased by Holdings or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

 

“Document” has the meaning set forth in Article 9 of the UCC.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of any tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary,
nonrecurring or unusual charges for such period, (v) any other non-cash charges
for such period (but excluding any non-cash charge in respect of an item that
was included in Net Income in a prior period and any non-cash charge that
relates to the write-down or write-off of inventory), (vi) any charges or
expenses related to the Transactions, (vii) payments made pursuant to
Section 6.09(h) in an aggregate amount in any fiscal year not to exceed
$10,000,000 and (viii) facilities closure, severance and other restructuring
expenses as shall be reasonably approved by the Agent, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(iv) or
(a)(v) taken in a prior period and (ii) any extraordinary, non-recurring or
unusual gains and any non-cash items of income for such period, all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Account” means any Credit Card Processor Account that constitutes
proceeds from the sale or disposition of Inventory in the ordinary course of
business and is deemed by the Co-Collateral Agents, in their Permitted
Discretion, to be an Eligible Account.

 

13

--------------------------------------------------------------------------------


 

Without limiting the foregoing, no Credit Card Processor Account shall be an
Eligible Account if:

 


(A)    SUCH CREDIT CARD PROCESSOR ACCOUNT HAS BEEN OUTSTANDING FOR MORE THAN
FIVE BUSINESS DAYS;


 


(B)    SUCH CREDIT CARD PROCESSOR ACCOUNT IS NOT SUBJECT TO THE FIRST PRIORITY,
VALID AND PERFECTED LIEN OF THE AGENT AS TO SUCH CREDIT CARD PROCESSOR ACCOUNT
OR IS SUBJECT TO ANY OTHER LIEN, OTHER THAN (I) PERMITTED ENCUMBRANCES DESCRIBED
IN CLAUSES (A), (B) AND (H) OF THE DEFINITION THEREOF AND (II) SECOND PRIORITY
LIENS;


 


(C)    A BORROWER DOES NOT HAVE GOOD, VALID AND MARKETABLE TITLE THERETO, FREE
AND CLEAR OF ANY LIEN (OTHER THAN (I) LIENS GRANTED TO THE AGENT, FOR ITS OWN
BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES PURSUANT TO THE SECURITY
DOCUMENTS, (II) PERMITTED ENCUMBRANCES DESCRIBED IN CLAUSES (A), (B) AND (H) OF
THE DEFINITION THEREOF AND (III) SECOND PRIORITY LIENS);


 


(D)    SUCH CREDIT CARD PROCESSOR ACCOUNT DOES NOT CONSTITUTE THE LEGAL, VALID
AND BINDING OBLIGATION OF THE APPLICABLE CREDIT CARD PROCESSOR ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS;


 


(E)    SUCH CREDIT CARD PROCESSOR ACCOUNT IS DISPUTED, OR A CLAIM, COUNTERCLAIM,
DISCOUNT, DEDUCTION, RESERVE, ALLOWANCE, RECOUPMENT, OFFSET OR CHARGEBACK HAS
BEEN ASSERTED WITH RESPECT THERETO BY THE APPLICABLE CREDIT CARD PROCESSOR (BUT
ONLY TO THE EXTENT OF SUCH DISPUTE, CLAIM, COUNTERCLAIM, DISCOUNT, DEDUCTION,
RESERVE, ALLOWANCE, RECOUPMENT, OFFSET OR CHARGEBACK);


 


(F)    SUCH CREDIT CARD PROCESSOR ACCOUNT IS OWED BY A CREDIT CARD PROCESSOR
THAT IS SUBJECT TO A BANKRUPTCY PROCEEDING OR THAT IS LIQUIDATING, DISSOLVING OR
WINDING UP ITS AFFAIRS OR OTHERWISE DEEMED NOT CREDITWORTHY BY ANY CO-COLLATERAL
AGENT IN ITS PERMITTED DISCRETION;


 


(G)    SUCH CREDIT CARD PROCESSOR ACCOUNT DOES NOT CONFORM WITH A COVENANT OR
REPRESENTATION CONTAINED HEREIN AS TO SUCH CREDIT CARD PROCESSOR ACCOUNT;


 


(H)    UNLESS OTHERWISE AGREED BY THE COLLATERAL AGENTS, THE CREDIT CARD
PROCESSOR IS ORGANIZED OR HAS ITS PRINCIPAL OFFICES OR ASSETS OUTSIDE THE UNITED
STATES OR CANADA;


 


(I)    SUCH CREDIT CARD PROCESSOR ACCOUNT IS EVIDENCED BY CHATTEL PAPER OR AN
INSTRUMENT OF ANY KIND, OR HAS BEEN REDUCED TO JUDGMENT; OR


 


(J)    SUCH CREDIT CARD PROCESSOR ACCOUNT INCLUDES A BILLING FOR INTEREST, FEES
OR LATE CHARGES, BUT INELIGIBILITY SHALL BE LIMITED TO THE EXTENT THEREOF.


 

Anything contained herein to the contrary notwithstanding, for purposes of
determining the amount of Eligible Accounts in the Borrowing Base at any time,
any Credit Card Processor Account that otherwise meets the requirements for
Eligible Accounts may be included in such calculation even though the same does
not constitute proceeds from the sale or disposition of

 

14

--------------------------------------------------------------------------------


 

Inventory, provided that such amount shall be subject to adjustment as may be
required by any Co-Collateral Agent at any time and from time to time to reflect
such fact.

 

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, or company engaged in the business of making asset based loans or
commercial loans or a commercial finance company, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $750,000,000,
(c) any Affiliate of a Lender under common control with such Lender or (d) an
Approved Fund of a Lender, provided that in any event, “Eligible Assignee” shall
not include (i) any natural person, (ii) any Defaulting Lender, (iii) Holdings
or the Company or any Affiliate thereof (other than Credit Suisse or any of its
branches or Affiliates engaged in the business of making commercial loans) or
(iv) any Sponsor or any of their respective Affiliates.

 

“Eligible Inventory” means, at any time, all Inventory of the Borrowers;
provided, however, that Eligible Inventory shall not include any Inventory:

 

(A)                                  WHICH IS NOT SUBJECT TO A FIRST PRIORITY
(SUBJECT TO PERMITTED ENCUMBRANCES DESCRIBED IN CLAUSES (A) AND (B) OF THE
DEFINITION THEREOF) PERFECTED LIEN IN FAVOR OF THE AGENT;

 

(B)                                 WHICH IS SUBJECT TO ANY LIEN OTHER THAN
(I) A LIEN IN FAVOR OF THE AGENT, (II) A SECOND PRIORITY LIEN, (III) A PERMITTED
ENCUMBRANCE DESCRIBED IN CLAUSES (A) AND (B) OF THE DEFINITION THEREOF OR (IV) A
LANDLORD LIEN AS TO WHICH A LANDLORD LIEN RESERVE APPLIES;

 

(C)                                  WHICH IS SLOW MOVING (OTHER THAN INVENTORY
LOCATED AT A CLEARANCE CENTER THAT HAS BEEN APPROPRIATELY PRICED CONSISTENT WITH
THE LOAN PARTIES’ CUSTOMARY PRACTICES), OBSOLETE, UNMERCHANTABLE, DEFECTIVE,
USED OR UNFIT FOR SALE;

 

(D)                                 WHICH DOES NOT CONFORM IN ALL MATERIAL
RESPECTS TO THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR
THE SECURITY AGREEMENT;

 

(E)                                  WHICH IS NOT OWNED ONLY BY ONE OR MORE LOAN
PARTIES;

 

(F)                                    WHICH IS NOT FINISHED GOODS OR WHICH
CONSTITUTES WORK-IN-PROCESS, RAW MATERIALS, PACKAGING AND SHIPPING MATERIAL,
SUPPLIES, SAMPLES, PROTOTYPES, DISPLAYS OR DISPLAY ITEMS, BILL-AND-HOLD GOODS,
GOODS THAT ARE RETURNED OR MARKED FOR RETURN (BUT NOT HELD FOR RESALE) OR
REPOSSESSED, OR WHICH CONSTITUTES GOODS HELD ON CONSIGNMENT OR GOODS WHICH ARE
NOT OF A TYPE HELD FOR SALE IN THE ORDINARY COURSE OF BUSINESS;

 

(G)                                 WHICH IS NOT LOCATED IN THE U.S. OR IS IN
TRANSIT WITH A COMMON CARRIER FROM VENDORS OR SUPPLIERS;

 

(H)                                 WHICH IS LOCATED AT ANY LOCATION (OTHER THAN
A RETAIL STORE OR CLEARANCE CENTER) LEASED BY A LOAN PARTY, UNLESS (I) THE
LESSOR HAS DELIVERED TO THE AGENT A COLLATERAL ACCESS AGREEMENT AS TO SUCH
LOCATION OR (II) A RESERVE FOR RENT, CHARGES, AND OTHER AMOUNTS DUE OR TO BECOME
DUE WITH RESPECT TO SUCH LOCATION HAS BEEN ESTABLISHED BY ANY CO-COLLATERAL
AGENT IN ITS PERMITTED DISCRETION;

 

15

--------------------------------------------------------------------------------


 

(I)                                     WHICH IS LOCATED IN ANY THIRD PARTY
WAREHOUSE OR IS IN THE POSSESSION OF A BAILEE (OTHER THAN A THIRD PARTY
PROCESSOR) AND IS NOT EVIDENCED BY A DOCUMENT, UNLESS (I) SUCH WAREHOUSEMAN OR
BAILEE HAS DELIVERED TO THE AGENT A COLLATERAL ACCESS AGREEMENT AND SUCH OTHER
DOCUMENTATION AS THE AGENT MAY REASONABLY REQUIRE OR (II) AN APPROPRIATE RESERVE
HAS BEEN ESTABLISHED BY ANY CO-COLLATERAL AGENT IN ITS PERMITTED DISCRETION;

 

(J)                                     WHICH IS BEING PROCESSED OFFSITE AT A
THIRD PARTY LOCATION OR OUTSIDE PROCESSOR, OR IS IN-TRANSIT TO OR FROM SAID
THIRD PARTY LOCATION OR OUTSIDE PROCESSOR;

 

(K)                                  WHICH IS THE SUBJECT OF A CONSIGNMENT BY
ANY BORROWER AS CONSIGNOR;

 

(L)                                     WHICH IS REPORTED IN A BORROWER’S BOOKS
AND RECORDS AS PART OF THE COMPANY’S “EPICURE” DIVISION OR, WITHOUT DUPLICATION
OF THE FOREGOING, IS PERISHABLE, TO THE EXTENT THE BOOK VALUE OF SUCH INVENTORY
EXCEEDS $5,000,000;

 

(M)                               WHICH CONTAINS OR BEARS ANY INTELLECTUAL
PROPERTY RIGHTS LICENSED TO ANY LOAN PARTY BY ANY PERSON OTHER THAN A LOAN PARTY
UNLESS THE AGENT IS REASONABLY SATISFIED THAT IT MAY SELL OR OTHERWISE DISPOSE
OF SUCH INVENTORY WITHOUT (I) INFRINGING THE RIGHTS OF SUCH LICENSOR,
(II) VIOLATING ANY CONTRACT WITH SUCH LICENSOR, OR (III) INCURRING ANY LIABILITY
WITH RESPECT TO PAYMENT OF ROYALTIES OTHER THAN ROYALTIES INCURRED PURSUANT TO
SALE OF SUCH INVENTORY UNDER THE CURRENT LICENSING AGREEMENT RELATING THERETO;

 

(N)                                 WHICH IS NOT REFLECTED IN A CURRENT RETAIL
STOCK LEDGER REPORT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (EXCEPT AS TO
GOODS RECEIVED BUT NOT RECORDED IN THE RETAIL STOCK LEDGER); OR

 

(O)                                 WHICH IS ACQUIRED IN CONNECTION WITH A
PERMITTED ACQUISITION TO THE EXTENT THE AGENT OR A CO-COLLATERAL AGENT SHALL NOT
HAVE RECEIVED A REPORT IN RESPECT OF SUCH INVENTORY, WHICH REPORT SHOWS RESULTS
REASONABLY SATISFACTORY TO THE AGENT AND THE CO-COLLATERAL AGENTS.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, transportation, disposal, release or threatened release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

16

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (c) a determination that any Plan is in “at risk” status
(within the meaning of Section 303(i)(4) of ERISA); (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by a Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice of an intent to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by a Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
the aggregate total Revolving Commitments at such time and the Borrowing Base at
such time (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(h)), minus (b) the
aggregate Revolving Exposures of all Revolving Lenders at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Company or any other Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes

 

17

--------------------------------------------------------------------------------


 

imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Company or any other Loan Party is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower Agent under Section 2.19(b)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company or any other Loan Party with respect
to such withholding tax pursuant to Section 2.17(a).

 

“Existing Agent” means Deutsche Bank Trust Company Americas, as administrative
agent and collateral agent under the Existing Credit Agreement.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements hereto.

 

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Company or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Effective Date and (b) listed on
Schedule 1.01(a).

 

“Existing Mortgage” means any “Mortgage” as defined in, and granted pursuant to,
the Existing Credit Agreement and in existence on the Effective Date.

 

“Existing Note Documents” means, collectively, the Senior Note Documents and the
Senior Subordinated Note Documents.

 

“Existing Notes” means the Senior Notes and the Senior Subordinated Notes.

 

“Federal Funds Effective Rate” means, (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the Agent on the
applicable day on such transactions, as determined by the Agent.

 

“Financial Officer” means the chief financial officer, treasurer or controller
of the Company.

 

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) cash Interest Expense, plus (b) the aggregate amount of scheduled
principal payments in respect of long-term Indebtedness of the Company and the
Subsidiaries made during such period (other than payments made by the Company or
any Subsidiary to the Company or a Subsidiary), plus (c) expense for taxes paid
in cash, plus (d) Restricted Payments paid in cash, plus (e) Restricted Debt
Payments, plus (f) scheduled Capital Lease Obligation payments, all calculated
for such period for the Company and its Subsidiaries on a consolidated basis.

 

18

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, at any time, the ratio, determined for the
period of 12 fiscal months most recently ended for which financial statements
have been, or were required to be, delivered pursuant to Section 5.01, of
(a) EBITDA minus the unfinanced portion of Capital Expenditures, excluding
(i) any Capital Expenditure made with proceeds applied within twelve (12) months
of receipt of (x) any casualty insurance, condemnation or eminent domain or
(y) any sale of assets (other than Inventory or Credit Card Processor Accounts)
or (ii) any portion of the purchase price for a Permitted Acquisition which is
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP, to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the Primary Obligor so as to
enable the Primary Obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Effective Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of

 

19

--------------------------------------------------------------------------------


 

which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“HSBC Agreements” means the Purchase, Sale and Servicing Transfer Agreement
dated as of June 8, 2005, among HSBC Bank Nevada, N.A., HSBC Finance Corporation
(together with their Affiliates, “HSBC”), the Company and Bergdorf
Goodman, Inc., and all material agreements and instruments entered into in
connection therewith, including the Credit Card Program Agreement and the
related Services Agreement, in each case, as amended prior to the date hereof
and as may be further amended from time to time in accordance with the terms of
this Agreement.

 

“HSBC Arrangements” means the private label credit card program between the
Company and HSBC pursuant to the terms of the HSBC Agreements.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Company to the Agent and that
(i) contributed 2.5% or less of EBITDA for the period of four fiscal quarters
most recently ended more than forty-five (45) days prior to the date of
determination, (ii) had consolidated assets representing 2.5% or less of the
consolidated total assets of the Company and the Subsidiaries on the last day of
the most recent fiscal quarter ended more than forty-five (45) days prior to the
date of determination and (iii) did not own any Inventory with an aggregate
value of more than $5,000,000.  The Immaterial Subsidiaries as of the Effective
Date are listed on Schedule 1.01(b).

 

“Impacted Lender” means any Lender (a) that is a Defaulting Lender, (b) as to
which the Swingline Lender or applicable Issuing Bank, as the case may be, has
actual knowledge that such Lender has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, or (c) is under the
Control of an entity that has become subject to a Bankruptcy Proceeding;
provided, however that a Lender shall not be an Impacted Lender solely by virtue
of the ownership or acquisition of any Equity Interest in such Lender or the
Person controlling such Lender by a Governmental Authority.

 

“Incremental Term Loan Amendment” has the meaning specified in Section 2.23(c).

 

“Incremental Term Loan Claimholders” means, at any relevant time, the holders of
Incremental Term Loan Obligations at such time.

 

20

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” means, as to any Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make an
Incremental Term Loan as set forth in an Incremental Term Loan Amendment.

 

“Incremental Term Loan Lender” has the meaning set forth in Section 2.23(c).

 

“Incremental Term Loan Obligations” means all present or future loans, advances,
debts, liabilities and obligations (whether or not performance is then required
or contingent, or such amounts are liquidated or determinable) owing by any Loan
Party to any Incremental Term Loan Lender in respect of any Incremental Term
Loan, whether or not evidenced by a Note, arising under this Agreement or any of
the other Loan Documents, including all principal, interest, fees, expenses,
charges, indemnities and other amounts (including interest, fees, expenses and
other amounts accrued or incurred on and after the filing of a petition
initiating any Bankruptcy Proceeding, whether or not such interest or fees are
deemed to accrue, or such expenses or other amounts are incurred, after the
filing of such petition and whether or not allowed or allowable as a claim in
such proceeding).

 

“Incremental Term Loans” has the meaning set forth in Section 2.23(c).

 

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (e) all Obligations of such Person in respect of Disqualified Equity
Interests, (f) any obligation of such Person (whether or not contingent) to any
other Person in respect of a letter of credit or other Guarantee issued by such
other Person, (g) any Swap Obligation, except that if any Swap Agreement
relating to such Swap Obligation provides for the netting of amounts payable by
and to such Person thereunder or if any such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount thereof, (h) any
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) a Lien on any
asset of such Person (provided that the amount of such Indebtedness shall be the
lesser of the fair market value of such asset at the date of determination
determined by such Person in good faith and the amount of such Indebtedness of
others so secured) and (i) any Indebtedness of others Guaranteed by such
Person.  For all purposes hereof, the Indebtedness of any Person shall exclude
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset to satisfy warranties or other
unperformed obligations of the seller of such asset (other than earn-out
obligations).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning set forth in Section 3.11(a).

 

21

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2009, relating to the Company.

 

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the Original Closing Date, among Holdings, the Company,
the Subsidiaries party from time to time thereto, the Existing Agent and the
Term Loan Agent (as defined in the Intercreditor Agreement), as previously
amended, as supplemented as of the date hereof pursuant to the Substitution of
Agent and Joinder Agreement, and as may be further amended, amended and
restated, supplemented or otherwise modified in accordance with its terms.

 

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations and Synthetic Lease
Obligations and the interest portion of any deferred payment obligation, but
excluding amortization of deferred financing costs and amortization of original
issue discount on any Indebtedness) of the Company and its Subsidiaries for such
period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP; provided that there shall be excluded therefrom any
Interest Expense of any Person accrued prior to the date it becomes a Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Subsidiaries.

 

“Interest Payment Date” means (a) with respect to any ABR Revolving Loan (other
than a Swingline Loan), the first Business Day of each January, April, July and
October and the Maturity Date, (b) with respect to any LIBOR Rate Revolving
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBOR Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period (or if such day is not a Business Day, the
next succeeding Business Day), (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid, and (d) with respect to any Incremental
Term Loan, each day specified as an Interest Payment Date in the applicable
Incremental Term Loan Amendment.

 

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent reasonably acceptable to each Lender, nine or twelve months)
thereafter, as the Borrower Agent may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically

 

22

--------------------------------------------------------------------------------


 

corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Grace Period” means, with respect to any Inventory Shortfall, the
earlier of (a) the date which is 30 days after the occurrence of such Inventory
Shortfall, and (b) if on the date of such Inventory Shortfall or at any time
thereafter Excess Availability is or becomes less than $75,000,000, the date
which is five Business Days after the first date on or after the date of the
occurrence of such Inventory Shortfall on which Excess Availability is or
becomes less than $75,000,000.

 

“Inventory Reserves” means (a) such reserves as may be established from time to
time by any Co-Collateral Agent, in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory and (b) Shrink Reserves.

 

“Inventory Shortfall” has the meaning specified in Section 5.14.

 

“Issuing Bank” means each of Bank of America, N.A., Wells Fargo Bank, N.A.,
Wachovia Bank, National Association and any other Revolving Lender which at the
request of the Borrower Agent and with the consent of the Agent (not to be
unreasonably withheld) agrees to become an Issuing Bank and, solely with respect
to any Existing Letter of Credit (and any amendment, renewal or extension
thereof in accordance with this Agreement), the Lender or Affiliate of a Lender
that issued such Existing Letter of Credit.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

“Joint Lead Arrangers” means Banc of America Securities LLC, Wells Fargo Retail
Finance, LLC, J.P. Morgan Securities Inc. and Regions Business Capital
Corporation.

 

“Landlord Lien” means any Lien of a landlord on the Company’s or any
Subsidiary’s property, granted by statute.

 

“Landlord Lien Reserve” means an amount equal to up to two months’ rent for all
of the Loan Parties’ leased locations where Eligible Inventory is located in
each Landlord Lien State, other than leased locations with respect to which the
Agent shall have received a landlord’s waiver or subordination of lien in form
reasonably satisfactory to the Agent.

 

“Landlord Lien State” means (i) each of Washington, Virginia, Pennsylvania,
Delaware and the District of Columbia and (ii) such other state(s) that the
Agent determines after the Effective Date and notifies the Borrower Agent
thereof, that, as a result of a change in law (or in the interpretation or
application thereof by any Governmental Authority) occurring after

 

23

--------------------------------------------------------------------------------


 

the Effective Date, a landlord’s claim for rent has priority by operation of law
over the Lien of the Agent in any of the Collateral consisting of Eligible
Inventory.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

 

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Company or any other Loan Party at such time, less (c) the
amount then on deposit in the LC Collateral Account.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule, any Incremental
Term Loan Lender, and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any standby or commercial letter of credit issued (or,
in the case of an Existing Letter of Credit, deemed to be issued) pursuant to
this Agreement.

 

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

 

“LIBOR Rate” means, with respect to any Interest Period, the per annum rate of
interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined by
the Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
the Agent); or (b) if BBA LIBOR is not available for any reason, the interest
rate at which Dollar deposits in the approximate amount of the LIBOR Rate Loan
would be offered by the Agent’s London branch to major banks in the London
interbank Eurodollar market.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means the determination by the Agent or any Co-Collateral
Agent that Excess Availability on any day is less than the greater of (a) 20% of
the lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing
Base and (b) $75,000,000, provided that the Agent or such Collateral Agent has
notified the Borrower Agent thereof.  For

 

24

--------------------------------------------------------------------------------


 

purposes of Section 2.21 only, the occurrence of a Liquidity Event shall be
deemed continuing notwithstanding that Excess Availability may thereafter exceed
the amount set forth in the preceding sentence unless and until Excess
Availability exceeds such amount for ninety (90) consecutive days, in which
event a Liquidity Event shall no longer be deemed to be continuing for purposes
of Section 2.21; provided that a Liquidity Event may not be cured as
contemplated by this sentence more than two times in any four-fiscal-quarter
period.

 

“Loan Account” has the meaning assigned to such term in Section 2.27.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letters of Credit or Letter of Credit applications, the
Collateral Documents, any Perfection Certificate and the Intercreditor
Agreement.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, each Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement, and their respective successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Protective Advances and
Incremental Term Loans (if any).

 

“Management Services Agreement” means the agreement among Holdings, the Company
and the Sponsors dated as the Original Closing Date, as amended from time to
time in accordance with the terms hereof, pursuant to which the Sponsors agree
to provide certain advisory services to Holdings and the Company in exchange for
certain fees.

 

“Management Stockholders” means the management officers or employees of the
Company or its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof on the Effective Date.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or (c)
the rights of, or remedies available to the Agent, the Co-Collateral Agents, the
Issuing Banks or the Lenders under, the Loan Documents.

 

25

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of Holdings, the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings, the Company or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Maturity Date” means January 15, 2013 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Properties” means, initially, the owned real properties and leasehold
and subleasehold interests of the Loan Parties specified on Schedule 1.01(c),
and shall include each other parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.11.

 

“Mortgage Amendments” has the meaning specified in Section 4.01(p).

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means with respect to any Non-Ordinary Course Asset
Dispositions, the amount of all cash proceeds (including, when received, any
deferred or escrowed payments) received by the Company or any of its
Subsidiaries in connection with such transaction, net of reasonable and
customary costs and expenses (including taxes) actually incurred and then paid
or due and payable in connection therewith.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Company or
is merged into or consolidated with the Company or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received in cash
by the Company or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of

 

26

--------------------------------------------------------------------------------


 

any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition by one or more Loan Parties of Inventory with a carrying value in an
aggregate amount in excess of $25,000,000, including any such sale, transfer or
other disposition in bulk (other than customary end of season clearance sales to
jobbers) or in connection with the closing of one or more retail store
locations.

 

“Non-Ordinary Course Borrowing Base Certificate” means a Borrowing Base
Certificate delivered in connection with a Non-Ordinary Course Asset Disposition
pursuant to Section 5.01(h) giving pro forma effect to such Non-Ordinary Course
Asset Disposition.

 

“Non-Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means the Revolving Facility Obligations and the Incremental Term
Loan Obligations.

 

“Original Closing Date” means October 6, 2005.

 

“Other Information” has the meaning assigned to such term in Section 3.11(b).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Pari Passu Liens” means any Lien on the Collateral granted for the benefit of
the holders of the 2028 Debentures that is required by the terms of the
indenture applicable thereto as a result of the grant of security interests
pursuant to any Loan Document, the Term Loan Security Documents or otherwise.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

 

27

--------------------------------------------------------------------------------


 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Default or Event of Default exists or has occurred
and is continuing, (b) Excess Availability shall be not less than 25% of the
lesser of (i) the Revolving Commitments and (ii) the Borrowing Base immediately
after giving effect to the making of such Specified Payment, (c) the Agent and
Co-Collateral Agents shall have received projections reasonably satisfactory to
the Agent and the Co-Collateral Agents demonstrating that Projected Average
Excess Availability on the last day of each fiscal month during the 12-month
period immediately succeeding any such Specified Payment (after giving pro forma
effect thereto) shall be not less than 25% of the lesser of (A) the Revolving
Commitments and (B) the Borrowing Base, and (d) the Fixed Charge Coverage Ratio
as of the end of the most recently ended 12-month period, calculated on a pro
forma basis to give effect to such Specified Payment as if such Specified
Payment had been made as of the first day of such period, shall be equal to or
greater than 1.20 to 1.00 or, if the Specified Payment is a Restricted Debt
Payment, 1.10 to 1.00; provided that, if Excess Availability at the time of
determination (after giving pro forma effect to any Borrowings made in
connection with such Specified Payment) is greater than 35% of the lesser of
(i) the Revolving Commitments and (ii) the Borrowing Base, clauses (d) and
(e) of the definition of Fixed Charges (including, solely for purposes of this
clause (d), any such Specified Payment constituting a Restricted Payment or
Restricted Debt Payment) shall not be included in Fixed Charges for purposes of
calculating the Fixed Charge Coverage Ratio for purposes of this clause (d).

 

“Payment in Full” means, with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees, expenses or
other amounts that would accrue and become due but for the commencement of a
Bankruptcy Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case; and (b) if such Obligations are LC Exposure
(other than LC Disbursements) or inchoate or contingent in nature, the payment
in full in cash of cash collateral or, at the Agent’s option, the delivery to
the Agent of a letter of credit payable to the Agent issued by a bank reasonably
acceptable to the Agent and in form and substance reasonably satisfactory to the
Agent, in the amount of 103% of such Obligations.  No Loans shall be deemed to
have been paid in full until all Commitments related to such Loans have expired
or been terminated.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit I to
the Security Agreement or any other form approved by the Agent.

 

“Permitted Acquisition” means the acquisition by the Company or any Subsidiary
of all or substantially all the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person or not
less than 100% (or such lesser percentage that, when combined with the
percentage of Equity Interests owned by the Company or such Subsidiary prior to
such acquisition, would equal 100%) of the Equity Interests (other than
directors’ qualifying shares) of a Person; provided that as of the date of such
acquisition and after

 

28

--------------------------------------------------------------------------------


 

giving effect thereto, (i) no Default or Event of Default shall exist or have
occurred and be continuing; (ii) the acquired assets, division or Person is in a
substantially similar line of business as that conducted by the Company and the
Subsidiaries during the then current and most recent fiscal year or businesses
reasonably related or ancillary thereto; (iii) each of the Permitted Acquisition
Conditions shall have been satisfied; (iv) in the event that the purchase price
of the proposed acquisition is greater than $25,000,000, the Agent shall have
received, not less than five Business Days’ prior to the date of consummation of
such acquisition, written notice thereof, together with and including (A) the
names of the parties to such acquisition, (B) the proposed date and amount of
the acquisition, (C) a list and description of the assets or shares to be
acquired, (D) the total purchase price and the terms of payment, and (E) such
other information with respect thereto as the Agent may reasonably request; and
(v) the Company and the Subsidiaries shall comply, and (if applicable) shall
cause the acquired Person to comply, with the applicable provisions of
Section 5.11 and the Collateral Documents.

 

“Permitted Acquisition Conditions” means, with respect to any proposed Permitted
Acquisition, that (a) immediately prior to and after giving effect to such
Permitted Acquisition, each of the Payment Conditions is satisfied, and (b) the
Agent shall have received projections reasonably satisfactory to the Agent
demonstrating that the projected Fixed Charge Coverage Ratio as of the last day
of the 12-month period immediately following the consummation of such Permitted
Acquisition, shall be not less than 1.00 to 1.00 after giving pro forma effect
to such Permitted Acquisition as if such Permitted Acquisition (if applicable to
such calculation) had been made as of the first day of such period.

 

“Permitted Cure Security” shall mean any Qualified Equity Interest of Holdings.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

 

“Permitted Encumbrances” means:

 

(A)                                  LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN THIRTY (30)
DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;

 

(B)                                 STATUTORY LIENS OF LANDLORDS, CARRIERS,
WAREHOUSEMEN, MECHANICS, MATERIALMEN, REPAIRMEN, CONSTRUCTION CONTRACTORS OR
OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH SECURE AMOUNTS
NOT OVERDUE FOR A PERIOD OF MORE THAN THIRTY (30) DAYS, OR IF MORE THAN THIRTY
(30) DAYS OVERDUE, ARE UNFILED AND NO OTHER ACTION HAS BEEN TAKEN TO ENFORCE
SUCH LIEN OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;

 

(C)                                  LEASES, SUBLEASES, SPACE LEASES, LICENSES
OR SUBLICENSES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT
INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS OF HOLDINGS, THE COMPANY AND
ITS SUBSIDIARIES;

 

29

--------------------------------------------------------------------------------


 

(D)                                 PLEDGES AND DEPOSITS OF CASH AND CASH
EQUIVALENTS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY OR SIMILAR LAWS
OR REGULATIONS; AND PLEDGES AND DEPOSITS IN THE ORDINARY COURSE OF BUSINESS
SECURING LIABILITY FOR REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO
(INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES FOR
THE BENEFIT OF) INSURANCE CARRIERS PROVIDING PROPERTY, CASUALTY OR LIABILITY
INSURANCE TO HOLDINGS, THE COMPANY OR ANY SUBSIDIARY;

 

(E)                                  DEPOSITS OF CASH AND CASH EQUIVALENTS TO
SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, GOVERNMENT CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS, PERFORMANCE BONDS
AND OTHER OBLIGATIONS OF A LIKE NATURE (INCLUDING THOSE TO SECURE HEALTH, SAFETY
AND ENVIRONMENTAL OBLIGATIONS), IN EACH CASE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

 

(F)                                    LIENS IN RESPECT OF JUDGMENTS THAT DO NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 7.01(J);

 

(G)                                 EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS AND SIMILAR ENCUMBRANCES AND MINOR
TITLE DEFECTS ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS, AND ANY OTHER LIENS SCHEDULED AS EXCEPTIONS ON ANY OF THE TITLE
INSURANCE POLICIES, WHICH DO NOT IN THE AGGREGATE MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF BUSINESS OF THE COMPANY OR ANY SUBSIDIARY, AND ANY OTHER
LIENS “INSURED OVER” BY THE TITLE INSURANCE COMPANY; AND

 

(H)                                 RIGHTS OF SETOFF AND OTHER CUSTOMARY LIENS
IN FAVOR OF ISSUERS OF CREDIT CARDS ARISING IN THE ORDINARY COURSE OF BUSINESS
SECURING THE OBLIGATION OF THE COMPANY AND ITS SUBSIDIARIES TO PAY CUSTOMARY
FEES AND EXPENSES IN CONNECTION WITH CREDIT CARD ARRANGEMENTS ENTERED INTO WITH
SUCH ISSUERS;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means the Sponsors, Management Stockholders and the Co-
Investors.

 

“Permitted Investments” shall mean (a) marketable securities issued or directly
and unconditionally guaranteed as to interest and principal by the United States
government or any agency of the United States government, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally available from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service); (c) commercial paper issued by any
Revolving Lender or any bank holding company owning any Revolving Lender who is
not a Defaulted Lender at the time of acquisition thereof; (d) commercial paper
maturing no more than 12 months after the date of

 

30

--------------------------------------------------------------------------------


 

creation thereof and, at the time of acquisition, having a rating of at least
A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (e) domestic and Eurodollar certificates
of deposit or bankers’ acceptances issued or accepted by any Revolving Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that is at least
(i) “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $250,000,000, in each case maturing within 12
months after issuance or acceptance thereof; (f) repurchase agreements with a
term of not more than 30 days for underlying securities of the type described in
clauses (a), (b) and (e) above entered into with any bank meeting the
qualifications specified in clause (e) above or securities dealers of recognized
national standing; (g) marketable short-term money market and similar securities
having a rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); (h) shares of
investment companies that are registered under the Investment Company Act of
1940 and invest solely in one or more of the types of securities described in
clauses (a) through (g) above; and (i) in the case of investments by any Foreign
Subsidiary or investments made in a country outside the United States of
America, other customarily utilized high-quality investments in the country
where such Foreign Subsidiary is located or in which such investment is made
that would customarily constitute “cash equivalents”.

 

“Permitted Replacement Credit Card Program” means any private label credit card
program or similar arrangement substantially similar in all material respects to
the HSBC Arrangements, with such modifications as the Agent shall have consented
to in writing prior to the effectiveness thereof (such consent not to be
unreasonably withheld or delayed), which, after notice to the Agent in
accordance with Section 5.07, is entered into by the Company or any of its
Subsidiaries on commercially reasonable terms generally available at that time
(as determined in good faith by the Company), or is in effect with respect to
any Person that becomes a Subsidiary after the date hereof in connection with a
Permitted Acquisition and is not created in contemplation of or in connection
therewith, provided that if such program grants a security interest in any
assets other than those certain Accounts, receivables, or transferor interest or
other similar residual interests subject to such program or arrangement,
including a security interest in any returned goods, and the grant of such
security interest could reasonably be expected to be detrimental in any material
respect to the rights and interests of the Lenders under the Loan Documents, as
determined by the Agent in its reasonable discretion, such program shall not be
considered a Permitted Replacement Credit Card Program unless and until the
Agent and the third party with whom the program is created have entered into an
intercreditor agreement reasonably satisfactory to the Agent with respect to the
priority and enforcement of such security interests.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were

 

31

--------------------------------------------------------------------------------


 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” the rate of interest announced by the Agent from time to time as
its prime rate.  Such rate is set by the Agent on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate.  Any change in such rate announced by the
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Projected Average Excess Availability” means the projected average Excess
Availability for each month during any 12-month period as determined in good
faith by the Company and certified by a Financial Officer.

 

“Projections” means the projections of the Company and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements of such entities furnished to the Lenders or the Agent by or on
behalf of Holdings, the Company or any of the Subsidiaries prior to the
Effective Date.

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Company pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

 

“Real Estate” means all of the Company’s and its Subsidiaries’ now or hereafter
owned or leased estates in real property, including all fee, leasehold and
future interests, together with all of the Company’s and its Subsidiaries’ now
or hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

 

“Real Property Collateral Requirements” means, with respect to any Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Agent:

 

(a)          a Mortgage on such Mortgaged Property or, where applicable, a
Mortgage Amendment;

 

(b)         evidence that a counterpart of the Mortgage or, if applicable, the
Mortgage Amendment has been recorded or delivered to the appropriate title
insurance company subject to arrangements reasonably satisfactory to the Agent
for the prompt recording thereof;

 

(c)          an ALTA or other mortgagee’s title policy or amendment thereto;

 

32

--------------------------------------------------------------------------------


 

(d)   an opinion of counsel in the state in which such Mortgaged Real Property
is located with respect to the Mortgage or Mortgage Amendment as the Agent may
reasonably require; and

 

(e)   such consents, estoppels and other information, documentation and
certifications as may be reasonably required by the Agent.

 

“Recovery” has the meaning specified in Section 7.5(f).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, members, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Report” means reports prepared by any Co-Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after any Co-Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
any Co-Collateral Agent, subject to the provisions of Section 9.12.

 

“Reported Value” means the value of the Inventory of the Loan Parties as
reflected in the Company’s retail stock ledger and excluding any Consignment
Inventory, plus Inventory received by any Loan Party and not yet reflected in
the retail stock ledger of the Company, in each case as shown in the most recent
Borrowing Base Certificate delivered pursuant to Section 5.01(h).

 

“Required Incremental Term Loan Lenders” means, at any time, Incremental Term
Loan Lenders holding Incremental Term Loans representing more than 50% of the
sum of all Incremental Term Loans at such time.

 

“Required Lenders” means, at any time, Revolving Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposure and unused Revolving Commitments at such time;
provided that the Revolving Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

33

--------------------------------------------------------------------------------


 

“Required Reserve Notice” means (a) so long as no Event of Default has occurred
and is continuing, at least three days’ advance notice to the Borrower Agent,
and (b) if an Event of Default has occurred and is continuing, such advance
notice to the Borrower Agent, or no advance notice to the Borrower Agent, as may
reasonably be determined to be appropriate by the Co-Collateral Agents in their
Permitted Discretion to protect the interests of the Lenders.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or Regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves
(including Banking Services Reserves, Landlord Lien Reserves, Customer Credit
Liability Reserves, Customer Deposits Reserves and reserves for Secured Swap
Obligations) and any and all other reserves which any Co-Collateral Agent deems
necessary in its Permitted Discretion.

 

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Effective Date (but
subject to the express requirements set forth in Article IV), shall include any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Debt Payment” has the meaning set forth in Section 6.08(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or the Company or any option, warrant
or other right to acquire any such Equity Interests in Holdings or the Company.

 

“Revolving Borrowing” means a request for Revolving Loans.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Protective Advances, Letters of Credit and Swingline Loans
hereunder, expressed as an amount

 

34

--------------------------------------------------------------------------------


 

representing the maximum possible aggregate amount of such Revolving Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and
(c) increased from time to time pursuant to Section 2.23.  The initial amount of
each Revolving Lender’s Revolving Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$600,000,000.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.23(b).

 

“Revolving Commitment Increase Date” has the meaning set forth in
Section 2.23(b).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amounts of Swingline Loans and Protective Advances outstanding at such
time.

 

“Revolving Facility Claimholders” means, at any relevant time, the holders of
Revolving Facility Obligations at such time, including without limitation the
Revolving Lenders and the Agent to the extent it is owed any Revolving Facility
Obligations by any Loan Party.

 

“Revolving Facility Obligations” means all present or future loans, advances,
debts, liabilities and obligations (whether or not performance is then required
or contingent, or such amounts are liquidated or determinable) owing by any Loan
Party to any Revolving Lender, Issuing Bank, Co-Collateral Agent, the Existing
Agent or the Agent, or any Affiliate of any thereof, in respect of any Revolving
Loan, LC Exposure, Banking Services Obligations or Secured Swap Obligations or
otherwise, whether or not evidenced by a Note, arising under or secured by this
Agreement or any of the other Loan Documents, including all principal, interest,
fees, expenses, charges, indemnities and other amounts (including interest,
fees, expenses and other amounts accrued or incurred on and after the filing of
a petition initiating any Bankruptcy Proceeding, whether or not such interest or
fees are deemed to accrue, or such expenses or other amounts are incurred, after
the filing of such petition and whether or not allowed or allowable as a claim
in such proceeding), provided that the term Revolving Facility Obligations shall
not include any Incremental Term Loan Obligations owing to any Incremental Term
Loan Lender in its capacity as such.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.  Unless the context otherwise
requires, the term “Revolving Lenders” includes the Swingline Lender.

 

“Revolving Loan” means the loans and advances made by the Revolving Lenders
pursuant to this Agreement, including a Loan made pursuant to Section 2.01(a),
Swingline Loans and Protective Advances.

 

35

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of the McGraw-Hill Companies, Inc., and any successor to its rating agency
business.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Season” means the period from January 1 through July 31 or from August 1
through December 31 of any year.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Second Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Term Loan Security Documents and that, pursuant and subject to
the provisions of the Intercreditor Agreement, is junior in priority to the
Liens of the Agent in the Collateral.

 

“Secured Obligations” means all Obligations.

 

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger or a co-arranger, a Co-Collateral Agent, a Revolving Lender
or any Affiliate thereof and with respect to which the Company (or other Loan
Party) and the Revolving Lender or other Person referred to above in this
definition party thereto (except in the case of the Agent) shall have delivered
written notice to the Agent, at or prior to the time that the Swap Agreement
relating to such Revolving Facility Obligation is entered into or, if later, the
time that such Revolving Lender becomes a party to this Agreement, that such a
transaction has been entered into and that it constitutes a Secured Swap
Obligation entitled to the benefits of the Collateral Documents and the
Intercreditor Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security Agreement” means that certain Pledge and Security Agreement,
originally dated as of the Original Closing Date, between the Loan Parties and
the Existing Agent, as amended and restated as of the date hereof with the Agent
in place of the Existing Agent, and as the same may be further amended, amended
and restated or otherwise modified in accordance with the terms of the Loan
Documents.

 

“Senior Note Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing the
Senior Notes or providing for any Guarantee or other right in respect thereof.

 

“Senior Notes” means (a) the Company’s 9%/9¾% Senior Notes due 2015, in an
initial aggregate principal amount of $700,000,000 and (b) any additional Senior
Notes issued

 

36

--------------------------------------------------------------------------------


 

after the Original Closing Date pursuant to the same Senior Note Documents to
the extent comprising interest accrued on the Senior Notes and not paid in cash.

 

“Senior Secured Term Facility Credit Agreement” means the Credit Agreement,
dated as of October 6, 2005, as amended,  among Holdings, the Company, the
subsidiaries of the Company from time to time party thereto, Credit Suisse, as
administrative agent and collateral agent, and the lenders from time to time
party thereto, as such Credit Agreement may be amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Senior Secured Term Loan Facility” means (i) the credit facility provided for
under the Senior Secured Term Facility Credit Agreement, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and (ii) any amendments, supplements, modifications,
extensions, replacements, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that extend, replace,
refund, refinance, renew or defease any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 6.01(k)(ii)), and provided that any
extension of credit referred to in clause (ii) shall comply with the
requirements of Section 6.01(g) as though the same were a refinancing of the
Senior Secured Term Facility Credit Agreement.

 

“Senior Subordinated Notes” means the Company’s 103/8% Senior Subordinated Notes
due 2015, in an initial aggregate principal amount of $500,000,000.

 

“Senior Subordinated Note Documents” means the indenture under which the Senior
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing the Senior Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.05(b).

 

“Shrink” means Inventory identified by the Company as lost, misplaced, or
stolen.

 

“Shrink Reserve” means an amount reasonably estimated by any Co-Collateral Agent
to be equal to that amount which is required in order that the Shrink reflected
in current retail stock ledger of the Company and its Subsidiaries would be
reasonably equivalent to the Shrink calculated as part of the Company’s most
recent physical inventory (it being understood and agreed that no Shrink Reserve
established by any Co-Collateral Agent shall be duplicative of any Shrink as so
reflected in the current retail stock ledger of the Company and its Subsidiaries
or estimated by the Company for purposes of computing the Borrowing Base other
than at month’s end).

 

“Specified Payment” means (a) any Permitted Acquisition, (b) any investment,
loan or advance pursuant to Section 6.04(v), (c) any Restricted Payment pursuant
to Section 6.08(a)(x), and (d) any Restricted Debt Payment pursuant to
Section 6.08(b)(ix) or Section 6.08(b)(xi).

 

37

--------------------------------------------------------------------------------


 

“Specified Segregated Accounts” means those segregated checking or other demand
deposit accounts which the Company designates to the Agent as such in writing,
into which (a) funds from the sale of Inventory held by the Company or any of
its subsidiaries on a consignment basis, (b) funds from the sale of Inventory
relating to a leased department within one of the Company’s or any of its
subsidiaries’ retail stores, in the case of each of clause (a) and (b), which
Inventory is not owned by a Loan Party (and would not be reflected on a
consolidated balance sheet of the Company and its Subsidiaries prepared in
accordance with GAAP), or (c) in-store payments in respect of private label
credit cards subject to the HSBC Arrangements or any Permitted Replacement
Credit Card Program are made.

 

“Sponsors” means TPG Capital and Warburg Pincus LLC and their respective
Affiliates but not including, however, any portfolio companies of any of the
foregoing.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms and conditions no less favorable to the Agent and the Lenders than those
contained in the Senior Subordinated Note Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company.  Notwithstanding the foregoing (and except for purposes of
Sections 3.06, 3.09, 3.10, 3.15, 5.04, 5.08, and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.

 

“Substitution of Agent and Joinder Agreement” means the Substitution of Agent
and Joinder Agreement dated as of the date hereof among the Agent, the Existing
Agent, the Term Loan Agent and the Loan Parties.

 

“Super Majority Lenders” means, at any time, Revolving Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 66-2/3% of the
sum of the total Revolving Exposure and unused Revolving Commitments at such
time; provided that the Revolving Exposure and unused Revolving Commitments of
any Defaulting Lender shall be disregarded in the determination of the Super
Majority Lenders at any time.

 

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Company or any Subsidiary and any other Person.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions

 

38

--------------------------------------------------------------------------------


 

therefor), under (a) any and all Swap Agreements, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S.  Federal income tax purposes, other than any such lease under
which such person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Loan Pari Passu Lien Obligations” means any Indebtedness constituting debt
securities incurred pursuant to an indenture with an institutional trustee or
loans incurred in the bank credit market (including institutional investor
participation therein), which Indebtedness is secured with Liens that rank pari
passu with the Liens securing the Indebtedness under the Senior Secured Term
Loan Facility outstanding on the Effective Date.

 

“Term Loan Security Documents” has the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Prepayment Conditions” means, at any time of determination, with
respect to any prepayment of Incremental Term Loans, that immediately prior to
such prepayment, and after giving effect thereto, either (a) the Payment
Conditions shall be satisfied or (b) no Revolving Loans shall then be
outstanding and the Agent and Co-Collateral Agents shall have received
projections reasonably satisfactory to the Agent demonstrating that Projected
Average Excess Availability for each fiscal month during the period of 12 fiscal
months immediately succeeding any such prepayment shall be not less than 50% of
the lesser of (i) the Revolving Commitments and (ii) the Borrowing Base after
giving pro forma effect to such prepayment as if such prepayment (if applicable
to such calculation) had been made as of the first day of each such period.

 

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

 

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

 

39

--------------------------------------------------------------------------------


 

“Total Outstandings” means, at any time of determination, the sum of (a) the
aggregate principal amount of all Revolving Loans then outstanding, (b) the
aggregate LC Exposure then outstanding, and (c) the aggregate principal amount
of all Incremental Term Loans then outstanding .

 

“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party and the
borrowings thereunder.

 

“Trigger Event” means, at any time, that Excess Availability is less than the
greater of (a) $60,000,000 and (b) 15% of the lesser of (i) the aggregate
Revolving Commitments and (ii) the Borrowing Base.  Upon the occurrence of any
Trigger Event, such Trigger Event shall be deemed to be continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until Excess Availability exceeds
such amount for ninety (90) consecutive days, in which event a Trigger Event
shall no longer be deemed to be continuing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations; but excluding unripened or contingent obligations related
to indemnification under Section 9.03 for which no written demand has been made.

 

“Unrestricted Subsidiary” means (a) Neiman Marcus Funding Corporation and its
subsidiaries and (b) any Subsidiary of the Company that is acquired or created
after the Closing Date and designated by the Company as an Unrestricted
Subsidiary hereunder by written notice to the Agent in accordance with
Section 5.13.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L.  No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

40

--------------------------------------------------------------------------------


 

SECTION 1.02.              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “LIBOR Rate Loan”) or by Class and Type
(e.g., a “LIBOR Rate Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Rate Borrowing”) or by Class and Type (e.g., a “LIBOR Rate Revolving
Borrowing”).

 

SECTION 1.03.              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.              Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

SECTION 1.05.              Amendment and Restatement of Existing Credit
Agreement.  This Agreement amends and restates the Existing Credit Agreement,
and on and after the date hereof, each reference in any Loan Document to “the
Credit Agreement”, “therein”, “thereof”, “thereunder” or words of similar import
when referring to the Existing Credit Agreement shall mean, and shall hereafter
be a reference to, the Existing Credit Agreement, as amended and restated by
this Agreement.  Each Loan Party hereby acknowledges and agrees, as of the date
hereof, for itself and for each of its Subsidiaries, that it does not have any
claims, offsets, counterclaims, cross-complaints, defenses or demands of any
kind or nature whatsoever under or relating to the Existing Credit Agreement,
the other “Loan Documents” (as defined in the Existing Credit Agreement) or any
of the obligations existing thereunder that could be asserted to

 

41

--------------------------------------------------------------------------------


 

reduce or eliminate all or any part of the obligation of any Loan Party to pay
any amounts owed thereunder, or to assert any claim for affirmative relief or
damages against any lender party thereto.

 


ARTICLE II


 


THE CREDITS


 

SECTION 2.01.              Revolving Commitments.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees, severally and not
jointly, to make Revolving Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Revolving Lender’s Revolving Exposure exceeding such Revolving Lender’s
Revolving Commitment or (ii) the total Revolving Exposures exceeding the lesser
of (x) the sum of the total Revolving Commitments and (y) the Borrowing Base
(subject to the Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04).  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, repay and reborrow Revolving Loans.

 

SECTION 2.02.              Revolving Loans and Borrowings.  (a)  Each Revolving
Loan (other than a Swingline Loan or a Protective Advance) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Revolving Lenders ratably in accordance with their respective Commitments of the
applicable Class.  Any Protective Advance and any Swingline Loan shall be made
in accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively.

 


(B)           SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR LIBOR RATE LOANS AS THE BORROWER AGENT MAY
REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN AND EACH PROTECTIVE ADVANCE
SHALL BE AN ABR LOAN.  EACH REVOLVING LENDER AT ITS OPTION MAY MAKE ANY LIBOR
RATE LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
REVOLVING LENDER TO MAKE SUCH REVOLVING LOAN; PROVIDED THAT (I) ANY EXERCISE OF
SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY SUCH
REVOLVING LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (II) IN
EXERCISING SUCH OPTION, SUCH REVOLVING LENDER SHALL USE REASONABLE EFFORTS TO
MINIMIZE ANY INCREASE IN THE ADJUSTED LIBOR RATE OR INCREASED COSTS TO THE
BORROWERS RESULTING THEREFROM (WHICH OBLIGATION OF SUCH LENDER SHALL NOT REQUIRE
IT TO TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN
INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT
OTHERWISE DETERMINES WOULD BE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH
REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE
PROVISIONS OF SECTION 2.15 SHALL APPLY).


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY LIBOR RATE
REVOLVING BORROWING, SUCH REVOLVING BORROWING SHALL COMPRISE AN AGGREGATE
PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000.  EACH ABR REVOLVING BORROWING WHEN MADE SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $1,000,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE
MADE IN A LESSER AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF
THE TOTAL REVOLVING COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT
OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  REVOLVING

 

42

--------------------------------------------------------------------------------


 


BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME;
PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN DIFFERENT
INTEREST PERIODS IN EFFECT FOR LIBOR RATE REVOLVING BORROWINGS AT ANY TIME
OUTSTANDING.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER AGENT SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR
CONTINUE, ANY REVOLVING BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT
THERETO WOULD END AFTER THE MATURITY DATE.


 

SECTION 2.03.              Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower Agent shall notify the Agent of such request
either in writing by delivery of a Borrowing Request (by hand or facsimile)
signed by the Borrower Agent or by telephone (a) in the case of a LIBOR Rate
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days (or, in the case of a LIBOR Rate Borrowing to be made on the Effective
Date, two (2) Business Days) before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing (including any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e)), not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Agent of a written Borrowing Request signed by the Borrower Agent.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

 

(I)    THE AGGREGATE AMOUNT OF THE REQUESTED REVOLVING BORROWING.

 

(II)   THE DATE OF SUCH REVOLVING BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER SUCH REVOLVING BORROWING IS TO BE AN ABR BORROWING OR A LIBOR
RATE BORROWING;

 

(IV)  IN THE CASE OF A LIBOR RATE BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

(V)   THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Rate Borrowing, then the
Borrower Agent shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.              Protective Advances.  (a)  Subject to the limitations
set forth below (and notwithstanding anything to the contrary in Section 4.02),
the Agent is authorized by the Borrowers and the Revolving Lenders, from time to
time in the Agent’s sole discretion (but shall have absolutely no obligation),
to make Loans to the Borrowers, on behalf of all Lenders at

 

43

--------------------------------------------------------------------------------


 

any time that any condition precedent set forth in Section 4.02 has not been
satisfied or waived, which the Agent, in its Permitted Discretion, deems
necessary or desirable (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(each such Loan, a “Protective Advance”).  Any Protective Advance may be made in
a principal amount that would cause the aggregate Revolving Exposure to exceed
the Borrowing Base; provided that no Protective Advance may be made to the
extent that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed five percent (5%) of the Borrowing Base as determined on the date of such
proposed Protective Advance; and provided further that, the aggregate amount of
outstanding Protective Advances plus the aggregate of all other Revolving
Exposure shall not exceed the aggregate total Commitments.  No Protective
Advance may remain outstanding for more than forty-five (45) days without the
consent of the Required Lenders.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied or
waived.  Each Protective Advance shall be secured by the Liens in favor of the
Agent in and to the Collateral and shall constitute Revolving Facility
Obligations hereunder.  The Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders.  Any such revocation must be
in writing and shall become effective prospectively upon the Agent’s receipt
thereof.  The making of a Protective Advance on any one occasion shall not
obligate the Agent to make any Protective Advance on any other occasion.  At any
time that the conditions precedent set forth in Section 4.02 have been satisfied
or waived, the Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance.  At any other time, the Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).

 


(B)           UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE AGENT (WHETHER
BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT), EACH REVOLVING LENDER SHALL BE
DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, UNCONDITIONALLY AND
IRREVOCABLY TO HAVE PURCHASED FROM THE AGENT WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN PROPORTION TO
ITS APPLICABLE PERCENTAGE.  FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY
REVOLVING LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN ANY PROTECTIVE ADVANCE
PURCHASED HEREUNDER, THE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH REVOLVING
LENDER, SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE OF ALL PAYMENTS OF
PRINCIPAL AND INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT IN
RESPECT OF SUCH PROTECTIVE ADVANCE.


 

SECTION 2.05.              Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender may in its discretion, and in
reliance upon the agreements of the other Revolving Lenders set forth in this
Section 2.05, make available Swingline Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $45,000,000 or (ii) the total Revolving
Exposures exceeding the lesser of the total Revolving Commitments and the
Borrowing Base; provided that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan.  Notwithstanding
anything herein to the contrary, the Swingline Lender shall not be

 

44

--------------------------------------------------------------------------------


 

obligated to fund the percentage of any Swingline Loan allocable to any Impacted
Lender and with respect to any portion of a Swingline Loan so not funded, such
Impacted Lender shall not have any obligation to make Revolving Loans or to
purchase participation interests in accordance with Section 2.05(c) and any pro
rata calculations related to such Swingline Loans for purposes thereof shall
disregard such Impacted Lender.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower Agent shall
notify the Agent of such request by telephone (confirmed by facsimile), not
later than 12:00 p.m. (noon), New York City time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower Agent.  The Swingline Lender shall make each
Swingline Loan available to the Borrowers by means of a credit to the Funding
Account or otherwise in accordance with the instructions of the Borrower Agent
(including, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank, and in the case of repayment of another Loan or fees or
expenses as provided by Section 2.18(c), by remittance to the Agent to be
distributed to the Lenders) on the requested date of such Swingline Loan.

 


(B)           TO FACILITATE ADMINISTRATION OF THE REVOLVING LOANS, THE REVOLVING
LENDERS AND THE AGENT AGREE (WHICH AGREEMENT IS SOLELY AMONG THEM, AND NOT FOR
THE BENEFIT OF OR ENFORCEABLE BY ANY BORROWER) THAT IN ORDER TO FACILITATE THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SETTLEMENT AMONG
THEM AS TO THE REVOLVING LOANS AND THE SWINGLINE LOANS AND THE PROTECTIVE
ADVANCES SHALL TAKE PLACE ON A PERIODIC BASIS IN ACCORDANCE WITH THIS CLAUSE
(B).  THE AGENT SHALL REQUEST SETTLEMENT (A “SETTLEMENT”) WITH THE REVOLVING
LENDERS ON AT LEAST A WEEKLY BASIS, OR ON A MORE FREQUENT BASIS IF SO DETERMINED
BY THE AGENT, (A) ON BEHALF OF THE SWINGLINE LENDER, WITH RESPECT TO EACH
OUTSTANDING SWINGLINE LOAN AND (B) WITH RESPECT TO COLLECTIONS RECEIVED, IN EACH
CASE, BY NOTIFYING THE REVOLVING LENDERS OF SUCH REQUESTED SETTLEMENT BY
TELECOPY, TELEPHONE, OR OTHER SIMILAR FORM OF TRANSMISSION, OF SUCH REQUESTED
SETTLEMENT, NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF SUCH
REQUESTED SETTLEMENT (THE “SETTLEMENT DATE”).  EACH REVOLVING LENDER (OTHER THAN
THE SWINGLINE LENDER, IN THE CASE OF SWINGLINE LOANS) SHALL MAKE THE AMOUNT OF
SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE SWINGLINE LOANS WITH RESPECT TO WHICH SETTLEMENT IS REQUESTED
AVAILABLE TO THE AGENT, TO SUCH ACCOUNT OF THE AGENT AS THE AGENT MAY DESIGNATE,
NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE SETTLEMENT DATE APPLICABLE
THERETO, WHICH MAY OCCUR BEFORE OR AFTER THE OCCURRENCE OR DURING THE
CONTINUATION OF A DEFAULT OR AN EVENT OF DEFAULT AND WHETHER OR NOT THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE IV HAVE THEN BEEN SATISFIED
WITHOUT REGARD TO THE ANY MINIMUM AMOUNT SPECIFIED THEREIN.  SUCH AMOUNTS MADE
AVAILABLE TO THE AGENT SHALL BE APPLIED AGAINST THE AMOUNTS OF THE APPLICABLE
SWINGLINE LOAN AND, TOGETHER WITH THE PORTION OF SUCH SWINGLINE LOAN
REPRESENTING THE SWINGLINE LENDER’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE
REVOLVING LOANS OF THE REVOLVING LENDERS.  IF ANY SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE AGENT BY ANY REVOLVING LENDER ON THE SETTLEMENT DATE APPLICABLE
THERETO, THE AGENT SHALL, ON BEHALF OF THE SWINGLINE LENDER WITH RESPECT TO EACH
OUTSTANDING SWINGLINE LOAN, BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM
SUCH REVOLVING LENDER TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS
EFFECTIVE RATE FOR THE FIRST THREE DAYS FROM AND AFTER THE SETTLEMENT DATE AND
THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO REVOLVING LOANS.  BETWEEN
SETTLEMENT DATES THE AGENT MAY PAY OVER TO THE

 

45

--------------------------------------------------------------------------------


 


SWINGLINE LENDER ANY PAYMENTS RECEIVED BY THE AGENT, WHICH IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT WOULD BE APPLIED TO THE REDUCTION OF THE REVOLVING
LOANS, FOR APPLICATION TO THE SWINGLINE LENDER’S REVOLVING LOANS OR SWINGLINE
LOANS.  IF, AS OF ANY SETTLEMENT DATE, COLLECTIONS RECEIVED SINCE THE THEN
IMMEDIATELY PRECEDING SETTLEMENT DATE HAVE BEEN APPLIED TO THE SWINGLINE
LENDER’S REVOLVING LOANS, THE SWINGLINE LENDER SHALL PAY TO THE AGENT FOR THE
ACCOUNTS OF THE REVOLVING LENDERS, TO BE APPLIED TO THE OUTSTANDING REVOLVING
LOANS OF SUCH REVOLVING LENDERS, AN AMOUNT SUCH THAT EACH REVOLVING LENDER
SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE, AS OF SUCH SETTLEMENT DATE, ITS
APPLICABLE PERCENTAGE OF THE REVOLVING LOANS.  DURING THE PERIOD BETWEEN
SETTLEMENT DATES, THE SWINGLINE LENDER WITH RESPECT TO SWINGLINE LOANS, THE
AGENT WITH RESPECT TO PROTECTIVE ADVANCES AND EACH REVOLVING LENDER WITH RESPECT
TO ITS REVOLVING LOANS SHALL BE ENTITLED TO INTEREST THEREON AT THE APPLICABLE
RATE OR RATES PAYABLE UNDER THIS AGREEMENT.


 


(C)           IN ADDITION, THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO
THE AGENT NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY
REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN
ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY
THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE AGENT WILL GIVE NOTICE
THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH REVOLVING
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER,
SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. 
EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH
RESPECT TO LOANS MADE BY SUCH REVOLVING LENDER (AND SECTION 2.07 SHALL APPLY,
MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE
AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT
FROM THE REVOLVING LENDERS.  THE AGENT SHALL NOTIFY THE BORROWER AGENT OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE AGENT
AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER
FROM THE BORROWERS (OR OTHER PARTY ON BEHALF OF ANY BORROWER) IN RESPECT OF A
SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE AGENT; ANY SUCH
AMOUNTS RECEIVED BY THE AGENT SHALL BE PROMPTLY REMITTED BY THE AGENT TO THE
REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH
AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY
SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE
REFUNDED TO ANY BORROWER FOR ANY REASON.  THE PURCHASE OF PARTICIPATIONS IN A
SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWERS OF ANY
DEFAULT IN THE PAYMENT THEREOF.


 

SECTION 2.06.              Letters of Credit.  (a)  General.  On and after the
Effective Date, each Existing Letter of Credit shall be deemed to be a Letter of
Credit issued hereunder for

 

46

--------------------------------------------------------------------------------


 

all purposes of this Agreement and the other Loan Documents and for purposes
hereof will be deemed to have been issued on the Effective Date.  Subject to the
terms and conditions set forth herein, (i) each Issuing Bank agrees, in reliance
upon the agreements of the other Revolving Lenders set forth in this
Section 2.06, (A) from time to time on any Business Day during the period from
the Effective Date to but not including the 30th day prior to the Maturity Date,
upon the request of the Borrower Agent, to issue Letters of Credit denominated
in Dollars only and issued on sight basis only for the account of one or more of
the Borrowers (or any other Subsidiary of the Company so long as the Company is
a joint and several co-applicant, and references to the Company or a “Borrower”
in this Section 2.06 shall be deemed to include reference to such Subsidiary)
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.06(b), and (B) to honor drafts under the Letters of Credit, and
(ii) the Revolving Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.06(d).  Subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER AGENT
SHALL HAND DELIVER OR FACSIMILE (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE ISSUING BANK) TO
THE APPLICABLE ISSUING BANK AND THE AGENT, AT LEAST TWO (2) BUSINESS DAYS IN
ADVANCE OF THE REQUESTED DATE OF ISSUANCE (OR SUCH SHORTER PERIOD AS IS
ACCEPTABLE TO THE APPLICABLE ISSUING BANK), A REQUEST TO ISSUE IN THE FORM OF
EXHIBIT E ATTACHED HERETO (EACH A “LETTER OF CREDIT REQUEST”).  TO REQUEST AN
AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE BORROWER AGENT SHALL
SUBMIT SUCH A REQUEST ON ITS LETTERHEAD, ADDRESSED TO THE APPLICABLE ISSUING
BANK (WITH A COPY TO THE AGENT) AT LEAST TWO (2) BUSINESS DAYS IN ADVANCE OF THE
REQUESTED DATE OF AMENDMENT, EXTENSION OR RENEWAL, IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE PROPOSED DATE
(WHICH SHALL BE A BUSINESS DAY) AND OTHER DETAILS OF THE AMENDMENT, EXTENSION OR
RENEWAL.  REQUESTS FOR ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION MUST BE
ACCOMPANIED BY SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO ISSUE, AMEND,
RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE APPLICABLE ISSUING
BANK, THE BORROWER AGENT ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
SUCH ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER AGENT TO, OR ENTERED
INTO BY THE BORROWER AGENT OR ANY BORROWER WITH, THE APPLICABLE ISSUING BANK
RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL CONTROL.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED
ONLY WITH THE APPROVAL OF THE AGENT AND IF (AND ON ISSUANCE, AMENDMENT, RENEWAL
OR EXTENSION OF EACH LETTER OF CREDIT THE APPLICABLE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $150,000,000 AND
(II) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE LESSER OF THE TOTAL
COMMITMENTS AND THE BORROWING BASE.  PROMPTLY AFTER THE DELIVERY OF ANY LETTER
OF CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH
RESPECT THERETO OR TO THE BENEFICIARY THEREOF, THE APPLICABLE ISSUING BANK WILL
ALSO DELIVER TO THE BORROWER AGENT AND THE AGENT A TRUE AND COMPLETE COPY OF
SUCH LETTER OF CREDIT OR AMENDMENT.  UPON RECEIPT OF SUCH LETTER OF CREDIT OR

 

47

--------------------------------------------------------------------------------


 


AMENDMENT, THE AGENT SHALL NOTIFY THE REVOLVING LENDERS, IN WRITING, OF SUCH
LETTER OF CREDIT OR AMENDMENT, AND IF SO REQUESTED BY A REVOLVING LENDER THE
AGENT WILL PROVIDE SUCH REVOLVING LENDER WITH COPIES OF SUCH LETTER OF CREDIT OR
AMENDMENT.  WITH RESPECT TO COMMERCIAL LETTERS OF CREDIT, EACH ISSUING BANK
SHALL, ON THE FIRST BUSINESS DAY OF EACH WEEK, SUBMIT TO THE AGENT, BY
FACSIMILE, A REPORT DETAILING THE DAILY AGGREGATE TOTAL OF COMMERCIAL LETTERS OF
CREDIT FOR THE PREVIOUS CALENDAR WEEK.  ANYTHING CONTAINED HEREIN TO THE
CONTRARY NOTWITHSTANDING, NO ISSUING BANK SHALL HAVE ANY OBLIGATION TO ISSUE A
REQUESTED LETTER OF CREDIT OR ANY OTHER LETTER OF CREDIT IF AT SUCH TIME ANY
REVOLVING LENDER IS AN IMPACTED LENDER UNLESS THE BORROWERS SHALL HAVE CASH
COLLATERALIZED SUCH IMPACTED LENDER’S APPLICABLE PERCENTAGE OF THE REQUESTED
LETTER OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN PARAGRAPH
(J) BELOW, OR OTHER ARRANGEMENTS SATISFACTORY TO SUCH ISSUING BANK HAVE BEEN
ENTERED INTO WITH THE BORROWERS OR SUCH IMPACTED LENDER TO ELIMINATE SUCH
ISSUING BANK’S RISK WITH RESPECT TO SUCH IMPACTED LENDER.


 


(C)           EXPIRATION DATE.  EACH STANDBY LETTER OF CREDIT SHALL EXPIRE NOT
LATER THAN THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE ISSUANCE
OF SUCH LETTER OF CREDIT AND (II) THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR
TO THE MATURITY DATE; PROVIDED THAT ANY STANDBY LETTER OF CREDIT MAY PROVIDE FOR
THE AUTOMATIC EXTENSION THEREOF FOR ANY NUMBER OF ADDITIONAL PERIODS EACH OF UP
TO ONE YEAR IN DURATION (NONE OF WHICH, IN ANY EVENT, SHALL EXTEND BEYOND THE
DATE REFERRED TO IN CLAUSE (II) OF THIS PARAGRAPH (C)).  EACH COMMERCIAL LETTER
OF CREDIT SHALL EXPIRE ON THE EARLIER OF (I) 180 DAYS AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT AND (II) THE DATE THAT IS THIRTY (30) DAYS
PRIOR TO THE MATURITY DATE.


 


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING BANK OR THE REVOLVING
LENDERS, THE APPLICABLE ISSUING BANK HEREBY GRANTS TO EACH REVOLVING LENDER, AND
EACH REVOLVING LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN
SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE AGENT, FOR THE ACCOUNT OF
THE APPLICABLE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE BORROWERS ON
THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION 2.06, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO ANY BORROWER FOR ANY REASON. 
EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)           REIMBURSEMENT.  IF THE APPLICABLE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWERS SHALL REIMBURSE
SUCH LC DISBURSEMENT BY PAYING TO THE AGENT (OR, IN THE CASE OF DOCUMENTARY
LETTERS OF CREDIT, THE APPLICABLE ISSUING BANK) AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE THE BORROWER AGENT RECEIVES NOTICE OF SUCH LC
DISBURSEMENT UNDER PARAGRAPH (G) OF THIS SECTION 2.06; PROVIDED THAT THE
BORROWER AGENT MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN

 

48

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR
REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT
SO FINANCED, THE BORROWERS’ OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED
AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE
BORROWERS FAIL TO MAKE SUCH PAYMENT WHEN DUE, THE AGENT SHALL NOTIFY EACH
REVOLVING LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM
THE BORROWERS IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL
PAY TO THE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
BORROWERS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE AGENT SHALL PROMPTLY PAY
TO THE APPLICABLE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING
LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE AGENT OF ANY PAYMENT FROM THE
BORROWERS PURSUANT TO THIS PARAGRAPH, THE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO
THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT REVOLVING LENDERS HAVE MADE
PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE SUCH ISSUING BANK, THEN TO SUCH
LENDERS AND SUCH ISSUING BANK AS THEIR INTERESTS MAY APPEAR.


 


(F)            OBLIGATIONS ABSOLUTE.  THE BORROWERS’ OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION 2.06 SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE APPLICABLE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, ANY BORROWER’S OBLIGATIONS
HEREUNDER.  NEITHER THE AGENT, THE REVOLVING LENDERS NOR ANY ISSUING BANK, NOR
ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF SUCH ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO EXCUSE SUCH ISSUING BANK FROM LIABILITY TO THE BORROWERS TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY EACH BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY ANY BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF APPLICABLE ISSUING BANK (AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE
EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, THE

 

49

--------------------------------------------------------------------------------


 


APPLICABLE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE
PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND
MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE
WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL,
PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  SUCH ISSUING BANK
SHALL PROMPTLY NOTIFY THE AGENT AND THE BORROWER AGENT BY TELEPHONE (CONFIRMED
BY FACSIMILE) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE
OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWERS OF THEIR OBLIGATION
TO REIMBURSE SUCH ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)           INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE BORROWERS SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL
BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS
MADE TO BUT EXCLUDING THE DATE THAT THE BORROWERS REIMBURSE SUCH LC
DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWERS FAIL TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF
PAYMENT BY ANY REVOLVING LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO
REIMBURSE SUCH ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE
EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE REPLACED
WITH THE CONSENT OF THE AGENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) AT
ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER AGENT, THE AGENT, THE REPLACED
ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE AGENT SHALL NOTIFY THE
REVOLVING LENDERS OF ANY SUCH REPLACEMENT OF AN ISSUING BANK.  AT THE TIME ANY
SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWERS SHALL PAY ALL UNPAID FEES
ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
REPLACED ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO
BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL
BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH
SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER
THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL
REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS
OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED
BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL
LETTERS OF CREDIT.


 


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER AGENT RECEIVES NOTICE FROM
THE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, UPON SUCH DEMAND, THE BORROWERS SHALL DEPOSIT, IN AN

 

50

--------------------------------------------------------------------------------


 


ACCOUNT WITH THE AGENT, IN THE NAME OF THE AGENT AND FOR THE BENEFIT OF THE
REVOLVING LENDERS (THE “LC COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 103%
OF THE LC EXPOSURE AS OF SUCH DATE; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH
CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND,
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO ANY BORROWER
DESCRIBED IN CLAUSE (G) OR (H) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY
THE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED
OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF THIS PARAGRAPH (J).  THE AGENT
SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER SUCH ACCOUNT AND EACH BORROWER HEREBY GRANTS THE AGENT A
SECURITY INTEREST IN THE LC COLLATERAL ACCOUNT.  OTHER THAN ANY INTEREST EARNED
ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE
OPTION AND SOLE DISCRETION OF THE AGENT AND AT THE BORROWERS’ RISK AND EXPENSE,
SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE AGENT TO REIMBURSE THE APPLICABLE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWERS FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER SECURED OBLIGATIONS.  IF THE BORROWERS ARE REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TOGETHER WITH ALL INTEREST AND OTHER EARNINGS WITH RESPECT
THERETO, TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED PROMPTLY TO
THE BORROWER AGENT BUT IN NO EVENT LATER THAN THREE (3) BUSINESS DAYS AFTER SUCH
EVENT OF DEFAULT HAS BEEN CURED OR WAIVED.


 

SECTION 2.07.              Funding of Borrowings.  (a)  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 (noon), New York City time, to
the account of the Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
(or, in the case of any Incremental Term Loan, such Lender’s Incremental Term
Loan Commitment); provided that, Swingline Loans shall be made as provided in
Section 2.05.  The Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to the Funding
Account or as otherwise directed by the Borrower Agent; provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Agent to the applicable
Issuing Bank and (ii) a Protective Advance shall be retained by the Agent to be
applied as contemplated by Section 2.04 (and the Agent shall, upon the request
of the Borrower Agent, deliver to the Borrower Agent a reasonably detailed
accounting of such application).

 


(B)           UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO
THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER
HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO
THE AGENT FORTHWITH ON DEMAND (WITHOUT DUPLICATION) SUCH CORRESPONDING AMOUNT
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE BORROWERS TO BUT EXCLUDING THE DATE OF

 

51

--------------------------------------------------------------------------------


 


PAYMENT TO THE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWERS, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR TO PREJUDICE ANY RIGHTS
WHICH THE AGENT OR ANY BORROWER OR ANY LOAN PARTY MAY HAVE AGAINST ANY LENDER AS
A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


 

SECTION 2.08.              Type; Interest Elections.  (a)  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Rate Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower Agent
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBOR Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08.  The Borrower Agent may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section 2.08 shall not
apply to Swingline Borrowings or Protective Advances, which may not be converted
or continued, and shall apply to any Incremental Term Loans only if and to the
extent so specified in the applicable Incremental Term Loan Amendment.

 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER AGENT
SHALL NOTIFY THE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER AGENT
WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE
ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE AGENT AND SIGNED BY THE BORROWER AGENT.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)        THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)       THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)      WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A LIBOR
RATE BORROWING; AND

 

(IV)     IF THE RESULTING BORROWING IS A LIBOR RATE BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

52

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S
PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE BORROWER AGENT FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A LIBOR RATE BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE AGENT, AT THE REQUEST OF THE
REQUIRED LENDERS (OR REQUIRED INCREMENTAL TERM LOAN LENDERS WITH RESPECT TO
OUTSTANDING INCREMENTAL TERM LOANS IF AND TO THE EXTENT SO PROVIDED IN THE
APPLICABLE INCREMENTAL TERM LOAN AMENDMENT), SO NOTIFIES THE BORROWER AGENT,
THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING
WITH RESPECT TO REVOLVING LOANS OR INCREMENTAL TERM LOANS, AS THE CASE MAY BE,
MAY BE CONVERTED TO OR CONTINUED AS A LIBOR RATE BORROWING AND (II) UNLESS
REPAID, EACH LIBOR RATE BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE
END OF THE THEN-CURRENT INTEREST PERIOD APPLICABLE THERETO.


 

SECTION 2.09.              Termination and Reduction of Revolving Commitments. 
(a)  Unless previously terminated, all Revolving Commitments shall terminate on
the Maturity Date.

 


(B)           UPON DELIVERING THE NOTICE REQUIRED BY SECTION 2.09(D), THE
BORROWER AGENT MAY AT ANY TIME TERMINATE THE REVOLVING COMMITMENTS UPON (I) THE
PAYMENT IN FULL OF ALL OUTSTANDING REVOLVING LOANS, TOGETHER WITH ACCRUED AND
UNPAID INTEREST THEREON, (II) THE CANCELLATION AND RETURN OF ALL OUTSTANDING
LETTERS OF CREDIT (OR ALTERNATIVELY, WITH RESPECT TO EACH SUCH LETTER OF CREDIT,
THE FURNISHING TO THE AGENT OF A CASH DEPOSIT (OR AT THE DISCRETION OF THE AGENT
A BACK UP STANDBY LETTER OF CREDIT REASONABLY SATISFACTORY TO THE AGENT) EQUAL
TO 103% OF THE LC EXPOSURE AS OF SUCH DATE) AND (III) THE PAYMENT IN FULL OF ALL
ACCRUED AND UNPAID FEES AND ALL REIMBURSABLE EXPENSES AND OTHER OBLIGATIONS THEN
DUE, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON.


 


(C)           UPON DELIVERING THE NOTICE REQUIRED BY SECTION 2.09(D), THE
BORROWER AGENT MAY FROM TIME TO TIME REDUCE THE REVOLVING COMMITMENTS; PROVIDED
THAT (I) EACH REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE IN AN AMOUNT THAT
IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 AND (II) THE
BORROWER AGENT SHALL NOT REDUCE THE REVOLVING COMMITMENTS IF, AFTER GIVING
EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.10, THE SUM OF THE REVOLVING EXPOSURES WOULD EXCEED THE LESSER OF THE
TOTAL REVOLVING COMMITMENTS AND THE BORROWING BASE.


 


(D)           THE BORROWER AGENT SHALL NOTIFY THE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE REVOLVING COMMITMENTS UNDER PARAGRAPH (B) OR (C) OF THIS
SECTION AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE AGENT SHALL ADVISE THE
REVOLVING LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWER

 

53

--------------------------------------------------------------------------------


 


AGENT PURSUANT TO THIS SECTION 2.09 SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE REVOLVING COMMITMENTS DELIVERED BY THE BORROWER AGENT MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER AGENT (BY
NOTICE TO THE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE REVOLVING
COMMITMENTS PURSUANT TO THIS SECTION 2.09 SHALL BE PERMANENT.  EACH REDUCTION OF
THE REVOLVING COMMITMENTS SHALL BE MADE RATABLY AMONG THE REVOLVING LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS.


 

SECTION 2.10.              Repayment of Loans; Evidence of Debt.  (a)  Each
Borrower hereby unconditionally promises to pay (i) to the Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) to the Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the Agent
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Maturity Date; provided that on each date that a Revolving
Loan is made while any Swingline Loan or Protective Advance is outstanding, the
Borrowers shall repay all such Swingline Loans and Protective Advances with the
proceeds of such Revolving Loan then outstanding.  The principal of any
Incremental Term Loans shall become due and payable as set forth in the
applicable Incremental Term Loan Amendment, but in no event shall any principal
of any Incremental Term Loans be scheduled to become due and payable on a date
that is prior to the 90th day after the Maturity Date other than quarterly
principal payments in an aggregate annual amount not to exceed one percent (1%)
of the original aggregate principal amount of such Incremental Term Loans.

 


(B)           AT ALL TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A
LIQUIDITY EVENT AND NOTIFICATION THEREOF BY THE AGENT TO THE BORROWER AGENT
(SUBJECT TO THE PROVISIONS OF SECTION 2.18(B) AND TO THE TERMS OF THE SECURITY
AGREEMENT), ON EACH BUSINESS DAY, AT OR BEFORE 1:00 P.M., NEW YORK CITY TIME,
THE AGENT SHALL APPLY ALL IMMEDIATELY AVAILABLE FUNDS CREDITED TO THE BANA
ACCOUNT OR SUCH OTHER ACCOUNT DIRECTED BY THE AGENT PURSUANT TO SECTION 2.21(D),
FIRST TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE AGENT, THE
ISSUING BANKS AND THE REVOLVING LENDERS (OTHER THAN IN CONNECTION WITH BANKING
SERVICES, SECURED SWAP OBLIGATIONS OR ANY INCREMENTAL TERM LOANS), PRO RATA,
SECOND TO PAY INTEREST DUE AND PAYABLE IN RESPECT OF ANY REVOLVING LOANS
(INCLUDING SWINGLINE LOANS) AND ANY PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING,
PRO RATA, THIRD TO PREPAY THE PRINCIPAL OF ANY PROTECTIVE ADVANCES THAT MAY BE
OUTSTANDING, PRO RATA, AND FOURTH TO PREPAY THE PRINCIPAL OF THE REVOLVING LOANS
(INCLUDING SWINGLINE LOANS) AND TO CASH COLLATERALIZE OUTSTANDING LC EXPOSURE,
PRO RATA.


 


(C)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 


(D)           THE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE INTEREST
PERIOD (IF ANY) APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT HEREUNDER FOR
THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.

 

54

--------------------------------------------------------------------------------


 


(E)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (C) OR (D) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY
THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(F)            ANY REVOLVING LENDER MAY REQUEST THAT REVOLVING LOANS MADE BY IT
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWERS SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH REVOLVING LENDER A PROMISSORY NOTE PAYABLE TO SUCH
REVOLVING LENDER AND ITS REGISTERED ASSIGNS AND IN SUBSTANTIALLY THE FORM OF
EXHIBIT G HERETO.


 


(G)           ANY INCREMENTAL TERM LOAN LENDER MAY REQUEST THAT INCREMENTAL TERM
LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE COMPANY
SHALL PREPARE, EXECUTE AND DELIVER TO SUCH INCREMENTAL TERM LOAN LENDER A
PROMISSORY NOTE PAYABLE TO SUCH INCREMENTAL TERM LOAN LENDER AND ITS REGISTERED
ASSIGNS AND IN SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO.


 

SECTION 2.11.              Prepayment of Loans.  (a)  Upon prior notice in
accordance with paragraph (c) of this Section 2.11, the Borrowers shall have the
right at any time and from time to time to prepay any Revolving Borrowing in
whole or in part without premium or penalty (but subject to Section 2.16).  At
any time and from time to time, the Borrowers may prepay the Incremental Term
Loans, in whole or in part, without premium or penalty (except as otherwise
agreed in any Incremental Term Loan Amendment applicable to such Incremental
Term Loans), together with accrued and unpaid interest thereon; provided that no
portion of the principal of any Incremental Term Loans may be prepaid prior to
the Discharge of Revolving Facility Obligations unless (i) the Term Loan
Prepayment Conditions are satisfied, or (ii) such prepayment is otherwise
permitted under Section 6.08(b).

 


(B)           EXCEPT FOR PROTECTIVE ADVANCES PERMITTED UNDER SECTION 2.04, IN
THE EVENT AND ON EACH BUSINESS DAY ON WHICH THE TOTAL REVOLVING EXPOSURE EXCEEDS
THE LESSER OF (I) THE AGGREGATE REVOLVING COMMITMENTS AND (II) THE BORROWING
BASE (INCLUDING BY REASON OF THE DELIVERY OF A NON-ORDINARY COURSE BORROWING
BASE CERTIFICATE AS A CONDITION TO THE CONSUMMATION OF ANY NON-ORDINARY COURSE
ASSET DISPOSITION PURSUANT TO SECTION 6.05), THE BORROWERS SHALL PREPAY THE
REVOLVING LOANS OR SWINGLINE LOANS AND/OR REDUCE LC EXPOSURE, IN AN AGGREGATE
AMOUNT EQUAL TO SUCH EXCESS BY TAKING ANY OF THE FOLLOWING ACTIONS AS THE
BORROWER AGENT SHALL DETERMINE AT ITS SOLE DISCRETION:  (1) PREPAYMENT OF
REVOLVING LOANS OR SWINGLINE LOANS OR (2) DEPOSIT OF CASH IN THE LC COLLATERAL
ACCOUNT.


 


(C)           THE BORROWER AGENT SHALL NOTIFY THE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
FACSIMILE) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A LIBOR
RATE BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
(3) BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT
OF AN ABR BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DAY
OF PREPAYMENT, OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 12:00 (NOON), NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED
THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH

 

55

--------------------------------------------------------------------------------


 


A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY
SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL
BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING
OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING
SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING. 
PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY
SECTION 2.13.


 

SECTION 2.12.              Fees.  (a)  The Borrowers agree to pay to the Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Revolving Lender during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate; provided that any commitment fee accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Revolving Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrowers prior to such time; and provided
further, that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Revolving Lender shall be a Defaulting
Lender.  Accrued commitment fees shall be payable in arrears on the first
Business Day of each January, April, July and October and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of
calculating the commitment fees only, no portion of the Revolving Commitments
shall be deemed utilized as a result of outstanding Swingline Loans.

 


(B)           THE BORROWERS AGREE TO PAY (I) TO THE AGENT FOR THE ACCOUNT OF
EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO LIBOR RATE REVOLVING LOANS ON THE
DAILY AMOUNT OF SUCH REVOLVING LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS), DURING THE PERIOD FROM
AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH REVOLVING LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH
SUCH REVOLVING LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO EACH ISSUING
BANK, FOR ITS OWN ACCOUNT, A FRONTING FEE, IN RESPECT OF EACH LETTER OF CREDIT
ISSUED BY SUCH ISSUING BANK FOR THE PERIOD FROM THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT THROUGH THE EXPIRATION DATE OF SUCH LETTER OF CREDIT (OR IF
TERMINATED ON AN EARLIER DATE TO THE TERMINATION DATE OF SUCH LETTER OF CREDIT),
COMPUTED AT A RATE EQUAL TO A PERCENTAGE PER ANNUM TO BE AGREED UPON BETWEEN THE
BORROWER AGENT AND SUCH ISSUING BANK OF THE DAILY STATED AMOUNT OF SUCH LETTER
OF CREDIT, AS WELL AS SUCH ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER; PROVIDED THAT NO FRONTING FEE PAYABLE PURSUANT TO THIS
CLAUSE (II) SHALL BE LESS THAN $500.00 PER ANNUM. PARTICIPATION FEES AND
FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER SHALL BE PAYABLE ON THE FIRST BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH

 

56

--------------------------------------------------------------------------------


 


THE REVOLVING COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON
WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO ANY ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.


 


(C)           THE BORROWERS AGREE TO PAY TO THE AGENT, FOR ITS OWN ACCOUNT, SUCH
AGENCY FEES AS MAY BE SEPARATELY AGREED UPON BY THE COMPANY AND THE AGENT
PAYABLE IN THE AMOUNTS AND AT THE TIMES SO AGREED.


 


(D)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE AGENT (OR TO THE APPLICABLE ISSUING BANK, IN
THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES
AND PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER
ANY CIRCUMSTANCES.


 

SECTION 2.13.              Interest.  (a)  The Revolving Loans comprising each
ABR Borrowing (including each Swingline Loan and each Protective Advance) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 


(B)           THE REVOLVING LOANS COMPRISING EACH LIBOR RATE BORROWING SHALL
BEAR INTEREST AT THE ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR
SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(C)           ALL INCREMENTAL TERM LOANS SHALL BEAR INTEREST AS PROVIDED IN THE
APPLICABLE INCREMENTAL TERM LOAN AMENDMENT.


 


(D)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWERS HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(E)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE APPLICABLE
COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (D) OF
THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR
TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT
AND (III) IN THE EVENT OF ANY CONVERSION OF ANY LIBOR RATE LOAN PRIOR TO THE END
OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(F)            ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR
OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE
RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF

 

57

--------------------------------------------------------------------------------


 


DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE
APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBOR RATE OR LIBOR RATE SHALL BE
DETERMINED BY THE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 

SECTION 2.14.              Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a LIBOR Rate Borrowing:

 

(A)           THE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBOR RATE OR THE LIBOR RATE, AS APPLICABLE, FOR SUCH
INTEREST PERIOD; OR

 

(B)           THE AGENT IS ADVISED BY THE REQUIRED LENDERS OR, IN THE CASE OF
ANY INCREMENTAL TERM LOANS, THE REQUIRED INCREMENTAL TERM LOAN LENDERS, THAT THE
ADJUSTED LIBOR RATE OR THE LIBOR RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereof, and (ii) if any Borrowing Request requests a
LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.              Increased Costs.  (a)  If any Change in Law shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or Issuing Bank; or impose on any Lender or Issuing Bank or
the London interbank market any other condition affecting this Agreement or
LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section, the
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered (except for
any Taxes, which shall be dealt with exclusively pursuant to Section 2.17).

 


(B)           IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A

 

58

--------------------------------------------------------------------------------


 


LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
OTHER THAN DUE TO TAXES, WHICH SHALL BE DEALT WITH EXCLUSIVELY PURSUANT TO
SECTION 2.17 (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING BANK’S
POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME FOLLOWING
DELIVERY OF THE CERTIFICATE CONTEMPLATED BY PARAGRAPH (C) OF THIS SECTION THE
BORROWERS WILL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK
OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS
HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION AND SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT
OR AMOUNTS WAS DETERMINED SHALL BE DELIVERED TO THE BORROWER AGENT AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR
ISSUING BANK, AS APPLICABLE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING BANK, AS APPLICABLE,
NOTIFIES THE BORROWER AGENT OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 

SECTION 2.16.              Break Funding Payments.  In the event of (a) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower Agent
pursuant to Section 2.19 or 9.02(e), then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBOR Rate Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of

 

59

--------------------------------------------------------------------------------


 

such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and the basis therefor and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrower Agent and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17.              Taxes.  (a)  Any and all payments by or on account of
any obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or any Issuing
Bank (as applicable) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.  If at
any time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender, Agent or Issuing Bank upon becoming aware of the
same.  In addition, each Lender, Agent or Issuing Bank shall promptly notify a
Loan Party upon becoming aware of any circumstances as a result of which a Loan
Party is or would be required to make any deduction or withholding from any sum
payable hereunder.

 


(B)           IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           EACH LOAN PARTY SHALL INDEMNIFY THE AGENT, EACH CO-COLLATERAL
AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE AGENT, SUCH CO-COLLATERAL AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS
APPLICABLE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION
OF SUCH LOAN PARTY HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED
OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER AGENT BY A LENDER OR AN ISSUING BANK, OR BY THE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER, CO-COLLATERAL AGENT OR AN ISSUING BANK, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL
DELIVER TO THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE AGENT.

 

60

--------------------------------------------------------------------------------


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER AGENT
(WITH A COPY TO THE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW,
SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW
OR REASONABLY REQUESTED BY THE BORROWER AGENT AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.  IN PARTICULAR, ON OR PRIOR TO
THE DATE WHICH IS TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE, EACH FOREIGN
LENDER SHALL DELIVER TO THE BORROWER AGENT (WITH A COPY TO THE AGENT) TWO DULY
SIGNED, PROPERLY COMPLETED COPIES OF EITHER IRS FORM W-8BEN OR ANY SUCCESSOR
THERETO (RELATING TO SUCH FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION FROM,
OR REDUCTION OF, UNITED STATES WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO
SUCH FOREIGN LENDER BY ANY BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR
THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY ANY
BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT) OR SUCH OTHER EVIDENCE REASONABLY SATISFACTORY TO THE BORROWER AGENT
AND THE AGENT THAT SUCH FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM, OR
REDUCTION OF, UNITED STATES WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO
SECTION 871(H) OR 881(C) OF THE CODE, AND IN THE CASE OF A FOREIGN LENDER
CLAIMING SUCH AN EXEMPTION UNDER SECTION 881(C) OF THE CODE, A CERTIFICATE THAT
ESTABLISHES IN WRITING TO THE BORROWER AGENT AND THE AGENT THAT SUCH FOREIGN
LENDER IS NOT (I) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF THE CODE,
(II) A 10- PERCENT STOCKHOLDER WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE
CODE, OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO A BORROWER WITH THE
MEANING OF SECTION 864(D) OF THE CODE.  THEREAFTER AND FROM TIME TO TIME, EACH
SUCH FOREIGN LENDER SHALL (A) PROMPTLY SO LONG AS IT IS ELIGIBLE TO DO SO SUBMIT
TO THE BORROWER AGENT (WITH A COPY TO THE AGENT) SUCH ADDITIONAL DULY COMPLETED
AND SIGNED COPIES OF ONE OR MORE OF SUCH FORMS OR CERTIFICATES (OR SUCH
SUCCESSOR FORMS OR CERTIFICATES AS SHALL BE ADOPTED FROM TIME TO TIME BY THE
RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN
CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS
REASONABLY SATISFACTORY TO THE BORROWER AGENT AND THE AGENT OF ANY AVAILABLE
EXEMPTION FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF
ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY ANY BORROWER OR OTHER LOAN
PARTY PURSUANT TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, IN EACH CASE,
(1) ON OR BEFORE THE DATE THAT ANY SUCH FORM, CERTIFICATE OR OTHER EVIDENCE
EXPIRES OR BECOMES OBSOLETE, (2) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A
CHANGE IN THE MOST RECENT FORM, CERTIFICATE OR EVIDENCE PREVIOUSLY DELIVERED BY
IT TO THE BORROWER AGENT AND (3) FROM TIME TO TIME THEREAFTER IF REASONABLY
REQUESTED BY THE BORROWER AGENT OR THE AGENT, AND (B) PROMPTLY NOTIFY THE
BORROWER AGENT AND THE AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY
OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION.  FOR THE AVOIDANCE OF
DOUBT, IF, AS A RESULT OF A CHANGE IN LAW, A FOREIGN LENDER IS NO LONGER LEGALLY
ABLE TO PROVIDE DOCUMENTATION WITH RESPECT TO AN EXEMPTION FROM OR A REDUCTION
OF WITHHOLDING TAX, SUCH FOREIGN LENDER WILL BE TREATED AS COMPLYING WITH THIS
SECTION 2.17(E) AND SUCH INABILITY WILL NOT AFFECT THE FOREIGN LENDER’S RIGHTS
UNDER SECTION 2.17(A).


 


(F)            EACH LENDER, AGENT OR ISSUING BANK THAT IS A UNITED STATES
PERSON, AGREES TO COMPLETE AND DELIVER TO THE BORROWER AGENT A STATEMENT SIGNED
BY AN AUTHORIZED SIGNATORY OF THE LENDER TO THE EFFECT THAT IT IS A UNITED
STATES PERSON TOGETHER WITH A DULY COMPLETED AND EXECUTED COPY OF INTERNAL
REVENUE SERVICE FORM W-9 OR SUCCESSOR FORM.

 

61

--------------------------------------------------------------------------------


 


(G)           IF THE AGENT OR A LENDER DETERMINES, IN GOOD FAITH IN ITS
REASONABLE SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH
RESPECT TO WHICH SUCH LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.17, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN
PARTY UNDER THIS SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING
RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE AGENT OR SUCH
LENDER (INCLUDING ANY TAXES IMPOSED WITH RESPECT TO SUCH REFUND) AS IS
DETERMINED BY THE AGENT OR SUCH LENDER IN GOOD FAITH IN ITS SOLE DISCRETION, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH LOAN PARTY, UPON THE
REQUEST OF THE AGENT OR SUCH LENDER, AGREES TO REPAY AS SOON AS REASONABLY
PRACTICABLE THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
AGENT OR SUCH LENDER IN THE EVENT THE AGENT OR SUCH LENDER IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO SUCH
LOAN PARTY OR ANY OTHER PERSON.


 


(H)           IF THE BORROWER AGENT DETERMINES IN GOOD FAITH THAT A REASONABLE
BASIS EXISTS FOR CONTESTING ANY INDEMNIFIED TAXES OR OTHER TAXES FOR WHICH
ADDITIONAL AMOUNTS HAVE BEEN PAID UNDER THIS SECTION 2.17, THE RELEVANT LENDER,
AGENT OR ISSUING BANK SHALL COOPERATE WITH THE BORROWER AGENT IN CHALLENGING
SUCH INDEMNIFIED TAXES OR OTHER TAXES, AT THE BORROWERS’ EXPENSE, IF SO
REQUESTED BY THE BORROWER AGENT IN WRITING.


 

SECTION 2.18.              Payments Generally; Allocation of Proceeds; Sharing
of Set-offs.  (a)  Unless otherwise specified, each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 (noon), New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Agent to the applicable account designated to the Borrower
Agent by the Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in Dollars.  Any payment required to be
made by the Agent hereunder shall be deemed to have been made by the time
required if the Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Agent to make such
payment.  At all times that the circumstances specified in Section 2.21(d) are
in effect, solely for purposes of determining the amount of Revolving Loans
available for borrowing purposes, checks and cash or other immediately available
funds from collections of items of payment and

 

62

--------------------------------------------------------------------------------


 

proceeds of any Collateral shall be applied in whole or in part against the
applicable Revolving Facility Obligations, on the day of receipt, subject to
actual collection.

 


(B)           SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT, ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT AFTER AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND ALL OR ANY PORTION OF THE LOANS SHALL
HAVE BEEN ACCELERATED HEREUNDER PURSUANT TO SECTION 7.01, SHALL UPON ELECTION BY
THE AGENT OR AT THE DIRECTION OF THE REQUIRED LENDERS BE APPLIED, FIRST, TO,
RATABLY, PAY ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS THEN DUE TO THE
AGENT, ANY CO-COLLATERAL AGENT OR ANY ISSUING BANK FROM THE BORROWERS (OTHER
THAN IN CONNECTION WITH BANKING SERVICES OR SECURED SWAP OBLIGATIONS), SECOND,
RATABLY, TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE REVOLVING
LENDERS FROM THE BORROWERS (OTHER THAN IN CONNECTION WITH BANKING SERVICES OR
SECURED SWAP OBLIGATIONS), THIRD, TO PAY INTEREST DUE AND PAYABLE IN RESPECT OF
ANY REVOLVING LOANS (INCLUDING ANY SWINGLINE LOANS) AND ANY PROTECTIVE ADVANCES,
RATABLY, FOURTH, TO PAY THE PRINCIPAL OF THE PROTECTIVE ADVANCES, FIFTH, TO
PREPAY PRINCIPAL ON THE REVOLVING LOANS (OTHER THAN THE PROTECTIVE ADVANCES) AND
UNREIMBURSED LC DISBURSEMENTS, RATABLY, SIXTH, TO PAY AN AMOUNT TO THE AGENT
EQUAL TO 103% OF THE LC EXPOSURE ON SUCH DATE, TO BE HELD IN THE LC COLLATERAL
ACCOUNT AS CASH COLLATERAL FOR SUCH OBLIGATIONS, SEVENTH, TO PAY ANY AMOUNTS
OWING WITH RESPECT TO BANKING SERVICES AND SECURED SWAP OBLIGATIONS, RATABLY,
EIGHTH, TO THE PAYMENT OF ANY OTHER REVOLVING FACILITY OBLIGATION DUE TO THE
AGENT, ANY CO-COLLATERAL AGENT OR ANY REVOLVING LENDER BY THE BORROWERS, NINTH,
RATABLY, TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE INCREMENTAL
TERM LOAN LENDERS (IF ANY) FROM THE BORROWERS, TENTH, TO PAY INTEREST DUE AND
PAYABLE IN RESPECT OF ANY INCREMENTAL TERM LOANS, RATABLY, ELEVENTH, TO PREPAY
PRINCIPAL ON ANY INCREMENTAL TERM LOANS, RATABLY, TWELFTH, TO THE PAYMENT OF ANY
OTHER INCREMENTAL TERM LOAN OBLIGATIONS DUE TO THE AGENT, ANY CO-COLLATERAL
AGENT OR ANY INCREMENTAL TERM LOAN LENDER BY THE BORROWERS, THIRTEENTH, AS
PROVIDED FOR UNDER THE INTERCREDITOR AGREEMENT AND FOURTEENTH, TO THE BORROWERS
OR AS THE BORROWER AGENT SHALL DIRECT.


 


(C)           (I) IF ANY REVOLVING LENDER SHALL, BY EXERCISING ANY RIGHT OF
SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL
OF OR INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS, SWINGLINE LOANS OR PROTECTIVE ADVANCES RESULTING IN SUCH
REVOLVING LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE
AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE
LOANS OR PROTECTIVE ADVANCES AND ACCRUED INTEREST THEREON THAN THE PROPORTION
RECEIVED BY ANY OTHER REVOLVING LENDER, THEN THE REVOLVING LENDER RECEIVING SUCH
GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE LOANS AND
PROTECTIVE ADVANCES OF OTHER REVOLVING LENDERS AT SUCH TIME OUTSTANDING TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL
OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS, SWINGLINE LOANS AND PROTECTIVE ADVANCES; PROVIDED THAT
(A) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE
PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED
AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT
INTEREST, AND (B) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
APPLY TO ANY PAYMENT MADE BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A REVOLVING LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS,

 

63

--------------------------------------------------------------------------------


 


SWINGLINE LOANS OR PROTECTIVE ADVANCES TO ANY ASSIGNEE OR PARTICIPANT, OTHER
THAN TO A BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE
PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH BORROWER CONSENTS TO THE
FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE
LAW, THAT ANY REVOLVING LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH REVOLVING
LENDER WERE A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


 

(ii) Subject to Section 2.18(c)(iii), if any Incremental Term Loan Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Incremental Term Loans
resulting in such Incremental Term Loan Lender receiving payment of a greater
proportion of the aggregate amount of its Incremental Term Loans and accrued
interest thereon than the proportion received by any other Incremental Term Loan
Lender, then the Incremental Term Loan Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Incremental Term
Loans of other Incremental Term Loan Lenders at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Incremental Term Loan Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Incremental Term Loans;
provided that (A) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (B) the provisions of this paragraph shall not
be construed to apply to any payment made by the Company pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by
an Incremental Term Loan Lender as consideration for the assignment of or sale
of a participation in any of its Incremental Term Loans to any assignee or
participant, other than to any Borrower or any subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Incremental Term Loan Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Incremental Term Loan Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(iii)          Anything contained herein to the contrary notwithstanding, and
without limitation on the provisions of Sections 7.03, 7.04 and 7.05, if any
Incremental Term Loan Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Incremental Term Loans resulting in such Incremental Term
Loan Lender receiving prepayment that is not otherwise permitted to be made
hereunder, such Incremental Term Loan Lender shall immediately turn such payment
over to the Agent for application to the Revolving Facility Obligations as
provided herein.

 


(D)           UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
AGENT PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE AGENT FOR THE ACCOUNT
OF THE LENDERS OR THE APPLICABLE ISSUING BANK HEREUNDER THAT THE BORROWERS WILL
NOT MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE APPLICABLE ISSUING BANK, AS
APPLICABLE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE NOT IN FACT
MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE APPLICABLE ISSUING BANK, AS
APPLICABLE, SEVERALLY AGREES

 

64

--------------------------------------------------------------------------------


 


TO REPAY TO THE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTIONS 2.04(B), 2.05(B), 2.05(C), 2.06(D) OR (E), 2.07(B),
2.18(C) OR 9.03(C), THEN THE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE AGENT
FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH
SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


(F)            ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
AGENT MAY (BUT SHALL NOT BE REQUIRED TO), IN ITS DISCRETION, RETAIN ANY PAYMENTS
OR OTHER FUNDS RECEIVED BY THE AGENT THAT ARE OTHERWISE TO BE PROVIDED TO A
DEFAULTING LENDER HEREUNDER AND APPLY SUCH FUNDS TO SUCH DEFAULTING LENDER’S
DEFAULTED OBLIGATIONS OR READVANCE SUCH FUNDS TO THE BORROWER IN CONNECTION WITH
THE FUNDING OF ANY REVOLVING LOAN OR ISSUANCE OF ANY LETTERS OF CREDIT
HEREUNDER, INCLUDING CASH COLLATERALIZATION THEREOF, IN ACCORDANCE WITH THIS
AGREEMENT.


 

SECTION 2.19.              Mitigation Obligations; Replacement of Lenders.  (a) 
If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWER AGENT MAY, AT ITS
SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE AGENT, REPLACE SUCH
LENDER BY REQUIRING SUCH LENDER TO ASSIGN AND DELEGATE (AND SUCH LENDER SHALL BE
OBLIGATED TO ASSIGN AND DELEGATE), WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER AGENT SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE AGENT AND EACH ISSUING BANK, WHICH CONSENT IN EACH CASE
SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT
OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS, SWINGLINE LOANS AND PROTECTIVE ADVANCES, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE
OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.15 OR

 

65

--------------------------------------------------------------------------------


 


PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER (OTHER THAN A
DEFAULTING LENDER) SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER AGENT TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.  NOTHING IN THIS SECTION 2.19 SHALL BE
DEEMED TO PREJUDICE ANY RIGHTS THAT ANY BORROWER OR ANY LENDER MAY HAVE AGAINST
ANY LENDER THAT IS A DEFAULTING LENDER.


 

SECTION 2.20.              Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Effective Date that it is unlawful, for such Lender or its
applicable lending office to make or maintain any LIBOR Rate Loans, then, on
notice thereof by such Lender to the Borrower Agent through the Agent, any
obligations of such Lender to make or continue LIBOR Rate Loans or to convert
ABR Borrowings to LIBOR Rate Borrowings shall be suspended until such Lender
notifies the Agent and the Borrower Agent that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrower
Agent shall upon demand from such Lender (with a copy to the Agent), either
convert all LIBOR Rate Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Rate Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.  Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.

 

SECTION 2.21.              Cash Receipts.  (a)  A list (certified by a
Responsible Officer) of all DDAs, that, to the knowledge of the Responsible
Officers of the Loan Parties, are maintained by the Loan Parties, which list
includes, with respect to each depository (i) the name and address of such
depository; (ii) the account number(s) maintained with such depository, (iii) a
contact person at such depository and (iv) the purpose of such account has been
delivered to the Agent and the Lenders pursuant to Section 4.01(e).

 


(B)           A LIST (CERTIFIED BY A RESPONSIBLE OFFICER) DESCRIBING ALL
ARRANGEMENTS TO WHICH ANY LOAN PARTY IS A PARTY WITH RESPECT TO THE PAYMENT TO
SUCH LOAN PARTY OF THE PROCEEDS OF ALL CREDIT CARD CHARGES FOR SALES BY SUCH
LOAN PARTY HAS BEEN DELIVERED TO THE AGENT AND THE LENDERS PURSUANT TO
SECTION 4.01(E).


 


(C)           EACH LOAN PARTY SHALL (I) DELIVER TO THE AGENT, WITHIN FIVE
BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, NOTIFICATIONS IN FORM REASONABLY
SATISFACTORY TO THE AGENT WHICH HAVE BEEN EXECUTED ON BEHALF OF SUCH LOAN PARTY
AND ADDRESSED TO SUCH LOAN PARTY’S CREDIT CARD PROCESSORS (EACH, A “CREDIT CARD
NOTIFICATION”), (II) DELIVER TO THE AGENT, WITHIN FIVE BUSINESS DAYS FOLLOWING
THE EFFECTIVE DATE, NOTIFICATIONS EXECUTED ON BEHALF OF THE LOAN PARTIES TO EACH
DEPOSITORY INSTITUTION WITH WHICH ANY DDA IS MAINTAINED IN FORM REASONABLY
SATISFACTORY TO THE AGENT, OF THE AGENT’S INTEREST IN SUCH DDA (EACH, A “DDA
NOTIFICATION”), (III) INSTRUCT EACH DEPOSITORY INSTITUTION FOR A DDA TO CAUSE
ALL AMOUNTS ON DEPOSIT AND AVAILABLE AT THE CLOSE OF EACH BUSINESS DAY IN SUCH
DDA (NET OF SUCH MINIMUM BALANCE, NOT TO EXCEED $15,000, AS MAY BE REQUIRED TO
BE MAINTAINED IN THE SUBJECT DDA BY THE DEPOSITORY INSTITUTION AT WHICH SUCH

 

66

--------------------------------------------------------------------------------


 


DDA IS MAINTAINED), TO BE SWEPT TO ONE OF THE LOAN PARTIES’ CONCENTRATION
ACCOUNTS NO LESS FREQUENTLY THAN ON A DAILY BASIS, SUCH INSTRUCTIONS TO BE
IRREVOCABLE UNLESS OTHERWISE AGREED TO BY THE AGENT; AND (IV) WITHIN SIXTY (60)
DAYS AFTER THE EFFECTIVE DATE, WITH RESPECT TO THE LOAN PARTIES’ PRIMARY
CONCENTRATION ACCOUNT, OR NINETY (90) DAYS AFTER THE EFFECTIVE DATE, WITH
RESPECT TO EACH OTHER CONCENTRATION ACCOUNT OF THE LOAN PARTIES (IN EACH CASE,
OR SUCH LATER DATE APPROVED BY THE AGENT), ENTER INTO A CONTROL AGREEMENT (EACH,
A “BLOCKED ACCOUNT AGREEMENT”), IN FORM REASONABLY SATISFACTORY TO THE AGENT,
WITH THE AGENT AND ANY BANK WITH WHICH SUCH LOAN PARTY MAINTAINS A CONCENTRATION
ACCOUNT INTO WHICH THE DDAS ARE SWEPT (COLLECTIVELY, THE “BLOCKED ACCOUNTS”),
WHICH CONCENTRATION ACCOUNTS AS OF THE EFFECTIVE DATE ARE SET FORTH ON A LIST
THAT HAS BEEN DELIVERED TO THE AGENT AND THE LENDERS PURSUANT TO
SECTION 4.01(E).  EACH LOAN PARTY AGREES THAT IT WILL NOT CAUSE PROCEEDS OF SUCH
DDAS TO BE OTHERWISE REDIRECTED.


 


(D)           EACH CREDIT CARD NOTIFICATION AND BLOCKED ACCOUNT AGREEMENT SHALL
REQUIRE, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
OR A LIQUIDITY EVENT (AND DELIVERY OF NOTICE THEREOF FROM THE AGENT TO THE
BORROWER AGENT AND THE OTHER PARTIES TO SUCH INSTRUMENT OR AGREEMENT), THE ACH
OR WIRE TRANSFER NO LESS FREQUENTLY THAN ONCE PER BUSINESS DAY (UNLESS THE
COMMITMENTS HAVE BEEN TERMINATED AND THE OBLIGATIONS HAVE BEEN PAID IN FULL), OF
ALL AVAILABLE CASH BALANCES AND CASH RECEIPTS, INCLUDING THE THEN CONTENTS OR
THEN ENTIRE LEDGER BALANCE OF EACH BLOCKED ACCOUNT (NET OF SUCH MINIMUM BALANCE,
NOT TO EXCEED $15,000 (OR, IN THE CASE OF THE LOAN PARTIES’ PRIMARY
CONCENTRATION ACCOUNT, $50,000), AS MAY BE REQUIRED TO BE MAINTAINED IN THE
SUBJECT BLOCKED ACCOUNT BY THE BANK AT WHICH SUCH BLOCKED ACCOUNT IS
MAINTAINED), TO AN ACCOUNT MAINTAINED BY THE AGENT AT BANA (THE “BANA ACCOUNT”)
OR SUCH OTHER ACCOUNT AS DIRECTED BY THE AGENT.  SUBJECT TO THE TERMS OF THE
SECURITY AGREEMENT, ALL AMOUNTS RECEIVED IN THE BANA ACCOUNT OR SUCH OTHER
ACCOUNT SHALL BE APPLIED (AND ALLOCATED) BY THE AGENT IN ACCORDANCE WITH
SECTION 2.10(B); PROVIDED, THAT IF THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.18(B) ARE APPLICABLE, ALL SUCH AMOUNTS SHALL BE APPLIED IN ACCORDANCE
WITH SUCH SECTION 2.18(B).  EACH LOAN PARTY AGREES THAT IT WILL NOT CAUSE ANY
CREDIT CARD PROCEEDS OR PROCEEDS OF ANY BLOCKED ACCOUNT TO BE OTHERWISE
REDIRECTED.


 


(E)           IF, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT OR A LIQUIDITY EVENT, ANY CASH OR CASH EQUIVALENTS OWNED BY
ANY LOAN PARTY (OTHER THAN (I) AN AMOUNT NOT TO EXCEED $20,000,000 IN THE
AGGREGATE THAT IS ON DEPOSIT IN A SEGREGATED DDA WHICH THE BORROWER AGENT
DESIGNATES IN WRITING TO THE AGENT AS BEING THE “UNCONTROLLED CASH ACCOUNT” (THE
“DESIGNATED DISBURSEMENT ACCOUNT”), WHICH FUNDS SHALL NOT BE FUNDED FROM, OR
WHEN WITHDRAWN FROM THE DESIGNATED DISBURSEMENT ACCOUNT, SHALL NOT BE
REPLENISHED BY, FUNDS CONSTITUTING PROCEEDS OF COLLATERAL SO LONG AS SUCH EVENT
OF DEFAULT OR LIQUIDITY EVENT CONTINUES, (II) DE MINIMUS CASH OR CASH
EQUIVALENTS FROM TIME TO TIME INADVERTENTLY MISAPPLIED BY ANY LOAN PARTY,
(III) PAYROLL, TRUST AND TAX WITHHOLDING ACCOUNTS FUNDED IN THE ORDINARY COURSE
OF BUSINESS AND REQUIRED BY APPLICABLE LAW AND (IV) FUNDS IN ANY SPECIFIED
SEGREGATED ACCOUNT) ARE DEPOSITED TO ANY ACCOUNT, OR HELD OR INVESTED IN ANY
MANNER, OTHERWISE THAN IN A BLOCKED ACCOUNT SUBJECT TO A BLOCKED ACCOUNT
AGREEMENT (OR A DDA WHICH IS SWEPT DAILY TO SUCH BLOCKED ACCOUNT), THE AGENT
SHALL BE ENTITLED TO REQUIRE THE APPLICABLE LOAN PARTY TO CLOSE SUCH ACCOUNT AND
HAVE ALL FUNDS THEREIN TRANSFERRED TO A BLOCKED ACCOUNT, AND TO CAUSE ALL FUTURE
DEPOSITS TO BE MADE TO A BLOCKED ACCOUNT.


 


(F)            THE LOAN PARTIES MAY CLOSE DDAS OR BLOCKED ACCOUNTS AND/OR OPEN
NEW DDAS OR BLOCKED ACCOUNTS, SUBJECT TO THE CONTEMPORANEOUS EXECUTION AND
DELIVERY TO THE AGENT

 

67

--------------------------------------------------------------------------------


 


OF A DDA NOTIFICATION OR BLOCKED ACCOUNT AGREEMENT CONSISTENT WITH THE
PROVISIONS OF THIS SECTION 2.21 AND OTHERWISE REASONABLY SATISFACTORY TO THE
AGENT.  UNLESS CONSENTED TO IN WRITING BY THE AGENT, THE LOAN PARTIES SHALL NOT
ENTER INTO ANY AGREEMENTS WITH CREDIT CARD PROCESSORS OTHER THAN THE ONES LISTED
ON SCHEDULE 2.21(B) UNLESS CONTEMPORANEOUSLY THEREWITH, A CREDIT CARD
NOTIFICATION IS EXECUTED AND A COPY THEREOF IS DELIVERED TO THE AGENT.


 


(G)           THE BANA ACCOUNT SHALL AT ALL TIMES BE UNDER THE SOLE DOMINION AND
CONTROL OF THE AGENT.  EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE SECURITY AGREEMENT (I) SUCH LOAN
PARTY HAS NO RIGHT OF WITHDRAWAL FROM THE BANA ACCOUNT, (II) THE FUNDS ON
DEPOSIT IN THE BANA ACCOUNT SHALL AT ALL TIMES CONTINUE TO BE COLLATERAL
SECURITY FOR ALL OF THE SECURED OBLIGATIONS, AND (III) THE FUNDS ON DEPOSIT IN
THE BANA ACCOUNT SHALL BE APPLIED AS PROVIDED IN THIS AGREEMENT AND THE
INTERCREDITOR AGREEMENT.  IN THE EVENT THAT, NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 2.21, ANY LOAN PARTY RECEIVES OR OTHERWISE HAS DOMINION AND CONTROL
OF ANY PROCEEDS OR COLLECTIONS REQUIRED TO BE TRANSFERRED TO THE BANA ACCOUNT
PURSUANT TO SECTION 2.21(D), SUCH PROCEEDS AND COLLECTIONS SHALL BE HELD IN
TRUST BY SUCH LOAN PARTY FOR THE AGENT, SHALL NOT BE COMMINGLED WITH ANY OF SUCH
LOAN PARTY’S OTHER FUNDS OR DEPOSITED IN ANY ACCOUNT OF SUCH LOAN PARTY AND
SHALL PROMPTLY BE DEPOSITED INTO THE BANA ACCOUNT OR DEALT WITH IN SUCH OTHER
FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED BY THE AGENT.


 


(H)           SO LONG AS (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
AND (II) NO LIQUIDITY EVENT AS TO WHICH THE AGENT HAS NOTIFIED THE BORROWER
AGENT HAS OCCURRED AND IS CONTINUING, THE LOAN PARTIES MAY DIRECT, AND SHALL
HAVE SOLE CONTROL OVER, THE MANNER OF DISPOSITION OF FUNDS IN THE BLOCKED
ACCOUNTS.


 


(I)            ANY AMOUNTS HELD OR RECEIVED IN THE BANA ACCOUNT (INCLUDING ALL
INTEREST AND OTHER EARNINGS WITH RESPECT THERETO, IF ANY) AT ANY TIME (X) WHEN
ALL OF THE SECURED OBLIGATIONS HAVE BEEN SATISFIED OR (Y) ALL EVENTS OF DEFAULT
AND LIQUIDITY EVENTS HAVE BEEN CURED SHALL (SUBJECT IN THE CASE OF CLAUSE (X) TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT), BE REMITTED TO THE OPERATING
ACCOUNT OF THE COMPANY AS SPECIFIED BY THE BORROWER AGENT.


 

SECTION 2.22.              Reserves; Change in Reserves; Decisions by
Co-Collateral Agents.  (a)  Any Co-Collateral Agent may at any time and from
time to time in the exercise of its Permitted Discretion establish and increase
or decrease Reserves, provided that, as a condition to the establishment of any
new category of Reserves, or any increase in Reserves resulting from a change in
the manner of determination thereof, any Required Reserve Notice shall have been
given to the Borrower Agent.  The amount of any Reserve established by any
Co-Collateral Agent shall have a reasonable relationship to the event, condition
or other matter that is the basis for the Reserve.  Upon delivery of such
notice, the Co-Collateral Agents shall be available to discuss the proposed
Reserve or increase, and the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Co-Collateral Agents in the exercise of their Permitted Discretion.  In
no event shall such notice and opportunity limit the right of any Co-Collateral
Agent to establish or change such Reserve, unless such Co-Collateral Agent shall
have determined in its Permitted Discretion that the event, condition or other
matter that is the basis for such new Reserve or such change no longer exists or
has otherwise been adequately addressed by the Borrowers.  Notwithstanding
anything herein to the contrary,

 

68

--------------------------------------------------------------------------------


 

Reserves shall not duplicate eligibility criteria contained in the definition of
“Eligible Account” or “Eligible Inventory” and vice versa, or reserves or
criteria deducted in computing the cost or market value of Eligible Account or
Eligible Inventory or the Net Orderly Liquidation Value of Eligible Inventory
and vice versa.

 

(b)           Anything contained herein to the contrary notwithstanding, (i) any
Reserve may be established or increased by any Co-Collateral Agent without the
consent of the Agent or the other Co-Collateral Agent, and (ii) no Reserve may
be decreased or eliminated without the consent of both Co-Collateral Agents.

 


SECTION 2.23.              REVOLVING COMMITMENT INCREASES AND INCREMENTAL TERM
LOANS.  (A)  SO LONG AS NO EVENT OF DEFAULT THEN EXISTS, OR WOULD RESULT
THEREFROM, THE BORROWER AGENT SHALL HAVE THE RIGHT AT ANY TIME, AND FROM TIME TO
TIME, TO REQUEST ONE OR MORE INCREASES IN THE AMOUNT OF THE TOTAL COMMITMENTS IN
AN AGGREGATE AMOUNT NOT TO EXCEED $300,000,000 OR, IF LESS, THE AMOUNT BY WHICH
$800,000,000 EXCEEDS THE TOTAL COMMITMENTS THEN IN EFFECT (SUCH AMOUNT, THE
“AGGREGATE INCREMENTAL CAPACITY”).  EACH SUCH INCREASE SHALL BE SUBJECT TO THE
CONSENT OF THE AGENT AND THE CO-COLLATERAL AGENTS (WHICH SHALL NOT BE
UNREASONABLY WITHHELD) AND MAY CONSIST OF EITHER REVOLVING COMMITMENT INCREASES
OR INCREMENTAL TERM LOANS.  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGGREGATE AMOUNT OF COMMITMENTS AND, WITHOUT DUPLICATION,
LOANS OUTSTANDING HEREUNDER AT ANY TIME, INCLUDING THE AGGREGATE AMOUNT OF
REVOLVING COMMITMENT INCREASES AND INCREMENTAL TERM LOANS, SHALL NOT EXCEED
$800,000,000 AT ANY TIME.


 


(B)           REVOLVING COMMITMENT INCREASES.  (I) ANY REQUEST TO INCREASE THE
REVOLVING COMMITMENTS SHALL BE FIRST MADE TO ALL EXISTING REVOLVING LENDERS ON A
PRO RATA BASIS.  TO THE EXTENT THAT THE EXISTING REVOLVING LENDERS DECLINE TO
INCREASE THEIR REVOLVING COMMITMENTS, OR DECLINE TO INCREASE THEIR REVOLVING
COMMITMENTS TO THE AMOUNT REQUESTED BY THE BORROWER AGENT, THE AGENT MAY ARRANGE
FOR OTHER PERSONS TO BECOME A REVOLVING LENDER HEREUNDER AND TO ISSUE REVOLVING
COMMITMENTS IN AN AMOUNT EQUAL TO THE AMOUNT OF THE INCREASE IN THE AGGREGATE
TOTAL OF REVOLVING COMMITMENTS REQUESTED BY THE BORROWER AGENT AND NOT ACCEPTED
BY THE EXISTING REVOLVING LENDERS (EACH SUCH INCREASE BY EITHER MEANS, A
“REVOLVING COMMITMENT INCREASE”, AND EACH SUCH PERSON ISSUING, OR LENDER
INCREASING, ITS REVOLVING COMMITMENT, AN “ADDITIONAL REVOLVING COMMITMENT
LENDER”); PROVIDED, HOWEVER, THAT (A) NO REVOLVING LENDER SHALL BE OBLIGATED TO
PROVIDE A REVOLVING COMMITMENT INCREASE AS A RESULT OF ANY SUCH REQUEST BY THE
BORROWER AGENT, (B) ANY ADDITIONAL REVOLVING COMMITMENT LENDER WHICH IS NOT AN
EXISTING REVOLVING LENDER SHALL BE AN ELIGIBLE ASSIGNEE AND SHALL BE SUBJECT TO
THE APPROVAL OF THE AGENT, THE CO-COLLATERAL AGENTS, EACH ISSUING BANK AND THE
BORROWER AGENT (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), AND (C) FOR
THE AVOIDANCE OF DOUBT, NO ADDITIONAL REVOLVING LOANS SHALL BE USED TO EFFECT
ANY EXCHANGE OF EXISTING NOTES FOR REVOLVING LOANS OR REVOLVING COMMITMENTS. 
EACH REVOLVING COMMITMENT INCREASE SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF AT
LEAST $25,000,000 AND IN INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF. 
EACH REVOLVING COMMITMENT INCREASE SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH IN THIS SECTION 2.23(B) AND ANY REVOLVING LOANS PURSUANT TO SUCH
REVOLVING COMMITMENT INCREASE OR NEW REVOLVING COMMITMENTS SHALL BE ON THE SAME
TERMS AND CONDITIONS AS ALL OTHER REVOLVING LOANS, EXCEPT WITH RESPECT TO ANY
FEES PAYABLE IN CONNECTION THEREWITH AS MAY BE SEPARATELY AGREED AMONG THE
BORROWER AGENT, THE AGENT AND THE ADDITIONAL REVOLVING COMMITMENT LENDERS.

 

69

--------------------------------------------------------------------------------


 

(II)           NO REVOLVING COMMITMENT INCREASE SHALL BECOME EFFECTIVE UNLESS
AND UNTIL EACH OF THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:

 

(A)       the Borrower Agent, the Agent, and any Additional Revolving Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in such
form as the Agent may reasonably require;

 

(B)        the Borrowers shall have paid such fees and other compensation as the
Borrower Agent, the Agent and each such Additional Revolving Commitment Lender
may agree;

 

(C)        the Borrower Agent shall have delivered to the Agent and the
Revolving Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Agent, from counsel to the Borrowers reasonably satisfactory
to the Agent (it being agreed that the counsel that delivers the legal opinions
on the Effective Date shall be satisfactory to the Agent) and dated such date;

 

(D)        to the extent requested by any Additional Revolving Commitment
Lender, a promissory note will be issued at the Borrowers’ expense, to each such
Additional Revolving Commitment Lender, to be in conformity with the
requirements of Section 2.10 (with appropriate modification) to the extent
necessary to reflect the new Revolving Commitment of such Additional Revolving
Commitment Lender;

 

(E)        the Borrower Agent shall have delivered to the Agent (1) the
resolutions adopted by each Borrower approving or consenting to such Revolving
Commitment Increase and (2) a certificate of a Responsible Officer of the
Company to the effect that, after giving effect to the requested Revolving
Commitment Increase, no Event of Default shall have occurred and be continuing;
and

 

(F)        the Borrower Agent, the Borrowers and the Additional Revolving
Commitment Lenders shall have delivered such other instruments, documents and
agreements as the Agent may reasonably request.

 

(III)          THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE
EFFECTIVENESS OF EACH COMMITMENT INCREASE (WITH EACH DATE OF SUCH EFFECTIVENESS
BEING REFERRED TO HEREIN AS A “REVOLVING COMMITMENT INCREASE DATE”), AND AT SUCH
TIME (A) THE AGGREGATE TOTAL REVOLVING COMMITMENTS AND THE AGGREGATE TOTAL
COMMITMENTS UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE INCREASED BY
THE AGGREGATE AMOUNT OF SUCH REVOLVING COMMITMENT INCREASES, (B) THE COMMITMENT
SCHEDULE SHALL BE DEEMED MODIFIED, WITHOUT FURTHER ACTION, TO REFLECT THE
REVISED REVOLVING COMMITMENTS OF THE LENDERS, AND (C) THIS AGREEMENT SHALL BE
DEEMED AMENDED, WITHOUT FURTHER ACTION, TO THE EXTENT NECESSARY TO REFLECT SUCH
INCREASED AGGREGATE TOTAL COMMITMENTS.

 

(IV)          IN CONNECTION WITH REVOLVING COMMITMENT INCREASES HEREUNDER, THE
LENDERS AND THE BORROWERS AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, (A) THE BORROWERS SHALL, IN COORDINATION WITH THE AGENT,
(1) REPAY

 

70

--------------------------------------------------------------------------------


 

OUTSTANDING REVOLVING LOANS OF CERTAIN LENDERS, AND OBTAIN REVOLVING LOANS FROM
CERTAIN OTHER REVOLVING LENDERS (INCLUDING THE ADDITIONAL REVOLVING COMMITMENT
LENDERS), OR (2) TAKE SUCH OTHER ACTIONS AS REASONABLY MAY BE REQUIRED BY THE
AGENT, IN EACH CASE TO THE EXTENT NECESSARY SO THAT ALL OF THE REVOLVING LENDERS
EFFECTIVELY PARTICIPATE IN EACH OF THE OUTSTANDING REVOLVING LOANS PRO RATA ON
THE BASIS OF THEIR APPLICABLE PERCENTAGES (DETERMINED AFTER GIVING EFFECT TO ANY
INCREASE IN THE AGGREGATE TOTAL REVOLVING COMMITMENTS PURSUANT TO THIS
SECTION 2.23); AND (B) THE BORROWERS SHALL PAY TO THE REVOLVING LENDERS ANY
COSTS OF THE TYPE REFERRED TO IN SECTION 2.16 IN CONNECTION WITH ANY REPAYMENT
AND/OR PREPAYMENT OF REVOLVING LOANS REQUIRED PURSUANT TO PRECEDING CLAUSE (A). 
WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWERS PROVIDED FOR IN THIS
SECTION 2.23(B), THE AGENT AND THE LENDERS AGREE THAT THEY WILL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO ATTEMPT TO MINIMIZE THE COSTS OF THE TYPE
REFERRED TO IN SECTION 2.16 WHICH THE BORROWERS WOULD OTHERWISE OCCUR IN
CONNECTION WITH THE IMPLEMENTATION OF AN INCREASE IN THE AGGREGATE TOTAL
REVOLVING COMMITMENTS AND THE AGGREGATE TOTAL COMMITMENTS HEREUNDER.

 


(C)           INCREMENTAL TERM LOANS.  (I)  THE COMPANY MAY ALSO UTILIZE PART OR
ALL OF THE AGGREGATE INCREMENTAL CAPACITY TO OBTAIN ONE OR MORE INCREMENTAL TERM
LOANS (THE “INCREMENTAL TERM LOANS”) AS PROVIDED HEREIN.  INCREMENTAL TERM LOANS
MAY BE EXCHANGED BY THE COMPANY FOR ANY OF THE COMPANY’S EXISTING NOTES, OR THE
CASH PROCEEDS OF ANY INCREMENTAL TERM LOANS MAY BE USED TO REPURCHASE ANY OF THE
COMPANY’S EXISTING NOTES, BUT NEITHER THE INCREMENTAL TERM LOANS NOR THE
PROCEEDS THEREOF MAY BE USED FOR ANY OTHER PURPOSE.  THE INCREMENTAL TERM LOANS
SHALL CONSTITUTE SECURED OBLIGATIONS SUBJECT TO THE PROVISIONS OF SECTIONS 7.03,
7.04 AND 7.05 HEREOF.  EACH EXTENSION OF INCREMENTAL TERM LOANS SHALL BE SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 2.23(C).


 

(II)           EACH INCREMENTAL TERM LOAN SHALL BE SUBJECT TO THE TERMS OF THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS AND, TO THE EXTENT NOT SPECIFIED
OR INCONSISTENT WITH THE TERMS AND CONDITIONS SET FORTH HEREIN OR THEREIN, THE
TERMS AND CONDITIONS APPLICABLE TO EACH INCREMENTAL TERM LOAN SHALL BE SET FORTH
IN A SEPARATE AMENDMENT AGREEMENT (EACH AN “INCREMENTAL TERM LOAN AMENDMENT”)
AMONG THE COMPANY, THE AGENT AND EACH LENDER OF SUCH INCREMENTAL TERM LOANS (AN
“INCREMENTAL TERM LOAN LENDER”); PROVIDED THAT NO LENDER SHALL BE OBLIGATED TO
PROVIDE ANY INCREMENTAL TERM LOAN AS A RESULT OF ANY REQUEST BY THE COMPANY. 
UNLESS OTHERWISE AGREED BY THE REQUIRED LENDERS, (A) EACH INCREMENTAL TERM LOAN
AMENDMENT SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT
(AND THE AGENT SHALL NOT BE REQUIRED TO SEEK THE DIRECTION OR CONSENT OF THE
REQUIRED LENDERS FOR ANY SUCH INCREMENTAL TERM LOAN AMENDMENT TO THE EXTENT SUCH
INCREMENTAL TERM LOAN AMENDMENT IS NOT INCONSISTENT WITH THE TERMS AND
CONDITIONS SET FORTH HEREIN), AND (B) NO INCREMENTAL TERM LOAN AMENDMENT SHALL
INCLUDE (1) ANY TERMS OR CONDITIONS OF THE INCREMENTAL TERM LOANS (OTHER THAN
INTEREST RATES AND FEES, MATURITY DATE, AMORTIZATION (IF ANY) AND CONDITIONS TO
EFFECTIVENESS), OR ANY TERMS OR CONDITIONS THAT ARE IN CONFLICT WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT, OR (2) ANY ADDITIONAL COVENANTS OR EVENTS OF
DEFAULT OR PROVISIONS FOR MANDATORY PREPAYMENT NOT OTHERWISE PROVIDED FOR
HEREIN; PROVIDED THAT SUCH INCREMENTAL TERM LOAN AMENDMENT MAY PROVIDE FOR
ASSIGNMENTS AND TRANSFERS OF INCREMENTAL TERM LOANS TO THIRD PARTIES (OTHER THAN
ANY LOAN PARTY, ANY

 

71

--------------------------------------------------------------------------------


 

SPONSOR OR ANY OF THEIR AFFILIATES) ON TERMS AND CONDITIONS OTHER THAN THOSE
SPECIFIED IN SECTION 9.04 WITHOUT THE CONSENT OF THE REQUIRED LENDERS OR ANY
OTHER LENDER.

 

(III)          NO EXTENSION OF AN INCREMENTAL TERM LOAN SHALL BECOME EFFECTIVE
UNLESS AND UNTIL EACH OF THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:

 

(A)          the Company, the Agent, and each participating Incremental Term
Loan Lender shall have executed and delivered an Incremental Term Loan Amendment
and such other loan documentation as the Agent may reasonably require in
connection therewith;

 

(B)           the Company shall have paid such fees and other compensation to
the Incremental Term Loan Lenders as the Company, the Agent and each such
Incremental Term Loan Lender may agree;

 

(C)           the Company shall have delivered to the Agent and the Incremental
Term Loan Lenders and the other Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Company
reasonably satisfactory to the Agent (it being agreed that the counsel that
delivers the legal opinions on the Effective Date shall be satisfactory to the
Agent) and dated such date;

 

(D)          to the extent requested by any Incremental Term Loan Lender, a
promissory note will be issued at the Company’s expense, to each such
Incremental Term Loan Lender, to be in conformity with the requirements of
Section 2.10 (with appropriate modification) to the extent necessary to reflect
the Incremental Term Loans of such Incremental Term Loan Lender;

 

(E)           the Company shall have delivered to the Agent (1) the resolutions
adopted by the Company approving or consenting to such incurrence of Incremental
Term Loans and (2) a certificate of a Responsible Officer of the Company to the
effect that, after pro forma application of the extension of the requested
Incremental Term Loans, (a) no Event of Default shall have occurred and be
continuing, (b) the Company shall be in compliance with the requirements of
Section 5.14 hereof (without regard to any Inventory Grace Period), and
(c) Excess Availability shall be at least 20% of the lesser of (i) the aggregate
Revolving Commitments and (ii) the Borrowing Base;

 

(F)           no Incremental Term Loan shall by its terms be scheduled to mature
or require any other payment of principal prior to the date that is at least 90
days after the Maturity Date; provided that Incremental Term Loans may be
subject to quarterly scheduled payments of principal in an annual amount not to
exceed 1% of the original principal amount of such Incremental Term Loans, with
the balance payable at the maturity thereof and may be prepaid pursuant to
Section 2.11(a) hereof; and

 

72

--------------------------------------------------------------------------------


 

(G)           the Company and the Incremental Term Loan Lenders shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably request.

 

(IV)          THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE
EFFECTIVENESS OF EACH INCREMENTAL TERM LOAN, AND AT SUCH TIME (A) THE AGGREGATE
TOTAL COMMITMENTS UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE
INCREASED BY THE AGGREGATE AMOUNT OF SUCH INCREMENTAL TERM LOANS, (B) THE
COMMITMENT SCHEDULE SHALL BE DEEMED MODIFIED, WITHOUT FURTHER ACTION, TO REFLECT
THE REVISED INCREMENTAL TERM LOAN COMMITMENTS OF THE LENDERS, AND (C) THIS
AGREEMENT SHALL BE DEEMED AMENDED, WITHOUT FURTHER ACTION, TO THE EXTENT
NECESSARY TO REFLECT SUCH INCREASED AGGREGATE TOTAL COMMITMENTS.

 

(V)           THE COMPANY SHALL CANCEL AND EXTINGUISH THE INDEBTEDNESS UNDER ANY
EXISTING NOTES REPURCHASED WITH THE PROCEEDS OF INCREMENTAL TERM LOANS.

 

SECTION 2.24.              Borrower Agent.  Each Borrower hereby designates the
Company as its representative and agent (in such capacity, the “Borrower Agent”)
for all purposes under the Loan Documents, including requests for Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the Agent,
the Co-Collateral Agents, the Issuing Banks or any Lender.  The Borrower Agent
hereby accepts such appointment.  The Agent, the Issuing Banks, the
Co-Collateral Agents and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.  The
Agent, the Issuing Banks, the Co-Collateral Agents and the Lenders may give any
notice or communication with a Borrower hereunder to the Borrower Agent on
behalf of such Borrower.  Each of the Agent, the Co-Collateral Agents, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.  Anything contained
herein to the contrary notwithstanding, no Borrower (other than the Borrower
Agent) shall be authorized to request any Borrowing or Letter of Credit
hereunder without the prior written consent of the Company.

 

SECTION 2.25.              Joint and Several Liability of the Borrowers.  (a) 
Each Borrower agrees that it is absolutely and unconditionally jointly and
severally liable, as co-borrower, for the prompt payment and performance of all
Obligations and all agreements of each of the Borrowers under the Loan
Documents.  Each Borrower agrees that its co-borrower obligations hereunder are
direct obligations of payment and not of collection, that such obligations shall
not be discharged until Full Payment of the Obligations.

 

(b)           It is agreed among each Borrower, the Agent, the Co-Collateral
Agents, the Issuing Banks and the Lenders that the provisions of this
Section 2.25 are of the essence of

 

73

--------------------------------------------------------------------------------


 

the transaction contemplated by the Loan Documents and that, but for such
provisions, the Agent, the Co-Collateral Agents, the Issuing Banks and the
Lenders would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its obligations pursuant to this Section are necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(c)           Nothing contained in this Agreement (including any provisions of
this Section 2.25 to the contrary) shall limit the liability of (i) any Borrower
to pay Loans made directly or indirectly to that Borrower (including Loans
advanced to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), LC Exposure and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder, or (ii) the
Company in respect of all of the Revolving Facility Obligations under the Loan
Documents.  The Agent, the Co-Collateral Agents, the Issuing Banks and the
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

 

(d)           Each Borrower has requested that the Agent and the Lenders make
this credit facility available to the Borrowers on a combined basis, in order to
finance the Borrowers’ business most efficiently and economically.  The
Borrowers’ business is a mutual and collective enterprise, and the Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease the administration of their relationship with
the Lenders, all to the mutual advantage of the Borrowers.  The Borrowers
acknowledge and agree that the Agent’s and the Lenders’ willingness to extend
credit to the Borrowers and to administer the Collateral on a combined basis, as
set forth herein, is done solely as an accommodation to the Borrowers and at the
Borrowers’ request.

 

(e)           In any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Borrower under this Section 2.25 or under this Agreement would otherwise be held
or determined to be avoidable, invalid or unenforceable on account of the amount
of such Borrower’s liability under this Section 2.25 or under this Agreement,
then, notwithstanding any other provision of this Section 2.25 to the contrary,
the amount of such liability shall, without any further action by the Borrowers
or the Lenders, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Borrower’s maximum
liability (“Borrower’s Maximum Liability”).  This Section 2.25(e) with respect
to the Borrower’s Maximum Liability of each Borrower is intended solely to
preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Borrower nor any other Person or entity
shall have any right or claim under this Section with respect to such Borrower’s
Maximum Liability, except to the extent necessary so that the obligations of any
Borrower hereunder shall not be rendered voidable under applicable law.  Each
Borrower agrees that the Obligations may at any time and from time to time
exceed the Borrower’s Maximum Liability of each Borrower without impairing this
Section 2.25 or this Agreement, or affecting the rights and remedies of the
Lenders hereunder, provided,

 

74

--------------------------------------------------------------------------------


 

that nothing in this sentence shall be construed to increase any Borrower’s
obligations hereunder beyond its Borrower’s Maximum Liability.

 

(f)            In the event any Borrower (a “Paying Borrower”) shall make any
payment or payments under this Section 2.25 or shall suffer any loss as a result
of any realization upon any collateral granted by it to secure its obligations
under this Agreement, each other Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to such Non-Paying Borrower’s
“Borrower Percentage” of such payment or payments made, or losses suffered, by
such Paying Borrower.  For purposes of this Section 2.25, each Non-Paying
Borrower’s “Borrower Percentage” with respect to any such payment or loss by a
Paying Borrower shall be determined as of the date on which such payment or loss
was made by reference to the ratio of (i) such Non-Paying Borrower’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Borrower’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Borrower from any other Borrower after
the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Borrower’s Maximum Liability of all Borrowers hereunder
(including such Paying Borrower) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Borrower’s Maximum Liability has not been determined for any
Borrower, the aggregate amount of all monies received by such Borrowers from any
other Borrower after the date hereof (whether by loan, capital infusion or by
other means).  Nothing in this provision shall affect any Borrower’s several
liability for the entire amount of the Obligations (up to such Borrower’s
Maximum Liability).  Each of the Borrowers covenants and agrees that its right
to receive any contribution under this Section 2.25 from a Non-Paying Borrower
shall be subordinate and junior in right of payment to the Payment in Full of
the Obligations.  This provision is for the benefit of all of the Agent, the
Co-Collateral Agents, the Issuing Banks, the Lenders, the Borrowers and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

 

SECTION 2.26.            Loan Account; Statement of Obligations.  (a) The Agent
shall maintain in accordance with its usual and customary practices an account
or accounts (“Loan Account”) evidencing the Indebtedness of the Borrowers
resulting from each Revolving Loan or issuance of a Letter of Credit from time
to time and all other payment Obligations hereunder or under the other Loan
Documents, including accrued interest, fees and expenses.  Any failure of the
Agent to record anything in the Loan Account, or any error in doing so, shall
not limit or otherwise affect the obligation of the Borrowers to pay any amount
owing hereunder.  The Agent may maintain a single Loan Account in the name of
the Borrower Agent, and each Borrower confirms that such arrangement shall have
no effect on the joint and several character of its liability for the
Obligations.  In the absence of manifest error, entries made in the Loan Account
shall constitute presumptive evidence of the information contained therein.

 

(b)           The Borrowers hereby authorize the Agent, from time to time
without prior notice to the Borrowers, to charge to the Loan Account all
interest and all fees payable hereunder or under any of the other Loan
Documents, all costs and expenses payable by any Loan Party hereunder or under
any of the other Loan Documents, all fees and costs provided for in
Section 2.12, and all other payments due and payable under any Loan Document,
which amounts so charged shall thereafter constitute Revolving Loans hereunder
which shall accrue

 

75

--------------------------------------------------------------------------------


 

interest at the rate then applicable to Revolving Loans that are ABR Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
hereof); provided that the Agent shall not be authorized to charge any such
amount to the Loan Account unless the same shall not have been paid by any Loan
Party within two Business Days after such payment of such amount has otherwise
become due and payable hereunder or under any other Loan Document.  Any interest
not paid by any Loan Party within two Business Days after such payment of such
amount has otherwise become due and payable hereunder or under any other Loan
Document shall be compounded by being charged to the Loan Account and shall
thereafter constitute Loans hereunder and shall accrue interest at the rate then
applicable to Loans that are ABR Loans (unless and until converted into LIBOR
Rate Loans in accordance with the terms hereof).

 

ARTICLE III




REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01.              Organization; Powers.  Each of the Loan Parties and
each of its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.02.              Authorization; Enforceability.  The Transactions are
within each applicable Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action of
such Loan Party.  Each Loan Document to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

 

SECTION 3.03.              Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, except for filings
necessary to perfect Liens created pursuant to the Loan Documents (all of which
have been timely made or otherwise provided for (including, where applicable,
delivery to the Agent of documents to perfect Liens created pursuant to the Loan
Documents)) and filings as may be required under the Exchange Act and the
Securities Act, (b) will not violate any Requirement of Law applicable to any
Loan Party or any of its Subsidiaries, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and the Term Loan Security Documents; except, in
each case other than with respect to the creation of Liens, to the extent that
any such

 

76

--------------------------------------------------------------------------------


 

violation, default or right, or any failure to obtain such consent or approval
or to take any such action, would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.04.              Financial Condition; No Material Adverse Change. 
(a)  The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of earnings, shareholders’ equity and cash flows
(i) as of and for the fiscal years ended July 28, 2007 and August 2, 2008, each
reported on by Ernst & Young LLP, independent public accountants, and (ii) as of
and for each of the three subsequent fiscal quarters of the Company, and each
fiscal month thereafter ended at least thirty (30) days before the Effective
Date, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to the absence
of footnotes and normal year-end adjustments in the case of the statements
referred to in clause (ii) above.

 


(B)           NO EVENT, CHANGE OR CONDITION HAS OCCURRED THAT HAS HAD, OR WOULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, SINCE JANUARY 31,
2009.


 

SECTION 3.05.              Properties.  (a)  As of the date of this Agreement,
Schedule 3.05(a) sets forth the address of each parcel of real property (or each
set of parcels that collectively comprise one operating property) that is owned
or leased by each Loan Party, together with a list of the lessors with respect
to all such leased property.  Schedule 3.05(a) also identifies the principal
place of business and chief executive office of each Loan Party.  The books and
records of each Loan Party, and all of their respective chattel paper and
records of Accounts, are maintained exclusively at such locations.  There is no
location at which any Loan Party has any Collateral (except for vehicles and
Inventory in transit in the ordinary course of business) other than those
locations identified on Schedule 3.05(a).

 


(B)           EACH OF THE COMPANY AND EACH OF THE SUBSIDIARIES HAS GOOD AND
INSURABLE FEE SIMPLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, OR EASEMENTS OR
OTHER LIMITED PROPERTY INTERESTS IN, ALL ITS REAL PROPERTIES (INCLUDING ALL
MORTGAGED PROPERTIES) AND HAS GOOD AND MARKETABLE TITLE TO ITS PERSONAL PROPERTY
AND ASSETS, IN EACH CASE, EXCEPT FOR DEFECTS IN TITLE THAT DO NOT MATERIALLY
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES AND ASSETS FOR THEIR INTENDED PURPOSES AND EXCEPT WHERE
THE FAILURE TO HAVE SUCH TITLE WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  ALL SUCH
PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN LIENS
(I) PERMITTED BY SECTION 6.02 OR (II) ARISING BY OPERATION OF LAW (WHICH LIENS,
IN THE CASE OF THIS CLAUSE (II) DO NOT MATERIALLY INTERFERE WITH THE ABILITY OF
HOLDINGS, THE COMPANY OR THE RELEVANT SUBSIDIARY TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED OR TO UTILIZE THE AFFECTED PROPERTIES OR ASSETS FOR THEIR INTENDED
PURPOSES).


 


(C)           EACH OF THE COMPANY AND EACH OF THE SUBSIDIARIES HAS COMPLIED WITH
ALL OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE
FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE
AND EFFECT, EXCEPT LEASES IN RESPECT OF WHICH THE FAILURE TO BE IN FULL FORCE
AND EFFECT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  EACH OF THE COMPANY AND EACH OF THE
SUBSIDIARIES ENJOYS PEACEFUL AND

 

77

--------------------------------------------------------------------------------


 


UNDISTURBED POSSESSION UNDER ALL SUCH LEASES, OTHER THAN LEASES IN RESPECT OF
WHICH THE FAILURE TO ENJOY PEACEFUL AND UNDISTURBED POSSESSION WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.


 


(D)           AS OF THE EFFECTIVE DATE, NONE OF HOLDINGS, THE COMPANY OR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF, NOR HAS ANY KNOWLEDGE OF, ANY PENDING OR
CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY OF THE MORTGAGED PROPERTIES
OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION.


 


(E)           TO THE COMPANY’S KNOWLEDGE, AS OF THE EFFECTIVE DATE, NONE OF THE
COMPANY OR ANY SUBSIDIARY IS OBLIGATED UNDER ANY RIGHT OF FIRST REFUSAL, OPTION
OR OTHER CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED
PROPERTY OR ANY INTEREST THEREIN.


 


(F)            COPIES OF CERTIFICATES OF OCCUPANCY RELATING TO EACH MORTGAGED
PROPERTY THAT THE MORTGAGOR HAS IN ITS POSSESSION HAVE BEEN DELIVERED TO THE
AGENT AS MORTGAGEE WITH RESPECT TO EACH MORTGAGED PROPERTY.


 


(G)           EACH OF THE COMPANY AND THE SUBSIDIARIES OWNS OR POSSESSES, OR IS
LICENSED TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES AND
COPYRIGHTS AND ALL LICENSES AND RIGHTS WITH RESPECT TO THE FOREGOING, NECESSARY
FOR THE PRESENT CONDUCT OF ITS BUSINESS, WITHOUT ANY CONFLICT WITH THE RIGHTS OF
OTHERS, AND FREE FROM ANY BURDENSOME RESTRICTIONS ON THE PRESENT CONDUCT OF ITS
BUSINESS, EXCEPT WHERE SUCH FAILURE TO OWN, POSSESS OR HOLD PURSUANT TO A
LICENSE OR SUCH CONFLICTS AND RESTRICTIONS WOULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR EXCEPT AS
SET FORTH ON SCHEDULE 3.05(G).


 

SECTION 3.06.              Litigation and Environmental Matters.  (a)  Other
than the Disclosed Matters, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Documents or the Transactions.

 


(B)           EXCEPT FOR THE DISCLOSED MATTERS OR ANY OTHER MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT (I) NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR
KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY AND (II) NO LOAN PARTY NOR
ANY OF ITS SUBSIDIARIES (1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR
TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW OR (2) HAS BECOME SUBJECT TO ANY
ENVIRONMENTAL LIABILITY.


 


(C)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.

 

78

--------------------------------------------------------------------------------


 

SECTION 3.07.              Compliance with Laws and Agreements; Licenses and
Permits.  (a)  Each Loan Party is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 


(B)           EACH LOAN PARTY AND ITS SUBSIDIARIES HAS OBTAINED AND HOLDS IN
FULL FORCE AND EFFECT, ALL FRANCHISES, LICENSES, LEASES, PERMITS, CERTIFICATES,
AUTHORIZATIONS, QUALIFICATIONS, EASEMENTS, RIGHTS OF WAY AND OTHER RIGHTS AND
APPROVALS WHICH ARE NECESSARY OR ADVISABLE FOR THE OPERATION OF ITS BUSINESSES
AS PRESENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE
TO HAVE SO OBTAINED OR HOLD OR TO BE IN FORCE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF THE TERMS OF ANY SUCH
FRANCHISE, LICENSE, LEASE, PERMIT, CERTIFICATE, AUTHORIZATION, QUALIFICATION,
EASEMENT, RIGHT OF WAY, RIGHT OR APPROVAL, EXCEPT WHERE ANY SUCH VIOLATION,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 

SECTION 3.08.              Investment Company Status.  No Loan Party is an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.

 

SECTION 3.09.              Taxes.  Each Loan Party and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10.              ERISA.  No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.  Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plans, in the aggregate.

 

SECTION 3.11.              Disclosure.  (a)  All written information (other than
the Projections, the pro forma financial statements and estimates and
information of a general economic nature) concerning Holdings, the Company, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lender or the
Agent in connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders and as of the Effective Date, did not contain any
untrue statement of a material fact as of

 

79

--------------------------------------------------------------------------------


 

any such date or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were made.

 


(B)           THE PROJECTIONS, PRO FORMA FINANCIAL STATEMENTS AND ESTIMATES AND
INFORMATION OF A GENERAL ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE COMPANY
OR ANY OF ITS REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY LENDER OR
THE AGENT IN CONNECTION WITH THE TRANSACTIONS ON OR BEFORE THE DATE HEREOF (THE
“OTHER INFORMATION”) (I) HAVE BEEN PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED TO BE REASONABLE AS OF THE DATE THEREOF (IT BEING UNDERSTOOD THAT
ACTUAL RESULTS MAY VARY MATERIALLY FROM THE OTHER INFORMATION), AND (II) AS OF
THE EFFECTIVE DATE, HAVE NOT BEEN MODIFIED IN ANY MATERIAL RESPECT BY THE
COMPANY.


 

SECTION 3.12.              Material Agreements.  No Loan Party is in default in
any material respect in the performance, observance or fulfillment of any of its
obligations contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument to which it is a party evidencing or governing
Indebtedness, except where any such default would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 3.13.              Solvency.  (a)  Immediately after the consummation of
the Transactions to occur on the Effective Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan, (i) the fair value of the assets of the Loan Parties on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Loan Parties on a
consolidated basis; (ii) the present fair saleable value of the property of the
Loan Parties on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Loan Parties on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Effective Date.

 


(B)           THE LOAN PARTIES DO NOT INTEND TO INCUR DEBTS BEYOND THEIR ABILITY
TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF
CASH TO BE RECEIVED BY THE LOAN PARTIES AND THE TIMING AND AMOUNTS OF CASH TO BE
PAYABLE BY THE LOAN PARTIES ON OR IN RESPECT OF THEIR INDEBTEDNESS.


 

SECTION 3.14.              Insurance.  A true, complete and correct description
of all insurance maintained by or on behalf of the Loan Parties and the
Subsidiaries as of the Effective Date has been delivered to the Agent and the
Lenders pursuant to Section 4.01(e).  As of the Effective Date, all such
insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid.  The Company believes that the insurance
maintained by or on behalf of the Company and the Subsidiaries is adequate and
is in accordance with normal industry practice.

 

SECTION 3.15.              Capitalization and Subsidiaries.  Schedule 3.15 sets
forth (a) a correct and complete list of the name and relationship to the
Company of each and all of the

 

80

--------------------------------------------------------------------------------


 

Company’s Subsidiaries, (b) a true and complete listing of each class of each of
the Company’s and each Subsidiary’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens created under the Loan Documents and the Term Loan Security Documents). 
As of the Effective Date, there are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests or
powers of attorney granted by the Company or a Subsidiary of the Company
relating to Equity Interests of the Company or any Subsidiary.

 

SECTION 3.16.              Security Interest in Collateral.  The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Agent, for the benefit of the Agent, the
Co-Collateral Agents, the Lenders and the other Secured Parties; and upon the
proper filing of UCC financing statements required pursuant to
Section 4.01(p) and any Mortgage Amendments with respect to Mortgaged
Properties, such Liens will continue to constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances,
to the extent any such Permitted Encumbrances would have priority over the Liens
in favor of the Agent pursuant to any applicable law, (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Agent has not obtained or does not maintain possession of such Collateral
and (c) subject to and as provided for under the terms of the Intercreditor
Agreement, the Liens granted under the Term Loan Security Documents.  The
Company has delivered to the Agent true and complete copies of the Collateral
Documents.  As of the Effective Date, no Loan Party is in default under any
Collateral Document in any material respect.

 

SECTION 3.17.              Labor Disputes.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes, lockouts or slowdowns against any Loan Party pending
or, to the knowledge of the Company, threatened, (b) the hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (c) all
payments due from any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP.  Except (i) as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect or (ii) as set
forth on Schedule 3.17, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Company or any
of its Subsidiaries (or any predecessor) is a party or by which Holdings, the
Company or any of the Subsidiaries (or any predecessor) is bound.

 

81

--------------------------------------------------------------------------------


 

SECTION 3.18.              Federal Reserve Regulations.  (a)  On the Effective
Date, none of the Collateral is Margin Stock.

 


(B)           NONE OF HOLDINGS, THE COMPANY AND THE SUBSIDIARIES IS ENGAGED
PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


 


(C)           NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL
BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY
OR ULTIMATELY FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS
INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X.


 

SECTION 3.19.              Senior Indebtedness.  The obligations of the
Borrowers under the Loan Documents (a) for principal (including reimbursement
obligations with respect to Letters of Credit whether or not drawn), interest
(including, to the extent legally permitted, all interest accrued thereon after
the commencement of any insolvency or liquidation proceeding at the rate,
including any applicable post-default rate, specified in the applicable
agreement), premium (if any), fees, indemnifications, reimbursements, expenses,
damages and other liabilities payable under the Loan Documents constitute
“Senior Indebtedness” under and as defined in the Senior Subordinated Note
Documents, and (b) for unpaid principal (including reimbursement obligations
with respect to drawn Letters of Credit) and accrued interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement) constitute “Designated
Senior Indebtedness” under and as defined in the Senior Subordinated Note
Documents.  The Secured Obligations constitute “Revolving Facility Obligations”
under and as defined in the Intercreditor Agreement.

 

SECTION 3.20.              Intellectual Property.  Each Loan Party owns or has
the lawful right to use all material intellectual property used in the conduct
of its business, without conflict with any intellectual property rights of
others, except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
there is no pending or, to any Borrower’s knowledge, threatened claim that any
Loan Party’s ownership, use, marketing, sale or distribution of any Inventory or
other product violates another Person’s intellectual property rights.

 

ARTICLE IV




CONDITIONS

 

SECTION 4.01.              Effective Date.  This Agreement shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 9.02):

 

(A)           CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED (I) FROM EACH PARTY HERETO EITHER (A) A COUNTERPART OF THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO
THE AGENT (WHICH

 

82

--------------------------------------------------------------------------------


 

MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT, AND (II) DULY
EXECUTED COPIES OF JOINDERS, ASSIGNMENTS AND/OR OR AMENDMENTS TO OTHER LOAN
DOCUMENTS AS THE AGENT MAY REASONABLY REQUIRE, AND SUCH OTHER CERTIFICATES,
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ANY PROMISSORY NOTES REQUESTED BY A LENDER PURSUANT TO
SECTION 2.10.

 

(B)           LEGAL OPINIONS.  THE AGENT SHALL HAVE RECEIVED, ON BEHALF OF
ITSELF, THE LENDERS AND EACH ISSUING BANK ON THE EFFECTIVE DATE, A FAVORABLE
WRITTEN OPINION OF (I) CLEARY GOTTLIEB STEEN & HAMILTON LLP, SPECIAL COUNSEL FOR
HOLDINGS AND THE COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT AND (II) LOCAL OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE AGENT AS
SPECIFIED ON SCHEDULE 4.01(B), IN EACH CASE (A) DATED THE EFFECTIVE DATE,
(B) ADDRESSED TO EACH ISSUING BANK ON THE EFFECTIVE DATE, THE AGENT AND THE
LENDERS AND (C) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND
COVERING SUCH OTHER MATTERS RELATING TO THE LOAN DOCUMENTS AND THE TRANSACTIONS
AS THE AGENT SHALL REASONABLY REQUEST.

 

(C)           FINANCIAL STATEMENTS AND PROJECTIONS.  THE LENDERS SHALL HAVE
RECEIVED (I) THE FINANCIAL STATEMENTS AND OPINION REFERRED TO IN
SECTION 3.04(A) AND (B) AND (II) PROJECTIONS IN CUSTOMARY FORM FOR THE COMPANY
AND ITS SUBSIDIARIES ON A PRO FORMA BASIS FOR COMPLETION OF THE TRANSACTIONS FOR
THE FISCAL YEARS 2010 THROUGH 2013 AND FOR EACH OF THE TWELVE FISCAL MONTHS OF
FISCAL 2010.

 

(D)           CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD
STANDING CERTIFICATES.  THE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF EACH
LOAN PARTY, DATED THE EFFECTIVE DATE AND EXECUTED BY ITS SECRETARY OR ASSISTANT
SECRETARY (OR, IN THE CASE OF NM NEVADA TRUST, ITS CLERK), WHICH SHALL
(A) CERTIFY THE RESOLUTIONS OF ITS BOARD OF DIRECTORS, MEMBERS OR OTHER BODY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, (B) IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURES OF
THE FINANCIAL OFFICERS AND ANY OTHER OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO
SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) CONTAIN APPROPRIATE
ATTACHMENTS, INCLUDING THE CERTIFICATE OR ARTICLES OF INCORPORATION OR
ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE RELEVANT AUTHORITY OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A TRUE AND CORRECT COPY OF
ITS BY-LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT, AND (II) A GOOD
STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS JURISDICTION OF ORGANIZATION.

 

(E)           NO DEFAULT, ETC. CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY, DATED THE
EFFECTIVE DATE (I) STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING,
(II) STATING THAT THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
CONTAINED IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(OR, IF QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, IN ALL RESPECTS) AS
OF SUCH DATE AND (III) CERTIFYING TO THE ACCURACY OF THE INFORMATION DELIVERED
TO THE AGENT AND THE LENDERS PURSUANT TO SECTION 2.21(A), SECTION 2.21(B),
SECTION 2.21(C) AND SECTION 3.14.

 

83

--------------------------------------------------------------------------------


 

(F)            FEES.  THE LENDERS, THE JOINT LEAD ARRANGERS, THE CO-COLLATERAL
AGENTS AND THE AGENT SHALL HAVE RECEIVED ALL FEES THAT HAVE ACCRUED OR ARE
REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED
(INCLUDING THE REASONABLE DOCUMENTED FEES AND EXPENSES OF LEGAL COUNSEL), ON OR
BEFORE THE EFFECTIVE DATE.

 

(G)           LIEN AND JUDGMENT SEARCHES.  THE AGENT SHALL HAVE RECEIVED THE
RESULTS OF RECENT LIEN AND JUDGMENT SEARCHES IN EACH OF THE JURISDICTIONS
CONTEMPLATED BY THE PERFECTION CERTIFICATE, AND SUCH SEARCH SHALL REVEAL NO
MATERIAL JUDGMENTS AND NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT
FOR LIENS PERMITTED BY SECTION 6.02 OR LIENS DISCHARGED ON OR PRIOR TO THE
EFFECTIVE DATE PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE AGENT.

 

(H)           INTERCREDITOR AGREEMENT.  THE AGENT, THE EXISTING AGENT AND THE
TERM LOAN AGENT AND THE LOAN PARTIES SHALL HAVE EXECUTED AND DELIVERED THE
SUBSTITUTION OF AGENT AND JOINDER AGREEMENT DESIGNATING THE AGENT AS THE
“REVOLVING FACILITY AGENT” UNDER THE INTERCREDITOR AGREEMENT.

 

(I)            FUNDING ACCOUNT.  THE AGENT SHALL HAVE RECEIVED A NOTICE SETTING
FORTH THE DEPOSIT ACCOUNT OF THE BORROWER AGENT (THE “FUNDING ACCOUNT”) TO WHICH
THE AGENT IS AUTHORIZED BY THE BORROWERS TO TRANSFER THE PROCEEDS OF ANY
BORROWINGS REQUESTED OR AUTHORIZED PURSUANT TO THIS AGREEMENT.

 

(J)            COLLATERAL ACCESS AND BLOCKED ACCOUNT AGREEMENTS.  THE LOAN
PARTIES SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO (I) OBTAIN AND
DELIVER TO THE AGENT EACH COLLATERAL ACCESS AGREEMENT REQUIRED TO BE PROVIDED
PURSUANT TO SECTION 4.12 OF THE SECURITY AGREEMENT AND THE BLOCKED ACCOUNT
AGREEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 2.21 AND (II) DELIVER TO
THE AGENT EACH CREDIT CARD NOTIFICATION AND DDA NOTIFICATION REQUIRED TO BE
PROVIDED PURSUANT TO SECTION 2.21.

 

(K)           SOLVENCY.  THE AGENT SHALL HAVE RECEIVED A CUSTOMARY CERTIFICATE
FROM THE CHIEF FINANCIAL OFFICER OF THE COMPANY CERTIFYING THAT HOLDINGS AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE EFFECTIVE DATE, ARE SOLVENT (WITHIN THE MEANING OF SECTION 3.13).

 

(L)            BORROWING BASE CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED PRIOR
TO THE EFFECTIVE DATE A BORROWING BASE CERTIFICATE WHICH CALCULATES THE
BORROWING BASE AS OF THE LAST BUSINESS DAY OF THE MOST RECENT FISCAL MONTH ENDED
AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE.

 

(M)          CLOSING EXCESS AVAILABILITY.  AFTER GIVING EFFECT TO ALL BORROWINGS
TO BE MADE ON THE EFFECTIVE DATE AND THE ISSUANCE OF ANY LETTERS OF CREDIT ON
THE EFFECTIVE DATE, EXCESS AVAILABILITY SHALL BE NOT LESS THAN $300,000,000.

 

(N)           PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE AGENT (OR ITS
BAILEE) SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF
CAPITAL STOCK PLEDGED PURSUANT TO THE SECURITY AGREEMENT, TOGETHER WITH AN
UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY
AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY)
PLEDGED TO THE AGENT (OR ITS BAILEE) PURSUANT TO THE

 

84

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN
EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.

 

(O)           PERFECTION CERTIFICATE; FILINGS, REGISTRATIONS AND RECORDINGS. 
THE AGENT SHALL HAVE RECEIVED A COMPLETED PERFECTION CERTIFICATE DATED THE
EFFECTIVE DATE AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY, TOGETHER WITH
ALL ATTACHMENTS CONTEMPLATED THEREBY.  EACH DOCUMENT (INCLUDING ANY UCC
FINANCING STATEMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR
REASONABLY REQUESTED BY THE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER
TO CREATE IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE AGENT, THE CO-COLLATERAL
AGENTS, THE LENDERS AND OTHER HOLDERS OF SECURED OBLIGATIONS, A PERFECTED LIEN
ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02),
SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.  THE AGENT, ON
BEHALF OF THE AGENT, THE CO-COLLATERAL AGENTS, THE LENDERS AND OTHER HOLDERS OF
SECURED OBLIGATIONS, SHALL HAVE A SECURITY INTEREST IN THE COLLATERAL OF THE
TYPE AND PRIORITY DESCRIBED IN THE COLLATERAL DOCUMENTS (SUBJECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.02 AND, SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THE LIENS GRANTED UNDER THE TERM LOAN SECURITY
DOCUMENTS).

 

(P)           MORTGAGES, ETC.  THE COMPANY SHALL HAVE USED ITS COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO THE AGENT, WITH RESPECT TO EACH MORTGAGED
PROPERTY FOR WHICH AN EXISTING MORTGAGE HAS BEEN GRANTED (SUBJECT TO THE LIEN
PRIORITY SET FORTH IN THE INTERCREDITOR AGREEMENT), EACH OF THE FOLLOWING, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT:

 

(I)            EVIDENCE THAT MORTGAGE AMENDMENTS, SUPPLEMENTS AND RESTATEMENTS
(THE “MORTGAGE AMENDMENTS”) WITH RESPECT TO EACH OF THE EXISTING MORTGAGES HAVE
BEEN DULY EXECUTED, ACKNOWLEDGED AND DELIVERED BY EACH PARTY THERETO TO THE
APPROPRIATE TITLE INSURANCE COMPANY AND ARE IN FORM SUITABLE FOR FILING OR
RECORDING IN ALL APPLICABLE FILING OR RECORDING OFFICES;

 

(II)           WITH RESPECT TO EACH EXISTING MORTGAGE, FULLY PAID TITLE
SEARCHES, MORTGAGE AMENDMENT ENDORSEMENTS AND/OR DATE-DOWN ENDORSEMENTS (IN EACH
CASE AS REASONABLY DETERMINED BY THE AGENT (WHICH DETERMINATION MAY BE BASED, IN
PART, ON THE RELATIVE COSTS TO THE COMPANY AND BENEFITS TO THE SECURED PARTIES
OF SUCH ALTERNATIVES)) OR THE SUITABLE EQUIVALENT OR OTHER FORM AVAILABLE IN
EACH APPLICABLE JURISDICTION, TO THE TITLE INSURANCE POLICIES ISSUED IN RESPECT
OF THE EXISTING MORTGAGES;

 

(III)          SUCH ADVICE OR OPINIONS FROM LOCAL COUNSEL RETAINED BY THE
COMPANY IN THE STATES IN WHICH THE MORTGAGED PROPERTIES FOR WHICH THE EXISTING
MORTGAGES HAVE BEEN GRANTED ARE LOCATED AS MAY BE REASONABLY REQUIRED BY THE
AGENT; AND

 

(IV)          EVIDENCE THAT ALL FEES, COSTS AND EXPENSES HAVE BEEN PAID IN
CONNECTION WITH THE MORTGAGE AMENDMENTS, INCLUDING FILING AND RECORDING FEES,
TITLE INSURANCE COMPANY FEES AND TITLE CHARGES.

 

85

--------------------------------------------------------------------------------


 

(Q)           MATERIAL ADVERSE EFFECT.  NO EVENT SHALL HAVE OCCURRED SINCE
JANUARY 31, 2009 THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(R)            CONSENTS.  ANY CONSENTS, APPROVALS, ASSIGNMENTS OR OTHER ACTIONS
UNDER THE EXISTING CREDIT AGREEMENT IN CONNECTION WITH THE EFFECTIVENESS OF THIS
AGREEMENT SHALL HAVE BEEN OBTAINED OR GIVEN AND SHALL BE IN FULL FORCE AND
EFFECT, INCLUDING (I) THE RESIGNATION OF THE EXISTING AGENT, (II) THE CONSENT OF
THE REQUIRED LENDERS AS DEFINED THEREIN (AND ANY LENDER UNDER THE EXISTING
CREDIT AGREEMENT THAT IS A PARTY HERETO HEREBY PROVIDES SUCH CONSENT BY
EXECUTION HEREOF), AND (III) THE ASSIGNMENT OR REPAYMENT IN FULL OF ALL AMOUNTS
OWING TO LENDERS UNDER THE EXISTING CREDIT AGREEMENT TO THE EXTENT NOT
CONSTITUTING AMOUNTS OR OBLIGATIONS OWING HEREUNDER.

 

(S)           OTHER INDEBTEDNESS.  AFTER GIVING EFFECT TO THE TRANSACTIONS AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS, THE COMPANY AND ITS
SUBSIDIARIES SHALL NOT HAVE ANY OUTSTANDING INDEBTEDNESS OR PREFERRED STOCK
OTHER THAN (A) THE OBLIGATIONS, (B) INDEBTEDNESS UNDER THE SENIOR SECURED TERM
LOAN FACILITY, (C) THE EXISTING NOTES, (D) THE 2028 DEBENTURES AND
(E) INDEBTEDNESS SET FORTH ON SCHEDULE 6.01.

 

(T)            INSURANCE.  THE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE
COVERAGE IN FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND
OTHERWISE IN COMPLIANCE WITH THE TERMS OF SECTION 5.10 AND SECTION 4.11 OF THE
SECURITY AGREEMENT AND SHALL HAVE RECEIVED ENDORSEMENTS NAMING THE AGENT
(TOGETHER WITH THE TERM LOAN AGENT, AS APPLICABLE) AS AN ADDITIONAL INSURED OR
LOSS PAYEE, AS APPLICABLE, SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT

 

(U)           COLLATERAL DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED TRUE AND
COMPLETE CERTIFIED COPIES OF THE COLLATERAL DOCUMENTS AND THE TERM LOAN SECURITY
DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AGREEMENT).

 

(V)           FIELD EXAMINATION, APPRAISAL.  THE AGENT AND THE CO-COLLATERAL
AGENTS SHALL HAVE RECEIVED (I) THE RESULTS OF A COMPLETED FIELD EXAMINATION WITH
RESPECT TO THE COLLATERAL TO BE INCLUDED IN CALCULATING THE BORROWING BASE AND
OF THE RELEVANT ACCOUNTING SYSTEMS, POLICIES AND PROCEDURES OF HOLDINGS AND ITS
SUBSIDIARIES, WITH RESULTS SATISFACTORY TO THE CO-COLLATERAL AGENTS AND (II) AN
APPRAISAL OF THE NET ORDERLY LIQUIDATION VALUE OF INVENTORY IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE CO-COLLATERAL AGENTS.  THE AGENT AND
THE CO-COLLATERAL AGENTS SHALL BE REASONABLY SATISFIED WITH THE CASH MANAGEMENT
SYSTEM OF THE LOAN PARTIES.

 

(W)          PATRIOT ACT.  THE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REASONABLY REQUESTED BY IT OR ANY LENDER THAT IS REQUIRED BY
REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.

 

The Agent shall notify the Company and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of any Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02)

 

86

--------------------------------------------------------------------------------


 

at or prior to 5:00 p.m., New York City time, on July 31, 2009 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02.              Each Credit Event Other Than Incremental Term Loans. 
The obligation of each Revolving Lender to make a Revolving Loan on the occasion
of any Revolving Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(A)           THE AGENT SHALL HAVE RECEIVED, IN THE CASE OF A REVOLVING
BORROWING, A BORROWING REQUEST AS REQUIRED BY SECTION 2.03 (OR A BORROWING
REQUEST SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH THE LAST PARAGRAPH OF
SECTION 2.03) OR, IN THE CASE OF THE ISSUANCE OF A LETTER OF CREDIT, THE
APPLICABLE ISSUING BANK AND THE AGENT SHALL HAVE RECEIVED A NOTICE REQUESTING
THE ISSUANCE OF SUCH LETTER OF CREDIT AS REQUIRED BY SECTION 2.06(B) OR, IN THE
CASE OF A SWINGLINE BORROWING, THE SWINGLINE LENDER AND THE AGENT SHALL HAVE
RECEIVED A SWINGLINE BORROWING REQUEST AS REQUIRED BY SECTION 2.05(A).

 

(B)           THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH
IN THIS AGREEMENT AND IN EACH OF THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (OR, IN THE CASE OF ANY REPRESENTATIONS AND
WARRANTIES QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, IN ALL RESPECTS)
ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT (OTHER THAN AN AMENDMENT,
EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN THE STATED
AMOUNT OF SUCH LETTER OF CREDIT), AS APPLICABLE, WITH THE SAME EFFECT AS THOUGH
MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OR, IN THE CASE OF ANY REPRESENTATIONS AND WARRANTIES QUALIFIED BY
MATERIALITY OR MATERIAL ADVERSE EFFECT, IN ALL RESPECTS) AS OF SUCH EARLIER
DATE).

 

(C)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT (OTHER THAN AN AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT
WITHOUT ANY INCREASE IN THE STATED AMOUNT OF SUCH LETTER OF CREDIT), AS
APPLICABLE, NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b) and
(c).

 

SECTION 4.03.              Incremental Term Loans.  The obligation of each
Incremental Term Loan Lender to make an Incremental Term Loan on the occasion of
any Incremental Term Loan Borrowing shall be subject to the satisfaction of the
conditions specified in the applicable Incremental Term Loan Amendment.

 

87

--------------------------------------------------------------------------------


 

ARTICLE V




AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to Section 2.09(b)) and all LC Disbursements shall
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

 

SECTION 5.01.              Financial Statements; Borrowing Base and Other
Information.  The Company will furnish to the Agent (which will promptly furnish
such information to the Lenders):

 

(A)           WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
EARNINGS, SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND REASONABLY ACCEPTABLE TO
THE AGENT (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP;

 

(B)           WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, ITS CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF EARNINGS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION
OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE
SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS
FINANCIAL OFFICERS AS PRESENTING FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

 

(C)           WITHIN THIRTY-FIVE (35) DAYS AFTER THE END OF EACH OF THE FIRST
TWO FISCAL MONTHS OF EACH FISCAL QUARTER OF THE COMPANY, ITS CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF EARNINGS AND CASH FLOWS AS OF THE END OF
AND FOR SUCH FISCAL MONTH AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR (OR, IN THE CASE
OF THE BALANCE SHEET, AS OF THE END OF) THE CORRESPONDING PERIOD OR PERIODS OF
THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS
PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES;

 

88

--------------------------------------------------------------------------------


 

(D)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE
COMPANY IN SUBSTANTIALLY THE FORM OF EXHIBIT C (I) CERTIFYING THAT NO EVENT OF
DEFAULT OR DEFAULT HAS OCCURRED AND, IF AN EVENT OF DEFAULT OR DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH, IN THE CASE OF THE FINANCIAL
STATEMENTS DELIVERED UNDER CLAUSE (A) OR (B), REASONABLY DETAILED CALCULATIONS
OF THE FIXED CHARGE COVERAGE RATIO (WHETHER OR NOT A LIQUIDITY EVENT THEN
EXISTS) AS OF THE END OF THE PERIOD TO WHICH SUCH FINANCIAL STATEMENTS RELATE,
(III) DESCRIBING IN REASONABLE DETAIL SUCH INFORMATION WITH RESPECT TO PERMITTED
ACQUISITIONS CONSUMMATED DURING THE PRECEDING FISCAL QUARTER AS THE AGENT OR ANY
CO-COLLATERAL AGENT MAY REASONABLY REQUIRE, TO THE EXTENT SUCH INFORMATION HAS
NOT PREVIOUSLY BEEN SUPPLIED TO THE AGENT OR THE CO-COLLATERAL AGENTS HEREUNDER,
AND (IV) CERTIFYING, IN THE CASE OF THE FINANCIAL STATEMENTS DELIVERED UNDER
CLAUSE (A), A LIST OF NAMES OF ALL IMMATERIAL SUBSIDIARIES (IF ANY) AND
UNRESTRICTED SUBSIDIARIES (IF ANY), THAT EACH SUBSIDIARY SET FORTH ON SUCH LIST
INDIVIDUALLY QUALIFIES AS AN IMMATERIAL SUBSIDIARY OR UNRESTRICTED SUBSIDIARY,
AS APPLICABLE, AND THAT ALL DOMESTIC SUBSIDIARIES LISTED AS IMMATERIAL
SUBSIDIARIES IN THE AGGREGATE COMPRISE LESS THAN 5% OF CONSOLIDATED TOTAL ASSETS
OF THE COMPANY AND THE SUBSIDIARIES AT THE END OF THE PERIOD TO WHICH SUCH
FINANCIAL STATEMENTS RELATE AND REPRESENTED (ON A CONTRIBUTION BASIS) LESS THAN
5% OF EBITDA FOR THE PERIOD TO WHICH SUCH FINANCIAL STATEMENTS RELATE;

 

(E)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE
OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT OR EVENT OF
DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);

 

(F)            CONCURRENTLY WITH ANY DELIVERY OF CONSOLIDATED FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, THE RELATED UNAUDITED CONSOLIDATING
FINANCIAL STATEMENTS REFLECTING THE ADJUSTMENTS NECESSARY TO ELIMINATE THE
ACCOUNTS OF UNRESTRICTED SUBSIDIARIES (IF ANY) FROM SUCH CONSOLIDATED FINANCIAL
STATEMENTS;

 

(G)           WITHIN SIXTY (60) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR,
(I) A DETAILED CONSOLIDATED BUDGET OF THE COMPANY AND ITS SUBSIDIARIES BY MONTH
FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND THE
RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOWS AND PROJECTED INCOME AND
PROJECTED AVERAGE EXCESS AVAILABILITY FOR EACH MONTH OF SUCH FISCAL YEAR) AND
(II) AN UPDATE OF THE ANNUAL PROJECTIONS PROVIDED PURSUANT TO SECTION 4.01(C),
INCLUDING IN EACH CASE A SUMMARY OF THE UNDERLYING MATERIAL ASSUMPTIONS WITH
RESPECT THERETO (COLLECTIVELY, THE “BUDGET”), AND, AS SOON AS AVAILABLE,
SIGNIFICANT REVISIONS, IF ANY, OF SUCH BUDGET, WHICH BUDGET OR REVISIONS THERETO
SHALL IN EACH CASE BE ACCOMPANIED BY THE STATEMENT OF A FINANCIAL OFFICER OF THE
COMPANY TO THE EFFECT THAT, TO THE BEST OF HIS KNOWLEDGE, THE BUDGET IS A
REASONABLE ESTIMATE FOR THE PERIOD COVERED THEREBY;

 

(H)           AS SOON AS AVAILABLE BUT IN ANY EVENT ON OR PRIOR TO THE 10TH
BUSINESS DAY OF EACH FISCAL MONTH, A BORROWING BASE CERTIFICATE AS OF THE CLOSE
OF BUSINESS ON THE LAST DAY OF THE IMMEDIATELY PRECEDING FISCAL MONTH, TOGETHER
WITH SUCH SUPPORTING INFORMATION IN CONNECTION THEREWITH AS THE AGENT OR ANY
CO-COLLATERAL AGENT MAY

 

89

--------------------------------------------------------------------------------


 

REASONABLY REQUEST, AND WHICH MAY INCLUDE, WITHOUT LIMITATION, INVENTORY REPORTS
BY CATEGORY AND LOCATION, TOGETHER WITH A RECONCILIATION TO THE CORRESPONDING
BORROWING BASE CERTIFICATE, A REASONABLY DETAILED CALCULATION OF ELIGIBLE
INVENTORY, ELIGIBLE ACCOUNTS AND THE REPORTED VALUE OF INVENTORY, AND A
RECONCILIATION OF THE BORROWERS’ INVENTORY BETWEEN THE AMOUNTS SHOWN IN THE
COMPANY’S RETAIL STOCK LEDGER AND ANY INVENTORY REPORTS DELIVERED PURSUANT TO
THIS CLAUSE (H); PROVIDED THAT (I) BY NOTICE TO THE CO-COLLATERAL AGENTS AT
LEAST 10 DAYS IN ADVANCE, THE COMPANY MAY ELECT AT ANY TIME TO DELIVER BORROWING
BASE CERTIFICATES ON A WEEKLY BASIS DURING ANY SEASON, IN WHICH CASE THE COMPANY
SHALL BE REQUIRED TO CONTINUE TO DELIVER SUCH BORROWING BASE CERTIFICATES ON A
WEEKLY BASIS UNTIL THE END OF SUCH SEASON (EACH SUCH WEEKLY BORROWING BASE
CERTIFICATE TO BE DELIVERED ON WEDNESDAY OF EACH WEEK (OR, IF WEDNESDAY IS NOT A
BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY) AS OF THE CLOSE OF BUSINESS
ON THE IMMEDIATELY PRECEDING SATURDAY), (II) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR A LIQUIDITY EVENT, AND DURING ANY
INVENTORY GRACE PERIOD AND UNTIL THE EXPIRATION OF 30 CONSECUTIVE DAYS AFTER ANY
ASSOCIATED INVENTORY SHORTFALL HAS BEEN CURED, THE COMPANY SHALL DELIVER A
BORROWING BASE CERTIFICATE AND SUCH SUPPORTING INFORMATION ON WEDNESDAY OF EACH
WEEK (OR IF WEDNESDAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS
DAY), AS OF THE CLOSE OF BUSINESS ON THE IMMEDIATELY PRECEDING SATURDAY,
(III) THE COMPANY MAY DELIVER A NON-ORDINARY COURSE BORROWING BASE CERTIFICATE
AS A CONDITION TO ANY NON-ORDINARY COURSE ASSET DISPOSITION PURSUANT TO
SECTION 6.05, AND (IV) AFTER THE OCCURRENCE OF ANY INVENTORY SHORTFALL AND UNTIL
THE SAME IS CURED, THE COMPANY MAY DELIVER ADDITIONAL BORROWING BASE
CERTIFICATES AS OF THE CLOSE OF BUSINESS ON ANY DAY SUBSEQUENT TO THE DAY ON
WHICH ANY PRECEDING BORROWING BASE CERTIFICATE HAS BEEN DELIVERED; PROVIDED,
FURTHER, THAT ANY BORROWING BASE CERTIFICATE DELIVERED OTHER THAN WITH RESPECT
TO MONTH’S END MAY BE BASED ON SUCH REASONABLE ESTIMATES BY THE COMPANY OF
SHRINK AND OTHER AMOUNTS AS THE COMPANY MAY DEEM NECESSARY;

 

(I)            AS SOON AS PRACTICABLE UPON THE REASONABLE REQUEST OF THE AGENT
FROM TIME TO TIME, AN UPDATED PERFECTION CERTIFICATE (OR, TO THE EXTENT SUCH
REQUEST RELATES TO SPECIFIED INFORMATION CONTAINED IN THE PERFECTION
CERTIFICATE, SUCH INFORMATION) REFLECTING ALL CHANGES SINCE THE DATE OF THE
INFORMATION MOST RECENTLY RECEIVED PURSUANT TO THIS CLAUSE (I) OR SECTION 5.11;

 

(J)            PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS PUBLICLY FILED
BY HOLDINGS, THE COMPANY OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, OR, AFTER AN INITIAL PUBLIC OFFERING OF SHARES OF CAPITAL
STOCK OF HOLDINGS OR THE COMPANY, DISTRIBUTED BY HOLDINGS OR THE COMPANY TO ITS
SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;

 

(K)           PROMPTLY, A COPY OF ANY FINAL “MANAGEMENT LETTER” RECEIVED FROM
THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS TO THE EXTENT SUCH INDEPENDENT
PUBLIC ACCOUNTANTS HAVE CONSENTED TO THE DELIVERY OF SUCH MANAGEMENT LETTER TO
THE AGENT UPON THE REQUEST OF THE COMPANY;

 

(L)            PROMPTLY FOLLOWING THE AGENT’S REQUEST THEREFOR, ALL
DOCUMENTATION AND OTHER INFORMATION THAT THE AGENT REASONABLY REQUESTS ON ITS
BEHALF OR ON BEHALF OF ANY

 

90

--------------------------------------------------------------------------------


 

LENDER IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
USA PATRIOT ACT; AND

 

(M)          AS PROMPTLY AS REASONABLY PRACTICABLE FROM TIME TO TIME FOLLOWING
THE AGENT’S REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE COMPANY OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE AGENT OR
ANY LENDER MAY REASONABLY REQUEST.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Company and its Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under clause (a) of this Section 5.01, such
materials are accompanied by a report and opinion of Ernst & Young LLP or other
independent public accountants of recognized national standing and reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that:  (i) upon written request by the Agent, the Company shall deliver paper
copies of such documents to the Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the Agent
and (ii) the Company shall notify (which may be by facsimile or electronic mail)
the Agent of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (d) of this Section 5.01 to the Agent.

 

SECTION 5.02.              Notices of Material Events.  The Company will furnish
to the Agent written notice of the following promptly after any Responsible
Officer of Holdings or the Company obtains knowledge thereof:

 

(A)           THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT;

 

91

--------------------------------------------------------------------------------


 

(B)           THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR IN
ARBITRATION, AGAINST HOLDINGS, THE COMPANY OR ANY OF THE SUBSIDIARIES AS TO
WHICH AN ADVERSE DETERMINATION IS REASONABLY PROBABLE AND WHICH, IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)           ANY LOSS, DAMAGE, OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT
OF $10,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE;

 

(D)           ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY
LEASED LOCATION OR PUBLIC WAREHOUSE WHERE ANY MATERIAL COLLATERAL IS LOCATED;

 

(E)           THE OCCURRENCE OF ANY ERISA EVENT THAT, TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED AND ARE CONTINUING, WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;

 

(F)            THE OCCURRENCE OF ANY TRIGGER EVENT; AND

 

(G)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR WOULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

SECTION 5.03.              Existence; Conduct of Business.  Each Loan Party
will, and will cause each Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Company’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

 

SECTION 5.04.              Payment of Obligations.  Each Loan Party will, and
will cause each Subsidiary to, pay or discharge all material Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.              Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to (a) at all times maintain and preserve all
material property necessary to the normal conduct of its business in good
repair, working order and condition, ordinary wear

 

92

--------------------------------------------------------------------------------


 

and tear excepted and casualty or condemnation excepted and (b) make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto as necessary in accordance with prudent industry
practice in order that the business carried on in connection therewith, if any,
may be properly conducted at all times, except, in each case, where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.06.              Books and Records; Inspection Rights; Appraisals;
Field Examinations.  (a)  Each Loan Party will, and will cause each Subsidiary
to, (i) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by any Co-Collateral Agent (including employees of any Co-Collateral
Agent or any consultants, accountants, lawyers and appraisers retained by any
Co-Collateral Agent), upon reasonable prior notice (except when an Event of
Default exists), to visit and inspect its properties, to examine and make
extracts from its books and records, including environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, prospects, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested.

 


(B)           AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE PRIOR NOTICE (EXCEPT WHEN AN EVENT OF DEFAULT EXISTS) THAT ANY
CO-COLLATERAL AGENT REQUESTS, INDEPENDENTLY OF OR IN CONNECTION WITH THE VISITS
AND INSPECTIONS PROVIDED FOR IN CLAUSE (A) ABOVE, THE BORROWERS AND THE
SUBSIDIARIES WILL GRANT ACCESS TO ANY CO-COLLATERAL AGENT (INCLUDING EMPLOYEES
OF ANY CO-COLLATERAL AGENT OR ANY CONSULTANTS, ACCOUNTANTS, LAWYERS AND
APPRAISERS RETAINED BY ANY CO-COLLATERAL AGENT) TO SUCH PERSON’S BOOKS, RECORDS,
ACCOUNTS AND INVENTORY SO THAT ANY CO-COLLATERAL AGENT OR AN APPRAISER RETAINED
BY ANY CO-COLLATERAL AGENT MAY CONDUCT AN INVENTORY APPRAISAL.  IN ADDITION TO,
AND NOT IN LIMITATION OF, THE FOREGOING, AT ANY TIME AND FROM TIME TO TIME
DURING NORMAL BUSINESS HOURS AND UPON REASONABLE PRIOR NOTICE (EXCEPT WHEN AN
EVENT OF DEFAULT EXISTS), ANY CO-COLLATERAL AGENT MAY CONDUCT (OR ENGAGE THIRD
PARTIES TO CONDUCT) SUCH FIELD EXAMINATIONS, VERIFICATIONS AND EVALUATIONS AS
ANY CO-COLLATERAL AGENT MAY DEEM NECESSARY OR APPROPRIATE.  ALL SUCH APPRAISALS,
FIELD EXAMINATIONS AND OTHER VERIFICATIONS AND EVALUATIONS SHALL BE AT THE SOLE
EXPENSE OF THE BORROWERS; PROVIDED THAT SUCH CO-COLLATERAL AGENT SHALL PROVIDE
THE COMPANY WITH A REASONABLY DETAILED ACCOUNTING OF ALL SUCH EXPENSES AND
PROVIDED FURTHER THAT (I) THE CO-COLLATERAL AGENTS MAY CONDUCT NO MORE THAN ONE
SUCH APPRAISAL AND FIELD EXAMINATION IN ANY CALENDAR YEAR AT THE EXPENSE OF THE
BORROWERS IF THERE ARE NO OUTSTANDING REVOLVING LOANS AT ANY TIME DURING SUCH
YEAR, (II) THE CO-COLLATERAL AGENTS MAY CONDUCT NO MORE THAN TWO SUCH APPRAISALS
AND FIELD EXAMINATIONS PER CALENDAR YEAR AT THE EXPENSE OF THE BORROWERS IF ANY
REVOLVING LOANS ARE OUTSTANDING AT ANY TIME DURING SUCH CALENDAR YEAR,
(III) NOTWITHSTANDING CLAUSES (I) AND (II), THE CO-COLLATERAL AGENTS MAY CONDUCT
UP TO THREE (3) SUCH APPRAISALS AND FIELD EXAMINATIONS AT THE EXPENSE OF THE
BORROWERS IN ANY PERIOD OF 12 CONSECUTIVE MONTHS FOLLOWING ANY DATE UPON WHICH
EXCESS AVAILABILITY IS LESS THAN THE GREATER OF (A) 20% OF THE LESSER OF (1) THE
AGGREGATE REVOLVING COMMITMENTS AND (2) THE BORROWING BASE AND (B) $75,000,000;
PROVIDED HOWEVER, THAT (X) ANY CO-COLLATERAL AGENT MAY CONDUCT AS MANY
APPRAISALS AND FIELD EXAMINATIONS AT THE EXPENSE OF THE BORROWERS AS IT DEEMS
REASONABLE IN ITS PERMITTED DISCRETION DURING THE EXISTENCE AND CONTINUANCE OF
AN EVENT OF DEFAULT AND (Y) ANY CO-COLLATERAL AGENT MAY CONDUCT SUCH OTHER
APPRAISALS AND FIELD EXAMINATIONS AS SUCH CO-COLLATERAL AGENT MAY REASONABLY
REQUIRE AT ITS OWN EXPENSE.

 

93

--------------------------------------------------------------------------------


 


(C)           THE LOAN PARTIES ACKNOWLEDGE THAT ANY CO-COLLATERAL AGENT, AFTER
EXERCISING ITS RIGHTS OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS
CERTAIN REPORTS PERTAINING TO THE LOAN PARTIES’ ASSETS FOR INTERNAL USE BY THE
AGENT, THE CO-COLLATERAL AGENTS AND THE LENDERS, SUBJECT TO THE PROVISIONS OF
SECTION 9.12 HEREOF.


 

SECTION 5.07.              HSBC Agreement and Permitted Replacement Credit Card
Program.  At least fifteen (15) days prior to the execution by any Borrower or
any Subsidiary of documents evidencing the proposed adoption of any Permitted
Replacement Credit Card Program (or of the consummation of any Permitted
Acquisition of the type referred to in the definition of the term “Permitted
Replacement Credit Card Program”), the Borrower Agent shall deliver or cause to
be delivered notice to the Agent of such adoption, which notice shall include a
copy, in the then-existing form, of any documents to be executed in connection
with such Permitted Replacement Credit Card Program.  The Borrower Agent shall
deliver or cause to be delivered to the Agent copies of all such documents
delivered in connection with such Permitted Replacement Credit Card Program
within a reasonable period of time after the execution of such documents, and
shall deliver any Credit Card Notification in connection therewith required
under Section 2.21(f) in accordance with the terms of Section 2.21(f).

 

SECTION 5.08.              Compliance with Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply in all material respects with all Requirements
of Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.09.              Use of Proceeds.  The proceeds of the Revolving Loans
will be used solely for purposes of refinancing the loans under the Existing
Credit Agreement and for working capital and general corporate purposes
permitted hereunder.  The Incremental Term Loans and proceeds thereof shall be
used solely to repurchase the Existing Notes, whether for purchase or in
exchange for such Incremental Term Loans.  No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that would entail a violation of Regulations T, U or X.

 

SECTION 5.10.              Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts and against such risks, as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations (after giving
effect to any self-insurance reasonable and customary for similarly situated
companies) and (b) all insurance required pursuant to the Collateral Documents
(and shall cause the Agent to be listed as a loss payee (together with any other
loss payee in accordance with the Intercreditor Agreement) on property and
casualty policies covering loss or damage to Collateral and as an additional
insured on liability policies).  The Company will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.11.              Additional Loan Parties; Additional Collateral;
Further Assurances.  (a)  Subject to applicable law, each Borrower and each
Subsidiary that is a Loan Party shall cause (i) each of its Domestic
Subsidiaries (other than any Immaterial Subsidiary (except as otherwise provided
in paragraph (e) of this Section 5.11) or Unrestricted Subsidiary) formed or
acquired after the date of this Agreement in accordance with the terms of this

 

94

--------------------------------------------------------------------------------


 

Agreement and (ii) any Domestic Subsidiary that was an Immaterial Subsidiary
but, as of the end of the most recently ended fiscal quarter of the Company has
ceased to qualify as an Immaterial Subsidiary, to become a Loan Party as
promptly thereafter as reasonably practicable by executing a Joinder Agreement
in substantially the form set forth as Exhibit D hereto (the “Joinder
Agreement”).  Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent and the
Lenders in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11, the limitations with
respect to real property set forth in paragraph (f) of this Section 5.11 and any
other limitations set forth in the Security Agreement) of such Loan Party which
constitutes Collateral, on such terms as may be required pursuant to the terms
of the Collateral Documents and in such priority as may be required pursuant to
the terms of the Intercreditor Agreement.  Subject to the approval of the Agent
and Co-Collateral Agents, any Domestic Subsidiary that is a Loan Party may be a
Borrower hereunder, subject to (A) execution of a Joinder Agreement pursuant to
which such Loan Party agrees to be bound as a Borrower hereunder and such other
agreements, documents or instruments as the Agent may reasonably request and
(B) the completion of a field examination and appraisal with results
satisfactory to the Co-Collateral Agents.

 


(B)           EACH BORROWER AND EACH SUBSIDIARY THAT IS A LOAN PARTY (INCLUDING
A DOMESTIC SUBSIDIARY THAT IS EITHER DISREGARDED AS AN ENTITY SEPARATE FROM ITS
OWNER OR TREATED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES) WILL CAUSE
(I) 100% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF ITS DOMESTIC
SUBSIDIARIES, OTHER THAN ANY DOMESTIC SUBSIDIARY THAT IS EITHER DISREGARDED AS
AN ENTITY SEPARATE FROM ITS OWNER OR TAXED AS A PARTNERSHIP FOR FEDERAL INCOME
TAX PURPOSES THAT HOLDS EQUITY INTERESTS OF A FOREIGN SUBSIDIARY WHOSE EQUITY
INTERESTS ARE PLEDGED PURSUANT TO CLAUSE (II) BELOW, AND (II) 65% OF THE ISSUED
AND OUTSTANDING EQUITY INTERESTS ENTITLED TO VOTE (WITHIN THE MEANING OF TREAS.
REG.  SECTION 1.956-2(C)(2)) AND 100% OF THE ISSUED AND OUTSTANDING EQUITY
INTERESTS NOT ENTITLED TO VOTE (WITHIN THE MEANING OF TREAS. REG. 
SECTION 1.956-2(C)(2)) IN EACH FOREIGN SUBSIDIARY DIRECTLY OWNED BY ANY BORROWER
OR ANY SUBSIDIARY THAT IS A LOAN PARTY TO BE SUBJECT AT ALL TIMES TO A FIRST
PRIORITY (SUBJECT TO THE INTERCREDITOR AGREEMENT), PERFECTED LIEN IN FAVOR OF
THE AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS OR OTHER
SECURITY DOCUMENTS AS THE AGENT SHALL REASONABLY REQUEST; PROVIDED, HOWEVER THIS
PARAGRAPH (B) SHALL NOT REQUIRE ANY BORROWER OR ANY SUBSIDIARY TO GRANT A
SECURITY INTEREST IN (I) ANY EQUITY INTERESTS OF A SUBSIDIARY TO THE EXTENT A
PLEDGE OF SUCH EQUITY INTERESTS IN FAVOR OF THE AGENT OR TO SECURE ANY DEBT
SECURITIES OF ANY BORROWER OR ANY SUBSIDIARY THAT WOULD BE ENTITLED TO SUCH A
SECURITY INTEREST WOULD REQUIRE SEPARATE FINANCIAL STATEMENTS OF A SUBSIDIARY TO
BE FILED WITH THE SEC (OR ANY OTHER GOVERNMENT AGENCY) UNDER RULE 3-10 OR
RULE 3-16 OF REGULATION S-X UNDER THE SECURITIES ACT (OR ANY SUCCESSOR THERETO)
OR ANY OTHER LAW, RULE OR REGULATION) OR (II) THE EQUITY INTERESTS OF ANY
UNRESTRICTED SUBSIDIARY.


 


(C)           WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL, AND WILL
CAUSE EACH SUBSIDIARY THAT IS A LOAN PARTY TO, EXECUTE AND DELIVER, OR CAUSE TO
BE EXECUTED AND DELIVERED, TO THE AGENT SUCH DOCUMENTS, AGREEMENTS AND
INSTRUMENTS, AND WILL TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING
THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES,
DEEDS OF TRUST AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF THE
TYPE REQUIRED BY SECTION 4.01, AS APPLICABLE (INCLUDING THE DELIVERY OF THE REAL
PROPERTY COLLATERAL

 

95

--------------------------------------------------------------------------------



 


REQUIREMENTS), WHICH MAY BE REQUIRED BY LAW OR WHICH THE AGENT MAY, FROM TIME TO
TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND TO ENSURE PERFECTION AND PRIORITY OF THE LIENS
CREATED OR INTENDED TO BE CREATED BY THE COLLATERAL DOCUMENTS, ALL AT THE
EXPENSE OF THE LOAN PARTIES.


 


(D)           SUBJECT TO THE LIMITATIONS SET FORTH OR REFERRED TO IN THIS
SECTION 5.11, IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR
IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) ARE ACQUIRED BY ANY BORROWER OR
ANY SUBSIDIARY THAT IS A LOAN PARTY AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS
CONSTITUTING COLLATERAL UNDER THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE
LIEN IN FAVOR OF THE AGENT UPON ACQUISITION THEREOF), THE BORROWER AGENT WILL
NOTIFY THE CO-COLLATERAL AGENTS THEREOF, AND, IF REQUESTED BY EITHER OF THE
CO-COLLATERAL AGENTS, THE BORROWERS WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A
LIEN SECURING THE SECURED OBLIGATIONS AND WILL TAKE, AND CAUSE THE LOAN PARTIES
THAT ARE SUBSIDIARIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY
REQUESTED BY ANY CO-COLLATERAL AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (C) OF THIS SECTION, ALL AT THE EXPENSE OF THE
LOAN PARTIES.


 


(E)           IF, AT ANY TIME AND FROM TIME TO TIME AFTER THE EFFECTIVE DATE,
SUBSIDIARIES THAT ARE NOT LOAN PARTIES BECAUSE THEY ARE IMMATERIAL SUBSIDIARIES
COMPRISE IN THE AGGREGATE MORE THAN 5% OF CONSOLIDATED TOTAL ASSETS AS OF THE
END OF THE MOST RECENTLY ENDED FISCAL QUARTER OF THE COMPANY OR MORE THAN 5% OF
EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS AS OF THE END OF THE
MOST RECENTLY ENDED FISCAL QUARTER OF THE COMPANY, THEN THE COMPANY SHALL, NOT
LATER THAN 45 DAYS AFTER THE DATE BY WHICH FINANCIAL STATEMENTS FOR SUCH QUARTER
ARE REQUIRED TO BE DELIVERED PURSUANT TO THIS AGREEMENT, CAUSE ONE OR MORE SUCH
SUBSIDIARIES TO BECOME ADDITIONAL LOAN PARTIES (NOTWITHSTANDING THAT SUCH
SUBSIDIARIES ARE, INDIVIDUALLY, IMMATERIAL SUBSIDIARIES) SUCH THAT THE FOREGOING
CONDITION CEASES TO BE TRUE.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5.11,
REAL PROPERTY REQUIRED TO BE MORTGAGED UNDER THIS SECTION 5.11 SHALL BE LIMITED
TO REAL PROPERTY LOCATED IN THE U.S. THAT ARE FULL-LINE NEIMAN MARCUS RETAIL
STORES OWNED IN FEE BY A LOAN PARTY OR LEASED BY A LOAN PARTY PURSUANT TO A
FINANCEABLE LEASE OR OTHER REAL PROPERTY OWNED IN FEE BY A LOAN PARTY HAVING A
FAIR MARKET VALUE AT THE TIME OF THE ACQUISITION THEREOF OF $5,000,000 OR MORE
(PROVIDED THAT THE COST OF PERFECTING SUCH LIEN IS NOT UNREASONABLE IN RELATION
TO THE BENEFITS TO THE LENDERS OF THE SECURITY AFFORDED THEREBY IN THE AGENT’S
REASONABLE JUDGMENT AFTER CONSULTATION WITH THE BORROWER AGENT; PROVIDED FURTHER
THAT THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL
LEASES ENTERED INTO AFTER THE EFFECTIVE DATE BY THE BORROWERS AND THE OTHER LOAN
PARTIES WILL BE FINANCEABLE LEASES).  FOR ANY EXISTING MORTGAGE FOR WHICH THE
ACTIONS DESCRIBED IN SECTION 4.01(P) SHALL NOT HAVE BEEN COMPLETED ON OR PRIOR
TO THE EFFECTIVE DATE (AFTER THE COMPANY SHALL HAVE USED COMMERCIALLY REASONABLE
EFFORTS TO DO SO), THE COMPANY SHALL COMPLETE ALL SUCH ACTIONS DESCRIBED IN
SECTION 4.01(P) WITHIN 90 DAYS AFTER THE EFFECTIVE DATE (OR SUCH LATER DATE AS
MAY BE AGREED BY THE AGENT FROM TIME TO TIME).


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
LOAN PARTIES SHALL NOT BE REQUIRED TO INCLUDE AS COLLATERAL ANY EXCLUDED ASSETS
(AS DEFINED IN THE SECURITY AGREEMENT).

 

96

--------------------------------------------------------------------------------


 

SECTION 5.12.              Maintenance of Corporate Separateness.  Each Loan
Party will, and will cause each Subsidiary to, satisfy customary corporate or
limited liability company formalities, including the maintenance of corporate
and business records.

 

SECTION 5.13.              Designation of Subsidiaries.  The board of directors
of the Company may at any time after the Effective Date, in accordance with the
definition of Unrestricted Subsidiary, designate any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Existing Notes and (iii) no Unrestricted Subsidiary that is
designated as a Subsidiary may be redesignated as an Unrestricted Subsidiary at
any time after being so designated as a Subsidiary.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an investment by the
Company therein at the date of designation in an amount equal to the net book
value of the Company’s investment therein.  The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

 

SECTION 5.14.              Inventory Covenant.  If, at any time, the Reported
Value of the Loan Parties’ Inventory (as determined on the basis of the then
most recent Borrowing Base Certificate delivered pursuant to Section 5.01(h),
including any Borrowing Base Certificate delivered after the occurrence of an
Inventory Shortfall) shall be less than the Total Outstandings (any such
occurrence being an “Inventory Shortfall”), the Company shall, on or before the
expiration of the Inventory Grace Period, cause the Total Outstandings to be not
more than the Reported Value of the Loan Parties’ Inventory.

 

ARTICLE VI




NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized pursuant to Section 2.09(b)) and
all LC Disbursements shall have been reimbursed, the Loan Parties covenant and
agree, jointly and severally, with the Lenders that:

 

SECTION 6.01.              Indebtedness.  No Loan Party will, nor will it permit
any Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(A)           INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.01;

 

(C)           INDEBTEDNESS OF THE COMPANY TO HOLDINGS OR ANY SUBSIDIARY,
INDEBTEDNESS OF ANY SUBSIDIARY TO THE COMPANY, HOLDINGS OR ANY OTHER SUBSIDIARY
AND INDEBTEDNESS OF HOLDINGS TO THE COMPANY OR ANY SUBSIDIARY, PROVIDED THAT
(I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE COMPANY,
HOLDINGS OR ANY SUBSIDIARY THAT IS A LOAN PARTY SHALL ONLY BE PERMITTED TO THE
EXTENT PERMITTED UNDER SECTION 6.04(V) OR

 

97

--------------------------------------------------------------------------------


 

6.04(W), (II) INDEBTEDNESS OF THE COMPANY OR HOLDINGS TO ANY SUBSIDIARY THAT IS
NOT A LOAN PARTY AND INDEBTEDNESS OF ANY SUBSIDIARY THAT IS A LOAN PARTY TO ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE SUBORDINATED TO THE SECURED
OBLIGATIONS ON TERMS REASONABLY SATISFACTORY TO THE AGENT, AND
(III) INDEBTEDNESS OF HOLDINGS TO ANY OTHER LOAN PARTY SHALL ONLY BE PERMITTED
TO THE EXTENT PERMITTED BY SECTION 6.04;

 

(D)           GUARANTEES (I) BY HOLDINGS AND THE SUBSIDIARIES THAT ARE LOAN
PARTIES OF THE INDEBTEDNESS OF THE COMPANY DESCRIBED IN CLAUSE (K) HEREOF, SO
LONG AS THE GUARANTEE OF THE SENIOR SUBORDINATED NOTES IS SUBORDINATED
SUBSTANTIALLY ON TERMS AS SET FORTH IN THE SENIOR SUBORDINATED NOTE DOCUMENTS,
(II) BY HOLDINGS, THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN PARTY OF ANY
INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN PARTY EXPRESSLY
PERMITTED TO BE INCURRED UNDER THIS AGREEMENT, (III) BY HOLDINGS, THE COMPANY OR
ANY SUBSIDIARY THAT IS A LOAN PARTY OF INDEBTEDNESS OTHERWISE EXPRESSLY
PERMITTED HEREUNDER OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE EXTENT
SUCH GUARANTEES ARE PERMITTED BY SECTION 6.04(V) OR 6.04(W); PROVIDED THAT
GUARANTEES BY HOLDINGS, THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN PARTY UNDER
THIS CLAUSE (D) OF ANY OTHER INDEBTEDNESS OF A PERSON THAT IS SUBORDINATED TO
OTHER INDEBTEDNESS OF SUCH PERSON SHALL BE EXPRESSLY SUBORDINATED TO THE
OBLIGATIONS ON TERMS AT LEAST AS FAVORABLE TO THE LENDERS AS THE GUARANTEE OF
THE SENIOR SUBORDINATED NOTES IS UNDER THE SENIOR SUBORDINATED NOTE DOCUMENTS,
AND (IV) BY HOLDINGS, THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN PARTY OF ANY
REAL PROPERTY LEASE OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY THAT IS A LOAN
PARTY;

 

(E)           (I) PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITAL LEASE
OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS) INCURRED EXCLUSIVELY TO FINANCE THE
ACQUISITION, CONSTRUCTION, REPAIR, RENOVATIONS, REPLACEMENT OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS (OTHER THAN REAL ESTATE), AND ANY INDEBTEDNESS
ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A
LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF AND NOT INCURRED IN
CONTEMPLATION THEREOF; AND (II) INDEBTEDNESS INCURRED FOR THE CONSTRUCTION OR
ACQUISITION OR IMPROVEMENT OF, OR TO FINANCE OR TO REFINANCE, ANY REAL ESTATE
OWNED OR ACQUIRED BY ANY LOAN PARTY, PROVIDED THAT, IN THE CASE OF
CLAUSES (I) AND (II) OF THIS CLAUSE (E), IF REQUESTED BY THE AGENT, THE LOAN
PARTIES WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE HOLDER OF SUCH
INDEBTEDNESS IN RESPECT OF ANY REAL ESTATE OWNED OR ACQUIRED BY ANY LOAN PARTY
TO ENTER INTO A COLLATERAL ACCESS AGREEMENT PROVIDING FOR ACCESS AND USE OF THE
APPLICABLE PERSONAL PROPERTY LOCATED ON SUCH PREMISES FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT ON TERMS REASONABLY
SATISFACTORY TO THE AGENT;

 

(F)            CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS
INCURRED BY THE COMPANY OR ANY SUBSIDIARY IN RESPECT OF ANY SALE AND LEASE-BACK
TRANSACTION THAT IS PERMITTED UNDER SECTION 6.06;

 

(G)           INDEBTEDNESS WHICH REPRESENTS AN EXTENSION, REFINANCING,
REFUNDING, REPLACEMENT OR RENEWAL OF ANY OF THE INDEBTEDNESS DESCRIBED IN
CLAUSES (B), (E), (F), (G), (J), (K), (L), (T), (V) AND (W) HEREOF; PROVIDED
THAT, (I) THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) THEREOF DOES
NOT EXCEED THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF THE
INDEBTEDNESS SO EXTENDED, REFINANCED, REFUNDED, REPLACED OR RENEWED,

 

98

--------------------------------------------------------------------------------


 

EXCEPT BY AN AMOUNT EQUAL TO UNPAID ACCRUED INTEREST AND PREMIUM (INCLUDING
APPLICABLE PREPAYMENT PENALTIES) THEREON (OR, IN THE CASE OF THE SENIOR SECURED
TERM LOAN FACILITY, THE AMOUNT SET FORTH IN SECTION 6.01(K)(II), IF GREATER)
PLUS FEES AND EXPENSES REASONABLY INCURRED IN CONNECTION THEREWITH, (II) ANY
LIENS SECURING SUCH INDEBTEDNESS ARE NOT EXTENDED TO ANY ADDITIONAL PROPERTY OF
ANY LOAN PARTY, (III) NO LOAN PARTY THAT IS NOT ORIGINALLY OBLIGATED WITH
RESPECT TO REPAYMENT OF SUCH INDEBTEDNESS IS REQUIRED TO BECOME OBLIGATED WITH
RESPECT THERETO, (IV) OTHER THAN IN RESPECT TO INDEBTEDNESS REFERRED TO IN
CLAUSE (E)(II), SUCH EXTENSION, REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL
DOES NOT RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF THE
INDEBTEDNESS SO EXTENDED, REFINANCED, REFUNDED, REPLACED OR RENEWED, (V) IF THE
INDEBTEDNESS THAT IS EXTENDED, REFINANCED, REFUNDED, REPLACED OR RENEWED WAS
SUBORDINATED IN RIGHT OF PAYMENT TO THE SECURED OBLIGATIONS, THEN THE TERMS AND
CONDITIONS OF THE EXTENSION, REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL
INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT ARE AT LEAST
AS FAVORABLE TO THE LENDERS AS THOSE THAT WERE APPLICABLE TO THE EXTENDED,
REFINANCED, REFUNDED, REPLACED OR RENEWED INDEBTEDNESS AND (VI) WITH RESPECT TO
ANY SUCH EXTENSION, REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL OF THE SENIOR
SECURED TERM LOAN FACILITY OR ANY TERM LOAN PARI PASSU LIEN OBLIGATIONS, SUCH
REFINANCING INDEBTEDNESS, IF SECURED, IS SECURED ONLY BY ASSETS OF THE LOAN
PARTIES THAT CONSTITUTE COLLATERAL FOR THE OBLIGATIONS PURSUANT TO A SECURITY
AGREEMENT SUBJECT TO THE INTERCREDITOR AGREEMENT OR ANOTHER INTERCREDITOR
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND IN ANY
EVENT THAT IS NO LESS FAVORABLE TO THE SECURED PARTIES THAN THE INTERCREDITOR
AGREEMENT;

 

(H)           INDEBTEDNESS OWED TO ANY PERSON PROVIDING WORKERS’ COMPENSATION,
HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(I)            INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY IN RESPECT OF
PERFORMANCE BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS, PERFORMANCE AND
COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS, OR OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT, BANK GUARANTEES OR SIMILAR INSTRUMENTS RELATED THERETO, IN
EACH CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS;

 

(J)            INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE
DATE HEREOF AND INDEBTEDNESS ACQUIRED OR ASSUMED IN CONNECTION WITH PERMITTED
ACQUISITIONS; PROVIDED THAT SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY OR AT THE TIME OF SUCH PERMITTED ACQUISITION AND IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION THEREWITH;

 

(K)           INDEBTEDNESS OF THE COMPANY PURSUANT TO (I) THE EXISTING NOTES AND
(II) THE SENIOR SECURED TERM LOAN FACILITY IN AN AGGREGATE PRINCIPAL AMOUNT THAT
IS NOT IN EXCESS OF $1,975,000,000;

 

(L)            OTHER INDEBTEDNESS NOT OTHERWISE PERMITTED UNDER THIS
SECTION 6.01 IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $250,000,000 AT ANY
TIME OUTSTANDING; PROVIDED, THAT (I) AS OF THE DATE OF INCURRENCE OF SUCH
INDEBTEDNESS AND AFTER GIVING EFFECT

 

99

--------------------------------------------------------------------------------


 

THERETO, NO EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING,
(II) SUCH INDEBTEDNESS (A) SHALL BE ON COMMERCIALLY REASONABLE TERMS IN LIGHT OF
THEN PREVAILING MARKET CONDITIONS (INCLUDING TERMS REGARDING AMORTIZATION OF
PRINCIPAL AND MANDATORY PREPAYMENTS TO THE EXTENT PERMITTED BY CLAUSE
(2) BELOW), (B) SHALL HAVE A MATURITY NO EARLIER THAN SIX MONTHS AFTER THE
MATURITY DATE AND (C) SHALL HAVE NO REQUIRED AMORTIZATION OF PRINCIPAL OR
MANDATORY PREPAYMENTS, (III) SUCH INDEBTEDNESS SHALL BE UNSECURED; AND (IV) THE
AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS,
DOCUMENTS OR INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO SUCH INDEBTEDNESS;
PROVIDED FURTHER THAT (1) UP TO $75,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF
SUCH INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 6.01(L) AND OUTSTANDING AT
ANY TIME SHALL NOT BE REQUIRED TO COMPLY WITH THE FOREGOING CLAUSES (II) AND
(IV), AND (2) UP TO $175,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 6.01(L) AND OUTSTANDING AT ANY
TIME SHALL NOT BE REQUIRED TO COMPLY WITH THE FOREGOING CLAUSES
(II)(C) (PROVIDED THAT AGGREGATE AMORTIZATION OF PRINCIPAL PRIOR TO MATURITY
SHALL NOT EXCEED 10% OF THE ORIGINAL PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS)
AND (III) SO LONG AS SUCH INDEBTEDNESS IS SUBJECT TO AN INTERCREDITOR AGREEMENT
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT AND THAT IN ANY CASE IS
NO LESS FAVORABLE TO THE SECURED PARTIES THAN THE INTERCREDITOR AGREEMENT;

 

(M)          SWAP OBLIGATIONS PURSUANT TO SWAP AGREEMENTS PERMITTED BY
SECTION 6.07;

 

(N)           INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY ANY LOAN
PARTY TO CURRENT OR FORMER OFFICERS, DIRECTORS AND EMPLOYEES, THEIR RESPECTIVE
ESTATES, SPOUSES OR FORMER SPOUSES TO FINANCE THE PURCHASE OR REDEMPTION OF
EQUITY INTERESTS OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF) OR OF
THE COMPANY (FOLLOWING A QUALIFIED PUBLIC OFFERING OF THE COMPANY) PERMITTED BY
SECTION 6.08;

 

(O)           INDEBTEDNESS CONSTITUTING INDEMNIFICATION OBLIGATIONS OR
OBLIGATIONS IN RESPECT OF PURCHASE PRICE OR OTHER SIMILAR ADJUSTMENTS IN
CONNECTION WITH ACQUISITIONS AND DISPOSITIONS PERMITTED UNDER THIS AGREEMENT;

 

(P)           INDEBTEDNESS CONSISTING OF OBLIGATIONS OF HOLDINGS, THE COMPANY OR
ANY SUBSIDIARY UNDER DEFERRED COMPENSATION OR OTHER SIMILAR ARRANGEMENTS
INCURRED BY SUCH PERSON IN CONNECTION WITH THE TRANSACTIONS AND PERMITTED
ACQUISITIONS OR ANY OTHER INVESTMENT EXPRESSLY PERMITTED HEREUNDER;

 

(Q)           CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF
NETTING SERVICES, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS IN EACH CASE IN
CONNECTION WITH DEPOSIT ACCOUNTS;

 

(R)            INDEBTEDNESS CONSISTING OF (X) THE FINANCING OF INSURANCE
PREMIUMS OR (Y) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN
EACH CASE, IN THE ORDINARY COURSE OF BUSINESS;

 

(S)           INDEBTEDNESS INCURRED BY THE COMPANY OR ANY SUBSIDIARY IN RESPECT
OF LETTERS OF CREDIT, BANK GUARANTEES, BANKERS’ ACCEPTANCES OR SIMILAR
INSTRUMENTS ISSUED OR

 

100

--------------------------------------------------------------------------------


 

CREATED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT ANY SUCH DOCUMENTARY
LETTER OF CREDIT OR OTHER SIMILAR INSTRUMENT MAY BE SECURED ONLY BY LIENS
ATTACHING TO THE RELATED DOCUMENTS OF TITLE AND NOT THE INVENTORY REPRESENTED
THEREBY;

 

(T)            UNSECURED INDEBTEDNESS OF HOLDINGS (“PERMITTED HOLDINGS DEBT”)
(I) THAT IS NOT SUBJECT TO ANY GUARANTEE BY THE COMPANY OR ANY SUBSIDIARY,
(II) THAT WILL NOT MATURE PRIOR TO THE DATE THAT IS NINETY-ONE (91) DAYS AFTER
THE MATURITY DATE, (III) THAT HAS NO SCHEDULED AMORTIZATION OR PAYMENTS OF
PRINCIPAL (IT BEING UNDERSTOOD THAT SUCH INDEBTEDNESS MAY HAVE MANDATORY
PREPAYMENT, REPURCHASE OR REDEMPTION PROVISIONS SATISFYING THE REQUIREMENTS OF
CLAUSE (V) HEREOF), (IV) THAT DOES NOT REQUIRE ANY PAYMENTS IN CASH OF INTEREST
OR OTHER AMOUNTS IN RESPECT OF THE PRINCIPAL THEREOF PRIOR TO THE EARLIER TO
OCCUR OF (A) THE DATE THAT IS FIVE (5) YEARS FROM THE DATE OF THE ISSUANCE OR
INCURRENCE THEREOF AND (B) THE DATE THAT IS NINETY-ONE (91) DAYS AFTER THE
MATURITY DATE, AND (V) THAT HAS MANDATORY PREPAYMENT, REPURCHASE OR REDEMPTION,
COVENANT, DEFAULT AND REMEDY PROVISIONS CUSTOMARY FOR SENIOR DISCOUNT NOTES OF
AN ISSUER THAT IS THE PARENT OF A BORROWER UNDER SENIOR SECURED CREDIT
FACILITIES, AND IN ANY EVENT, WITH RESPECT TO COVENANT, DEFAULT AND REMEDY
PROVISIONS, NO MORE RESTRICTIVE THAN THOSE SET FORTH IN THE SENIOR SUBORDINATED
NOTES DOCUMENTS TAKEN AS A WHOLE (OTHER THAN PROVISIONS CUSTOMARY FOR SENIOR
DISCOUNT NOTES OF A HOLDING COMPANY); PROVIDED THAT A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE COMPANY DELIVERED TO THE AGENT AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE INCURRENCE OF SUCH INDEBTEDNESS, TOGETHER WITH A
REASONABLY DETAILED DESCRIPTION OF THE MATERIAL TERMS AND CONDITIONS OF SUCH
INDEBTEDNESS OR DRAFTS OF THE DOCUMENTATION RELATING THERETO, STATING THAT THE
COMPANY HAS DETERMINED IN GOOD FAITH THAT SUCH TERMS AND CONDITIONS SATISFY THE
FOREGOING REQUIREMENT SHALL BE CONCLUSIVE EVIDENCE THAT SUCH TERMS AND
CONDITIONS SATISFY THE FOREGOING REQUIREMENT UNLESS THE AGENT NOTIFIES THE
COMPANY WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD THAT IT DISAGREES WITH SUCH
DETERMINATION (INCLUDING A REASONABLE DESCRIPTION OF THE BASIS UPON WHICH IT
DISAGREES); AND PROVIDED, FURTHER, THAT ANY SUCH INDEBTEDNESS SHALL CONSTITUTE
PERMITTED HOLDINGS DEBT ONLY IF BOTH BEFORE AND AFTER GIVING EFFECT TO THE
ISSUANCE OR INCURRENCE THEREOF, NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

 

(U)           INDEBTEDNESS SUPPORTED BY A LETTER OF CREDIT, IN A PRINCIPAL
AMOUNT NOT TO EXCEED THE FACE AMOUNT OF SUCH LETTER OF CREDIT;

 

(V)           SUBORDINATED INDEBTEDNESS CONSTITUTING ALL OR A PORTION OF THE
DEFERRED PURCHASE PRICE OF, OR INCURRED TO FINANCE, PERMITTED ACQUISITIONS; AND

 

(W)          TERM LOAN PARI PASSU LIEN OBLIGATIONS; PROVIDED THAT AT THE TIME OF
INCURRENCE AND AFTER GIVING PRO FORMA EFFECT THERETO, THE CONSOLIDATED SECURED
DEBT RATIO WOULD BE NO GREATER THAN 3.75 TO 1.00.

 

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

 

SECTION 6.02.              Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter

 

101

--------------------------------------------------------------------------------


 

acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(A)           LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;

 

(B)           PERMITTED ENCUMBRANCES;

 

(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02 AND ANY REPLACEMENTS,
RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO
ANY OTHER PROPERTY OR ASSET OF THE COMPANY OR SUBSIDIARY OTHER THAN
AFTER-ACQUIRED PROPERTY AFFIXED OR INCORPORATED THERETO AND PROCEEDS OR PRODUCTS
THEREOF AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES
ON THE DATE HEREOF AND EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS
THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO
THE EXTENT PERMITTED UNDER SECTION 6.01(G));

 

(D)           LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(E) OR
(F); PROVIDED THAT (I) SUCH LIENS (OTHER THAN WITH RESPECT TO REAL ESTATE)
ATTACH CONCURRENTLY WITH OR WITHIN TWO HUNDRED AND SEVENTY (270) DAYS AFTER THE
ACQUISITION, REPAIR, REPLACEMENT, CONSTRUCTION OR IMPROVEMENT (AS APPLICABLE) OF
THE PROPERTY SUBJECT TO SUCH LIENS, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER
ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND ANY
ACCESSIONS THERETO AND THE PROCEEDS AND THE PRODUCTS THEREOF AND (III) WITH
RESPECT TO CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS, SUCH LIENS
DO NOT AT ANY TIME EXTEND TO OR COVER ANY ASSETS (EXCEPT FOR ACCESSIONS TO SUCH
ASSETS) OTHER THAN THE ASSETS SUBJECT TO THE APPLICABLE CAPITALIZED LEASE OR
SYNTHETIC LEASE; PROVIDED THAT INDIVIDUAL FINANCINGS OF PROPERTY PROVIDED BY ONE
LENDER MAY BE CROSS COLLATERALIZED TO OTHER FINANCINGS OF PROPERTY PROVIDED BY
SUCH LENDER;

 

(E)           LIENS ON THE MEMBERSHIP INTERESTS IN, OR OTHER SIMILAR LIENS
RESULTING FROM STANDARD JOINT VENTURE AGREEMENTS OR STOCKHOLDER AGREEMENTS AND
OTHER SIMILAR AGREEMENTS APPLICABLE TO JOINT VENTURES;

 

(F)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS;

 

(G)           LIENS (I) ON CASH ADVANCES IN FAVOR OF THE SELLER OF ANY PROPERTY
TO BE ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO SECTIONS 6.04 TO BE
APPLIED AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT, AND (II) CONSISTING OF
AN AGREEMENT TO TRANSFER ANY PROPERTY IN A DISPOSITION PERMITTED UNDER
SECTION 6.05 (OTHER THAN SALES, TRANSFERS AND DISPOSITIONS UNDER
SECTION 6.05(J) WHICH CONSTITUTE LIENS, WHICH SALES, TRANSFERS AND DISPOSITIONS
CONSTITUTING LIENS ARE NOT OTHERWISE PERMITTED UNDER SECTION 6.05), IN EACH
CASE, SOLELY TO THE EXTENT SUCH INVESTMENT OR DISPOSITION, AS THE CASE MAY BE,
WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH LIEN;

 

102

--------------------------------------------------------------------------------


 

(H)           LIENS ON PROPERTY (I) OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY
AND (II) THAT DOES NOT CONSTITUTE COLLATERAL, WHICH LIENS SECURE INDEBTEDNESS OF
THE APPLICABLE SUBSIDIARY PERMITTED UNDER SECTION 6.01;

 

(I)            LIENS IN FAVOR OF HOLDINGS, THE COMPANY OR A SUBSIDIARY SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 6.01, INCLUDING LIENS GRANTED BY A
SUBSIDIARY THAT IS NOT A LOAN PARTY IN FAVOR OF THE COMPANY OR ANOTHER LOAN
PARTY IN RESPECT OF INDEBTEDNESS OWED BY SUCH SUBSIDIARY;

 

(J)            ANY INTEREST OR TITLE OF A LESSOR UNDER LEASES OR SECURED BY A
LESSOR’S INTERESTS UNDER LEASES ENTERED INTO BY THE COMPANY OR ANY OF THE
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(K)           LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY THE
COMPANY OR ANY OF THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR LIENS
ARISING BY OPERATION OF LAW UNDER ARTICLE 2 OF THE UCC IN FAVOR OF A RECLAIMING
SELLER OF GOODS OR BUYER OF GOODS;

 

(L)            LIENS ENCUMBERING REASONABLE CUSTOMARY INITIAL DEPOSITS AND
MARGIN DEPOSITS AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS OR
OTHER BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR
SPECULATIVE PURPOSES;

 

(M)          LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF HOLDINGS, THE COMPANY OR ANY SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT
OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF HOLDINGS,
THE COMPANY AND THE SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS AND OTHER
AGREEMENTS ENTERED INTO WITH CUSTOMERS OF HOLDINGS, THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

 

(N)           LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY HOLDINGS,
THE COMPANY OR ANY OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT
OR PURCHASE AGREEMENT PERMITTED HEREUNDER;

 

(O)           LIENS ON ACCOUNTS, INSTRUMENTS, GENERAL INTANGIBLES, DOCUMENTS,
RECORDS AND PROCEEDS OF THE FOREGOING IN RESPECT OF THE HSBC ARRANGEMENTS (OR
ANY PERMITTED REPLACEMENT CREDIT CARD PROGRAM) TO THE EXTENT SUCH LIENS
(I) EXIST UNDER THE HSBC ARRANGEMENTS AS IN EFFECT ON THE DATE HEREOF OR
(II) ARE CUSTOMARILY REQUIRED IN SUCH TRANSACTIONS; PROVIDED THAT NO SUCH LIEN
SHALL APPLY TO (A) ANY CREDIT CARD PROCESSOR ACCOUNT OR TO ANY CASH OR CASH
EQUIVALENTS CONSTITUTING PROCEEDS OF ANY CREDIT CARD PROCESSOR ACCOUNT OR
(B) ANY INVENTORY OR PROCEEDS THEREOF (OTHER THAN PROCEEDS THAT ARE PART OF THE
OBLIGATIONS FINANCED IN SUCH ARRANGEMENT);

 

(P)           LIENS IN RESPECT OF THE LICENSING OF PATENTS, COPYRIGHTS,
TRADEMARKS, TRADE NAMES, OTHER INDICATIONS OF ORIGIN, DOMAIN NAMES AND OTHER
FORMS OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;

 

103

--------------------------------------------------------------------------------


 

(Q)           OTHER LIENS (OTHER THAN LIENS ON BORROWING BASE ASSETS) SECURING
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH OBLIGATIONS DO NOT
EXCEED $15,000,000 AT ANY TIME OUTSTANDING;

 

(R)            ANY LIEN EXISTING ON ANY PROPERTY OR ASSET (OTHER THAN LIENS ON
BORROWING BASE ASSETS) PRIOR TO THE ACQUISITION THEREOF BY THE COMPANY OR ANY
SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET (OTHER THAN LIENS ON BORROWING
BASE ASSETS) OF ANY PERSON THAT BECOMES A LOAN PARTY AFTER THE DATE HEREOF PRIOR
TO THE TIME SUCH PERSON BECOMES A LOAN PARTY; PROVIDED THAT (I) SUCH LIEN IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH
PERSON BECOMING A LOAN PARTY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY
TO ANY OTHER PROPERTY OR ASSETS OF THE LOAN PARTY (OTHER THAN PROCEEDS OR
PRODUCTS THEREOF) AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH
IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
LOAN PARTY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE
EXTENT PERMITTED UNDER SECTION 6.01(G));

 

(S)           LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF
BUSINESS UNDER SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE
RELEVANT JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;

 

(T)            LIENS ARISING OUT OF SALE AND LEASE-BACK TRANSACTIONS PERMITTED
BY SECTION 6.06;

 

(U)           LIENS ON GOODS OR INVENTORY THE PURCHASE, SHIPMENT OR STORAGE
PRICE OF WHICH IS FINANCED BY A DOCUMENTARY LETTER OF CREDIT OR BANKERS’
ACCEPTANCE ISSUED OR CREATED FOR THE ACCOUNT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT SUCH LIEN SECURES ONLY THE OBLIGATIONS OF THE
COMPANY OR SUCH SUBSIDIARIES IN RESPECT OF SUCH LETTER OF CREDIT TO THE EXTENT
PERMITTED UNDER SECTION 6.01;

 

(V)           LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENTS OR
SIMILAR FILINGS MADE IN RESPECT OF OPERATING LEASES ENTERED INTO BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES;

 

(W)          THE PARI PASSU LIENS (OR ANY LIENS OF NO GREATER SCOPE SECURING ANY
EXTENSIONS, RENEWALS OR REPLACEMENTS OF THE 2028 DEBENTURES THAT DO NOT INCREASE
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT PERMITTED UNDER
SECTION 6.01(G)); PROVIDED THAT SUCH LIENS DO NOT APPLY TO ANY PROPERTY OTHER
THAN THAT DESCRIBED IN SECTION 10.6 OF THE INDENTURE PURSUANT TO WHICH THE 2028
DEBENTURES WERE ISSUED;

 

(X)           LIENS GRANTED UNDER THE TERM LOAN SECURITY DOCUMENTS (OR, IN THE
CASE OF ANY TERM LOAN PARI PASSU OBLIGATIONS OR OTHER INDEBTEDNESS INCURRED
PURSUANT TO SECTION 6.01(L) OR 6.01(K)(II), A SEPARATE SECURITY AGREEMENT OR
AGREEMENTS SUBSTANTIALLY SIMILAR IN ALL MATERIAL RESPECTS TO THE TERM LOAN
SECURITY DOCUMENTS) AND ANY EXTENSIONS AND REPLACEMENTS THEREOF; PROVIDED THAT
(I) SUCH LIENS SECURE ONLY THE OBLIGATIONS REFERRED TO IN THE TERM LOAN SECURITY
DOCUMENTS OR SUCH SEPARATE SECURITY AGREEMENTS (AND

 

104

--------------------------------------------------------------------------------


 

EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT PERMITTED UNDER
SECTIONS 6.01(G) OR 6.01(K)(II))), (II) SUCH LIENS DO NOT APPLY TO ANY ASSET
OTHER THAN COLLATERAL THAT IS SUBJECT TO A LIEN GRANTED UNDER A COLLATERAL
DOCUMENT TO SECURE THE SECURED OBLIGATIONS AND (III) ALL SUCH LIENS SHALL BE
SUBJECT TO THE TERMS OF, AND HAVE THE PRIORITIES WITH RESPECT TO THE COLLATERAL
AS SET FORTH IN, THE INTERCREDITOR AGREEMENT (OR, IN THE CASE OF ANY TERM LOAN
PARI PASSU OBLIGATIONS,  OR OTHER SECURED INDEBTEDNESS INCURRED PURSUANT TO
SECTION 6.01(L), ANOTHER INTERCREDITOR AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE AGENT THAT IS NO LESS FAVORABLE TO THE SECURED
PARTIES THAN THE INTERCREDITOR AGREEMENT);

 

(Y)                                 LIENS DEEMED TO EXIST IN CONNECTION WITH
INVESTMENTS IN REPURCHASE AGREEMENTS UNDER SECTION 6.04; PROVIDED THAT SUCH
LIENS DO NOT EXTEND TO ANY ASSETS OTHER THAN THOSE ASSETS THAT ARE THE SUBJECT
OF SUCH REPURCHASE AGREEMENTS; AND

 

(Z)                                  GROUND LEASES IN RESPECT OF REAL PROPERTY
ON WHICH FACILITIES OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
ARE LOCATED.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Borrowing Base Assets,
other than those permitted under clauses (a), (b) and (h) of the definition of
Permitted Encumbrance and clauses (a), (f), (g)(ii), (k), (u), (w) and
(x) above.

 

SECTION 6.03.                                         Fundamental Changes.  (a) 
No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Person may merge with or into the
Company in a transaction in which the surviving entity is the Company or another
Person organized or existing under the laws of the United States of America, any
State thereof or the District of Columbia and such Person (if not the Company)
expressly assumes, in writing, all the obligations the Company under the Loan
Documents (and provides to the Agent such documentation and opinions as the
Agent may reasonably request in connection therewith), in which event such
Person will succeed to, and be substituted for, the Company under the Loan
Documents, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary that is a Loan Party, is or becomes a Subsidiary that is a Loan Party
concurrently with such merger, (iii) any Subsidiary of the Company may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, (iv) any Subsidiary may merge with any Person to
effect an investment permitted under Section 6.04 (other than pursuant to
Section 6.04(m)) and (v) so long as the same does not result in the liquidation,
dissolution or cessation of existence of the Company, any merger, dissolution or
liquidation may be effected for the purposes of effecting a transaction
permitted by Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j) that constitute a merger, dissolution or liquidation, which
sales, transfers and dispositions constituting a merger, dissolution or
liquidation is not otherwise permitted under Section 6.05).

 

105

--------------------------------------------------------------------------------


 


(B)                                 NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
COMPANY AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT OR
BUSINESSES REASONABLY RELATED OR ANCILLARY THERETO.


 


(C)                                 HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR
OPERATIONS OTHER THAN (I) THE OWNERSHIP, DIRECT OR INDIRECT, OF ALL THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY, (II) PERFORMANCE OF ITS
OBLIGATIONS UNDER AND IN CONNECTION WITH THE LOAN DOCUMENTS, THE EXISTING NOTE
DOCUMENTS, THE SENIOR SECURED TERM LOAN FACILITY AND THE OTHER AGREEMENTS
CONTEMPLATED HEREBY AND THEREBY, (III) ACTIONS INCIDENTAL TO THE CONSUMMATION OF
THE TRANSACTIONS, (IV) ACTIONS REQUIRED BY LAW TO MAINTAIN ITS EXISTENCE,
(V) ANY PUBLIC OFFERING OF ITS COMMON STOCK, ANY OTHER ISSUANCE OF ITS EQUITY
INTERESTS AND PERFORMANCE OF ITS OBLIGATIONS UNDER ANY AGREEMENTS RELATED
THERETO, (VI) ANY TRANSACTION HOLDINGS IS PERMITTED TO ENTER INTO IN THIS
ARTICLE VI AND (VII) ACTIVITIES INCIDENTAL TO THE FOREGOING.


 

SECTION 6.04.                                         Investments, Loans,
Advances, Guarantees and Acquisitions.  No Loan Party will, nor will it permit
any Subsidiary to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the property and assets or business
of another Person or assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 

(A)                                 PERMITTED INVESTMENTS, SUBJECT TO A
PERFECTED SECURITY INTEREST IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
LENDERS;

 

(B)                                INVESTMENTS IN EXISTENCE OR CONTEMPLATED ON
THE DATE OF THIS AGREEMENT AND DESCRIBED IN SCHEDULE 6.04; AND ANY MODIFICATION,
REPLACEMENT, RENEWAL, REINVESTMENT OR EXTENSION THEREOF (PROVIDED THAT THE
AMOUNT OF THE ORIGINAL INVESTMENT IS NOT INCREASED EXCEPT AS OTHERWISE PERMITTED
BY THIS SECTION 6.04), AND ANY INVESTMENTS, LOANS AND ADVANCES EXISTING ON THE
DATE HEREOF BY THE COMPANY OR ANY SUBSIDIARY IN OR TO THE COMPANY OR ANY OTHER
SUBSIDIARY OF THE COMPANY;

 

(C)                                 LOANS OR ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF HOLDINGS, THE COMPANY AND ANY SUBSIDIARY (I) FOR REASONABLE AND
CUSTOMARY BUSINESS RELATED TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS
ORDINARY BUSINESS PURPOSES AND (II) IN CONNECTION WITH SUCH PERSONS’ PURCHASE OF
EQUITY INTERESTS OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF (PROVIDED
THAT THE AMOUNT OF SUCH LOANS AND ADVANCES SHALL BE CONTRIBUTED TO THE COMPANY
IN CASH AS COMMON EQUITY));

 

(D)                                 INVESTMENTS BY HOLDINGS IN THE COMPANY AND
BY THE COMPANY AND THE SUBSIDIARIES THAT ARE LOAN PARTIES IN EQUITY INTERESTS IN
THEIR RESPECTIVE SUBSIDIARIES THAT ARE LOAN PARTIES; PROVIDED THAT ANY SUCH
EQUITY INTEREST SHALL BE PLEDGED PURSUANT TO THE SECURITY AGREEMENT (SUBJECT TO
THE LIMITATIONS REFERRED TO IN SECTION 5.11);

 

106

--------------------------------------------------------------------------------


 

(E)                                 LOANS OR ADVANCES MADE BY THE COMPANY TO ANY
SUBSIDIARY THAT IS A LOAN PARTY AND MADE BY ANY SUBSIDIARY THAT IS A LOAN PARTY
TO THE COMPANY OR ANY OTHER SUBSIDIARY THAT IS A LOAN PARTY;

 

(F)                                   GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 6.01 BY LOAN PARTIES OF ANY INDEBTEDNESS OF OTHER LOAN
PARTIES;

 

(G)                                INVESTMENTS IN THE FORM OF SWAP AGREEMENTS
PERMITTED BY SECTION 6.07;

 

(H)                                INVESTMENTS OF ANY PERSON EXISTING AT THE
TIME SUCH PERSON BECOMES A SUBSIDIARY OF THE COMPANY OR CONSOLIDATES OR MERGES
WITH THE COMPANY OR ANY OF THE SUBSIDIARIES (INCLUDING IN CONNECTION WITH A
PERMITTED ACQUISITION) SO LONG AS SUCH INVESTMENTS WERE NOT MADE IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OR OF SUCH MERGER;

 

(I)                                   INVESTMENTS RECEIVED IN CONNECTION WITH
THE DISPOSITIONS OF ASSETS PERMITTED BY SECTION 6.05;

 

(J)                                   INVESTMENTS CONSTITUTING DEPOSITS
DESCRIBED IN CLAUSES (D) AND (E) OF THE DEFINITION OF THE TERM “PERMITTED
ENCUMBRANCES”;

 

(K)                                ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE
ARISING AND TRADE CREDIT GRANTED IN THE ORDINARY COURSE OF BUSINESS AND OTHER
CREDITS TO SUPPLIERS OR VENDORS IN THE ORDINARY COURSE OF BUSINESS;

 

(L)                                   PERMITTED ACQUISITIONS;

 

(M)                             LIENS, INDEBTEDNESS, FUNDAMENTAL CHANGES,
DISPOSITIONS AND RESTRICTED PAYMENTS PERMITTED UNDER SECTIONS 6.01, 6.02, 6.03
(EXCEPT TO THE EXTENT CONSTITUTING THE ACQUISITION OF AN ENTITY THAT BECOMES A
SUBSIDIARY OR THE ACQUISITION BY THE COMPANY OR ANY SUBSIDIARY OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OR BUSINESSES OF A PERSON OR OF ASSETS CONSTITUTING
A BUSINESS UNIT, LINE OF BUSINESS OR DIVISION OF SUCH PERSON), 6.05, 6.06 AND
6.08, RESPECTIVELY, SOLELY TO THE EXTENT CONSTITUTING LIENS, INDEBTEDNESS,
FUNDAMENTAL CHANGES, DISPOSITIONS AND RESTRICTED PAYMENTS WHICH ARE PERMITTED
UNDER THE FOREGOING SECTIONS 6.01, 6.02, 6.03, 6.05, 6.06 AND 6.08,
RESPECTIVELY, WHICH LIENS, INDEBTEDNESS, FUNDAMENTAL CHANGES, DISPOSITIONS AND
RESTRICTED PAYMENTS ARE NOT OTHERWISE PERMITTED BY THIS SECTION 6.04;

 

(N)                                THE TRANSACTIONS;

 

(O)                                INVESTMENTS IN THE ORDINARY COURSE OF
BUSINESS CONSISTING OF UCC ARTICLE 3 ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND
UCC ARTICLE 4 CUSTOMARY TRADE ARRANGEMENTS WITH CUSTOMERS CONSISTENT WITH PAST
PRACTICES;

 

(P)                                INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND
EQUITY INTERESTS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION
OF SUPPLIERS AND CUSTOMERS OR IN SETTLEMENT OR DELINQUENT OBLIGATIONS OF, OR
OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS

 

107

--------------------------------------------------------------------------------


 

ARISING IN THE ORDINARY COURSE OF BUSINESS OR RECEIVED UPON THE FORECLOSURE WITH
RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY
SECURED INVESTMENT;

 

(Q)                                LOANS AND ADVANCES TO HOLDINGS (OR ANY DIRECT
OR INDIRECT PARENT THEREOF) IN LIEU OF, AND NOT IN EXCESS OF THE AMOUNT OF
(AFTER GIVING EFFECT TO ANY OTHER LOANS, ADVANCES OR RESTRICTED PAYMENTS IN
RESPECT THEREOF), RESTRICTED PAYMENTS TO THE EXTENT PERMITTED TO BE MADE TO
HOLDINGS IN ACCORDANCE WITH SECTION 6.08(A)(V);

 

(R)                                  (I) ADVANCES OF PAYROLL PAYMENTS TO
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS AND (II) INVESTMENTS IN QUALITY
CALL CARE SOLUTIONS, INC. AND WILLOW BEND BEVERAGE CORPORATION, IN EACH CASE TO
SATISFY ORDINARY COURSE PAYROLL AND OTHER OBLIGATIONS OF SUCH COMPANY;

 

(S)                                 INVESTMENTS TO THE EXTENT THAT PAYMENT FOR
SUCH INVESTMENTS IS MADE SOLELY WITH QUALIFIED EQUITY INTERESTS OF HOLDINGS (OR
THE COMPANY AFTER A QUALIFIED PUBLIC OFFERING OF THE COMPANY );

 

(T)                                   INVESTMENTS ARISING AS A RESULT OF THE
HSBC ARRANGEMENTS OR ANY PERMITTED REPLACEMENT CREDIT CARD PROGRAM;

 

(U)                                GUARANTEES BY HOLDINGS, THE COMPANY OR ANY
SUBSIDIARY OF LEASES (OTHER THAN CAPITALIZED LEASES) OR OF OTHER OBLIGATIONS
THAT DO NOT CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)                                OTHER INVESTMENTS, LOANS AND ADVANCES BY THE
COMPANY AND THE SUBSIDIARIES PROVIDED THAT, AT THE TIME SUCH INVESTMENT, LOAN OR
ADVANCE IS MADE AND AFTER GIVING EFFECT THERETO, EACH OF THE PAYMENT CONDITIONS
IS SATISFIED; AND

 

(W)                             OTHER INVESTMENTS, LOANS AND ADVANCES BY THE
COMPANY AND THE SUBSIDIARIES WHICH, TOGETHER WITH ANY RESTRICTED PAYMENTS MADE
PURSUANT TO SECTION 6.08(A)(XII) AND RESTRICTED DEBT PAYMENTS MADE PURSUANT TO
SECTION 6.08(B)(X), DO NOT EXCEED $30,000,000 IN THE AGGREGATE; PROVIDED THAT,
AT THE TIME SUCH INVESTMENT, LOAN OR ADVANCE IS MADE AND AFTER GIVING EFFECT
THERETO, NO EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

 

SECTION 6.05.                                         Asset Sales.  No Loan
Party will, nor will it permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will the Company permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary (other than to the Company or another Subsidiary in
compliance with Section 6.04 (other than Section 6.04(m)), except:

 

(A)                                 SALES, TRANSFERS AND DISPOSITIONS OF
(I) INVENTORY AND OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS AND (II) USED,
OBSOLETE, WORN OUT OR SURPLUS EQUIPMENT OR PROPERTY IN THE ORDINARY COURSE OF
BUSINESS, OR OF PROPERTY NO LONGER USED OR USEFUL IN THE CONDUCT OF THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES;

 

108

--------------------------------------------------------------------------------


 

(B)                                SALES, TRANSFERS AND DISPOSITIONS TO THE
COMPANY OR ANY SUBSIDIARY, PROVIDED THAT ANY SUCH SALES, TRANSFERS OR
DISPOSITIONS TO A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN
COMPLIANCE WITH SECTION 6.09;

 

(C)                                 SALES, TRANSFERS AND DISPOSITIONS OF
ACCOUNTS RECEIVABLE IN CONNECTION WITH THE COMPROMISE, SETTLEMENT OR COLLECTION
THEREOF;

 

(D)                                SALES, TRANSFERS AND DISPOSITIONS OF
(I) INVESTMENTS PERMITTED BY CLAUSES (A), (H), (I), (J) AND (P) OF SECTION 6.04
AND (II) OTHER INVESTMENTS TO THE EXTENT REQUIRED BY OR MADE PURSUANT TO
CUSTOMARY BUY/SELL ARRANGEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS BETWEEN
THE PARTIES TO AGREEMENTS RELATED THERETO;

 

(E)                                SALE AND LEASE-BACK TRANSACTIONS PERMITTED BY
SECTION 6.06;

 

(F)                                  DISPOSITIONS RESULTING FROM ANY CASUALTY OR
OTHER INSURED DAMAGE TO, OR ANY TAKING UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR SIMILAR PROCEEDING OF, ANY PROPERTY OR ASSET OF THE COMPANY OR
ANY SUBSIDIARY;

 

(G)                                SALES, TRANSFERS AND OTHER DISPOSITIONS OF
ACCOUNTS, RECEIVABLES AND RESIDUAL INTERESTS (EXCLUDING IN ANY CASE CREDIT CARD
PROCESSOR ACCOUNTS AND PROCEEDS THEREOF) IN CONNECTION WITH THE HSBC
ARRANGEMENTS OR ANY PERMITTED REPLACEMENT CREDIT CARD PROGRAM;

 

(H)                                SALES, TRANSFERS AND OTHER DISPOSITIONS OF
ASSETS (OTHER THAN EQUITY INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS
IN SUCH SUBSIDIARY OWNED BY A LOAN PARTY ARE SOLD) THAT ARE NOT PERMITTED BY ANY
OTHER PARAGRAPH OF THIS SECTION, PROVIDED THAT (I) THE AGGREGATE FAIR MARKET
VALUE OF ALL ASSETS SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN RELIANCE UPON
THIS PARAGRAPH (H) (OTHER THAN IN RESPECT OF THE SALE, TRANSFER OR OTHER
DISPOSITION OF THE COMPANY’S INTEREST IN ANY UNRESTRICTED SUBSIDIARY THAT WAS AN
UNRESTRICTED SUBSIDIARY AS OF THE EFFECTIVE DATE), SHALL NOT EXCEED $50,000,000
DURING ANY FISCAL YEAR OF THE COMPANY OR $250,000,000 IN THE AGGREGATE AFTER THE
EFFECTIVE DATE AND (II) AFTER GIVING EFFECT TO SUCH SALE, TRANSFER OR
DISPOSITION (A) NO EVENT OF DEFAULT SHALL EXIST OR BE CONTINUING AND (B) THE
COMPANY SHALL BE IN COMPLIANCE WITH SECTION 2.11(B);

 

(I)                                   SALES, TRANSFER AND DISPOSITIONS OF
PROPERTY TO THE EXTENT THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST
THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT
PROPERTY;

 

(J)                                   SALES, TRANSFERS AND DISPOSITIONS
PERMITTED BY SECTIONS 6.03 AND 6.08 AND LIENS PERMITTED BY SECTION 6.02;

 

(K)                                LEASES, SUBLEASES, SPACE LEASES, LICENSES OR
SUBLICENSES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT
MATERIALLY INTERFERE WITH THE BUSINESS OF HOLDINGS, THE COMPANY AND ITS
SUBSIDIARIES; AND

 

(L)                                   SALES, TRANSFERS AND DISPOSITIONS LISTED
ON SCHEDULE 6.05;

 

109

--------------------------------------------------------------------------------


 

provided that (i) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(ii), (b), (c), (f), (g),
(i), (j) and (k) above) shall be made for fair value and for at least 75% cash
consideration, and (ii) as a condition to any Non-Ordinary Course Asset
Disposition, the Company shall deliver to the Agent a Non-Ordinary Course
Borrowing Base Certificate as of the date of consummation of such Non-Ordinary
Course Asset Disposition and, if required, shall comply with Section 2.11(b) and
as of the date of any such disposition and after giving effect thereto, no Event
of Default exists or is continuing.  To the extent any Collateral is disposed of
as expressly permitted by this Section 6.05 to any Person other than Holdings,
the Company or any Subsidiary, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 6.06.                                         Sale and Lease-Back
Transactions.  No Loan Party will, nor will it permit any Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted so long as
(a) such Sale and Lease-Back Transaction (i) is made for cash consideration in
an amount not less than the fair value of such property and (ii) is pursuant to
a lease on market terms and (b) the Agent shall have received from the purchaser
or transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agent.

 

SECTION 6.07.                                         Swap Agreements.  No Loan
Party will, nor will it permit any Subsidiary to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which such
Loan Party has actual exposure (other than those in respect of Equity Interests
of such Loan Party or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of such Loan Party
or any Subsidiary.

 

SECTION 6.08.                                         Restricted Payments;
Certain Payments of Indebtedness.  (a)  No Loan Party will, nor will it permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(I)                             EACH OF HOLDINGS AND THE COMPANY MAY DECLARE AND
PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS WITH RESPECT TO ITS EQUITY INTERESTS
PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS EQUITY INTERESTS (OTHER THAN
DISQUALIFIED EQUITY INTERESTS NOT PERMITTED BY SECTION 6.01);

 

(II)                         SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS OR MAKE
OTHER DISTRIBUTIONS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS;

 

(III)                      THE COMPANY AND ITS SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS TO HOLDINGS (AND HOLDINGS MAY MAKE RESTRICTED PAYMENTS TO ANY DIRECT OR
INDIRECT PARENT THEREOF) THE PROCEEDS OF WHICH ARE USED TO PURCHASE, RETIRE,
REDEEM OR OTHERWISE ACQUIRE THE EQUITY INTERESTS OF HOLDINGS (OR OF ANY SUCH
DIRECT OR INDIRECT PARENT OF HOLDINGS) OR

 

110

--------------------------------------------------------------------------------


 

OF THE COMPANY (FOLLOWING A QUALIFIED PUBLIC OFFERING OF THE COMPANY) (INCLUDING
RELATED STOCK APPRECIATION RIGHTS OR SIMILAR SECURITIES) HELD BY THEN PRESENT OR
FORMER DIRECTORS, CONSULTANTS, OFFICERS OR EMPLOYEES OF HOLDINGS (OR OF ANY SUCH
DIRECT OR INDIRECT PARENT), THE COMPANY OR ANY OF THE SUBSIDIARIES OR BY ANY
STOCK OPTION PLAN OR OTHER BENEFIT PLAN UPON SUCH PERSON’S DEATH, DISABILITY,
RETIREMENT OR TERMINATION OF EMPLOYMENT OR UNDER THE TERMS OF ANY SUCH PLAN OR
ANY OTHER AGREEMENT UNDER WHICH SUCH SHARES OF STOCK OR RELATED RIGHTS WERE
ISSUED; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH PURCHASES, REDEMPTIONS OR
OTHER ACQUISITIONS UNDER THIS CLAUSE (A)(III) SHALL NOT EXCEED IN ANY FISCAL
YEAR $5,000,000 (PLUS THE AMOUNT OF NET PROCEEDS (X) RECEIVED BY HOLDINGS DURING
SUCH CALENDAR YEAR FROM SALES OF EQUITY INTERESTS OF HOLDINGS TO DIRECTORS,
CONSULTANTS, OFFICERS OR EMPLOYEES OF HOLDINGS, THE COMPANY OR ANY SUBSIDIARY IN
CONNECTION WITH PERMITTED EMPLOYEE COMPENSATION AND INCENTIVE ARRANGEMENTS AND
(Y) OF ANY KEY-MAN LIFE INSURANCE POLICIES RECEIVED DURING SUCH CALENDAR YEAR);

 

(IV)                     NON-CASH REPURCHASES OF EQUITY INTERESTS DEEMED TO
OCCUR UPON EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS;

 

(V)                        THE COMPANY AND ITS SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS TO HOLDINGS (X) IN AN AMOUNT (TOGETHER WITH LOANS OR ADVANCES MADE
PURSUANT TO SECTION 6.04(N)) NOT TO EXCEED $1,500,000 IN ANY FISCAL YEAR, TO THE
EXTENT NECESSARY TO PAY (OR ALLOW ANY DIRECT OR INDIRECT PARENT OF HOLDINGS TO
PAY) ITS GENERAL CORPORATE AND OVERHEAD EXPENSES INCURRED BY HOLDINGS (OR ANY
DIRECT OR INDIRECT PARENT THEREOF) IN THE ORDINARY COURSE OF BUSINESS, PLUS THE
AMOUNT OF ANY REASONABLE AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY ANY
DIRECTOR OR OFFICER OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF),
(Y) TO PAY FRANCHISE TAXES AND OTHER FEES, TAXES AND EXPENSES REQUIRED TO
MAINTAIN ITS (OR ANY OF ITS DIRECT OR INDIRECT PARENTS’) CORPORATE EXISTENCE AND
(Z) IN AN AMOUNT NECESSARY TO PAY THE TAX LIABILITIES OF HOLDINGS (OR ANY SUCH
DIRECT OR INDIRECT PARENT) ATTRIBUTABLE TO (OR ARISING AS A RESULT OF) THE
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT IN THE
CASE OF CLAUSE (Z), THE AMOUNT OF SUCH DIVIDENDS SHALL NOT EXCEED THE AMOUNT
THAT THE COMPANY AND ITS SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF
FEDERAL, STATE AND LOCAL TAXES AND ANY OTHER TAXES WERE THE COMPANY AND THE
SUBSIDIARIES TO PAY SUCH TAXES AS STAND-ALONE TAXPAYERS;

 

(VI)                    [RESERVED];

 

(VII)                 TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, HOLDINGS,
THE COMPANY AND ITS SUBSIDIARIES MAY ENTER INTO AND CONSUMMATE TRANSACTIONS
EXPRESSLY PERMITTED BY ANY PROVISION OF SECTION 6.03 OR 6.09 (OTHER THAN
SECTION 6.09(E));

 

(VIII)              THE COMPANY AND ITS SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS TO HOLDINGS TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE PURSUANT TO
SECTION 6.04 (OTHER THAN SECTION 6.04(M)) PROVIDED THAT (A) SUCH RESTRICTED
PAYMENT SHALL BE MADE SUBSTANTIALLY CONCURRENTLY WITH THE CLOSING OF SUCH
INVESTMENT AND (B) HOLDINGS SHALL, IMMEDIATELY FOLLOWING THE CLOSING THEREOF,
CAUSE (I) ALL PROPERTY ACQUIRED (WHETHER ASSETS OR EQUITY INTERESTS) TO BE
CONTRIBUTED TO THE COMPANY OR ITS SUBSIDIARIES OR (II) THE MERGER

 

111

--------------------------------------------------------------------------------


 

(TO THE EXTENT PERMITTED IN SECTION 6.03) OF THE PERSON FORMED OR ACQUIRED INTO
THE COMPANY OR ITS SUBSIDIARIES IN ORDER TO CONSUMMATE SUCH PERMITTED
ACQUISITION;

 

(IX)                      HOLDINGS MAY MAKE RESTRICTED PAYMENTS WITH THE
PROCEEDS OF THE ISSUANCE OF INDEBTEDNESS OF HOLDINGS PERMITTED BY SECTION 6.01
(OTHER THAN (X) SECTION 6.01(C) AND (Y) ANY SUCH INDEBTEDNESS GUARANTEED BY OR
SECURED DIRECTLY OR INDIRECTLY BY THE ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES);

 

(X)                         IN ADDITION TO THE FOREGOING RESTRICTED PAYMENTS,
HOLDINGS AND THE COMPANY MAY MAKE ADDITIONAL RESTRICTED PAYMENTS PROVIDED THAT
EACH OF THE PAYMENT CONDITIONS IS SATISFIED;

 

(XI)                      THE DISTRIBUTION, AS A DIVIDEND OR OTHERWISE (AND THE
DECLARATION OF SUCH DIVIDEND), OF SHARES OF CAPITAL STOCK OF, OR INDEBTEDNESS
OWED TO THE COMPANY OR A SUBSIDIARY BY, ANY UNRESTRICTED SUBSIDIARY SO
DESIGNATED ON THE DATE HEREOF; AND

 

(XII)                   OTHER RESTRICTED PAYMENTS BY HOLDINGS AND THE COMPANY
WHICH, TOGETHER WITH INVESTMENTS, LOANS AND ADVANCES MADE PURSUANT TO
SECTION 6.04(W) AND RESTRICTED DEBT PAYMENTS MADE PURSUANT TO
SECTION 6.08(B)(X), DO NOT EXCEED $30,000,000 IN THE AGGREGATE; PROVIDED THAT,
AT THE TIME SUCH RESTRICTED PAYMENTS ARE MADE AND AFTER GIVING EFFECT THERETO,
NO LIQUIDITY EVENT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.

 


(B)                                 NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, MAKE OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT
OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN
RESPECT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS
(COLLECTIVELY, “RESTRICTED DEBT PAYMENTS”), EXCEPT:


 

(I)                           PAYMENT OF INDEBTEDNESS UNDER THE LOAN DOCUMENTS,
OTHER THAN PREPAYMENTS OF PRINCIPAL AND INTEREST ON ANY INCREMENTAL TERM LOANS
(EXCEPT TO THE EXTENT OTHERWISE PERMITTED BY SECTION 6.08(B)(XI) BELOW) OR THE
LAST SENTENCE OF SECTION 2.10(A));

 

(II)                        PAYMENT OF INDEBTEDNESS UNDER THE EXISTING CREDIT
AGREEMENT IN CONNECTION WITH THE FULFILLMENT OF THE CONDITIONS TO THE EFFECTIVE
DATE HEREUNDER;

 

(III)                     PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL
PAYMENTS AS AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER THAN PAYMENTS IN
RESPECT OF THE SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION
PROVISIONS THEREOF;

 

(IV)                     REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY
SECTION 6.01;

 

(V)                        PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A
RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS SO LONG AS SUCH SALE IS PERMITTED BY SECTION 6.05 (OTHER THAN
SALES, TRANSFERS AND DISPOSITIONS UNDER SECTION 6.05(J) THE PROCEEDS OF WHICH
ARE TO BE APPLIED TO PAYMENTS OF SECURED

 

112

--------------------------------------------------------------------------------


 

INDEBTEDNESS, WHICH SALES, TRANSFERS AND DISPOSITIONS ARE NOT OTHERWISE
PERMITTED UNDER SECTION 6.05));

 

(VI)                     PAYMENT OF INDEBTEDNESS IN EXCHANGE FOR OR WITH
PROCEEDS OF ANY SUBSTANTIALLY CONTEMPORANEOUS ISSUANCE OF QUALIFIED EQUITY
INTERESTS OR SUBSTANTIALLY CONTEMPORANEOUS CAPITAL CONTRIBUTION IN RESPECT OF
QUALIFIED EQUITY INTERESTS OF HOLDINGS;

 

(VII)                  PAYMENT OF INDEBTEDNESS UNDER THE SENIOR SECURED TERM
LOAN FACILITY OR ANY TERM LOAN PARI PASSU OBLIGATIONS (OR ANY EXTENSIONS,
RENEWALS OR REPLACEMENTS THEREOF PERMITTED UNDER SECTION 6.01(G) AND
SECTION 6.02(X)), WITH THE NET CASH PROCEEDS OF ANY SALE, TRANSFER OR OTHER
DISPOSITION OF ANY TERM LOAN FIRST LIEN COLLATERAL (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), OR, IN THE CASE OF ANY SUCH EXTENSIONS, RENEWALS OR
REPLACEMENTS OR ANY TERM LOAN PARI PASSU OBLIGATIONS, ANY PROPERTY OR ASSETS IN
RESPECT OF WHICH THE SECURITY INTEREST OF THE LENDERS THEREUNDER HAS PRIORITY
OVER THE SECURITY INTEREST OF THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
IN SUCH PROPERTY OR ASSETS, PURSUANT TO THE INTERCREDITOR AGREEMENT OR ANOTHER
INTERCREDITOR AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT THAT IS NO LESS FAVORABLE TO THE SECURED PARTIES THAN THE INTERCREDITOR
AGREEMENT;

 

(VIII)              MANDATORY PREPAYMENTS OF INDEBTEDNESS UNDER SECTION 2.09 OF
THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT (OR ANY SUCCESSOR SECTION
THEREOF, OR UNDER ANY COMPARABLE PROVISION IN ANY INSTRUMENT GOVERNING ANY TERM
LOAN PARI PASSU OBLIGATIONS OR ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF OR
OF THE SENIOR SECURED TERM LOAN FACILITY, IN EACH CASE PERMITTED UNDER
SECTION 6.01(G), PURSUANT TO WHICH MANDATORY PREPAYMENTS OF INDEBTEDNESS
THEREUNDER DETERMINED BY REFERENCE TO EXCESS CASH FLOW (AS DEFINED IN THE SENIOR
SECURED TERM FACILITY CREDIT AGREEMENT OR AS DEFINED SUBSTANTIALLY SIMILARLY IN
ALL MATERIAL RESPECTS IN ANY SUCH OTHER INSTRUMENT) ARE REQUIRED TO BE MADE), IN
AMOUNTS REQUIRED UNDER, AND IN ACCORDANCE WITH, THE SENIOR SECURED TERM FACILITY
CREDIT AGREEMENT OR SUCH OTHER INSTRUMENT (IN THE CASE OF ANY SUCH OTHER
INSTRUMENT, IN AMOUNTS NO GREATER IN ANY MATERIAL RESPECT THAN THOSE REQUIRED
UNDER THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT);

 

(IX)                      OTHER RESTRICTED DEBT PAYMENTS, PROVIDED THAT EACH OF
THE PAYMENT CONDITIONS IS SATISFIED (IT BEING UNDERSTOOD AND AGREED THAT, IF AN
IRREVOCABLE NOTICE OR CONTRACTUAL OBLIGATION IS GIVEN IN, MADE OR ARISES IN
RESPECT OF ANY RESTRICTED DEBT PAYMENT, THE FOREGOING CONDITIONS ONLY NEED TO BE
SATISFIED AT THE TIME OF THE GIVING OF SUCH IRREVOCABLE NOTICE OR ENTERING INTO
(OR EFFECTIVENESS OF) ANY SUCH CONTRACTUAL OBLIGATION);

 

(X)                         OTHER RESTRICTED DEBT PAYMENTS WHICH, TOGETHER WITH
ANY INVESTMENTS, LOANS OR ADVANCES MADE PURSUANT TO SECTION 6.04(W) AND
RESTRICTED PAYMENTS MADE PURSUANT TO SECTION 6.08(A)(XII), DO NOT EXCEED
$30,000,000 IN THE AGGREGATE; PROVIDED THAT, AT THE TIME SUCH RESTRICTED DEBT
PAYMENTS ARE MADE AND AFTER GIVING EFFECT THERETO, NO LIQUIDITY EVENT OR EVENT
OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING;

 

113

--------------------------------------------------------------------------------


 

(XI)                       RESTRICTED DEBT PAYMENTS IN RESPECT OF INCREMENTAL
TERM LOANS, PROVIDED THAT, AT THE TIME SUCH RESTRICTED DEBT PAYMENTS ARE MADE
AND AFTER GIVING EFFECT THERETO, (A) THE TERM LOAN PREPAYMENT CONDITIONS ARE
SATISFIED, OR (B) SUCH RESTRICTED DEBT PAYMENTS ARE PERMITTED UNDER CLAUSE
(IX) OR (X) OF THIS SECTION 6.08(B); AND

 

(XII)                    RESTRICTED DEBT PAYMENTS CONSISTING OF THE REPURCHASE
OF EXISTING NOTES IN EXCHANGE FOR, OR WITH THE PROCEEDS OF, (A) INCREMENTAL TERM
LOANS OR (B) OTHER INDEBTEDNESS OF ANY LOAN PARTY INCURRED PURSUANT TO
SECTION 6.01(K)(II), 6.01(L) OR 6.01(W) SUBSTANTIALLY SIMULTANEOUSLY WITH SUCH
REPURCHASE OR EXCHANGE.

 

SECTION 6.09.                                         Transactions with
Affiliates.  No Loan Party will, nor will it permit any Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are on terms and conditions
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s-length transaction from unrelated
third parties that are not Affiliates, (b) transactions between or among the
Company and any Subsidiary that is a Loan Party not involving any other
Affiliate, (c) any investment permitted by Sections 6.04, (d) any Indebtedness
permitted under Section 6.01, (e) any Restricted Payment or Restricted Debt
Payment permitted by Section 6.08, (f) the payment of reasonable fees and
out-of-pocket costs to directors of Holdings, the Company or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of Holdings, the Company or
its Subsidiaries in the ordinary course of business, (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by Holdings’ (or its direct or indirect parent
company’s) or the Company’s board of directors, (h) the payment of
(A) management or monitoring or similar fees to the Sponsors and Sponsor
termination fees and related indemnities and reasonable expenses, and
(B) transaction advisory services fees with respect to transactions in respect
of which the Sponsors provide any transaction, advisory or other similar
services, in each case pursuant to, and in accordance with, the Management
Services Agreement as such agreement is in effect as of the Effective Date,
provided that in each case (x) no Event of Default has occurred and is
continuing or would result after giving effect to such payment and (y) the
Company shall have Excess Availability of at least $75,000,000 after giving
effect to such payment, (i) any contribution to the capital of Holdings (or any
direct or indirect parent company thereof) by the Sponsors or any Affiliate
thereof or any purchase of Equity Interests of Holdings (or any direct or
indirect parent company thereof) by the Sponsors or any Affiliate thereof,
(j) the Transactions, (k) payments by Holdings (and any direct or indirect
parent thereof), the Company and its Subsidiaries pursuant to the tax sharing
agreements among Holdings (and any such parent thereof), the Company and the
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Company and its Subsidiaries, (l) transactions pursuant to
permitted agreements in existence on the Effective Date and set forth on
Schedule 6.09 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect and (m) payments by the Company
or any Subsidiary to any of the Co-Investors for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection

 

114

--------------------------------------------------------------------------------


 

with acquisitions or divestitures, which payments are approved by a majority of
the members of the Board of Directors of the Company in good faith.

 

SECTION 6.10.                                         Restrictive Agreements. 
No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
contractual arrangement to which it is a party or by which its property is bound
that prohibits, restricts or imposes any condition upon (a) the ability of such
Loan Party or any of its Subsidiaries to create, incur or permit to exist any
Lien upon any of its property or assets for the benefit of the Lenders under the
Loan Documents, or (b) the ability of any Subsidiary that is not a Loan Party to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions (A) existing on the date hereof identified on
Schedule 6.10 and (B) to the extent any such restrictions or conditions
permitted by clause (A) is set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of any such restriction or condition,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to any agreement or other instrument of a Person acquired in a Permitted
Acquisition by a Loan Party in existence at the time of such Permitted
Acquisition (but not created in connection therewith or in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person so acquired; (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(vi) clause (a) of the foregoing shall not apply to (A) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder,
(B) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Subsidiary or (C) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

SECTION 6.11.                                         Amendment of Material
Documents.  No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) the Senior Note Documents or the
Senior Secured Term Facility Credit Agreement (or any instrument or agreement
governing any refinancing Indebtedness in respect thereof permitted under
Section 6.01), (b) the Senior Subordinated Note Documents or any other agreement
relating to any Subordinated Indebtedness, (c) its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents (except to the extent necessary to implement changes thereto disclosed
to the Agent prior to the Effective Date and reasonably satisfactory to the
Agent), (d) the HSBC Agreements or the documents evidencing any Permitted
Replacement Credit Card Program or (e) the Management Services Agreement, to the
extent, in the case of each of the foregoing clauses (a) through (e), any such
amendment, modification or waiver would be adverse to the Lenders in any
material respect; provided that

 

115

--------------------------------------------------------------------------------


 

any amendment, modification or waiver of the HSBC Agreements or any document
evidencing any Permitted Replacement Credit Card Program shall be permitted so
long as the Agent shall have consented thereto in writing prior to the
effectiveness thereof (such consent not to be unreasonably withheld or delayed).

 

SECTION 6.12.                                         Certain Equity
Securities.  No Loan Party will, nor will it permit any Subsidiary to, issue any
Equity Interests that are not Qualified Equity Interests.

 

SECTION 6.13.                                         Designated Disbursement
Account.  After the occurrence and during the continuance of an Event of Default
or Liquidity Event, the Loan Parties shall not utilize the funds on deposit in
the Designated Disbursement Account for any purposes other than (a) the payment
of operating expenses incurred by the Loan Parties in the ordinary course of
business (including any payment in respect of any Indebtedness of the Loan
Parties otherwise permitted hereunder), and (b)  up to $15,000,000 for such
other purposes permitted hereunder as the Loan Parties may deem appropriate,
other than for purposes of making any Restricted Payment, Restricted Debt
Payment or Permitted Acquisition.

 

SECTION 6.14.                                         Minimum Excess
Availability.  The Company shall not, at any time during the period from the
Effective Date through April 30, 2011, permit Excess Availability to be less
than the greater of (a) 10% of the lesser of (i) the aggregate Revolving
Commitments and (ii) the Borrowing Base and (b) $50,000,000.

 

SECTION 6.15.                                         Fixed Charge Coverage
Ratio.  If a Trigger Event shall exist or shall have occurred and be continuing
at any time after April 30, 2011, the Company shall not permit the Fixed Charge
Coverage Ratio at any time so long as such Trigger Event is continuing to be
less than 1.1 to 1.0.


 


ARTICLE VII

EVENTS OF DEFAULT


 

SECTION 7.01.                                         Events of Default.  If any
of the following events (“Events of Default”) shall occur:

 

(A)                                  ANY BORROWER SHALL FAIL TO PAY (I) ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION
THEREOF OR OTHERWISE, OR (II) ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER
AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WITHIN THREE
(3) BUSINESS DAYS AFTER IT SHALL BECOME DUE AND PAYABLE;

 

(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN
ANY REPORT, BORROWING BASE CERTIFICATE OR OTHER CERTIFICATE, FINANCIAL STATEMENT
OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN MATERIALLY INCORRECT WHEN MADE OR
DEEMED MADE;

 

116

--------------------------------------------------------------------------------


 

(C)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED (I) IN ARTICLE VI,
(II) IN SECTION 5.01(H) (AFTER A ONE (1) BUSINESS DAY GRACE PERIOD), (III) IN
ANY OF SECTION 2.21, 5.02(A) OR 5.03 (BUT ONLY WITH RESPECT TO HOLDINGS’ OR THE
COMPANY’S EXISTENCE) (PROVIDED THAT IF (A) ANY SUCH DEFAULT DESCRIBED IN THIS
CLAUSE (III) IS OF A TYPE THAT CAN BE CURED WITHIN FIVE (5) BUSINESS DAYS AND
(B) SUCH DEFAULT COULD NOT MATERIALLY ADVERSELY IMPACT THE LENDER’S LIENS ON THE
COLLATERAL, SUCH DEFAULT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT FOR FIVE
(5) BUSINESS DAYS AFTER THE OCCURRENCE OF SUCH DEFAULT SO LONG AS THE LOAN
PARTIES ARE DILIGENTLY PURSUING THE CURE OF SUCH DEFAULT) OR (IV) IN ANY OF
SECTION 5.06(B), 5.09, 5.10 OR 5.14;

 

(D)                                 ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT
(OTHER THAN THOSE SPECIFIED IN CLAUSES (A) AND (C) ABOVE) AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF TO THE BORROWER
AGENT FROM THE AGENT, THE REQUIRED LENDERS OR, AFTER DISCHARGE OF REVOLVING
FACILITY OBLIGATIONS, THE REQUIRED INCREMENTAL TERM LOAN LENDERS;

 

(E)                                 (I) ANY LOAN PARTY SHALL FAIL TO MAKE ANY
PAYMENT BEYOND THE APPLICABLE GRACE PERIOD (WHETHER BY SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE) WITH RESPECT TO ANY
MATERIAL INDEBTEDNESS, OR (II) ANY EVENT OR CONDITION OCCURS (OTHER THAN WITH
RESPECT TO MATERIAL INDEBTEDNESS CONSTITUTING DERIVATIVE TRANSACTIONS,
TERMINATION EVENTS OR EQUIVALENT EVENTS PURSUANT TO THE TERMS OF THE RELATED
SWAP AGREEMENTS IN ACCORDANCE WITH THE TERMS THEREOF AND NOT AS A RESULT OF ANY
DEFAULT THEREUNDER BY ANY LOAN PARTY) THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH
THE GIVING OF NOTICE, IF REQUIRED) THE HOLDER OR HOLDERS OF ANY SUCH MATERIAL
INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY SUCH
MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE,
REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT
THIS PARAGRAPH (E) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A
RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS IF SUCH SALE OR TRANSFER IS PERMITTED HEREUNDER AND UNDER THE
DOCUMENTS PROVIDING FOR SUCH INDEBTEDNESS;

 

(F)                                   A CHANGE IN CONTROL SHALL OCCUR;

 

(G)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF A LOAN PARTY OR ANY SUBSIDIARY OF
ANY LOAN PARTY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR
ANY SUBSIDIARY OF ANY LOAN PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE OF CLAUSE (I) OR (II), SUCH PROCEEDING OR PETITION SHALL
CONTINUE UNDISMISSED AND UNSTAYED FOR SIXTY (60) DAYS OR AN ORDER OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(H)                                 ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN
PARTY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR

 

117

--------------------------------------------------------------------------------


 

LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (G) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR SUCH LOAN PARTY OR SUBSIDIARY OF ANY LOAN PARTY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;

 

(I)                                     ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY
LOAN PARTY SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY
TO PAY ITS DEBTS IN EXCESS OF THE THRESHOLD AMOUNT THAT CONSTITUTES MATERIAL
INDEBTEDNESS AS THEY BECOME DUE;

 

(J)                                     ONE OR MORE FINAL JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF (I) IF EXCESS AVAILABILITY
IS THEN GREATER THAN $100,000,000, $40,000,000, OR (II) IF EXCESS AVAILABILITY
IS THEN LESS THAN OR EQUAL TO $100,000,000, $20,000,000 (IN EACH CASE TO THE
EXTENT NOT COVERED BY THIRD-PARTY INSURANCE AS TO WHICH THE INSURER HAS BEEN
NOTIFIED OF SUCH JUDGMENT AND DOES NOT DENY COVERAGE), SHALL BE RENDERED AGAINST
ANY LOAN PARTY OR ANY COMBINATION OF LOAN PARTIES AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, SATISFIED OR BONDED, OR ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY LOAN PARTY AND IS NOT RELEASED,
VACATED, STAYED OR BONDED WITHIN SIXTY (60) DAYS AFTER ITS ISSUE OR LEVY;

 

(K)                                  AN ERISA EVENT SHALL HAVE OCCURRED THAT,
WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED AND ARE
CONTINUING, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(L)                                     THE LOAN GUARANTY AT ANY TIME AFTER ITS
EXECUTION AND DELIVERY AND FOR ANY REASON, OTHER THAN AS EXPRESSLY PERMITTED
HEREUNDER OR THEREUNDER, SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT, OR ANY
ACTION SHALL BE TAKEN BY ANY LOAN PARTY TO DISCONTINUE OR TO ASSERT THE
INVALIDITY OR UNENFORCEABILITY OF THE LOAN GUARANTY, OR ANY LOAN GUARANTOR SHALL
DENY OR DISAFFIRM IN WRITING THAT IT HAS ANY FURTHER LIABILITY UNDER THE LOAN
GUARANTY TO WHICH IT IS A PARTY;

 

(M)                              (I) ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS SHALL FOR ANY REASON, OTHER
THAN PURSUANT TO THE TERMS HEREUNDER OR THEREUNDER (INCLUDING AS A RESULT OF A
TRANSACTION PERMITTED UNDER SECTION 6.03 OR 6.05), FAIL TO CREATE A VALID AND
PERFECTED SECURITY INTEREST WITH THE PRIORITY REQUIRED BY THE COLLATERAL
DOCUMENTS (SUBJECT TO THE INTERCREDITOR AGREEMENT) IN ANY COLLATERAL PURPORTED
TO BE COVERED THEREBY, EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR
PRIORITY RESULTS FROM THE FAILURE OF THE AGENT TO MAINTAIN POSSESSION OF
CERTIFICATES ACTUALLY DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE
COLLATERAL DOCUMENTS OR TO FILE UCC CONTINUATION STATEMENTS AND EXCEPT AS TO
COLLATERAL CONSISTING OF REAL PROPERTY TO THE EXTENT THAT SUCH LOSSES ARE
COVERED BY A LENDER’S TITLE INSURANCE POLICY AND SUCH INSURER HAS BEEN NOTIFIED
AND HAS NOT DENIED COVERAGE, OR (II) ANY COLLATERAL DOCUMENT SHALL FAIL

 

118

--------------------------------------------------------------------------------


 

TO REMAIN IN FULL FORCE OR EFFECT OR ANY ACTION SHALL BE TAKEN BY ANY LOAN PARTY
TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ANY COLLATERAL
DOCUMENT;

 

(N)                                 ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT
AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER THAN AS
EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER (INCLUDING AS A RESULT OF A
TRANSACTION PERMITTED UNDER SECTION 6.03 OR 6.05) OR AS A RESULT OF THE
SATISFACTION IN FULL OF THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT,
OR ANY LOAN PARTY SHALL CHALLENGE IN WRITING THE VALIDITY OR ENFORCEABILITY OF
ANY LOAN DOCUMENT OR ANY LOAN PARTY SHALL DENY IN WRITING THAT IT HAS ANY
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT (OTHER THAN AS A RESULT
OF REPAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION OF THE COMMITMENTS) OR
PURPORTS IN WRITING TO REVOKE OR RESCIND ANY LOAN DOCUMENT; OR

 

(O)                                 THE OBLIGATIONS REFERRED TO IN
SECTION 3.19(A) SHALL CEASE TO CONSTITUTE SENIOR INDEBTEDNESS UNDER THE
SUBORDINATION PROVISIONS OF ANY DOCUMENT OR INSTRUMENT EVIDENCING ANY PERMITTED
SUBORDINATED INDEBTEDNESS (INCLUDING THE INDEBTEDNESS UNDER THE SENIOR
SUBORDINATED NOTES AS EVIDENCED BY THE SENIOR SUBORDINATED NOTE DOCUMENTS) OR
SUCH SUBORDINATION PROVISION SHALL BE INVALIDATED OR OTHERWISE CEASE, FOR ANY
REASON, TO BE VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF THE PARTIES THERETO;

 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders (or, after Discharge of the Revolving Facility
Obligations, the Required Incremental Term Loan Lenders) shall, by notice to the
Borrower Agent, take any of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower, and (iii) require that the Borrowers deposit in
the LC Collateral Account an amount in cash equal to 103% of the then
outstanding LC Exposure; provided that upon the occurrence of an event with
respect to any Loan Party described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower, and the obligation of the
Borrowers to cash collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Agent or any Lender; and provided further that (A) upon the occurrence and
during the continuance of an Event of Default set forth under
Section 7.1(a) with respect to the Incremental Term Loans, the Agent may, and at
the request of the Required Incremental Term Loan Lenders, shall, by written
notice to the Borrower Agent, declare all or any portion of the Incremental Term
Loans and all or any portion of the other Incremental Term Loan Obligations to
be, and the same shall forthwith become, immediately due and payable together
with accrued interest thereon, (B) (1) upon the acceleration of the Revolving
Loans

 

119

--------------------------------------------------------------------------------


 

hereunder, the principal of the Incremental Term Loans then outstanding,
together with accrued interest thereon and all other obligations of the
Borrowers accrued in respect thereof, shall be automatically due and payable in
whole immediately and (2) upon the acceleration of the Incremental Term Loans
hereunder, the principal of the Revolving Loans then outstanding, together with
accrued interest thereon and all other obligations of the Borrowers accrued in
respect thereof, shall be automatically due and payable in whole immediately and
all Commitments shall automatically terminate, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and (C) except as expressly set forth in Section 7.04, no
Incremental Term Loan Lender shall have any right to affirmatively exercise any
remedy with respect to the Collateral upon the occurrence and during the
continuance of an Event of Default until the Discharge of Revolving Facility
Obligations.  Upon the occurrence and the continuance of an Event of Default,
the Agent may, and at the request of the Required Lenders (or, after Discharge
of the Revolving Facility Obligations, the Required Incremental Term Loan
Lenders) shall, exercise any rights and remedies provided to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

Notwithstanding anything to the contrary contained above in this Article VII, in
the event that an Event of Default shall occur by reason of the failure of the
Company to comply with Section 6.15, such Event of Default shall be cured if,
within five Business Days after the occurrence of such Event of Default,
(a) Holdings shall issue Permitted Cure Securities for cash or otherwise receive
cash contributions to the common capital of Holdings in an amount not less than
the amount which, when added to EBITDA for the period as to which such Event of
Default occurred, would cause the Company to be in compliance with the Fixed
Charge Coverage Ratio for such period, (b) Holdings shall contribute any such
cash to the capital of the Company (the amount of such cash so contributed to
the capital of the Company being the “Cure Amount”), and (c) the Company shall
use such cash to prepay the principal of the Revolving Loans to the extent then
outstanding (the exercise of such right to cure such Event of Default being
referred to as the “Cure Right”); provided that (i) only three Cure Rights may
be exercised in any period of 12 consecutive months and (ii) no Cure Right may
be exercised within 90 days after the exercise of any other Cure Right.  Upon
compliance with the conditions specified in this paragraph, EBITDA for the last
fiscal month of such period shall be increased, solely for the purpose of
determining compliance with Section 6.15 and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount.

 

SECTION 7.02.                                         Exclusion of Immaterial
Subsidiaries.  Solely for the purposes of determining whether an Event of
Default has occurred under clause (g) or (h) of Section 7.01, any reference in
any such paragraph to any Subsidiary shall be deemed not to include any
Immaterial Subsidiary affected by any event or circumstance referred to in any
such paragraph; provided that if it is necessary to exclude more than one
Subsidiary from paragraph (g) or (h) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.

 

SECTION 7.03.                                         Agreements Among
Claimholders.  (a)  In any Bankruptcy Proceeding, the Revolving Lenders may seek
adequate protection in the form of current post-petition interest payments,
incurred fees and expenses, or other cash payments.  If, in any

 

120

--------------------------------------------------------------------------------


 

Bankruptcy Proceeding, the Revolving Facility Claimholders and the Incremental
Term Loan Claimholders as a group are granted adequate protection in the form of
current post-petition interest payments, incurred fees and expenses, or other
cash payments, then the Incremental Term Loan Claimholders agree that the
Revolving Facility Claimholders shall be entitled to receive all such payments
until they have actually received the full amount of post-petition interest,
fees, and expenses owed or to be owed thereto as of the date of each such
payment(s), before any distribution from, or in respect of, any such
post-petition payments may be made to the Incremental Term Loan Claimholders,
with the Incremental Term Loan Claimholders hereby acknowledging and agreeing to
turn over to the Revolving Facility Claimholders any Collateral Proceeds
(including proceeds of post-petition assets) otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of the
Incremental Term Loan Claimholders.

 


(B)                                 IN ANY BANKRUPTCY PROCEEDING, THE
INCREMENTAL TERM LOAN CLAIMHOLDERS SHALL BE ENTITLED TO VOTE ON ANY PROPOSED
PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, BUT AGREE THEY SHALL ONLY DO SO IN
THE MANNER AS EXPRESSLY INSTRUCTED BY THE REQUIRED LENDERS OR THEIR AGENT.  THE
INCREMENTAL TERM LOAN CLAIMHOLDERS FURTHER AGREE THAT THEY WILL NOT RAISE ANY
OBJECTION TO, OPPOSE, OR OTHERWISE TAKE ANY ACTION THAT COULD HINDER, DELAY,
INTERFERE WITH, OR IMPEDE THE APPROVAL AND CONFIRMATION OF ANY PLAN UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE THAT IS SUPPORTED OR PROPOSED BY THE REQUIRED
LENDERS.


 


(C)                                  THE INCREMENTAL TERM LOAN CLAIMHOLDERS
AGREE THAT IN ANY BANKRUPTCY PROCEEDING, THEIR CLAIMS IN RESPECT OF THE
COLLATERAL OR OTHERWISE WOULD NOT BE “SUBSTANTIALLY SIMILAR” TO THOSE OF THE
REVOLVING FACILITY CLAIMHOLDERS, AS SUCH TERM IS UTILIZED IN SECTION 1122(A) OF
THE BANKRUPTCY CODE, AND, THEREFORE, SHALL BE PLACED INTO A SEPARATE CLASS OF
CREDITORS FROM THOSE OF THE REVOLVING FACILITY CLAIMHOLDERS FOR VOTING AND ALL
OTHER PURPOSES UNDER ANY PROPOSED PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
AND WILL IN ANY CASE NOT RAISE ANY OBJECTION TO, OPPOSE OR OTHERWISE TAKE ACTION
THAT COULD INTERFERE WITH SUCH TREATMENT OF THEIR CLAIMS IN SUCH MANNER.  THE
INCREMENTAL TERM LOAN CLAIMHOLDERS FURTHER AGREE THAT THEY WILL NOT VOTE TO
ACCEPT ANY PROPOSED PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE THAT DOES NOT
SO SEPARATELY CLASSIFY THEIR CLAIMS FROM THOSE OF THE REVOLVING FACILITY
CLAIMHOLDERS (EXCEPT TO THE EXTENT THEY ARE OTHERWISE EXPRESSLY INSTRUCTED TO DO
SO BY THE REQUIRED LENDERS OR THEIR AGENT).


 


(D)                                 IF, NOTWITHSTANDING THE FOREGOING CLAUSE
(C), IN ANY BANKRUPTCY PROCEEDING, IT IS HELD THAT THE CLAIMS OF THE REVOLVING
FACILITY CLAIMHOLDERS AND INCREMENTAL TERM LOAN CLAIMHOLDERS IN RESPECT OF THE
COLLATERAL CONSTITUTE ONLY ONE SECURED CLAIM (RATHER THAN SEPARATE CLASSES OF
SENIOR AND JUNIOR SECURED CLAIMS), THEN THE REVOLVING FACILITY CLAIMHOLDERS
SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO COLLATERAL PROCEEDS DISTRIBUTED TO
THEM FROM, OR IN RESPECT OF, PRINCIPAL, PRE-PETITION INTEREST AND OTHER CLAIMS,
ALL AMOUNTS OWING IN RESPECT OF POST-PETITION INTEREST, FEES, COSTS, PREMIUM AND
OTHER CHARGES, IRRESPECTIVE OF WHETHER ALL OR ANY PORTION OF THE CLAIM FOR SUCH
AMOUNTS IS ALLOWED OR ALLOWABLE IN SUCH BANKRUPTCY PROCEEDING PURSUANT TO
SECTION 506(B) OF THE BANKRUPTCY CODE OR OTHERWISE, UNTIL THE DISCHARGE OF
REVOLVING FACILITY OBLIGATIONS, BEFORE ANY DISTRIBUTION OF COLLATERAL PROCEEDS
IS MADE IN RESPECT OF THE CLAIMS HELD BY THE INCREMENTAL TERM LOAN CLAIMHOLDERS,
WITH THE INCREMENTAL TERM LOAN CLAIMHOLDERS HEREBY ACKNOWLEDGING AND AGREEING TO
PROMPTLY TURN OVER TO THE AGENT FOR DISTRIBUTION TO THE REVOLVING FACILITY
CLAIMHOLDERS IN ACCORDANCE WITH SECTION 2.18 HEREOF ANY COLLATERAL PROCEEDS
OTHERWISE RECEIVED OR RECEIVABLE BY THEM, WITHOUT OFFSET, DEFENSE,

 

121

--------------------------------------------------------------------------------


 


DEDUCTION OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION TO THE EXTENT
NECESSARY TO EFFECTUATE THE INTENT OF THIS SENTENCE, UNTIL THE DISCHARGE OF
REVOLVING FACILITY OBLIGATIONS, EVEN IF SUCH TURNOVER HAS THE EFFECT OF REDUCING
THE CLAIM OR RECOVERY OF THE INCREMENTAL TERM LOAN CLAIMHOLDERS.


 


(E)                                  IF (I) ANY REVOLVING FACILITY OBLIGATIONS
ARE DETERMINED TO BE UNSECURED IN PART FOR PURPOSES OF SECTION 506(A) OF THE
BANKRUPTCY CODE, BUT WOULD NOT HAVE BEEN DEEMED UNSECURED IN PART FOR SUCH
PURPOSES, OR WOULD HAVE BEEN DEEMED TO BE UNSECURED IN PART BY A LESSER AMOUNT
FOR SUCH PURPOSES, OR (II) ANY PAYMENTS RECEIVED IN RESPECT OF ANY REVOLVING
FACILITY OBLIGATIONS ARE VOIDED, SET ASIDE OR OTHERWISE REQUIRED TO BE RETURNED,
BUT WOULD NOT HAVE BEEN VOIDED, SET ASIDE OR OTHERWISE REQUIRED TO BE RETURNED,
IN EITHER CASE IF THE INCREMENTAL TERM LOANS HAD BEEN SUBJECT TO A SEPARATE
JUNIOR LIEN ON THE COLLATERAL, AND ANY PAYMENT OR DISTRIBUTION IS MADE IN
RESPECT OF THE COLLATERAL TO OR FOR THE BENEFIT OR ACCOUNT OF THE INCREMENTAL
TERM LOAN CLAIMHOLDERS, SUCH PAYMENT OR DISTRIBUTION SHALL BE HELD IN TRUST FOR
THE BENEFIT OF REVOLVING FACILITY CLAIMHOLDERS UP TO AN AMOUNT EQUAL TO THE
ADDITIONAL AMOUNT THAT WOULD HAVE BEEN PAID, PAYABLE OR DISTRIBUTED IN RESPECT
OF THE REVOLVING FACILITY OBLIGATIONS, OR NOT VOIDED, SET ASIDE OR OTHERWISE
REQUIRED TO BE RETURNED, IF SUCH SEPARATE JUNIOR LIEN HAD EXISTED, AND SHALL BE
PROMPTLY TRANSFERRED OR DELIVERED TO THE AGENT FOR APPLICATION TO THE REVOLVING
FACILITY OBLIGATIONS IN THE MANNER PROVIDED IN SECTION 2.18.


 


(F)                                    ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE INCREMENTAL TERM LOAN CLAIMHOLDERS SHALL NOT BE ENTITLED TO
SHARE IN OR RECEIVE ANY COLLATERAL PROCEEDS OR ANY LIENS OR CLAIMS ON, BASED ON
OR OTHERWISE ARISING FROM OR WITH RESPECT TO ANY COLLATERAL (INCLUDING CLAIMS IN
ANY BANKRUPTCY PROCEEDING), UNTIL THE DISCHARGE OF REVOLVING FACILITY
OBLIGATIONS OR TO THE EXTENT THAT THE AGGREGATE AMOUNT OF THE REVOLVING FACILITY
OBLIGATIONS AND OBLIGATIONS IN RESPECT OF THE INCREMENTAL TERM LOANS THEN
OUTSTANDING EXCEEDS THE AGGREGATE VALUE OF THE COLLATERAL (NET OF PRIOR LIENS
AND ENCUMBRANCES) SO THAT NO PORTION OF THE CLAIMS OF THE REVOLVING FACILITY
CLAIMHOLDERS IN SUCH BANKRUPTCY PROCEEDING SHALL BE DEEMED AN UNSECURED CLAIM AS
A RESULT OF SUCH EXCESS.


 

SECTION 7.04.                                         Exercise of Remedies.

 


(A)                                  SO LONG AS THE DISCHARGE OF REVOLVING
FACILITY OBLIGATIONS HAS NOT OCCURRED, WHETHER OR NOT ANY BANKRUPTCY PROCEEDING
HAS BEEN COMMENCED BY OR AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY:


 

(I)                                    THE INCREMENTAL TERM LOAN LENDERS:

 

(A)                              will not, independently without the express
consent and, if requested by the Agent or the Required Lenders, a joinder by the
Required Lenders (or the Agent on their behalf), exercise or seek to exercise
any rights or remedies (including any right of set-off or recoupment) with
respect to any Collateral (including the exercise of any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Incremental Term Loan Lenders
and/or the Agent is a party) or institute or commence (or join with any other
Person, other than the Required Lenders, in commencing) any enforcement,
collection, execution, levy

 

122

--------------------------------------------------------------------------------


 

or foreclosure action or proceeding (including any Bankruptcy Proceeding) with
respect to any Lien held by it or for its benefit under the Collateral Documents
or otherwise;

 

(B)                                will not contest, protest or object to any
foreclosure proceeding or action brought by the Revolving Facility Claimholders
or the Agent, on behalf of any or all of the Revolving Facility Claimholders, or
any other exercise by the Revolving Facility Claimholders, or the Agent, on
behalf of any or all of the Revolving Facility Claimholders, of any rights and
remedies relating to the Collateral or otherwise under the Collateral Documents,
applicable law or otherwise, provided that the respective interests of the
Incremental Term Loan Claimholders attach to the proceeds thereof, subject to
the relative priorities described in Section 2.18;

 

(C)                                will not object to the forbearance by the
Revolving Facility Claimholders, or the Agent, on behalf of the Revolving
Facility Claimholders, or the refusal of the Revolving Facility Claimholders, or
the Agent, on behalf of the Revolving Facility Claimholders, to consent to any
requested act by the Incremental Term Loan Claimholders, or from the Revolving
Facility Claimholders, or the Agent, on behalf of the Revolving Facility
Claimholders, bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral; and

 

(D)                               will not, independently, without the express
written consent and, if required by the Agent or the Required Lenders, a joinder
by the Required Lenders, file, pursuant to Section 109 or 303 of the Bankruptcy
Code or otherwise, a petition in order to commence a Bankruptcy Proceeding
against any Borrower and/or any other Loan Party (an “Involuntary Insolvency
Proceeding”).  In the event that any Revolving Facility Claimholder or the
Agent, acting on behalf of the Revolving Facility Claimholders, files a petition
with the bankruptcy court pursuant to Section 109 of the Bankruptcy Code in
order to commence an Involuntary Insolvency Proceeding, the Incremental Term
Loan Claimholders agree that they will not oppose such petition or support any
Person opposing such petition.

 

(II)                                 SUBJECT TO SECTION 7.05, THE REVOLVING
LENDERS AND THE AGENT, ACTING ON BEHALF OF THE REVOLVING FACILITY CLAIMHOLDERS,
SHALL HAVE THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING
SET-OFF AND THE RIGHT TO CREDIT BID THEIR DEBT) AND MAKE DETERMINATIONS
REGARDING THE RELEASE, DISPOSITION, OR RESTRICTIONS WITH RESPECT TO THE
COLLATERAL WITHOUT ANY CONSULTATION WITH OR THE CONSENT OF THE INCREMENTAL TERM
LOAN CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS; EXCEPT, HOWEVER, THAT, IF REQUESTED BY THE AGENT, THE INCREMENTAL
TERM LOAN CLAIMHOLDERS SHALL JOIN AND SHALL OTHERWISE SUPPORT ANY SUCH ACTION
TAKEN BY THE REVOLVING FACILITY CLAIMHOLDERS; PROVIDED, THAT

 

(A)                              in any Bankruptcy Proceeding commenced by or
against any Borrower or any other Loan Party, the Incremental Term Loan
Claimholders may

 

123

--------------------------------------------------------------------------------


 

file a proof of claim or statement of interest with respect to the Incremental
Term Loan Obligations,

 

(B)                                the Incremental Term Loan Claimholders may
join in any action undertaken by the Revolving Facility Claimholders in order to
preserve or protect the Lien of the Agent on the Collateral, and

 

(C)                                the Incremental Term Loan Claimholders shall
be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Incremental Term Loan Claimholders, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement.

 

In exercising rights and remedies with respect to the Collateral, the Revolving
Lenders and the Agent, on behalf of the Revolving Facility Claimholders, may
enforce the provisions of the Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion.  The Incremental Term Loan Claimholders agree that the
Revolving Facility Claimholders are not acting as the agent of the Incremental
Term Loan Claimholders and do not otherwise owe them any fiduciary duty, and may
instead act for all purposes in a manner that maximizes the interests of the
Revolving Facility Claimholders.  Such exercise and enforcement shall include
the rights of an agent appointed by the Required Lenders to sell or otherwise
dispose of Collateral upon foreclosure, or to consent to the sale or other
disposition of Collateral by or on behalf of any Loan Party, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC of any applicable jurisdiction and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 


(B)                                 THE INCREMENTAL TERM LOAN LENDERS AGREE THAT
THEY WILL NOT TAKE OR RECEIVE ANY COLLATERAL PROCEEDS IN CONNECTION WITH THE
EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING SET-OFF OR RECOUPMENT) WITH RESPECT
TO ANY COLLATERAL, AND THAT ANY COLLATERAL OR COLLATERAL PROCEEDS TAKEN OR
RECEIVED BY THE AGENT, FOR THE BENEFIT OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, WILL BE PAID OVER TO, OR HELD BY, THE AGENT FOR THE BENEFIT OF THE
REVOLVING FACILITY CLAIMHOLDERS, UNLESS AND UNTIL THE DISCHARGE OF REVOLVING
FACILITY OBLIGATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UNLESS
AND UNTIL THE DISCHARGE OF REVOLVING FACILITY OBLIGATIONS, EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 7.04(A)(II), THE SOLE RIGHT OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS WITH RESPECT TO THE COLLATERAL IS FOR THE AGENT TO HOLD A LIEN ON
THE COLLATERAL TO SECURE THE INCREMENTAL TERM LOAN OBLIGATIONS OWING TO THEM
PURSUANT TO THE LOAN DOCUMENTS FOR THE PERIOD AND TO THE EXTENT GRANTED THEREIN.


 


(C)                                  SUBJECT TO THE PROVISO IN CLAUSE (II) OF
SECTION 7.04(A) AND SECTION 7.05(D), THE INCREMENTAL TERM LOAN LENDERS AGREE
THAT (I) THE INCREMENTAL TERM LOAN CLAIMHOLDERS WILL NOT TAKE ANY ACTION THAT
WOULD HINDER, DELAY OR IMPEDE OR OBJECT TO ANY EXERCISE OF REMEDIES OF THE
REVOLVING FACILITY CLAIMHOLDERS (OR THE AGENT ON BEHALF OF ANY OR ALL OF THE
REVOLVING FACILITY CLAIMHOLDERS OR IN ACCORDANCE WITH THE DIRECTIONS OF THE
REQUIRED LENDERS) UNDER THE LOAN DOCUMENTS, INCLUDING ANY SALE, LEASE, EXCHANGE,
TRANSFER OR OTHER DISPOSITION OF THE COLLATERAL, WHETHER BY FORECLOSURE OR
OTHERWISE, AND WHETHER BY THE AGENT ON BEHALF OF THE

 

124

--------------------------------------------------------------------------------


 


REVOLVING FACILITY CLAIMHOLDERS OR BY ANY LOAN PARTY WITH THE CONSENT OF THE
REQUIRED LENDERS, AND (II) THE INCREMENTAL TERM LOAN LENDERS HEREBY WAIVE ANY
AND ALL RIGHTS THEY MAY HAVE AS A SECURED CREDITOR OR OTHERWISE TO OBJECT TO THE
MANNER OR ORDER IN WHICH THE REVOLVING LOAN CLAIMHOLDERS (OR THE AGENT ON BEHALF
OF THE REVOLVING LOAN CLAIMHOLDERS) SEEK TO ENFORCE OR COLLECT THE REVOLVING
FACILITY OBLIGATIONS OR THE LIENS GRANTED IN ANY OF THE COLLATERAL.


 


(D)           THE INCREMENTAL TERM LOAN LENDERS HEREBY ACKNOWLEDGE AND AGREE
THAT NO COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN THE LOAN DOCUMENTS SHALL
BE DEEMED TO RESTRICT IN ANY WAY THE RIGHTS AND REMEDIES OF THE REVOLVING
FACILITY CLAIMHOLDERS WITH RESPECT TO THE COLLATERAL AS SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(E)           IF ANY INCREMENTAL TERM LOAN CLAIMHOLDER, CONTRARY TO THIS
AGREEMENT, COMMENCES OR PARTICIPATES IN ANY ACTION OR PROCEEDING AGAINST ANY
LOAN PARTY OR THE COLLATERAL, THE AGENT OR THE REVOLVING LENDERS MAY INTERPOSE
IN THE NAME OF THE REVOLVING FACILITY CLAIMHOLDERS THE MAKING OF THIS AGREEMENT
AS A DEFENSE OR DILATORY PLEA.


 


(F)            SHOULD ANY INCREMENTAL TERM LOAN CLAIMHOLDER, CONTRARY TO THIS
AGREEMENT, IN ANY WAY TAKE, OR ATTEMPT OR THREATEN TO TAKE, ANY ACTION WITH
RESPECT TO THE COLLATERAL (INCLUDING ANY ATTEMPT TO REALIZE UPON OR ENFORCE ANY
REMEDY WITH RESPECT TO THIS AGREEMENT), OR FAIL TO TAKE ANY ACTION REQUIRED BY
THIS AGREEMENT, THE AGENT OR THE REVOLVING LENDERS (IN ITS OWN NAME OR IN THE
NAME OF A LOAN PARTY) MAY OBTAIN RELIEF AGAINST SUCH INCREMENTAL TERM LOAN
CLAIMHOLDER BY INJUNCTION, SPECIFIC PERFORMANCE AND/OR OTHER APPROPRIATE
EQUITABLE RELIEF, IT BEING UNDERSTOOD AND AGREED BY THE INCREMENTAL TERM LOAN
CLAIMHOLDERS THAT (I) THE REVOLVING FACILITY CLAIMHOLDERS’ DAMAGES FROM SUCH
ACTIONS MAY BE DIFFICULT TO ASCERTAIN AND MAY BE IRREPARABLE, AND (II) THE
INCREMENTAL TERM LOAN CLAIMHOLDERS WAIVE ANY DEFENSE THAT THE REVOLVING FACILITY
CLAIMHOLDERS CANNOT DEMONSTRATE DAMAGE OR CAN BE MADE WHOLE BY THE AWARDING OF
DAMAGES AND ANY REQUIREMENT FOR THE POSTING OF A BOND.


 

SECTION 7.05.              Insolvency and Liquidation Proceedings.

 


(A)           USE OF CASH COLLATERAL AND FINANCING ISSUES.  UNTIL THE DISCHARGE
OF REVOLVING FACILITY OBLIGATIONS, IF ANY BORROWER OR ANY OTHER LOAN PARTY SHALL
BE SUBJECT TO ANY BANKRUPTCY PROCEEDING AND THE REQUIRED LENDERS, OR THE AGENT,
ACTING ON BEHALF OF THE REVOLVING FACILITY CLAIMHOLDERS, SHALL DESIRE TO PERMIT
THE USE OF CASH COLLATERAL ON WHICH THE REVOLVING LOAN CLAIMHOLDERS OR ANY OTHER
CREDITOR HAS A LIEN OR TO PERMIT ANY BORROWER OR ANY OTHER LOAN PARTY TO OBTAIN
FINANCING, FROM ONE OR MORE OF THE REVOLVING LENDERS (INCLUDING UNDER THIS
AGREEMENT) UNDER SECTION 363 OR SECTION 364 OF THE BANKRUPTCY CODE OR ANY
SIMILAR BANKRUPTCY LAW (EACH, A “DIP FINANCING”), THEN THE INCREMENTAL TERM LOAN
CLAIMHOLDERS AND THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, AGREE THAT THEY WILL RAISE NO OBJECTION TO SUCH USE OF CASH
COLLATERAL OR DIP FINANCING NOR SUPPORT ANY OTHER PERSON OBJECTING TO, SUCH USE
OF CASH COLLATERAL OR DIP FINANCING AND WILL NOT REQUEST ANY FORM OF ADEQUATE
PROTECTION OR ANY OTHER RELIEF IN CONNECTION THEREWITH (EXCEPT AS AGREED BY THE
AGENT, ACTING ON BEHALF OF THE REVOLVING FACILITY CLAIMHOLDERS, OR TO THE EXTENT
EXPRESSLY PERMITTED BY SECTION 7.05(D)) AND, TO THE EXTENT THE LIENS SECURING
THE REVOLVING FACILITY OBLIGATIONS ARE SUBORDINATED TO OR PARI PASSU WITH ANY
SUCH DIP FINANCING PROVIDED BY THE REVOLVING LENDERS, THE INCREMENTAL TERM LOAN
LENDERS AGREE THAT AGENT MAY SUBORDINATE THE LIENS IN THE COLLATERAL TO THE
EXTENT HELD FOR THE BENEFIT OF THE INCREMENTAL TERM LOAN LENDERS TO (X) THE
LIENS SECURING

 

125

--------------------------------------------------------------------------------


 


SUCH DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO), (Y) ANY ADEQUATE
PROTECTION LIENS PROVIDED TO THE AGENT ON BEHALF OF THE REVOLVING FACILITY
CLAIMHOLDERS OR ANY OF THEM (OR ANY OTHER AGENT ON THEIR BEHALF) AND (Z) ANY
“CARVEOUT” FOR PROFESSIONAL OR UNITED STATES TRUSTEE FEES AGREED TO BY THE
REVOLVING LENDERS OR THE AGENT (OR ANY OTHER AGENT), ACTING ON BEHALF OF THE
REVOLVING FACILITY CLAIMHOLDERS; AND (B) AGREES THAT NOTICE RECEIVED TWO
(2) CALENDAR DAYS PRIOR TO THE ENTRY OF AN ORDER APPROVING SUCH USAGE OF CASH
COLLATERAL OR APPROVING SUCH DIP FINANCING SHALL BE ADEQUATE NOTICE.  IF ANY
LOAN PARTY SHALL BE SUBJECT TO ANY BANKRUPTCY PROCEEDING, THE INCREMENTAL TERM
LOAN LENDERS AGREE THAT (OTHER THAN WITH RESPECT TO ANY DIP FINANCING PROVIDED
BY ANY OR ALL OF THE REVOLVING LENDERS IN ACCORDANCE WITH THE IMMEDIATELY
PRECEDING CLAUSE (I) AND EXCEPT AS OTHERWISE MAY BE INSTRUCTED BY THE REQUIRED
LENDERS) THEY WILL NOT CONSENT TO PROVIDE OR PARTICIPATE IN, OR OTHERWISE
SUPPORT, ANY DIP FINANCING THAT, PURSUANT TO SECTION 364(D) OF THE BANKRUPTCY
CODE OR OTHERWISE, WOULD BE SECURED BY A LIEN ON ANY PORTION OF THE COLLATERAL
THAT IS SENIOR OR EQUAL TO THE LIEN OF THE AGENT FOR THE BENEFIT OF THE ANY OR
ALL OF THE REVOLVING FACILITY CLAIMHOLDERS (OR ANY OTHER AGENT ACTING ON THEIR
BEHALF) ON THE COLLATERAL.  THE INCREMENTAL TERM LOAN LENDERS FURTHER AGREE
THAT, EXCEPT AS OTHERWISE INSTRUCTED BY THE REQUIRED LENDERS, THEY WILL JOIN IN
OR OTHERWISE SUPPORT ANY OBJECTION FILED BY THE REVOLVING LENDERS TO ANY
PROPOSED DIP FINANCING BY ANY PERSON THAT WOULD BE SECURED BY A LIEN ON ANY
PORTION OF THE COLLATERAL THAT IS SENIOR OR EQUAL TO THE LIENS OF THE AGENT HELD
FOR THE BENEFIT OF THE REVOLVING FACILITY CLAIMHOLDERS ON THE COLLATERAL.


 


(B)           SALE ISSUES.  THE INCREMENTAL TERM LOAN LENDERS AGREE THAT THEY
WILL NOT RAISE ANY OBJECTION TO OR OPPOSE A SALE OR OTHER DISPOSITION OF ANY
COLLATERAL (INCLUDING ANY POST-PETITION ASSETS SUBJECT TO LIENS IN FAVOR OF THE
LENDERS OR THE AGENT ON BEHALF OF ANY LENDERS OR ANY OTHER AGENT) FREE AND CLEAR
OF ITS LIENS OR OTHER CLAIMS UNDER SECTION 363 OF THE BANKRUPTCY CODE IF THE
REQUIRED LENDERS UNDER THIS AGREEMENT HAVE CONSENTED TO SUCH SALE OR DISPOSITION
OF SUCH ASSETS, SO LONG AS THE INTERESTS OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS IN THE COLLATERAL (AND ANY POST-PETITION ASSETS SUBJECT TO LIENS IN
FAVOR OF THE LENDERS OR THE AGENT ON BEHALF OF LENDERS OR ANY OTHER AGENT)
ATTACH TO THE PROCEEDS THEREOF, SUBJECT TO THE TERMS OF THIS AGREEMENT.  IF
REQUESTED BY THE REQUIRED LENDERS IN CONNECTION THEREWITH, THE INCREMENTAL TERM
LOAN CLAIMHOLDERS SHALL AFFIRMATIVELY CONSENT TO SUCH A SALE OR DISPOSITION AND
TAKE SUCH OTHER ACTION AS MAY BE REQUIRED IN CONNECTION THEREWITH.


 


(C)           RELIEF FROM THE AUTOMATIC STAY.  UNTIL THE DISCHARGE OF REVOLVING
FACILITY OBLIGATIONS, THE INCREMENTAL TERM LOAN CLAIMHOLDERS AGREE THAT NONE OF
THEM SHALL (I) SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER STAY IN ANY
BANKRUPTCY PROCEEDING IN RESPECT OF THE COLLATERAL, WITHOUT THE PRIOR WRITTEN
CONSENT OF, AND, IF REQUIRED BY AGENT OR THE REQUIRED LENDERS, A JOINDER IN ANY
SUCH ACTION BY, THE REQUIRED LENDERS, OR (II) OPPOSE ANY REQUEST BY ANY
REVOLVING FACILITY CLAIMHOLDER (OR THE AGENT ON BEHALF OF ANY REVOLVING FACILITY
CLAIMHOLDER) TO SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER STAY IN ANY
BANKRUPTCY PROCEEDING IN RESPECT OF THE COLLATERAL.


 


(D)           ADEQUATE PROTECTION.


 

(I) THE INCREMENTAL TERM LOAN CLAIMHOLDERS AGREE THAT NONE OF THEM SHALL CONTEST
(OR SUPPORT ANY OTHER PERSON CONTESTING) (A) ANY REQUEST BY THE REVOLVING
FACILITY CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE REVOLVING FACILITY
CLAIMHOLDERS, FOR ADEQUATE PROTECTION OR (B) ANY OBJECTION BY THE REVOLVING
FACILITY

 

126

--------------------------------------------------------------------------------


 

CLAIMHOLDERS TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED ON THE REVOLVING
FACILITY CLAIMHOLDERS CLAIMING A LACK OF ADEQUATE PROTECTION.  IN ANY BANKRUPTCY
PROCEEDING, THE INCREMENTAL TERM LOAN CLAIMHOLDERS MAY NOT, WITHOUT THE EXPRESS
WRITTEN CONSENT OF, OR JOINDER BY, THE REQUIRED LENDERS, INDEPENDENTLY SEEK
ADEQUATE PROTECTION IN RESPECT OF THE INCREMENTAL TERM LOAN OBLIGATIONS.  IN THE
EVENT THE REVOLVING FACILITY CLAIMHOLDERS SEEK OR REQUEST ADEQUATE PROTECTION IN
RESPECT OF REVOLVING FACILITY OBLIGATIONS AND SUCH ADEQUATE PROTECTION IS
GRANTED IN THE FORM OF ADDITIONAL COLLATERAL, THEN THE INCREMENTAL TERM LOAN
CLAIMHOLDERS AGREE THAT THEIR RIGHTS IN RESPECT OF ANY LIEN ON SUCH ADDITIONAL
COLLATERAL SECURING THE INCREMENTAL TERM LOAN OBLIGATIONS SHALL BE JUNIOR TO THE
RIGHTS IN RESPECT OF SUCH LIENS SECURING THE REVOLVING FACILITY OBLIGATIONS AND
ANY DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO) AND TO ANY OTHER LIENS
GRANTED TO THE REVOLVING FACILITY CLAIMHOLDERS (OR THE AGENT OR ANY OTHER AGENT
FOR THE BENEFIT OF ANY OR ALL OF THE REVOLVING FACILITY CLAIMHOLDERS) AS
ADEQUATE PROTECTION, IN EACH CASE ON THE SAME BASIS AS SET FORTH IN
SECTION 2.18.

 

(II) SIMILARLY, IF THE REVOLVING FACILITY CLAIMHOLDERS AND THE INCREMENTAL TERM
LOAN CLAIMHOLDERS ARE GRANTED ADEQUATE PROTECTION IN THE FORM OF A SUPERPRIORITY
CLAIM, THEN THE INCREMENTAL TERM LOAN CLAIMHOLDERS AGREE THAT THEIR INTEREST IN
ANY SUCH SUPERPRIORITY CLAIM WILL BE JUNIOR IN ALL RESPECTS TO INTERESTS OF THE
REVOLVING FACILITY CLAIMHOLDERS IN SUCH SUPERPRIORITY CLAIM.

 


(E)           NO WAIVER.  NOTHING CONTAINED HEREIN SHALL PROHIBIT OR IN ANY WAY
LIMIT THE REVOLVING FACILITY CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE
REVOLVING FACILITY CLAIMHOLDERS, FROM OBJECTING IN ANY BANKRUPTCY PROCEEDING OR
OTHERWISE TO ANY ACTION TAKEN BY THE INCREMENTAL TERM LOAN CLAIMHOLDERS IN
VIOLATION OF THIS AGREEMENT, INCLUDING THE SEEKING BY THE INCREMENTAL TERM LOAN
CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, OF ADEQUATE PROTECTION OR THE ASSERTING BY THE INCREMENTAL TERM
LOAN CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, OF ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS OR
OTHERWISE WITHOUT THE EXPRESS WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED,
HOWEVER, THAT THIS SECTION 7.05(E) SHALL NOT LIMIT THE RIGHTS OF THE INCREMENTAL
TERM LOAN CLAIMHOLDERS UNDER THE PROVISO IN SECTION 7.04(A)(II) OR UNDER
SECTION 7.05(D) OR SECTION 7.05(H).


 


(F)            AVOIDANCE ISSUES.  IN ADDITION TO ANY OTHER RIGHTS PROVIDED TO
THE REVOLVING FACILITY CLAIMHOLDERS HEREUNDER (INCLUDING SECTION 7.03(E)), IF
ANY REVOLVING FACILITY CLAIMHOLDER IS REQUIRED IN ANY BANKRUPTCY PROCEEDING, OR
OTHERWISE, TO TURN OVER OR OTHERWISE PAY TO THE ESTATE OF ANY BORROWER OR ANY
OTHER LOAN PARTY ANY AMOUNT IN RESPECT OF A REVOLVING FACILITY OBLIGATION (A
“RECOVERY”), THEN SUCH REVOLVING FACILITY CLAIMHOLDERS SHALL BE ENTITLED TO A
REINSTATEMENT OF REVOLVING FACILITY OBLIGATIONS WITH RESPECT TO ALL SUCH
RECOVERED AMOUNTS.  IF THIS AGREEMENT SHALL HAVE BEEN TERMINATED PRIOR TO SUCH
RECOVERY, THIS AGREEMENT SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH
PRIOR TERMINATION SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR OTHERWISE
AFFECT THE OBLIGATIONS OF THE PARTIES HERETO FROM SUCH DATE OF REINSTATEMENT. 
COLLATERAL OR COLLATERAL PROCEEDS RECEIVED BY THE INCREMENTAL TERM LOAN
CLAIMHOLDERS OR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, AFTER THE DISCHARGE OF REVOLVING FACILITY OBLIGATIONS AND PRIOR TO
THE REINSTATEMENT OF SUCH REVOLVING FACILITY OBLIGATIONS SHALL BE DELIVERED TO
THE REVOLVING LENDERS UPON SUCH REINSTATEMENT.

 

127

--------------------------------------------------------------------------------


 


(G)           REORGANIZATION SECURITIES.  IF, IN ANY BANKRUPTCY PROCEEDING, DEBT
OBLIGATIONS OF THE REORGANIZED DEBTOR SECURED BY LIENS UPON ANY PROPERTY OF THE
REORGANIZED DEBTOR ARE DISTRIBUTED PURSUANT TO A PLAN OF REORGANIZATION OR
SIMILAR DISPOSITIVE RESTRUCTURING PLAN, BOTH ON ACCOUNT OF REVOLVING FACILITY
OBLIGATIONS AND ON ACCOUNT OF INCREMENTAL TERM LOAN OBLIGATIONS, THEN, TO THE
EXTENT THE DEBT OBLIGATIONS DISTRIBUTED ON ACCOUNT OF THE REVOLVING FACILITY
OBLIGATIONS AND ON ACCOUNT OF THE INCREMENTAL TERM LOAN OBLIGATIONS ARE SECURED
BY LIENS UPON THE SAME PROPERTY, THE PROVISIONS OF THIS AGREEMENT WILL SURVIVE
THE DISTRIBUTION OF SUCH DEBT OBLIGATIONS PURSUANT TO SUCH PLAN AND WILL APPLY
WITH LIKE EFFECT TO THE LIENS SECURING SUCH DEBT OBLIGATIONS.


 


(H)           POST-PETITION CLAIMS.


 

(I) NEITHER THE INCREMENTAL TERM LOAN CLAIMHOLDERS NOR THE AGENT, ACTING ON
BEHALF OF THE INCREMENTAL TERM LOAN CLAIMHOLDERS, SHALL OPPOSE OR SEEK TO
CHALLENGE ANY CLAIM BY THE REVOLVING FACILITY CLAIMHOLDERS OR THE AGENT, ACTING
ON BEHALF OF THE REVOLVING FACILITY CLAIMHOLDERS, FOR ALLOWANCE IN ANY
BANKRUPTCY PROCEEDING OF REVOLVING FACILITY OBLIGATIONS CONSISTING OF
POST-PETITION INTEREST, FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE
VALUE OF THE COLLATERAL SUBJECT TO THE LIEN OF THE AGENT TO SECURE THE REVOLVING
FACILITY OBLIGATIONS, WITHOUT REGARD TO THE EXISTENCE OF THE LIEN OF THE AGENT
TO SECURE THE INCREMENTAL TERM LOAN OBLIGATIONS.

 

(II) NEITHER THE REVOLVING FACILITY CLAIMHOLDERS NOR THE AGENT, ACTING ON BEHALF
OF THE REVOLVING FACILITY CLAIMHOLDERS SHALL OPPOSE OR SEEK TO CHALLENGE ANY
CLAIM BY THE INCREMENTAL TERM LOAN CLAIMHOLDER OR THE AGENT, ACTING ON BEHALF OF
THE INCREMENTAL TERM LOAN CLAIMHOLDERS, FOR ALLOWANCE IN ANY BANKRUPTCY
PROCEEDING OF INCREMENTAL TERM LOAN OBLIGATIONS CONSISTING OF POST-PETITION
INTEREST, FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE VALUE OF THE
INCREMENTAL TERM LOAN CLAIMHOLDERS’ LIEN ON THE COLLATERAL (AFTER TAKING INTO
ACCOUNT THE REVOLVING FACILITY OBLIGATIONS).

 


(I)            WAIVER.  THE INCREMENTAL TERM LOAN CLAIMHOLDERS WAIVE ANY CLAIM
THEY MAY HEREAFTER HAVE AGAINST THE REVOLVING FACILITY CLAIMHOLDERS ARISING OUT
OF THE ELECTION OF THE REVOLVING FACILITY CLAIMHOLDERS OR AGENT, ACTING ON
BEHALF OF THE REVOLVING FACILITY CLAIMHOLDERS, OF THE APPLICATION OF
SECTION 1111(B)(2) OF THE BANKRUPTCY CODE, OR OUT OF ANY CASH COLLATERAL OR
FINANCING ARRANGEMENT OR OUT OF ANY GRANT OF A SECURITY INTEREST IN CONNECTION
WITH THE COLLATERAL IN ANY BANKRUPTCY PROCEEDING.


 


(J)            EXPENSE CLAIMS.  NEITHER THE INCREMENTAL TERM LOAN CLAIMHOLDERS
NOR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN CLAIMHOLDERS WILL
(I) CONTEST THE PAYMENT OF FEES, EXPENSES OR OTHER AMOUNTS TO ANY REVOLVING
FACILITY CLAIMHOLDER OR THE AGENT, ACTING ON BEHALF OF THE REVOLVING FACILITY
CLAIMHOLDERS, UNDER SECTION 506(B) OF THE BANKRUPTCY CODE OR OTHERWISE TO THE
EXTENT PROVIDED FOR IN THIS AGREEMENT OR (II) ASSERT OR ENFORCE, AT ANY TIME
PRIOR TO THE DISCHARGE OF REVOLVING FACILITY OBLIGATIONS, ANY CLAIM UNDER
SECTION 506(C) OF THE BANKRUPTCY CODE SENIOR TO OR ON PARITY WITH THE REVOLVING
FACILITY OBLIGATIONS FOR COSTS OR EXPENSES OF PRESERVING OR DISPOSING OF ANY
COLLATERAL.


 


(K)           OTHER MATTERS.  TO THE EXTENT THAT ANY INCREMENTAL TERM LOAN
CLAIMHOLDER OR THE AGENT, ACTING ON BEHALF OF THE INCREMENTAL TERM LOAN
CLAIMHOLDERS, HAS OR

 

128

--------------------------------------------------------------------------------


 


ACQUIRES RIGHTS UNDER SECTION 361, SECTION 363 OR SECTION 364 OF THE BANKRUPTCY
CODE WITH RESPECT TO ANY OF THE COLLATERAL, THE INCREMENTAL TERM LOAN
CLAIMHOLDERS AGREE NOT TO ASSERT ANY OF SUCH RIGHTS WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT IF REQUESTED BY THE REQUIRED
LENDERS, THE INCREMENTAL TERM LOAN LENDERS SHALL TIMELY EXERCISE SUCH RIGHTS IN
THE MANNER REQUESTED BY THE REQUIRED LENDERS, INCLUDING ANY RIGHTS TO PAYMENTS
IN RESPECT OF SUCH RIGHTS.


 


(L)            EFFECTIVENESS IN BANKRUPTCY PROCEEDINGS.  SECTIONS 7.03 THROUGH
7.05, WHICH THE PARTIES HERETO EXPRESSLY ACKNOWLEDGE IS A “SUBORDINATION
AGREEMENT” UNDER SECTION 510(A) OF THE BANKRUPTCY CODE, SHALL BE EFFECTIVE
BEFORE, DURING AND AFTER THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING.  ALL
REFERENCES IN SUCH SECTIONS TO ANY LOAN PARTY SHALL INCLUDE SUCH PERSON AS A
DEBTOR-IN-POSSESSION AND ANY RECEIVER OR TRUSTEE FOR SUCH PERSON IN ANY
BANKRUPTCY PROCEEDING.


 

ARTICLE VIII

THE AGENT

 

Each of the parties hereto hereby acknowledges that the Agent and the
Co-Collateral Agents are successors to the Existing Agent to the extent provided
herein.  Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Agent and each of the Co-Collateral Agents (each, an “Appointed Agent”) as
its agent and authorizes each Appointed Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to each Appointed Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto, and each of the parties hereto hereby consents to such appointment of
the Agent as successor to the Existing Agent in the Existing Agent’s capacity as
“Agent” and “Revolving Facility Agent” (as defined in the Intercreditor
Agreement) hereunder and under each other Loan Document.  Without limiting the
generality of the foregoing, the Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Loan Party or other Person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) together with the
Co-Collateral Agents, manage, supervise or otherwise deal with Collateral; and
(e) take any enforcement action or otherwise exercise any rights or remedies
with respect to any Collateral under the Loan Documents, applicable law or
otherwise.  The Appointed Agents alone shall be authorized to determine whether
any Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate each Appointed Agent from liability to
any Lender or other Person for any error in judgment.

 

Any bank serving as an Appointed Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Appointed Agent, and such bank and its Affiliates may
accept deposits from, lend

 

129

--------------------------------------------------------------------------------


 

money to and generally engage in any kind of business with the Loan Parties or
any subsidiary of a Loan Party or other Affiliate thereof as if it were not the
Agent hereunder.

 

No Appointed Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) no Appointed Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Appointed Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Appointed Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Appointed Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its subsidiaries that is communicated to or obtained by
the bank serving as an Appointed Agent or any of its Affiliates in any
capacity.  No Appointed Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of, or for any
losses not directly and solely caused by, its own gross negligence or willful
misconduct.  No Appointed Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Appointed Agent by the
Borrower Agent or a Lender, and no Appointed Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing.  Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of
Collateral.  Notwithstanding the foregoing, however, a Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of proofs of claim
in a Bankruptcy Proceeding.

 

Each Appointed Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Appointed Agent also
may rely upon any statement made to it orally or by

 

130

--------------------------------------------------------------------------------


 

telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Each Appointed Agent may consult with
legal counsel (who may be counsel for any Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Each Appointed Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more agents, co-agents or sub-agents
appointed by such Appointed Agent.  Each Appointed Agent and any such agents,
co-agents or sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The Lenders shall
execute and deliver such documents as any Appointed Agent deems appropriate to
vest any rights or remedies in such agents, co-agents or sub-agent.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
agents, co-agents or sub-agent and to the Related Parties of any Appointed Agent
and any agents, co-agents or such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Appointed Agent.

 

Subject to the appointment and acceptance of a successor to any Appointed Agent
as provided in this paragraph, any Appointed Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Agent.  Upon any such
resignation, the Required Lenders (or the Required Incremental Term Loan Lenders
after the Discharge of Revolving Facility Obligations) shall have the right,
with the consent (not to be unreasonably withheld or delayed) of the Company, to
appoint a successor; provided that, during the existence and continuation of an
Event of Default, no consent of the Company shall be required.  If no successor
shall have been so appointed by the Required Lenders or the Required Incremental
Term Loan Lenders, as applicable, and shall have accepted such appointment
within 30 days after the retiring Appointed Agent gives notice of its
resignation, then the retiring Appointed Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent which shall be a commercial bank or
an Affiliate of any such commercial bank reasonably acceptable to the Company. 
Upon the acceptance of its appointment as an Appointed Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Appointed Agent, and the
retiring Appointed Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Appointed Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor.  After the Appointed Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Appointed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Appointed Agent.  Any
successor to Bank of America, N.A. by merger or acquisition of stock or this
loan shall continue to be the Agent hereunder without further act on the part of
the parties hereto, unless such successor resigns as provided above.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Appointed Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Appointed Agent or any other
Lender and based on such documents and information as it shall

 

131

--------------------------------------------------------------------------------


 

from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of any Appointed Agent; (b) no Appointed Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report or
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Agent undertakes no obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold each Appointed Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys’ fees) incurred by any Appointed Agent or such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender and any action
such Lender may take as a result of or any conclusion it may draw from any such
Report.

 

The co-arrangers, joint bookrunners, co-syndication agents and the documentation
agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01.              Notices.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

IF TO ANY LOAN PARTY, TO THE BORROWER AGENT AT:

 

One Marcus Square
1618 Main Street
Dallas, Texas 75201
Attention:  General Counsel
Facsimile No:  (214) 743-7611

 

132

--------------------------------------------------------------------------------


 

IF TO BANK OF AMERICA, N.A., AS THE AGENT, A CO-COLLATERAL AGENT, AN ISSUING
BANK OR THE SWINGLINE LENDER, AT:

 

100 Federal Street

Boston, MA 02110
Attention:  David Vega
Facsimile No:  617-434-4131

 

IF TO WELLS FARGO BANK, N.A., AS AN ISSUING BANK, AT:

 

Wells Fargo Bank, N.A.
One Boston Place, 18th Floor

Boston, Ma 02108

Attention: Danielle Baldinelli

Facsimile No:  617-523-4027

 

With a copy to:

David W. Morse

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, NY 10169

Facsimile No: 917-368-7122

 

IF TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS AN ISSUING BANK, AT:

 

Wachovia Bank, National Association
One Boston Place, 18th Floor

Boston, Ma 02108

Attention: Danielle Baldinelli

Facsimile No:  617-523-4027

 

With a copy to:

David W. Morse

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, NY 10169

Facsimile No: 917-368-7122

 

IF TO WELLS FARGO RETAIL FINANCE, LLC, AS A CO-COLLATERAL AGENT, AT:

 

Wells Fargo Retail Finance, LLC

One Boston Place, 18th Floor

Boston, Ma 02108

Attention: Danielle Baldinelli

Facsimile No:  617-523-4027

 

133

--------------------------------------------------------------------------------


 

With a copy to:

David W. Morse

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, NY 10169

Facsimile No: 917-368-7122

 

IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH IN
ITS ADMINISTRATIVE QUESTIONNAIRE.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE AGENT;
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II OR
TO COMPLIANCE AND NO EVENT OF DEFAULT CERTIFICATES DELIVERED PURSUANT TO
SECTION 5.01(D) UNLESS OTHERWISE AGREED BY THE AGENT AND THE APPLICABLE LENDER. 
THE AGENT OR THE BORROWER AGENT (ON BEHALF OF THE LOAN PARTIES) MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.  ALL SUCH NOTICES AND OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
NOT GIVEN DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) POSTED TO AN INTERNET OR
INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE
INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING
CLAUSE (B)(I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.


 

SECTION 9.02.              Waivers; Amendments.  (a)  No failure or delay by the
Agent, an Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent, the Issuing Banks and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to

 

134

--------------------------------------------------------------------------------


 

any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Lender or an Issuing Bank may have had notice or knowledge of
such Default at the time.

 


(B)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (I) IN THE
CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS (OR, AFTER DISCHARGE OF
REVOLVING FACILITY OBLIGATIONS, THE REQUIRED INCREMENTAL TERM LOAN LENDERS) OR,
(II) IN THE CASE OF ANY OTHER LOAN DOCUMENT (OTHER THAN ANY SUCH AMENDMENT TO
EFFECTUATE ANY MODIFICATION THERETO EXPRESSLY CONTEMPLATED BY THE TERMS OF SUCH
OTHER LOAN DOCUMENTS), PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED
INTO BY THE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO,
WITH THE CONSENT OF THE REQUIRED LENDERS (OR, AFTER DISCHARGE OF REVOLVING
FACILITY OBLIGATIONS, THE REQUIRED INCREMENTAL TERM LOAN LENDERS); PROVIDED THAT
NO SUCH AGREEMENT SHALL (A) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER; IT BEING UNDERSTOOD THAT A WAIVER OF ANY
CONDITION PRECEDENT SET FORTH IN ARTICLE IV OR THE WAIVER OF ANY DEFAULT,
MANDATORY PREPAYMENT OR MANDATORY REDUCTION OF THE REVOLVING COMMITMENTS, OR THE
MAKING OF ANY PROTECTIVE ADVANCE, SO LONG AS IN COMPLIANCE WITH THE PROVISIONS
OF SECTION 2.04, SHALL NOT CONSTITUTE AN INCREASE OF ANY REVOLVING COMMITMENT OF
ANY REVOLVING LENDER; PROVIDED THAT ANY CHANGE TO THE SECOND PROVISO TO THE
SECOND SENTENCE OF SECTION 2.04(A) SHALL REQUIRE THE WRITTEN CONSENT OF EACH
REVOLVING LENDER, (B) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR FORGIVE ANY
INTEREST OR FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY, (C) POSTPONE ANY SCHEDULED DATE OF PAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF
ANY INTEREST, FEES OR OTHER REVOLVING FACILITY OBLIGATIONS PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS (OR, AFTER DISCHARGE OF REVOLVING FACILITY OBLIGATIONS, THE
REQUIRED INCREMENTAL TERM LOAN LENDERS) SHALL BE NECESSARY TO AMEND THE
PROVISIONS OF SECTION 2.13(C) PROVIDING FOR THE DEFAULT RATE OF INTEREST, OR TO
WAIVE ANY OBLIGATIONS OF THE BORROWERS TO PAY INTEREST AT SUCH DEFAULT RATE,
(D) CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE MANNER IN
WHICH PAYMENTS ARE SHARED, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(E) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION OF BORROWING BASE
WITHOUT THE WRITTEN CONSENT OF EACH REVOLVING LENDER, (F) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS”, “SUPER
MAJORITY LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE
NUMBER OR PERCENTAGE OF REVOLVING LENDERS (OR REVOLVING LENDERS OF ANY CLASS)
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH REVOLVING LENDER, (G) RELEASE ANY MATERIAL LOAN GUARANTOR FROM ITS
OBLIGATION UNDER ITS LOAN GUARANTY (EXCEPT AS OTHERWISE PERMITTED HEREIN OR IN
THE OTHER LOAN DOCUMENTS, INCLUDING PURSUANT TO SECTION 6.03, 6.05 OR 10.12
HEREOF), WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (H) CHANGE THE DEFINITION
OF “REQUIRED INCREMENTAL TERM LOAN LENDERS” OR ANY OTHER PROVISION OF ANY LOAN
DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF INCREMENTAL TERM LOAN LENDERS
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR

 

135

--------------------------------------------------------------------------------


 


GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL
TERM LOAN LENDER, (I) AMEND THE INVENTORY COVENANT IN A MANNER THAT IS ADVERSE
TO THE INCREMENTAL TERM LOAN LENDERS WITHOUT THE CONSENT OF THE REQUIRED
INCREMENTAL TERM LOAN LENDERS, (J) EXCEPT AS PROVIDED IN CLAUSE (C) OR (D) OF
THIS SECTION OR IN ANY COLLATERAL DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF
THE COLLATERAL, WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (K)(1) MAKE ANY
CHANGE TO THE DEFINITION OF “ELIGIBLE INVENTORY”, “ELIGIBLE ACCOUNT” OR “NET
ORDERLY LIQUIDATION VALUE” OR ADD ANY NEW CATEGORIES OF ELIGIBLE ASSETS, IN EACH
CASE, THAT WOULD HAVE THE EFFECT OF INCREASING THE AMOUNT OF THE BORROWING BASE
OR (2) AMEND ANY OF SECTION 7.03, 7.04 OR 7.05,  IN THE CASE OF EACH OF THE
FOREGOING CLAUSES (1) AND (2), WITHOUT THE WRITTEN CONSENT OF THE SUPER MAJORITY
LENDERS; AND PROVIDED FURTHER THAT (X) NO SUCH AGREEMENT SHALL (1) INCREASE THE
COMMITMENT OF ANY INCREMENTAL TERM LOAN LENDER WITHOUT THE WRITTEN CONSENT OF
SUCH INCREMENTAL TERM LOAN LENDER; IT BEING UNDERSTOOD THAT A WAIVER OF ANY
CONDITION PRECEDENT SET FORTH IN ARTICLE IV OR THE WAIVER OF ANY DEFAULT,
MANDATORY PREPAYMENT OR MANDATORY REDUCTION OF THE INCREMENTAL TERM LOAN
COMMITMENTS OR INCREMENTAL TERM LOANS, SHALL NOT CONSTITUTE AN INCREASE OF ANY
INCREMENTAL TERM LOAN COMMITMENT OF ANY INCREMENTAL TERM LOAN LENDER, (2) REDUCE
OR FORGIVE THE PRINCIPAL AMOUNT OF ANY INCREMENTAL TERM LOAN OR REDUCE THE RATE
OF INTEREST THEREON, OR REDUCE OR FORGIVE ANY INTEREST OR FEES PAYABLE
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL TERM LOAN LENDER
DIRECTLY AFFECTED THEREBY, (3) POSTPONE ANY SCHEDULED DATE OF PAYMENT OF THE
PRINCIPAL AMOUNT OF ANY INCREMENTAL TERM LOAN, OR ANY DATE FOR THE PAYMENT OF
ANY INTEREST, FEES OR OTHER INCREMENTAL TERM LOAN OBLIGATIONS PAYABLE HEREUNDER,
OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY INCREMENTAL TERM LOAN COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH INCREMENTAL TERM LOAN LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED THAT ONLY THE CONSENT OF THE REQUIRED INCREMENTAL TERM LOAN
LENDERS SHALL BE NECESSARY TO AMEND ANY PROVISIONS PROVIDING FOR THE DEFAULT
RATE OF INTEREST IN RESPECT OF INCREMENTAL TERM LOANS, OR TO WAIVE ANY
OBLIGATIONS OF THE BORROWERS TO PAY INTEREST IN RESPECT OF INCREMENTAL TERM
LOANS AT SUCH DEFAULT RATE, (4) CHANGE SECTION 2.18(C) IN A MANNER THAT WOULD
ALTER THE MANNER IN WHICH PAYMENTS ARE SHARED AMONGST INCREMENTAL TERM LOAN
LENDERS, WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL TERM LOAN LENDER AND
(5) CHANGE THE DEFINITION OF “REQUIRED INCREMENTAL TERM LOAN LENDERS” OR ANY
OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF
INCREMENTAL TERM LOAN LENDERS (OR INCREMENTAL TERM LOAN LENDERS OF ANY CLASS)
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH INCREMENTAL TERM LOAN LENDER, (Y) SO LONG AS THE SAME IS IN COMPLIANCE WITH
THE PROVISIONS OF SECTION 2.23(C), ANY INCREMENTAL TERM LOAN AMENDMENT MAY BE
IMPLEMENTED WITHOUT THE CONSENT OF ANY LENDER OTHER THAN THE INCREMENTAL TERM
LOAN LENDERS THAT ARE PARTIES TO SUCH INCREMENTAL TERM LOAN AMENDMENT AND THE
AGENT, AND (Z) NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE AGENT, ANY CO-COLLATERAL AGENT, ANY ISSUING BANK OR THE
SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, SUCH
CO-COLLATERAL AGENT, SUCH ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, OR AMEND THE DEFINITIONS OF AVAILABILITY RESERVES, BORROWING BASE, BORROWING
BASE CERTIFICATE, EXCESS AVAILABILITY, RESERVES OR LIQUIDITY EVENT OR ANY OTHER
TERMS TO THE EXTENT AFFECTING SUCH DEFINITIONS WITHOUT THE PRIOR WRITTEN CONSENT
OF THE CO-COLLATERAL AGENTS.  THE AGENT MAY ALSO AMEND THE COMMITMENT SCHEDULE
TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION 9.04.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER SHALL HAVE ANY RIGHT TO
APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT HEREUNDER, EXCEPT THAT
THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED

 

136

--------------------------------------------------------------------------------


 


WITHOUT THE CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT ANY COMMITMENT OR
LOAN HELD OR DEEMED HELD BY ANY DEFAULTING LENDER SHALL BE EXCLUDED FROM A VOTE
OF THE LENDERS HEREUNDER REQUIRING ANY CONSENT OF THE LENDERS).


 


(C)           THE LENDERS HEREBY IRREVOCABLY AGREE THAT THE LIENS GRANTED TO THE
AGENT BY THE LOAN PARTIES ON ANY COLLATERAL SHALL BE AUTOMATICALLY RELEASED
(I) UPON THE TERMINATION OF THE COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN
CASH OF ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS), THE
TERMINATION, EXPIRATION OR, TO THE EXTENT EFFECTED IN A MANNER REASONABLY
ACCEPTABLE TO THE RELEVANT ISSUING BANKS OR AS OTHERWISE PROVIDED FOR HEREIN,
CASH COLLATERALIZATION OR BACK-STOPPING OF ALL OUTSTANDING LETTERS OF CREDIT AND
THE CASH COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER
SATISFACTORY TO THE AGENT, (II) UPON THE SALE OR OTHER DISPOSITION OF THE
PROPERTY CONSTITUTING SUCH COLLATERAL (INCLUDING AS PART OF OR IN CONNECTION
WITH ANY OTHER SALE OR OTHER DISPOSITION PERMITTED HEREUNDER) TO ANY PERSON
OTHER THAN ANOTHER LOAN PARTY, TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS
MADE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE AGENT MAY RELY
CONCLUSIVELY ON A CERTIFICATE TO THAT EFFECT PROVIDED TO IT BY ANY LOAN PARTY
UPON ITS REASONABLE REQUEST WITHOUT FURTHER INQUIRY), (III) TO THE EXTENT SUCH
COLLATERAL IS COMPRISED OF PROPERTY LEASED TO A LOAN PARTY, UPON TERMINATION OR
EXPIRATION OF SUCH LEASE, (IV) SUBJECT TO PARAGRAPH (B) OF THIS SECTION 9.02, IF
THE RELEASE OF SUCH LIEN IS APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS, (V) TO THE EXTENT THE PROPERTY CONSTITUTING SUCH COLLATERAL IS
OWNED BY ANY LOAN GUARANTOR, UPON THE RELEASE OF SUCH GUARANTOR FROM ITS
OBLIGATIONS UNDER ITS LOAN GUARANTY IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (VI) AS REQUIRED TO EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH
COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF THE AGENT AND THE
LENDERS PURSUANT TO THE COLLATERAL DOCUMENTS OR (VII) AS REQUIRED PURSUANT TO
THE TERMS OF THE INTERCREDITOR AGREEMENT; PROVIDED THAT THE AGENT MAY, IN ITS
DISCRETION, RELEASE THE LIEN ON COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS
OF $5,000,000 DURING EACH FISCAL YEAR WITHOUT CONSENT OF ANY LENDER.  ANY SUCH
RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR
ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF
THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES,
INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE
PART OF THE COLLATERAL TO THE EXTENT REQUIRED UNDER THE PROVISIONS OF THE LOAN
DOCUMENTS.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 9.02, GUARANTEES, COLLATERAL SECURITY DOCUMENTS AND RELATED DOCUMENTS
EXECUTED BY FOREIGN SUBSIDIARIES IN CONNECTION WITH THIS AGREEMENT MAY BE IN A
FORM REASONABLY DETERMINED BY THE AGENT AND MAY BE AMENDED AND WAIVED WITH THE
CONSENT OF THE AGENT AT THE REQUEST OF THE BORROWER AGENT WITHOUT THE NEED TO
OBTAIN THE CONSENT OF ANY OTHER LENDERS IF SUCH AMENDMENT OR WAIVER IS DELIVERED
IN ORDER (I) TO COMPLY WITH LOCAL LAW OR ADVICE OF LOCAL COUNSEL, (II) TO CURE
AMBIGUITIES OR DEFECTS OR (III) TO CAUSE SUCH GUARANTEE, COLLATERAL SECURITY
DOCUMENT OR OTHER DOCUMENT TO BE CONSISTENT WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


(E)           IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT
REQUIRING THE CONSENT OF “EACH REVOLVING LENDER”, “EACH INCREMENTAL TERM LOAN
LENDER”, “EACH LENDER”, “EACH REVOLVING LENDER DIRECTLY AFFECTED THEREBY”, “EACH
INCREMENTAL TERM LOAN LENDER DIRECTLY AFFECTED THEREBY” OR “EACH LENDER DIRECTLY
AFFECTED THEREBY”, THE CONSENT OF THE REQUIRED LENDERS OR REQUIRED INCREMENTAL
TERM LOAN LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT

 

137

--------------------------------------------------------------------------------


 


OBTAINED BEING REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN THE
COMPANY MAY ELECT TO REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS
AGREEMENT, PROVIDED THAT, CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK
OR OTHER ENTITY WHICH IS REASONABLY SATISFACTORY TO THE COMPANY AND THE AGENT
SHALL AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH AT PAR THE LOANS AND OTHER
OBLIGATIONS DUE TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO
ASSUME ALL OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH
DATE AND TO COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, (II) THE
REPLACEMENT LENDER SHALL PAY THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 9.04(B)(II)(C), IF APPLICABLE IN ACCORDANCE WITH THE TERMS OF SUCH
SECTION, (III) THE REPLACEMENT LENDER SHALL GRANT ITS CONSENT WITH RESPECT TO
THE APPLICABLE PROPOSED AMENDMENT, WAIVER OR CONSENT AND (IV) THE BORROWERS
SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH
REPLACEMENT (1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO
SUCH NON-CONSENTING LENDER BY THE BORROWERS HEREUNDER TO AND INCLUDING THE DATE
OF TERMINATION, INCLUDING, WITHOUT LIMITATION, PAYMENTS DUE TO SUCH
NON-CONSENTING LENDER UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY,
EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH
REPLACEMENT UNDER SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN
PREPAID ON SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.


 


(F)            PRIOR TO THE DISCHARGE OF REVOLVING FACILITY OBLIGATIONS, ANY
AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF OR CONSENT WITH RESPECT TO ANY
PROVISION OF THIS AGREEMENT SOLELY AFFECTING THE INCREMENTAL TERM LOAN LENDERS
OR EXPRESSLY MODIFYING ANY PROVISION OF ANY LOAN DOCUMENT IN A MANNER THAT
EXPRESSLY TREATS THE INCREMENTAL TERM LOAN LENDERS DIFFERENTLY THAN THE
REVOLVING LENDERS, SHALL BE IN WRITING AND SIGNED BY THE AGENT AND THE REQUIRED
INCREMENTAL TERM LOAN LENDERS.  PRIOR TO THE DISCHARGE OF REVOLVING FACILITY
OBLIGATIONS, IT IS UNDERSTOOD THAT NO INCREMENTAL TERM LOAN LENDER SHALL HAVE
ANY VOTING OR CONSENT RIGHTS UNDER, OR WITH RESPECT TO, ANY LOAN DOCUMENT OTHER
THAN PURSUANT TO THE LIMITED EXCEPTIONS EXPRESSLY PROVIDED HEREIN.


 

SECTION 9.03.              Expenses; Indemnity; Damage Waiver.  (a)  The Company
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Agent, each of the Co-Collateral Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of Shearman & Sterling
LLP, counsel for the Agent, and of Otterbourg, Steindler, Houston and Rosen,
P.C., counsel to Wells Fargo Retail Finance, LLC, as a Co-Collateral Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation of the Loan Documents and
related documentation, (ii) all reasonable documented out-of-pocket expenses
incurred by the Agent and the Co-Collateral Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of outside
legal counsel to the Agent and the Co-Collateral Agents, in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent,
the Co-Collateral Agents, Issuing Banks or the Lenders, including the reasonable
documented fees, charges and disbursements of any counsel for the Agent, for any
Co-Collateral Agent and for one law firm retained by the Lenders, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made

 

138

--------------------------------------------------------------------------------


 

or Letters of Credit issued hereunder, including all such reasonable documented
out-of-pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Loans of Letters of Credit, and (iv) subject to
any other provisions of this Agreement and the Loan Documents, all reasonable
documented out-of-pocket expenses incurred by the Agent and the Co-Collateral
Agents in the administration of the Loan Documents.  Expenses reimbursable by
the Company under this Section include, without limiting the generality of the
foregoing, subject to any other applicable provision of any Loan Document,
reasonable documented out-of-pocket costs and expenses incurred in connection
with:

 

(I)         APPRAISALS;

 

(II)        FIELD EXAMINATIONS AND THE PREPARATION OF REPORTS BASED ON THE FEES
CHARGED BY A THIRD PARTY RETAINED BY THE AGENT OR ANY CO-COLLATERAL AGENT OR
(NOTWITHSTANDING ANY REFERENCE TO “OUT-OF-POCKET” ABOVE IN THIS SECTION 9.03)
THE INTERNALLY ALLOCATED FEES FOR EACH PERSON EMPLOYED BY THE AGENT OR ANY
CO-COLLATERAL AGENT WITH RESPECT TO EACH FIELD EXAMINATION;

 

(III)       LIEN AND TITLE SEARCHES, TITLE INSURANCE AND ENDORSEMENTS TO TITLE
INSURANCE POLICIES;

 

(IV)       TAXES, FEES AND OTHER CHARGES FOR RECORDING ANY MORTGAGE AMENDMENTS
OR MORTGAGES, FILING FINANCING STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS
TO PERFECT, PROTECT, AND CONTINUE THE AGENT’S LIENS; AND

 

(V)        FORWARDING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF
PAYMENT, AND ESTABLISHING AND MAINTAINING THE ACCOUNTS AND LOCK BOXES, AND COSTS
AND EXPENSES OF PRESERVING AND PROTECTING THE COLLATERAL.

 

OTHER THAN TO THE EXTENT REQUIRED TO BE PAID ON THE EFFECTIVE DATE, ALL AMOUNTS
DUE UNDER THIS PARAGRAPH (A) SHALL BE PAYABLE BY THE COMPANY WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF AN INVOICE RELATING THERETO AND SETTING FORTH
SUCH EXPENSES IN REASONABLE DETAIL.

 


(B)           EACH BORROWER SHALL INDEMNIFY THE AGENT, THE CO-COLLATERAL AGENTS,
EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY BORROWER
OR ANY OF ITS SUBSIDIARIES OR TO ANY PROPERTY OWNED OR OPERATED AT ANY TIME BY
ANY BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON

 

139

--------------------------------------------------------------------------------


 


CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD
PARTY OR BY ANY BORROWER, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)           TO THE EXTENT THAT ANY BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE AGENT, A CO-COLLATERAL AGENT, AN ISSUING BANK OR THE
SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE AGENT, SUCH CO-COLLATERAL AGENT, SUCH ISSUING
BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE TOTAL
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, PENALTY, LIABILITY OR
RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
AGENT, ANY CO-COLLATERAL AGENT, ANY ISSUING BANK OR THE SWINGLINE LENDER IN ITS
CAPACITY AS SUCH.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY TO THIS
AGREEMENT SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER
PARTY HERETO OR ANY RELATED PARTY THEREOF, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAID, UNLESS OTHERWISE
SPECIFIED, PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 

SECTION 9.04.              Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (any attempted
assignment or transfer not complying with the terms of this Section shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH
THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) OF:

 

140

--------------------------------------------------------------------------------


 

(A)          the Company, provided that no consent of the Company shall be
required for (1) an assignment by a Revolving Lender to another Revolving
Lender, an Affiliate of a Revolving Lender or an Approved Fund of a Revolving
Lender or (2) an assignment of Incremental Term Loans to another Lender or an
Affiliate or Approved Fund of a Lender or (3) if an Event of Default specified
in paragraphs (a), (g) or (h) of Section 7.01 has occurred and is continuing,
any other Eligible Assignee and provided further that no consent of the Company
shall be required for an assignment during the primary syndication of this
Agreement to Persons identified by the Agent to the Company on or prior to the
Effective Date and reasonably acceptable to the Company;

 

(B)          the Agent; and

 

(C)          except in the case of any assignment of Incremental Term Loans,
each Issuing Bank.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          except in the case of an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $1,000,000 unless each of the Company and
the Agent otherwise consent, provided that no such consent of the Company shall
be required if an Event of Default specified in paragraphs (a), (g) or (h) of
Section 7.01 has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Agent (1) an
Administrative Questionnaire and (2) if applicable, an appropriate Internal
Revenue Service form (such as Form W-8BEN or W-8ECI or any successor form
adopted by the relevant United States taxing authority) as required by
applicable law supporting such assignee’s position that no withholding by any
Loan Party or the Agent for United States income tax payable by such assignee in
respect of amounts received by it hereunder is required, or that a reduction in
the rate of withholding applies.

 

141

--------------------------------------------------------------------------------


 

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 WITH RESPECT TO FACTS AND
CIRCUMSTANCES OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT). 
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS,
SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND LC
DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR, AND THE BORROWERS, THE AGENT, THE ISSUING BANKS AND THE LENDERS
MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER AGENT, THE ISSUING BANKS AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE AND TAX CERTIFICATIONS REQUIRED BY
SECTION 9.04(B)(II)(D)(2) (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
PARAGRAPH (B) OF THIS SECTION, THE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05,
2.06(D) OR (E), 2.07(B), 2.18(C) OR 9.03(C), THE AGENT SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN
THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL,
TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE
FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 

142

--------------------------------------------------------------------------------


 

(VI)          BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: 
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT
ITS COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS LOANS, IN EACH CASE WITHOUT
GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET
FORTH IN SUCH ASSIGNMENT AND ASSUMPTION, (II) EXCEPT AS SET FORTH IN (I) ABOVE,
SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, OR THE FINANCIAL CONDITION OF ANY BORROWER OR ANY SUBSIDIARY OR THE
PERFORMANCE OR OBSERVANCE BY ANY BORROWER OR ANY SUBSIDIARY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS
AND WARRANTS THAT IT IS AN ELIGIBLE ASSIGNEE, LEGALLY AUTHORIZED TO ENTER INTO
SUCH ASSIGNMENT AND ASSUMPTION; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED
A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04(A) OR DELIVERED PURSUANT TO SECTION 5.01
AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE
ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ASSUMPTION; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT, ANY CO-COLLATERAL AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT AND
THE CO-COLLATERAL AGENTS TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT OR THE
CO-COLLATERAL AGENTS, AS THE CASE MAY BE, BY THE TERMS HEREOF, TOGETHER WITH
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY
THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.

 


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF ANY BORROWER, THE
BORROWER AGENT, THE AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING BANKS OR THE
SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWERS,
THE AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING BANKS AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE

 

143

--------------------------------------------------------------------------------


 


COMPANY AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE COMPANY
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 2.17(E) AS
THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE AGENT AND THE BORROWER AGENT, THE OPTION TO PROVIDE TO THE BORROWERS ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWERS PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN
SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY
PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF AND.  THE MAKING OF A LOAN BY AN SPC HEREUNDER
SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS
IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY
AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH
OPTION SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS
UNDER SECTION 2.15, 2.16 OR 2.17), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY
OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH
SHALL REMAIN WITH THE GRANTING LENDER) AND (III) THE GRANTING LENDER SHALL FOR
ALL PURPOSES INCLUDING APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF THE LOAN DOCUMENTS, REMAIN THE LENDER OF RECORD HEREUNDER. 
IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE
DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE
AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.04, ANY SPC
MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWERS,
THE BORROWER AGENT AND THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR,

 

144

--------------------------------------------------------------------------------


 


ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR
TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND AGENT) PROVIDING
LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE
FUNDING OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC.


 


(F)            IN THE EVENT THAT ANY LENDER SHALL BECOME AN IMPACTED LENDER OR
S&P, MOODY’S AND THOMPSON’S BANKWATCH (OR INSURANCEWATCH RATINGS SERVICE, IN THE
CASE OF LENDERS THAT ARE INSURANCE COMPANIES (OR BEST’S INSURANCE REPORTS, IF
SUCH INSURANCE COMPANY IS NOT RATED BY INSURANCE WATCH RATINGS SERVICE)) SHALL
DOWNGRADE THE LONG-TERM CERTIFICATE DEPOSIT RATINGS OF SUCH LENDER, AND THE
RESULTING RATINGS SHALL BE BELOW BBB-, BAA3 AND C (OR BB, IN THE CASE OF A
LENDER THAT IS AN INSURANCE COMPANY (OR B, IN THE CASE OF AN INSURANCE COMPANY
NOT RATED BY INSURANCEWATCH RATINGS SERVICE)) (OR, WITH RESPECT TO ANY LENDER
THAT IS NOT RATED BY ANY SUCH RATINGS SERVICE OR PROVIDER, THE ISSUING BANKS OR
THE SWINGLINE LENDER SHALL HAVE REASONABLY DETERMINED THAT THERE HAS OCCURRED A
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OF ANY SUCH LENDER, OR A
MATERIAL IMPAIRMENT OF THE ABILITY OF ANY SUCH LENDER TO PERFORM ITS OBLIGATIONS
HEREUNDER, AS COMPARED TO SUCH CONDITION OR ABILITY AS OF THE DATE THAT ANY SUCH
LENDER BECAME A LENDER), THEN AN ISSUING BANK SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH LENDER AND THE AGENT, TO
REPLACE SUCH LENDER WITH AN ASSIGNEE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN PARAGRAPH (B) ABOVE), AND SUCH LENDER HEREBY AGREES TO
TRANSFER AND ASSIGN WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN PARAGRAPH (B) ABOVE) ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS IN RESPECT OF ITS COMMITMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER,
THAT (I) NO SUCH ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE AND REGULATION OR
ORDER OF ANY GOVERNMENTAL AUTHORITY AND (II) SUCH ISSUING BANK OR SUCH ASSIGNEE,
AS THE CASE MAY BE, SHALL PAY TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE OF SUCH ASSIGNMENT AT PAR THE PRINCIPAL OF AND INTEREST ACCRUED TO THE
DATE OF PAYMENT ON THE LOANS MADE BY SUCH LENDER HEREUNDER AND ALL OTHER AMOUNTS
ACCRUED FOR SUCH LENDER’S ACCOUNT OR OWED TO IT HEREUNDER.


 

SECTION 9.05.              Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agent, a Co-Collateral Agent, an
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

145

--------------------------------------------------------------------------------


 

SECTION 9.06.              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreement with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.07.              Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.              Right of Setoff.  (a) If an Event of Default shall
have occurred and be continuing, each Revolving Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Revolving Lender or Affiliate to or
for the credit or the account of any Borrower or any Loan Guarantor against any
of and all the Secured Obligations held by such Revolving Lender, irrespective
of whether or not such Revolving Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Revolving Lender shall notify the Borrower Agent and the Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Revolving Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Revolving Lender may have.

 

(b)           After the Discharge of Revolving Facility Obligations, if an Event
of Default shall have occurred and be continuing, each Incremental Term Loan
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Incremental Term Loan
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Incremental Term Loan Lender, irrespective of whether or not such Incremental
Term Loan Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The applicable Incremental Term
Loan Lender shall notify the Borrower Agent and the Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The

 

146

--------------------------------------------------------------------------------


 

rights of each Incremental Term Loan Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Incremental Term Loan Lender may have.

 

NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.  THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

 

SECTION 9.09.              Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).

 


(B)           EACH LOAN PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE BOROUGH
OF MANHATTAN, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH LOAN PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT
MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE
OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER OR CO-COLLATERAL AGENT TO BRING PROCEEDINGS AGAINST ANY LOAN
PARTY IN ANY OTHER COURT, NOR LIMIT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  NOTHING IN THIS AGREEMENT SHALL
BE DEEMED TO PRECLUDE ENFORCEMENT BY THE AGENT OF ANY JUDGMENT OR ORDER OBTAINED
IN ANY FORUM OR JURISDICTION.


 

SECTION 9.10.              WAIVER OF JURY TRIAL.  To the fullest extent
permitted by Applicable Law, each Loan Party waives the right to trial by jury
(which the Agent and

 

147

--------------------------------------------------------------------------------


 

each Secured Party hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral.  Each Loan
Party acknowledges that the foregoing waivers are a material inducement to the
Agent entering into this Agreement and that the Agent, Co-Collateral Agents and
the Lenders are relying upon the foregoing in their dealings with the Loan
Parties.  Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.

 

SECTION 9.11.              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.              Confidentiality.  Each of the Agent, each
Co-Collateral Agent, each Issuing Bank and the each Lender agrees (and each
Lender agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, members, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory, governmental or
administrative authority, (c) to the extent required by law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent, an Issuing Bank or any
Lender on a nonconfidential basis from a source other than any Borrower.  For
the purposes of this Section, “Information” means all information received from
any Loan Party relating to the Loan Parties or their businesses, the Sponsors or
the Transactions other than any such information that is available to the Agent,
any Co-Collateral Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13.              Several Obligations; Nonreliance; Violation of Law. 
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any Margin Stock for the repayment of the Borrowings provided for herein and
acknowledges that the Collateral shall not include any Margin Stock.  Anything
contained in this Agreement to the contrary notwithstanding, neither the Issuing
Banks nor any

 

148

--------------------------------------------------------------------------------


 

Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

 

SECTION 9.14.              USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the USA Patriot Act.

 

SECTION 9.15.              Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Agent and the Co-Collateral Agents and/or their
respective Affiliates from time to time may hold investments in, make other
loans to or have other relationships with any of the Loan Parties and their
respective Affiliates.  In addition, each Loan Party and each Lender hereby
acknowledges that (i) the Agent or its Affiliate made a loan to the Company
under the Senior Secured Term Loan Facility and (ii) an Affiliate of the Agent
was an initial purchaser of the Existing Notes.

 

SECTION 9.16.              Appointment for Perfection.  Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Agent, the Co-Collateral Agents and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession.  Should any Lender or Co-Collateral Agent
(other than the Agent) obtain possession of any such Collateral, such Lender or
Co-Collateral Agent shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

 

SECTION 9.17.              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18.              Cumulative Effect; Conflict of Terms; Entire
Agreement; Credit Inquiries; No Advisory or Fiduciary Responsibility.  Each Loan
Party hereby agrees and confirms that, notwithstanding the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement:

 

149

--------------------------------------------------------------------------------


 


(A)           THE PROVISIONS OF THE LOAN DOCUMENTS ARE CUMULATIVE.  THE PARTIES
ACKNOWLEDGE THAT THE LOAN DOCUMENTS MAY USE SEVERAL LIMITATIONS, TESTS OR
MEASUREMENTS TO REGULATE SIMILAR MATTERS, AND THEY AGREE THAT THESE ARE
CUMULATIVE AND THAT EACH MUST BE PERFORMED AS PROVIDED.  EXCEPT AS OTHERWISE
PROVIDED IN ANOTHER LOAN DOCUMENT (BY SPECIFIC REFERENCE TO THE APPLICABLE
PROVISION OF THIS AGREEMENT), IF ANY PROVISION CONTAINED HEREIN IS IN DIRECT
CONFLICT WITH ANY PROVISION IN ANOTHER LOAN DOCUMENT (OTHER THAN THE
INTERCREDITOR AGREEMENT), THE PROVISION HEREIN SHALL GOVERN AND CONTROL.


 


(B)           TIME IS OF THE ESSENCE OF THE LOAN DOCUMENTS.  THE LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


 


(C)           EACH LOAN PARTY HEREBY AUTHORIZES THE AGENT AND THE LENDERS (BUT
THEY SHALL HAVE NO OBLIGATION) TO RESPOND TO USUAL AND CUSTOMARY CREDIT
INQUIRIES FROM THIRD PARTIES CONCERNING ANY BORROWER OR SUBSIDIARY.


 


(D)           IN CONNECTION WITH ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED BY
ANY LOAN DOCUMENT, THE BORROWERS ACKNOWLEDGE AND AGREE THAT (A)(I) THIS CREDIT
FACILITY AND ANY RELATED ARRANGING OR OTHER SERVICES BY THE AGENT, ANY
CO-COLLATERAL AGENT, ANY LENDER, ANY OF THEIR AFFILIATES OR ANY ARRANGER ARE
ARM’S-LENGTH COMMERCIAL TRANSACTIONS BETWEEN THE BORROWERS AND SUCH PERSON;
(II) THE BORROWERS HAVE CONSULTED THEIR OWN LEGAL, ACCOUNTING, REGULATORY AND
TAX ADVISORS TO THE EXTENT THEY HAVE DEEMED APPROPRIATE; AND (III) THE BORROWERS
ARE CAPABLE OF EVALUATING AND UNDERSTANDING, AND DO UNDERSTAND AND ACCEPT, THE
TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS; (B) EACH OF THE AGENT, THE CO-COLLATERAL AGENTS, THE LENDERS, THEIR
AFFILIATES AND ANY ARRANGER IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL IN
CONNECTION WITH THIS CREDIT FACILITY, IS NOT THE FINANCIAL ADVISOR, AGENT OR
FIDUCIARY FOR THE BORROWERS, ANY OF THEIR AFFILIATES OR ANY OTHER PERSON, AND
HAS NO OBLIGATION WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH THEREIN; AND (C) THE AGENT, THE
CO-COLLATERAL AGENTS, LENDERS, THEIR AFFILIATES AND ANY ARRANGER MAY BE ENGAGED
IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE
OF THE BORROWERS AND THEIR AFFILIATES, AND HAVE NO OBLIGATION TO DISCLOSE ANY OF
SUCH INTERESTS TO THE BORROWERS OR THEIR AFFILIATES.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER HEREBY WAIVES AND RELEASES ANY CLAIMS
THAT IT MAY HAVE AGAINST THE AGENT, THE CO-COLLATERAL AGENTS, THE LENDERS, THEIR
AFFILIATES AND ANY ARRANGER WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF
AGENCY OR FIDUCIARY DUTY IN CONNECTION WITH ANY ASPECT OF ANY TRANSACTION
CONTEMPLATED BY A LOAN DOCUMENT.

 

SECTION 9.19.              Confirmation, Ratification and Affirmation by Loan
Parties.  Each Loan Party hereby agrees and confirms that, notwithstanding the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement:

 


(E)           THE OBLIGATIONS OF EACH GUARANTOR CONTAINED IN THE LOAN GUARANTY
SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY CONFIRMED, RENEWED,
AFFIRMED AND CONTINUED BY THIS AGREEMENT.

 

150

--------------------------------------------------------------------------------


 


(F)            ALL RIGHTS, BENEFITS, INTERESTS, DUTIES, LIABILITIES AND
OBLIGATIONS OF THE PARTIES TO THE SECURITY DOCUMENTS AND THE AGREEMENTS,
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH ARE
HEREBY CONFIRMED, RENEWED, AFFIRMED AND CONTINUED HEREBY.  WITHOUT LIMITATION OF
THE FOREGOING, ALL SECURITY INTERESTS, PLEDGES, ASSIGNMENTS AND OTHER LIENS
PREVIOUSLY GRANTED BY ANY GUARANTOR, AS A GRANTOR, PURSUANT TO THE SECURITY
DOCUMENTS ARE HEREBY CONFIRMED, RENEWED, AFFIRMED AND CONTINUED, AND ALL SUCH
SECURITY INTERESTS, PLEDGES, ASSIGNMENTS AND OTHER LIENS SHALL REMAIN IN FULL
FORCE AND EFFECT AS SECURITY FOR ALL SECURED OBLIGATIONS WITH NO CHANGE IN THE
PRIORITY APPLICABLE THERETO, IN EACH CASE, SUBJECT ONLY TO LIENS PERMITTED UNDER
THE LOAN DOCUMENTS, TO THE EXTENT PROVIDED THEREIN.


 


(G)           THIS AFFIRMATION UNDER THIS SECTION 9.18 DOES NOT EXTINGUISH THE
INDEBTEDNESS OR LIABILITIES OUTSTANDING IN CONNECTION WITH THE EXISTING CREDIT
AGREEMENT, THE LOAN GUARANTY OR THE SECURITY DOCUMENTS, NOR DOES IT CONSTITUTE A
NOVATION WITH RESPECT THERETO; RATHER, SUCH INDEBTEDNESS AND LIABILITIES HAVE
BEEN REDENOMINATED, AS SET FORTH HEREIN.


 


(H)           EACH REFERENCE IN THE LOAN GUARANTY AND EACH SECURITY DOCUMENT TO
THE “CREDIT AGREEMENT” OR “REVOLVING FACILITY CREDIT AGREEMENT” SHALL MEAN AND
BE A REFERENCE TO THIS AGREEMENT, AND EACH REFERENCE TO ANY OTHER TERM DEFINED
IN THE EXISTING CREDIT AGREEMENT SHALL BE A REFERENCE TO SUCH TERM AS AMENDED BY
THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


(I)            EACH GUARANTOR ACKNOWLEDGES AND STIPULATES THAT THE LOAN
GUARANTY, THE SECURITY DOCUMENTS AND EACH OTHER LOAN DOCUMENT (INCLUDING,
WITHOUT LIMITATION, IN EACH REFERENCE HEREIN TO THE LOAN DOCUMENTS), EACH
BANKING SERVICES AGREEMENT AND EACH SWAP AGREEMENT IN RESPECT OF SECURED SWAP
OBLIGATIONS EXECUTED BY SUCH GUARANTOR ARE LEGAL, VALID AND BINDING OBLIGATIONS
OF SUCH GUARANTOR THAT ARE ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH
THE TERMS THEREOF, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM, OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY, AS SET FORTH IN
SUCH LOAN DOCUMENTS, AND THE SECURITY INTERESTS AND LIENS GRANTED UNDER SECURITY
DOCUMENTS AND EACH OTHER LOAN DOCUMENT BY SUCH GUARANTOR IN FAVOR OF THE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, ARE AND CONTINUE TO BE, DULY PERFECTED,
SECURITY INTERESTS AND LIENS HAVING THE PRIORITY SET FORTH IN THE INTERCREDITOR
AGREEMENT, IN EACH CASE, TO THE FULL EXTENT PROVIDED BY THE TERMS OF THE
SECURITY DOCUMENTS AND EACH OTHER LOAN DOCUMENT AND SUBJECT ONLY TO LIENS
PERMITTED UNDER THE LOAN DOCUMENTS, TO THE EXTENT PROVIDED THEREIN.


 

SECTION 9.20.              INTERCREDITOR AGREEMENT.  (a) REFERENCE IS MADE TO
THE INTERCREDITOR AGREEMENT.  EACH LENDER HEREUNDER (A) CONSENTS TO THE
SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS REVOLVING FACILITY AGENT AND ON BEHALF OF
SUCH LENDER.  THE FOREGOING

 

151

--------------------------------------------------------------------------------


 

PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THIS AGREEMENT TO
EXTEND CREDIT AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH
PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.

 

(b)                                 EACH LENDER FURTHER AGREES THAT THE AGENT
MAY TAKE ALL ACTIONS UNDER THE INTERCREDITOR AGREEMENT DEEMED APPROPRIATE BY THE
AGENT TO EFFECT THE RESTATEMENT, INCLUDING, WITHOUT LIMITATION, EXECUTION AND
DELIVERY OF ANY JOINDER AGREEMENT AS THE AGENT AND THE TERM LOAN AGENT (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) MAY AGREE.

 


ARTICLE X


 


LOAN GUARANTY


 

SECTION 10.01.                                   Guaranty.  Each Loan Guarantor
hereby agrees that it is jointly and severally liable for, and, as primary
obligor and not merely as surety, and absolutely and unconditionally guarantees
to the Lenders the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations (collectively the “Guaranteed Obligations”).  Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.

 

SECTION 10.02.                                   Guaranty of Payment.  This Loan
Guaranty is a guaranty of payment and not of collection.  Each Loan Guarantor
waives any right to require the Agent, any Co-Collateral Agent, any Issuing Bank
or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 10.03.                                   No Discharge or Diminishment of
Loan Guaranty.  (a)  Except as otherwise provided for herein, the obligations of
each Loan Guarantor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the Payment in Full of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Agent, any Co-Collateral
Agent, any Issuing Bank, any Lender, or any other Person, whether in connection
herewith or in any unrelated transactions.

 

152

--------------------------------------------------------------------------------


 


(B)                                 THE OBLIGATIONS OF EACH LOAN GUARANTOR
HEREUNDER ARE NOT SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR
TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY OF ANY OF THE GUARANTEED OBLIGATIONS OR OTHERWISE, OR ANY
PROVISION OF APPLICABLE LAW OR REGULATION PURPORTING TO PROHIBIT PAYMENT BY ANY
OBLIGATED PARTY, OF THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF.


 


(C)                                  FURTHER, THE OBLIGATIONS OF ANY LOAN
GUARANTOR HEREUNDER ARE NOT DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY: 
(I) THE FAILURE OF THE AGENT, ANY CO-COLLATERAL AGENT, ANY ISSUING BANK OR ANY
LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY WITH RESPECT TO
ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS; (II) ANY WAIVER OR MODIFICATION
OF OR SUPPLEMENT TO ANY PROVISION OF ANY AGREEMENT RELATING TO THE GUARANTEED
OBLIGATIONS; (III) ANY RELEASE, NON-PERFECTION, OR INVALIDITY OF ANY INDIRECT OR
DIRECT SECURITY FOR THE OBLIGATIONS OF EACH BORROWER FOR ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS OR ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF OR OTHER
PERSON LIABLE FOR ANY OF THE GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR FAILURE
TO ACT BY THE AGENT, ANY CO-COLLATERAL AGENT, ANY ISSUING BANK OR ANY LENDER
WITH RESPECT TO ANY COLLATERAL SECURING ANY PART OF THE GUARANTEED OBLIGATIONS;
OR (V) ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PAYMENT OR
PERFORMANCE OF ANY OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER CIRCUMSTANCE,
ACT, OMISSION OR DELAY THAT MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK
OF SUCH LOAN GUARANTOR OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY
LOAN GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER THAN THE PAYMENT IN FULL OF
THE GUARANTEED OBLIGATIONS).


 

SECTION 10.04.                                   Defenses Waived.  To the
fullest extent permitted by applicable law, each Loan Guarantor hereby waives
any defense based on or arising out of any defense of any Borrower or any Loan
Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower or any Loan Guarantor, other than the Payment in Full of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

 

SECTION 10.05.                                   Rights of Subrogation.  No Loan
Guarantor will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party, or any collateral, until the Loan Parties

 

153

--------------------------------------------------------------------------------


 

and the Loan Guarantors have fully performed all their obligations to the Agent,
the Co-Collateral Agents, the Issuing Banks and the Lenders.

 

SECTION 10.06.                                   Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or otherwise, each
Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been
made.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

 

SECTION 10.07.                                   Information.  Each Loan
Guarantor assumes all responsibility for being and keeping itself informed of
each Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that none of the Agent, any
Co-Collateral Agent, any Issuing Bank or any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08.                                   Taxes.  All payments of the
Guaranteed Obligations will be made by each Loan Guarantor free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Loan Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Co-Collateral Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Loan
Guarantor shall make such deductions and (iii) such Loan Guarantor shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

SECTION 10.09.                                   Maximum Liability.  The
provisions of this Loan Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, Federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Loan Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Loan Guarantor’s liability under this Loan
Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Loan Guarantors or the Lenders, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”).  This Section 10.09 with respect to the
Maximum Liability of each Loan Guarantor is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Loan Guarantor nor any other Person or entity shall have
any right or claim under this Section with respect to such Maximum Liability,
except to the extent necessary so that the obligations of any Loan Guarantor
hereunder shall not be rendered

 

154

--------------------------------------------------------------------------------


 

voidable under applicable law.  Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Lenders hereunder, provided, that nothing in this
sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.  Notwithstanding the foregoing, nothing
contained in this Agreement (including any provisions of this Article X to the
contrary) shall limit the liability of the Company in respect of all of the
Obligations under the Loan Documents.

 

SECTION 10.10.                                   Contribution.  In the event any
Loan Guarantor (a “Paying Guarantor”) shall make any payment or payments under
this Loan Guaranty or shall suffer any loss as a result of any realization upon
any collateral granted by it to secure its obligations under this Loan Guaranty,
each other Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to
such Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Guarantor
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Article X, each Non-Paying Guarantor’s
“Guarantor Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from any Borrower after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from any
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability).  Each of the Loan Guarantors covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the Payment in Full of the Guaranteed Obligations.  This provision is for the
benefit of all of the Agent, the Co-Collateral Agents, the Issuing Banks, the
Lenders, the Borrowers and the Loan Guarantors and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

 

SECTION 10.11.                                   Liability Cumulative.  The
liability of each Loan Party as a Loan Guarantor under this Article X is in
addition to and shall be cumulative with all liabilities of each Loan Party to
the Agent, the Co-Collateral Agents, the Issuing Banks and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

SECTION 10.12.                                   Release of Loan Guarantors and
Borrowers.  Notwithstanding anything in Section 9.02(b) to the contrary (i) a
Loan Guarantor or a Borrower that is a Subsidiary shall automatically be
released from its obligations hereunder and its Loan Guaranty

 

155

--------------------------------------------------------------------------------


 

and obligations as a Borrower shall be automatically released upon the
consummation of any transaction permitted hereunder as a result of which such
Loan Guarantor or Borrower ceases to be a Subsidiary of the Company and (ii) so
long as no Event of Default has occurred and is continuing, (A) if a Loan
Guarantor or Borrower is or becomes an Immaterial Subsidiary, and such release
would not result in any Immaterial Subsidiary being required pursuant to
Section 5.11(e) to become a Loan Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Loan Guarantors or Borrowers hereunder and the provisions of
Section 5.11(e) are satisfied upon giving effect to all such additions and
releases) or (B) a Loan Guarantor or Borrower that is a Subsidiary is designated
as an Unrestricted Subsidiary in accordance with Section 5.13, then, in the case
of each of clauses (A) and (B), such Loan Guarantor shall be automatically
released from its obligations hereunder and its Loan Guaranty and obligations as
a Borrower shall be automatically released upon notification thereof from the
Borrower Agent to the Agent.  In connection with any such release, the Agent
shall execute and deliver to any Loan Guarantor or Borrower that is a
Subsidiary, at such Loan Guarantor’s or Borrower’s expense, all documents that
such Loan Guarantor or Borrower shall reasonably request to evidence termination
or release.  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 10.12 shall be without recourse to or warranty by the
Agent.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE NEIMAN MARCUS GROUP, INC., as Borrower

 

 

 

 

 

By

/s/ James E. Skinner

 

 

Name:

James E. Skinner

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

NEIMAN MARCUS, INC., as Holdings

 

 

 

 

 

By

/s/ James E. Skinner

 

 

Name:

James E. Skinner

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

NEMA BEVERAGE CORPORATION

 

NM FINANCIAL SERVICES, INC.

 

BERGDORFGOODMAN.COM, LLC

 

BERGDORF GOODMAN, INC.

 

BERGDORF GRAPHICS, INC.

 

NEIMAN MARCUS HOLDINGS, INC.

 

NEMA BEVERAGE HOLDING CORPORATION

 

NEMA BEVERAGE PARENT CORPORATION

 

WORTH AVENUE LEASING COMPANY

 

NMGP, LLC, as Borrowers

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NM NEVADA TRUST, as Borrower

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

individually and as Agent, Co-Collateral Agent, Issuing Bank and Swingline
Lender,

 

 

 

 

 

By

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

 

as Co-Collateral Agent and Lender,

 

 

 

 

 

By

/s/ Cory Loftus

 

 

Name:

Cory Loftus

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, a Lender

 

 

 

 

 

By

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, a Lender,

 

 

 

 

 

By

/s/ John Toronto

 

 

Name:

John Toronto

 

 

Title:

Director

 

 

 

 

 

By

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, a Lender,

 

 

 

 

 

By

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., a Lender,

 

 

 

 

 

By

/s/ Courtney Jeans

 

 

Name:

Courtney Jeans

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, a Lender,

 

 

 

 

 

By

/s/ John Trieu

 

 

Name:

John Trieu

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, a Lender,

 

 

 

 

 

By

/s/ Jason Nicols

 

 

Name:

Jason Nicols

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, a Lender,

 

 

 

 

 

By

/s/ Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

 

 

 

 

By

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

Commitment Schedule

 

Revolving Lender

 

Commitment

 

Bank of America, N.A.

 

$

125,000,000

 

Wells Fargo Retail Finance, LLC

 

$

125,000,000

 

JP Morgan Chase Bank, N.A.

 

$

80,000,000

 

Regions Bank

 

$

80,000,000

 

Goldman Sachs Bank USA

 

$

58,000,000

 

Barclays Bank PLC

 

$

45,000,000

 

Credit Suisse, Cayman Islands Branch

 

$

45,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

UBS Loan Finance LLC

 

$

17,000,000

 

Total

 

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Existing Letters of Credit

 

1.                                       Standby Letter of Credit #SM215275W,
issued by Wachovia Bank, N.A. on August 2, 2008.

 

2.                                       Standby Letter of Credit #SM234521W,
issued by Wachovia Bank, N.A. on April 21, 2009.

 

3.                                       Standby Letter of Credit #SM234732W,
issued by Wachovia Bank, N.A. on May 20, 2009.

 

4.                                       Standby Letter of Credit #SM234922W,
issued by Wachovia Bank, N.A. on June 16, 2009.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

Immaterial Subsidiaries

 

Bergdorf Graphics, Inc.

NEMA Beverage Corporation

NEMA Beverage Holding Corporation

NEMA Beverage Parent Corporation

Worth Avenue Leasing Company

Quality Call Care Solutions, Inc.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(c)

 

Mortgaged Properties

 

Store

 

Address

 

County

 

 

 

 

 

Owned

 

 

 

 

 

 

 

 

 

San Francisco

 

150 Stockton Street

San Francisco, CA 94108

 

San Francisco County

 

 

 

 

 

Tyson’s

 

2255 International Drive

McLean, VA 22102

 

Fairfax County

 

 

 

 

 

Willow Bend

 

2201 Dallas Pkwy

Plano, TX 75093

 

Collin County

 

 

 

 

 

Orlando

 

4170 Conroy Rd

Orlando, FL 32839

 

Orange County

 

 

 

 

 

San Antonio

 

The Shops at La Cantera

15900 La Cantera Parkway

San Antonio, TX 78256

 

Bexar County

 

 

 

 

 

Leased

 

 

 

 

 

 

 

 

 

Houston Galleria

 

2600 S. Post Oak Rd.

Houston, TX 77056

 

Harris County

 

 

 

 

 

Short Hills

 

1200 Morris Turnpike

Short Hills, NJ 07078

 

Essex County

 

 

 

 

 

King of Prussia

 

The Plaza at King of Prussia

170 North Gulph Rd.

King of Prussia, PA 19406

 

Montgomery County

 

 

 

 

 

Scottsdale

 

6900 East Camelback Road

Scottsdale, AZ 85251

 

Maricopa County

 

 

 

 

 

Troy

 

2705 West Big Beaver Road

Troy, MI 48084

 

Oakland County

 

3

--------------------------------------------------------------------------------


 

Paramus

 

503 Garden State Plaza

Paramus, NJ 07652

 

Bergen County

 

 

 

 

 

Fort Lauderdale

 

2442 East Sunrise Boulevard

Ft. Lauderdale, FL 33304

 

Broward County

 

 

 

 

 

Coral Gables

 

390 San Lorenzo Avenue

Coral Gables, FL 33146

 

Miami-Dade County

 

 

 

 

 

Palo Alto

 

400 Stamford Shop Center

Palo Alto, CA 94304

 

Santa Clara County

 

 

 

 

 

Denver

 

Cherry Creek Mall

3030 East 1st Avenue

Denver, CO 80206

 

Denver County

 

 

 

 

 

Tampa Bay

 

2223 Westshore Blvd.

Tampa, FL 33607

 

Hillsborough County

 

 

 

 

 

Los Angeles

 

9700 Wilshire Boulevard

Beverly Hills, CA 90212

 

Los Angeles County

 

 

 

 

 

Northpark

 

400 Northpark Center

Dallas, TX 75225

 

Dallas County

 

 

 

 

 

Atlanta

 

3393 Peachtree Road, N.E.

Atlanta, GA 30326

 

Fulton County

 

 

 

 

 

Westchester

 

Maple & Paulding Avenues (2 Maple Ave.)

White Plains, NY 10601

 

Westchester County

 

 

 

 

 

Fashion Island

 

601 Newport Center Drive

Newport Beach, CA 92660

 

Orange County

 

 

 

 

 

Washington

 

5300 Wisconsin Avenue, N.W.

Washington DC 20015

 

Washington DC

 

 

 

 

 

Bergdorf Goodman

Men’s Store

 

745 Fifth Avenue

New York, NY 10019

 

New York County

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3.05(a)

 

Properties

 

I.  Real Estate Owned or Leased

 

The Neiman Marcus Group, Inc. (or “NMG”)

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

 

 

 

 

 

 

 

 

 

1618 Main Street

 

Dallas

 

TX

 

75201

 

James C. Grey

 

Trustee for S.P. Cimiotti Trust Gregg Edwards

 

Cholly Edwards

 

Carolyn Edwards Kazmann

 

The Dallas Foundation

 

Trustees for C.C. Slaughter
William Slaughter Rogers

 

Nancy MacGregor Rogers O’Neil

 

Richard Slaughter Bauer

 

SunTrust Bank N.A.

 

 

 

 

 

 

 

 

 

1517-1523 and 1525 Commerce St.

 

Dallas

 

TX

 

75201

 

Pacifico Partners, Ltd.

 

 

 

 

 

 

 

 

 

1600 Commerce St.

 

Dallas

 

TX

 

75201

 

Dalpark Partners, Ltd

 

 

 

 

 

 

 

 

 

400 North Park Center

 

Dallas

 

TX

 

75225

 

NorthPark Partners, LP

 

 

 

 

 

 

 

 

 

2201 Dallas Parkway

 

Plano

 

TX

 

75093

 

Owned by NMG

 

 

 

 

 

 

 

 

 

2100 Green Oaks Rd.

 

Ft. Worth

 

TX

 

76116

 

Eversan Limited Partnership (77%) and Susan Sandelman, as Trustee of the
Sansteve Trust (23%)

 

 

 

 

 

 

 

 

 

2600 S. Post Oak Road

 

Houston

 

TX

 

77056

 

HG Shopping Centers, LP

 

5

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

3393 Peachtree Rd., NE

 

Atlanta

 

GA

 

30326

 

The Retail Property Trust

 

Broad Atlanta Properties Corp.

 

 

 

 

 

 

 

 

 

9700 Collins Avenue

 

Bal Harbour

 

FL

 

33154

 

Bal Harbour Shops, Ltd.

 

Globea Properties Associates

 

 

 

 

 

 

 

 

 

2442 E. Sunrise Blvd.

 

Ft. Lauderdale

 

FL

 

33304

 

Keystone-Florida Property Holding Corp.

 

 

 

 

 

 

 

 

 

151 Worth Avenue

 

Palm Beach

 

FL

 

33480

 

151 Worth Avenue Partnership, Ltd.

 

 

 

 

 

 

 

 

 

2223 Westshore Blvd.

 

Tampa

 

FL

 

33607

 

Tampa Westshore Associates, LP

 

 

 

 

 

 

 

 

 

The Mall at Millenia
4170 Conroy Road

 

Orlando

 

FL

 

32839

 

Owned by NMG

 

 

 

 

 

 

 

 

 

Village of Merrick Park

390 San Lorenzo

 

Coral Gables

 

FL

 

33146

 

Merrick Park, LLC

 

 

 

 

 

 

 

 

 

Maple & Paulding Avenues (2 Maple Ave.)

 

White Plains

 

NY

 

10601

 

Fashion Mall Partners, LP

 

 

 

 

 

 

 

 

 

2255 International Dr.

 

McLean

 

VA

 

22102

 

Owned by NMG

 

 

 

 

 

 

 

 

 

503 Garden State Plaza

 

Paramus

 

NJ

 

07652

 

Westland Garden State Plaza, LP

 

 

 

 

 

 

 

 

 

The Plaza at King of Prussia

170 N. Gulph Road

 

King of Prussia

 

PA

 

19406

 

King of Prussia Associates, GP

 

 

 

 

 

 

 

 

 

1200 Morris Turnpike

 

Short Hills

 

NJ

 

07078

 

Short Hills Associates, LLC

 

 

 

 

 

 

 

 

 

5 Copley Place

 

Boston

 

MA

 

02116

 

Copley Place Associates, LLC

 

 

 

 

 

 

 

 

 

5300 Wisconsin Ave., N.W.

 

Washington

 

DC

 

20015

 

Teachers Insurance and Annuity Association of America

 

 

 

 

 

 

 

 

 

2705 W. Big Beaver

 

Troy

 

MI

 

48084

 

Somerset Collection Limited Partnership

 

6

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

100 Plaza Frontenac

 

St. Louis

 

MO

 

63131

 

Broad Frontenac Associates, LP

 

 

 

 

 

 

 

 

 

505 Nicollet Mall on 5th St.

 

Minneapolis

 

MN

 

55402

 

Brookfield DB Inc.

 

 

 

 

 

 

 

 

 

737 N. Michigan Avenue

 

Chicago

 

IL

 

60611

 

737 North Michigan Avenue Investors, LLC

 

 

 

 

 

 

 

 

 

6 Oakbrook Center

 

Oak Brook

 

IL

 

60523

 

Oakbrook Shopping Center, LLC

 

Acadia Oakbrook, LLC

 

 

 

 

 

 

 

 

 

5000 Northbrook Ct.

 

Northbrook

 

IL

 

60062

 

Northbrook Enterprises Corp.

 

Westcoast Estates

 

 

 

 

 

 

 

 

 

9700 Wilshire Blvd.

 

Beverly Hills

 

CA

 

90212

 

Joan Keller Selznick, Larry Larson, and as Administrator of the Estates of
Melissa Oshier and Florence Selznick Howard, Susan Archer and Barbara Selznick

 

Larry Larson

 

Estate of Melissa Oshier Larson

 

Barbara Smalley-Selznick

 

Joan Keller-Selznick

 

Larry Larson as Special Administrator Re:  the Estate of Florence Selznick
Howard

 

 

 

 

 

 

 

 

 

150 Stockton St.

 

San Francisco

 

CA

 

94108

 

Owned by NMG

 

 

 

 

 

 

 

 

 

Scottsdale Fashion Square
6900 E. Camelback Rd.

 

Scottsdale

 

AZ

 

85251

 

Scottsdale Fashion Square, LLC

 

 

 

 

 

 

 

 

 

601 Newport Center Dr.

 

Newport Beach

 

CA

 

92660

 

The Irvine Company

 

7

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

400 Stanford Shop. Ctr.

 

Palo Alto

 

CA

 

94304

 

SPG Center, LLC

 

 

 

 

 

 

 

 

 

1450 Ala Moana Blvd.

 

Honolulu

 

HI

 

96814

 

GGP Ala Moana LLC

 

 

 

 

 

 

 

 

 

Fashion Valley Center
7027 Friars Road

 

San Diego

 

CA

 

92108

 

Fashion Valley Mall, LLC

 

Stonestreet Development, LLC

 

 

 

 

 

 

 

 

 

Cherry Creek Mall
3030 E. 1st Avenue

 

Denver

 

CO

 

80206

 

Taubman—Cherry Creek, LP

 

 

 

 

 

 

 

 

 

15900 La Cantera Parkway, Suite 14

 

San Antonio

 

TX

 

78256

 

Owned by NMG

 

 

 

 

 

 

 

 

 

5860 Glades Road

 

Boca Raton

 

FL

 

33431

 

The Town Center at Boca Raton Trust

 

 

 

 

 

 

 

 

 

32100 Las Vegas Blvd. South, Suite 116

 

Primm

 

NV

 

89019

 

Fashion Outlet of Las Vegas LLC

 

 

 

 

 

 

 

 

 

934 Grapevine Court

 

Central Valley

 

NY

 

10917

 

Chelsea GCA Realty Partnership, LP

 

 

 

 

 

 

 

 

 

651 Kapkowski Rd., Suite 0200

 

Elizabeth

 

NJ

 

07201

 

JG Elizabeth, LLC

 

 

 

 

 

 

 

 

 

4115 Capital of Texas Hwy. S.

 

Austin

 

TX

 

78704

 

Brodie Oaks Center, Ltd.

 

 

 

 

 

 

 

 

 

5000 Arizona Mills Cir.

 

Tempe

 

AZ

 

85282

 

Arizona Mills, LLC

 

 

 

 

 

 

 

 

 

4030 Baldwin Road

 

Auburn Hills

 

MI

 

48326

 

Taubman Auburn Hills Associates Limited Partnership

 

 

 

 

 

 

 

 

 

1634 Franklin Mills Cir.

 

Philadelphia

 

PA

 

19154

 

Franklin Mills Associates, L.P.

 

 

 

 

 

 

 

 

 

12801 W. Sunrise Blvd., #1005

 

Sunrise

 

FL

 

33323

 

Sawgrass Mills Phase II, LP

 

 

 

 

 

 

 

 

 

5900 Sugarloaf Pkwy.,
Space 235/A4 

 

Lawrenceville

 

GA

 

30043

 

Sugarloaf Mills, L.P.

 

 

 

 

 

 

 

 

 

3000 Grapevine Mills Pkwy., Suite 233

 

Grapevine Mills

 

TX

 

76051

 

Grapevine Mills IV Limited Partnership

 

8

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

14500 W. Colfax Ave., Space 241

 

Lakewood

 

CO

 

80401

 

Colorado Mills Limited Partnership

 

 

 

 

 

 

 

 

 

11441 NW 12th St. #D100

 

Miami

 

FL

 

33172

 

Taubman-Dolphin Mall Associates, LLC

 

 

 

 

 

 

 

 

 

5000 Katy Mills Circle, Suite 321

 

Katy

 

TX

 

77494

 

Katy Mills Mall, Limited Partnership

 

 

 

 

 

 

 

 

 

4061 Camino de la Plaza – Suite 490

 

San Diego

 

CA

 

92173

 

Chelsea San Diego Finance, LLC

 

 

 

 

 

 

 

 

 

Prime Outlets at San Marcos

3939 IH-35 South

 

San Marcos

 

TX

 

78666

 

Prime Outlets at San Marcos II Limited Partnership

 

 

 

 

 

 

 

 

 

7000 Arundel Mills Cir. – Suite D-2

 

Hanover

 

MD

 

21076

 

Arundel Mills Limited Partnership

 

 

 

 

 

 

 

 

 

3400 Preston Rd.,
Suite 210

 

Plano

 

TX

 

75093

 

Preston Park Crossing, Ltd.

 

 

 

 

 

 

 

 

 

754 5th Avenue

 

New York

 

NY

 

10019

 

754 Fifth Avenue Associates, LP

 

 

 

 

 

 

 

 

 

745 5th Avenue

 

New York

 

NY

 

10022

 

WvF-Paramount 745 Property, LP

 

 

 

 

 

 

 

 

 

625 Madison Avenue

 

New York

 

NY

 

10022

 

SLG 625 Lessee LLC

 

 

 

 

 

 

 

 

 

43-30 24th Street

 

Long Island City

 

NY

 

11101

 

Long Island City II LLC

 

 

 

 

 

 

 

 

 

1201 Elm Street,

Suite 2800

 

Dallas

 

TX

 

75270

 

Binyan Realty, LP

 

 

 

 

 

 

 

 

 

1700 Pacific,

Suite 1300

 

Dallas

 

TX

 

75201

 

Berkeley First City, LP

 

 

 

 

 

 

 

 

 

1450 Broadway

 

New York

 

NY

 

10018

 

1450 Realty Associates, LLC

 

 

 

 

 

 

 

 

 

125 Worth Avenue

 

Palm Beach

 

FL

 

33480

 

Whalou Properties III LLC

 

 

 

 

 

 

 

 

 

Space I-2A, 670 Auahi Street

 

Honolulu

 

HI

 

96813

 

Limit, LLC

 

 

 

 

 

 

 

 

 

9701 Wilshire Blvd.

 

Beverly Hills

 

CA

 

90212

 

9701 Wilshire Management LLC

 

 

 

 

 

 

 

 

 

400 E. Royal Lane,

Suite 112

 

Irving

 

TX

 

75039

 

Charter DCC Partners, LP

 

9

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

5044 Sharp Street

 

Dallas

 

TX

 

75247

 

ProLogis Limited Partnership II

 

 

 

 

 

 

 

 

 

1601 W. Cotton St.

 

Longview

 

TX

 

75604

 

Longview Warehouse and Storage, Ltd.

 

 

 

 

 

 

 

 

 

2301 Neiman Marcus Pkwy.

 

Longview

 

TX

 

75602

 

Owned by NMG

 

 

 

 

 

 

 

 

 

5950 Colwell Blvd.

 

Irving

 

TX

 

75039

 

Owned by NMG

 

 

 

 

 

 

 

 

 

4121 Pinnacle Point Dr.

 

Dallas

 

TX

 

75211

 

TR Pinnacle Corp.

 

 

 

 

 

 

 

 

 

2784 Executive Way

 

Miramar

 

FL

 

33025

 

Sunbeam Properties, Inc.

 

 

 

 

 

 

 

 

 

9501 Winona

 

Schiller Park

 

IL

 

60176

 

Northern Equities, LLC

 

 

 

 

 

 

 

 

 

2500 S. Workman Mill

 

Whittier

 

CA

 

90601

 

RR&C Development Co.

 

 

 

 

 

 

 

 

 

14351 E. Bonelli St.

 

City of Industry

 

CA

 

90601

 

Dr. Earl M. Hill Family Limited Partnership

 

 

 

 

 

 

 

 

 

3302 Miller Road, Suite 700

 

Garland

 

TX

 

75041

 

Duke-Weeks Realty Limited Partnership

 

 

 

 

 

 

 

 

 

1125 Globe Avenue

 

Mountainside

 

NJ

 

07092

 

Jackal Holdings Management, LLC

 

 

 

 

 

 

 

 

 

8919 Diplomacy Row

 

Dallas

 

TX

 

75247

 

Cullum-Thomas, GP

 

 

 

 

 

 

 

 

 

3225 Third Street

 

San Francisco

 

CA

 

94124

 

William D Spencer d/b/a
William Spencer Company

 

 

 

 

 

 

 

 

 

1043 Opakapaka Street

 

Kapolai

 

HI

 

96707

 

Fort Street Investment Corporation

 

 

 

 

 

 

 

 

 

2700 Post Oak

 

Houston

 

TX

 

77056

 

Walton Houston Galleria Office, L.P.

 

 

 

 

 

 

 

 

 

1499 N. Post Oak

 

Houston

 

TX

 

77055

 

Warehouse Associates

 

 

 

 

 

 

 

 

 

3585 S. Highland Drive

 

Las Vegas

 

NV

 

89103

 

Plaza Vegas Ministorage

 

 

 

 

 

 

 

 

 

Storage Room M7, M10, N3 @ Galleria - 2442 E. Sunrise Blvd.

 

Ft. Lauderdale

 

FL

 

33304

 

Keystone-Florida Property Holding Company

 

 

 

 

 

 

 

 

 

4400 Sharon Rd.

 

Charlotte

 

NC

 

28211

 

Southpark Mall Limited Partnership

 

10

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

3400 Palm Way

 

Austin

 

TX

 

78758

 

SPGIL Domain, LP

 

 

 

 

 

 

 

 

 

310 Speen Street

 

Natick

 

MA

 

01760

 

GGP-Natick West LLC

 

 

 

 

 

 

 

 

 

6550 Topanga Canyon Blvd.

 

Canoga Park

 

CA

 

91303

 

Westfield Topanga Owner, LP

 

 

 

 

 

 

 

 

 

11111 NE 8th St.

 

Bellevue

 

WA

 

98004

 

S/I Meydenbauer I, LLC

 

 

 

 

 

 

 

 

 

1230 Great Mall Dr.

 

Milpitas

 

CA

 

95035

 

Milpitas Mills Limited Partnership

 

 

 

 

 

 

 

 

 

4949 International Drive

 

Orlando

 

FL

 

32819

 

Orlando Outlet Owner, LLC

 

 

 

 

 

 

 

 

 

820 W. Stacey Rd.,
Bldg. 5, Ste. 500

 

Allen

 

TX

 

75013

 

Chelsea Allen Development, LP

 

 

 

 

 

 

 

 

 

10801 Corkscrew Rd.

 

Estero

 

FL

 

33928

 

Miromar Development Corporation

 

 

 

 

 

 

 

 

 

18 Lightcap Rd., Suite #753

 

Pottstown

 

PA

 

19464

 

Chelsea Limerick Holdings, LLC

 

 

 

 

 

 

 

 

 

6108 W. Grand Ave.

 

Gurnee

 

IL

 

60031

 

Mall at Gurnee Mills, LLC

 

 

 

 

 

 

 

 

 

201 The Arches Circle

 

Deer Park

 

NY

 

11729

 

Deer Park Enterprise, LLC

 

 

 

 

 

 

 

 

 

5550 Lover’s Lane, Suite 147

 

Dallas

 

TX

 

75209

 

L&B Depp Inwood Village, LP

 

 

 

 

 

 

 

 

 

600 Ventura Blvd., Ste. 1350

 

Camarillo

 

CA

 

93010

 

CPG Partners, LP

 

 

 

 

 

 

 

 

 

2700 Potomac Mills Circle, Ste. 884

 

Woodbridge

 

VA

 

22192

 

Mall at Potomac Mills, LLC

 

 

 

 

 

 

 

 

 

20 City Blvd. West, Suite C-1

 

Orange

 

CA

 

92868

 

Orange City Mills Limited Partnership

 

 

 

 

 

 

 

 

 

7863-L Tyson’s Corner Center

 

McLean

 

VA

 

22102

 

Tyson’s Corner Holdings, LLC

 

 

 

 

 

 

 

 

 

10250 Santa Monica
Blvd., #15

 

Los Angeles

 

CA

 

90067

 

Century City Mall, LLC

 

 

 

 

 

 

 

 

 

10250 Santa Monica
Blvd., #10B (storage)

 

Los Angeles

 

CA

 

90067

 

Westfield Corporation, Inc. as agent for Century City Mall, LLC

 

11

--------------------------------------------------------------------------------


 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

3030 M Street NW

 

Washington

 

DC

 

20007

 

3030 M Street, LLC

 

 

 

 

 

 

 

 

 

1206 Northbrook Court

 

Northbrook

 

IL

 

60062

 

Northbrook Court I, LLC / Westcoast Estates

 

 

 

 

 

 

 

 

 

199 Boylston St., Ste. N115

 

Chestnut Hill

 

MA

 

02467

 

WMACH LLC

 

 

 

 

 

 

 

 

 

835 N. Michigan Ave.,

Suite 3020

 

Chicago

 

IL

 

60611

 

Water Tower LLC

 

NM Nevada Trust

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSORS

 

 

 

 

 

 

 

 

 

3200 Las Vegas
Blvd. So.

 

Las Vegas

 

NV

 

89109

 

Fashion Show Mall, LLC

 

Stonestreet Nevada, LLC

 

12

--------------------------------------------------------------------------------


 

II.  Principal Place of Business and Chief Executive Office of each Loan Party

 

Loan Party

 

Principal place of business

 

Chief executive office

Neiman Marcus, Inc.

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

The Neiman Marcus Group, Inc.

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

Bergdorf Goodman, Inc.

 

754 Fifth Avenue
New York, NY 10019

 

754 Fifth Avenue
New York, NY 10019

Bergdorf Graphics, Inc.

 

754 Fifth Avenue
New York, NY 10019

 

754 Fifth Avenue
New York, NY 10019

BergdorfGoodman.com, LLC

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

NEMA Beverage Corporation

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

NEMA Beverage Holding
Corporation

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

NEMA Beverage Parent
Corporation

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

NM Financial Services, Inc.

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

NMGP, LLC

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

NM Nevada Trust

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

 

3200 Las Vegas Blvd.
Las Vegas, NV 89109

Neiman Marcus Holdings, Inc.

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

Worth Avenue Leasing Company

 

1618 Main Street
Dallas, TX 75201

 

1618 Main Street
Dallas, TX 75201

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 3.05(g)

 

Intellectual Property

 

None

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

None

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 3.15

 

Capitalization and Subsidiaries

 

Subsidiary
(unless otherwise indicated)

 

Type of Entity

 

Each Class of
Authorized and
Validly Issued
Equity Interests

 

Record and
Beneficial
Owner

 

Percentage
Ownership

Neiman Marcus, Inc.

 

Corporation

 

900 shares of Common Stock $0.01 par value

 

Newton
Holdings, LLC

 

100%

The Neiman Marcus Group, Inc.

 

Corporation

 

900 shares of Common Stock $0.01 par value

 

Neiman Marcus, Inc.

 

100%

Bergdorf Goodman, Inc.

 

Corporation

 

1,000 shares of Common Stock $1.00 par value

 

Neiman Marcus Holdings, Inc.

 

100%

Bergdorf Graphics, Inc.

 

Corporation

 

1,000 shares of Common Stock $0.01 par value

 

Bergdorf Goodman, Inc.

 

100%

BergdorfGoodman.com, LLC

 

Limited Liability Company

 

Membership Interests

 

The Neiman Marcus Group, Inc.

 

100%

Neiman Marcus Holdings, Inc.

 

Corporation

 

100 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

NEMA Beverage Corporation

 

Corporation

 

100 shares of Common Stock $1.00 par value

 

NEMA Beverage Holding Corporation

 

100%

NEMA Beverage Holding Corporation

 

Corporation

 

100 shares of Common Stock $1.00 par value

 

NEMA Beverage Parent Corporation

 

100%

NEMA Beverage Parent Corporation

 

Corporation

 

100 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

NM Financial Services, Inc.

 

Corporation

 

10 shares of Common Stock No par value

 

The Neiman Marcus Group, Inc.

 

100%

 

16

--------------------------------------------------------------------------------


 

NM Nevada Trust

 

Business Trust

 

100 shares
No par value

 

1. The Neiman Marcus Group, Inc.

 

2. Bergdorf Goodman, Inc.

 

1. 90%

 

 

2. 10%

NMGP, LLC

 

Limited Liability Company

 

Membership Interests

 

The Neiman Marcus Group, Inc.

 

100%

Worth Avenue Leasing
Company

 

Corporation

 

10 shares of Common Stock $1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

 

17

--------------------------------------------------------------------------------


 

Name and Relationship to the Company and each of the Company’s Subsidiaries

 

[g183551kc41i001.jpg]

 

--------------------------------------------------------------------------------

(1) 90% NMG; 10% BG.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 3.17

 

Labor Disputes

 


NONE

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(b)

 

Local Counsel

 

Law Firm

 

State

 

Street Address

 

Contact

 

Telephone/Fax

 

Email

K&L Gates
LLP

 

CA

 

10100 Santa
Monica
Boulevard, 7th
Floor, Los
Angeles, CA
90067

 

Bill Bernfeld,
Partner

 

Tel: (310) 552-5014
Fax: (310) 552-5001

 

william.bernfeld@klgates.com

 

FL

 

200 South
Biscayne
Boulevard, Suite
3900, Miami, FL
33131-2399

 

Martin Schrier,
Partner

 

Tel: (305) 539-3375
Fax: (305) 358-7095

 

martin.schrier@klgates.com

 

MA

 

One Lincoln
Street, Boston,
MA 02111-2950

 

Sean Mahoney,
Partner

 

Tel: (617) 261-3202
Fax: (617) 261-3175

 

sean.mahoney@klgates.com

 

TX

 

1717 Main Street,
Suite 2800,
Dallas, TX 75201

 

David Luther,
Partner

 

Tel: (214) 939-5535
Fax: (214) 939-5849

 

david.luther@klgates.com

 

VA

 

1601 K Street,
NW, Washington,
D.C. 20006-1600

 

Bruce Nielson,
Partner

 

Tel: (202) 778-9256
Fax: (202) 778-9100

 

bruce.nielson@klgates.com

 

 

 

 

 

 

 

 

 

 

 

Young
Conaway
Stargatt &
Taylor, LLP

 

DE

 

1000 West Street,
17th Floor,
Wilmington, DE
19899-0391

 

Norman M. Powell,
Partner

 

Tel: (302) 571-6629
Fax: (302) 576-3328

 

NPowell@ycst.com

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

Debt

 

Maturity
Date

 

Rate

 

Outstanding
Balance

 

Capital Lease Obligations

 

Various

 

Various

 

$

554,000

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

Liens securing Capital Lease Obligations as set forth on Schedule 6.01 in
respect of the assets subject to such capitalized leases.

 

Please see additional information on the attached.

 

22

--------------------------------------------------------------------------------


 

Debtor

 

State

 

Jurisdiction

 

UCCs

 

Secured Party

 

Collateral Description

Bergdorf
Goodman,
Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC-1
#200507080770104
7/8/05

 

HSBC Bank
Nevada,
National
Association

 

All Assets under Securitzation Transfer
Agreement

 

 

 

 

 

 

UCC-1
#200704258165204
4/25/07

 

Fred
Leighton
LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200711050860126
11/5/07

 

E J
Landrigan
Inc. d/b/a
Verdura

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
11/15/07

 

 

 

SP Assignment to Brown Brothers
Harriman & Co.

 

 

 

 

 

 

UCC-1
#200804218159368
4/21/08

 

Buccellati,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200811246260324
11/24/08

 

Franck
Muller USA,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200902185160698
2/18/09

 

Backes &
Strauss, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200903185250540
3/18/09

 

Siegelson’s
Diamonds,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200903245264681
3/24/09

 

Lorraine E.
Schwartz,
Inc.

 

Consignment Transaction

 

23

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#200905078157976
5/7/09

 

Diamond in
the Rough,
LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#200906095528546
6/9/09

 

Illy Caffe
North
America

 

Equipment

 

 

 

 

 

 

UCC-1
#5235162 6
7/29/05

 

Irving Nelkin
& Co.

 

Debtor listed as Neiman Marcus Company (Inc.)
Consignment Transaction

 

 

 

 

 

 

UCC-3
6/25/09

 

 

 

Secured Party address change

 

 

 

 

 

 

UCC-3
6/25/09

 

 

 

Debtor name change to The Neiman
Marcus Group, Inc.

 

 

 

 

 

 

UCC-3
6/25/09

 

 

 

Amendment to delete additional Debtor,
Neiman-Marcus GP., Inc.

 

 

 

 

 

 

UCC-3
7/2/09

 

 

 

Collateral Restatement

 

 

 

 

 

 

UCC-1
#2008 1516093
5/01/08

 

Michael
Beaudry, Inc.

 

Consignment Transaction
Debtor listed as JGLM Corp. w/several
additional Debtors

 

 

 

 

 

 

UCC-3
5/19/08

 

 

 

Debtor name change to Neiman Marcus,
Inc. (was previously one of the additional
Debtors above)

 

 

 

 

 

 

UCC-1
#2008 3790415
11/12/08

 

Esmaru
Jewels Corp.

 

Consignment Transaction
Debtor listed as The Neiman Marcus
Group, Inc., Neiman Marcus, Inc. as
additional Debtor

 

 

 

 

 

 

UCC-1
#2009 0187457
1/20/09

 

The Other
Jewelry Co.
LLC

 

Consignment Transaction

 

 

TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC-1
#04-0048133780
11/14/03

 

Thomas
Reprographics,
Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#06-0017989090
5/25/06

 

Judith Ripka

 

Consignment Transaction

 

24

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#06-0017989101
5/25/06

 

Judith Ripka
Creations,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#06-0017989212
5/25/06

 

Judith Ripka
Creations,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08-0026988223
8/12/08

 

Martin
Kirschenbaum
Inc

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#09 0000515555
1/7/09

 

Doris Panos
Designs, Ltd.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#09 0006224659
3/4/09

 

Illy Caffe
North
Amercia

 

Equipment Lease

The Neiman
Marcus
Group, Inc.

 

DE

 

SOS

 

UCC-1
#1138569 4
10/12/01

 

Movado
Group, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
4/11/06

 

 

 

Continuation

 

 

 

 

 

 

UCC-1
#2067412 1
2/25/02

 

East
Continental
Gems, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
8/31/06

 

 

 

Continuation

 

 

 

 

 

 

UCC-1
#2105814 2
4/29/02

 

Premier Gem
Corporation

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
5/16/02

 

 

 

Collateral Restatement

 

 

 

 

 

 

UCC-3
3/1/07

 

 

 

Continuation

 

 

 

 

 

 

UCC-1
#3052992 8
1/31/03

 

M.A.P. LTD.

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
10/9/07

 

 

 

Secured Party address change and
continuation

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#3194252 6
7/3/03

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#3268068 7
10/2/03

 

IBM Credit
LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#3302016 4
11/10/03

 

IBM Credit
LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#3303457 9
11/12/03

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4044257 6
1/27/04

 

RBC 100
LLC d/b/a
Roberto Coin
Cento
Collection

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#4057530 0
2/23/04

 

IBM Credit
LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4092970 5
4/2/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4115893 2
4/26/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4145409 1
5/25/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4177165 0
6/25/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4194987 6
7/12/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4207420 3
7/23/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

26

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#4212134 3
7/28/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4238626 8
8/24/04

 

Canon
Financial
Services, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#4315169 5
11/8/04

 

M. Fabrikant
& Sons, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#4338824 8
12/2/04

 

SENO
Jewelry,
LLC/Ippolita

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#4352904 9
12/14/04

 

Louis Glick
Diamond
Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
6/15/09

 

 

 

Continuation

 

 

 

 

 

 

UCC-1
#5032663 8
1/29/05

 

IBM Credit
LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-3
1/5/07

 

 

 

SP Assignment to Bank of America
Leasing & Capital, LLC

 

 

 

 

 

 

UCC-3
1/11/07

 

 

 

SP address change

 

 

 

 

 

 

UCC-1
#5068633 8
3/3/05

 

Siegelson’s
Diamonds,
Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-3
10/23/08

 

 

 

SP address change

 

 

 

 

 

 

UCC-1
#5069340 9
2/23/05

 

CIT
Communications
Finance
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#5127395 3
4/15/05

 

Roberto
Coin, Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#5127813 5
4/26/05

 

IBM Credit
LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-3
1/5/07

 

 

 

SP Assignment to Bank of America
Leasing & Capital, LLC

 

 

 

 

 

 

UCC-3
1/11/07

 

 

 

SP address change to Banc of America
Leasing & Capital, LLC

 

 

 

 

 

 

UCC-1
#5128720 1
4/18/05

 

Roberto
Coin, Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#5137906 5
4/22/05

 

Roberto
Coin, Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#5138047 7
4/22/05

 

MB Financial
Bank, N.A.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#5210420 7
7/8/05

 

HSBC Bank
Nevada,
National
Association

 

All Assets under
Securitization Transfer Agreement

 

 

 

 

 

 

UCC-1
#5252450 3
8/15/05

 

Irwin
Business
Finance
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#5280534 0
9/02/05

 

Diatraco
Corp.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#5337352 0
10/28/05

 

Rosy Blue
Fine Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#5366139 5
11/18/05

 

MB Financial
Bank, N.A.

 

Equipment Lease
Assigned to MB by Relational, LLC

 

 

 

 

 

 

UCC-1
#6020880 1
1/19/06

 

Relational,
LLC

 

Equipment Lease

 

28

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-3
1/27/06

 

 

 

SP Assignment to MB Financial Bank, N.A.

 

 

 

 

 

 

UCC-1
#6053824 9
2/14/06

 

CIT
Communications
Finance
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#6171852 7
5/22/06

 

CIT
Technologies
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-3
6/28/06

 

 

 

SP Assignment to Banc of America Leasing
& Capital, LLC

 

 

 

 

 

 

UCC-1
#6171856 8
5/22/06

 

CIT
Technologies
Corporation

 

Equipment Lease





 

 

 

 

 

UCC-3
12/27/06

 

 

 

SP Assignment to Banc of America Leasing
& Capital, LLC

 

 

 

 

 

 

UCC-1
#6241837 4
7/13/06

 

Fred
Leighton
LLC

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#6278765 3
8/7/06

 

CIT
Technologies
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-3
9/5/06

 

 

 

SP Assignment to Banc of America Leasing
& Capital, LLC

 

 

 

 

 

 

UCC-1
#6359634 3
10/17/06

 

E.J.
Landrigan
Inc. d/b/a
Verdura

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-3
10/20/06

 

 

 

SP Assignment to Brown Brothers
Harriman & Co.

 

 

 

 

 

 

UCC-1
#6366087 5
10/20/06

 

Canon
Financial
Services

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 0272947
1/22/07

 

Cusp LLC

 

Trademark, goodwill and USPTO
registration

 

29

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#2007 2414190
6/26/07

 

TCF
Equipment
Finance, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 2439700
6/27/07

 

CIT
Technologies
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-3
3/18/08

 

 

 

SP Assignment to Banc of America Leasing
& Capital, LLC

 

 

 

 

 

 

UCC-3
8/4/08

 

 

 

SP Assignment to Macquarie Equipment
Finance, LLC

 

 

 

 

 

 

UCC-1
#2007 3310405
8/30/07

 

Leasenet
Group, LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 3339313
8/31/07

 

Canon
Financial
Services

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 3470993
9/13/07

 

CIT
Technologies
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 3471322
9/13/07

 

Banc of
America
Leasing &
Capital, LLC

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2007 4082995
10/26/07

 

LV
Associates,
LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 0676161
2/25/08

 

Canon
Financial
Services

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2008 0695211
2/22/08

 

Assael
International
Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 0712297
2/25/08

 

J.R. Gold
Design, Ltd.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

30

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#2008 0824233
3/7/08

 

Canon
Financial
Services

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#2008 1625662
5/9/08

 

Michael
Beaudry, Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 2403309
7/14/08

 

Buccellati,
Inc.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 3473921
10/14/08

 

Jewels by
Star Ltd.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 3583570
10/23/08

 

Gumachian
Fils, Ltd.

 

Delivery of Jewelry Pursuant to
Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 3690045
11/3/08

 

Harry
Winston, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 3790415
11/12/08

 

Emsaru
Jewels Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 3942040
11/25/08

 

Paul Fisher,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 4086946
12/9/08

 

CI & AO
Metal
Industries
Ltd d/b/a
Yvel, an
Israeli
Company

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2008 4293666
12/29/08

 

Matsui Pearl
Corporation

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
2/26/09

 

 

 

Debtor Name Change to The Neiman
Marcus Group, Inc.

 

 

 

 

 

 

UCC-3
2/26/09

 

 

 

Collateral Restatement

 

31

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#2008 4313860
12/19/08

 

Somerset
Manufacturers
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0289949
1/28/09

 

Italian
Jewelry of
America, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0320504
1/30/09

 

Gurhan New
York Inc

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0357894
1/22/09

 

Bayco Gem
Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0395878
2/5/09

 

Temple St
Clair LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0526993
2/18/09

 

Norman
Silverman
Diamonds, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0706736
3/5/09

 

Roberto
Coin, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0706751
3/5/09

 

Eclat Jewels,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0706801
3/5/09

 

E. Lee
Martin, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0713435
3/6/09

 

Leiber Fine
Jewelry

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0832128
3/16/09

 

Jonathan
Doppelt, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0832144
3/16/09

 

A. Doppelt
Company,
Inc.

 

Consignment Transaction

 

32

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#2009 0861432
3/18/09

 

Semi Gems,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0904042
3/20/09

 

Alexander
Primak
Jewelry, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0924743
3/24/09

 

Lorraine E.
Schwartz,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0957073
3/25/09

 

Bhasin
Enterprises,
Inc. d/b/a
COOMI

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 0958170
3/26/09

 

Durland Co.,
Inc.

 

Inventory

 

 

 

 

 

 

UCC-1
#2009 0971223
3/26/09

 

Chopard
USA Ltd.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1109104
4/7/09

 

WINC
Creations

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1111936
4/7/09

 

N. Gogolick
& Son Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1220018
4/9/09

 

Golconda
LLC d/b/a
Tepedino

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1225124
4/13/09

 

Oscar
Heyman &
Brothers, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1309001
4/24/09

 

Christian Tse
Corporation

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1356622
4/29/09

 

Elizabeth
Locke, dba
Elizabeth
Locke Jewels

 

Consignment Transaction

 

33

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#2009 1405528
5/4/09

 

Di Modolo
International,
LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1435731
5/6/09

 

Elizabeth
Blair, Ltd.,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1525283
5/7/09

 

M. Chalom &
Son, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1533683
5/7/09

 

MAIDI Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1587499
5/19/09

 

Gordon J.
Bares, Inc.

 

Inventory

 

 

 

 

 

 

UCC-1
#2009 1590931
5/19/09

 

A.S.
International
Trading
Corp.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1603908
5/20/09

 

Mellika Co.
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#2009 1777835
6/04/09

 

Muse
Imports Ltd.

 

Consignment Transaction

 

 

TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC-1
#04-0053714004
1/12/04

 

RBC 100
LLC d/b/a
Roberto Coin
Cento
Collection

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#05-0039767047
12/30/05

 

CIT
Communications
Finance
Corporation

 

Equipment Lease

 

34

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#06-0001581748
1/17/06

 

CIT
Communications
Finance
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-3
1/20/06

 

 

 

Amendment adding collateral

 

 

 

 

 

 

UCC-1
#06 0023706872
7/13/06

 

Fred
Leighton
LLC

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08-0007721146
3/4/08

 

Hirsch
International
Corporation

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#08 0037641211
11/20/08

 

Franck
Muller USA,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08 0037641322
11/20/08

 

Pierre Kunz
USA, Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08 0037641433
11/20/08

 

Barthelay,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08 0038035724
11/25/08

 

Paul Fisher,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

UCC-1
#08 0040010417
12/17/08

 

Barudan
America, Inc.

 

Equipment Lease

 

 

 

 

 

 

UCC-1
#08 0041194067
12/31/08

 

Matsui Pearl
Corporation

 

Consignment Transaction

 

 

 

 

 

 

UCC-3
2/26/09

 

 

 

Amendment to restate collateral

 

 

 

 

 

 

UCC-1
#09 0002231996
1/23/09

 

J.B.
International

 

Diamonds and diamond jewelry

 

35

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

UCC-1
#09 0002692068
1/28/09

 

Italian
Jewelry of
America, Inc.

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09 0007747195
3/19/09

 

Elizabeth
Blair, Ltd.,
Inc.

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09 0007849481
3/20/09

 

Cynthia
Bach, Inc.

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09 0008490828
3/26/09

 

Chopard
USA Ltd.

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09 0011725196
4/24/09

 

Christian Tse
Corporation

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09
0013158522
5/8/09

 

Sal Praschnik
Inc.

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09
0013628827
5/13/09

 

Paul Morelli
Design, Inc

 

Consignment Transaction

 

 

 

 

 

 

 

UCC-1
#09
0014215880
5/19/09

 

Gordon J.
Bares, Inc.

 

Inventory

 

 

 

 

 

 

 

UCC-1
#09
0014228632
5/19/09

 

Durland Co.,
Inc.

 

Inventory

 

 

 

 

 

 

 

UCC-1
#09
0014338886
5/20/09

 

Mellika Co.
Inc.

 

Consignment Transaction

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

Existing Investments

 

Credit Agreement dated October 3, 2005 for a five-year term between the Company
and Helen Lambert, an individual, Lambert & Associates Limited (formerly Minmar
(715) Limited) and related companies (collectively, “Lambert”) in connection
with the renewal of the foreign buying office arrangement with Actis Grande
Associates.  This agreement is secured by the assets and stock of Lambert,
including the Foreign Buying Office Agreement (“FBOA”) with the Company. The
total original amount of the original loan was approximately 1.1 million euros,
upon which interest accrues at a floating prime rate. Repayment of the loan
extended to Lambert pursuant to the Credit Agreement occurs through reductions
in the management fees paid to Lambert by the Company under the FBOA.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

Specified Asset Sales

 

Name

 

Date

 

Gurwitch Products, L.L.C.

 

July 27, 2006

 

 

 

 

 

Kate Spade LLC

 

December 13, 2006

 

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

Transactions with Affiliates

 

NM Nevada Trust is a Massachusetts business trust established on December 30,
1996.  The trustee is NM Financial Services, Inc. NM Nevada Trust is owned by
the Company (90%) and Bergdorf Goodman, Inc. (10%) and was established for the
purpose of holding the consolidated group’s intangible assets, such as the
trademarks, trade names, etc. Inter-company agreements and notes are in place
establishing the royalty charges and related interest to the Company, Bergdorf
Goodman, Inc. and BergdorfGoodman.com, LLC.

 

NMGP, LLC is a Virginia limited liability corporation established on April 21,
2003.  It is a wholly owned subsidiary of the Company, and was established for
the purpose of holding and managing the gift card liabilities of the Company and
Bergdorf Goodman, Inc. Inter-company agreements are in place for the services
provided between NMPG, LLC and the Company.

 

Quality Call Care Solutions, Inc. (QCCS) is a Canadian Company organized for the
purpose of operating a call center in Edmonton, Ontario. Inter-company
agreements are in place for the services provided by QCCS to the Company,
Bergdorf Goodman, Inc. and BergdorfGoodman.com, LLC.

 

BergdorfGoodman.com, LLC (BG.com) is a Delaware limited liability company formed
for the purpose of operating a website, BergdorfGoodman.com, selling merchandise
under the Bergdorf Goodman trademark. Inter-company employment and management
services agreements are in place between BG.com and the Company.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

Existing Restrictions

 

Restrictions and conditions under the Existing Notes

 

Restrictions and conditions under the Senior Secured Term Loan Facility

 

Restrictions and conditions under the 2028 Debentures

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 9.01

 

The Company’s Website for Electronic Delivery

 

www.neimanmarcusgroup.com

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s)

 

 

 

 

4.

Agent:

Bank of America, N.A., as the administrative agent and a co-collateral agent
under the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)   Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of July 15, 2009, among The Neiman Marcus
Group, Inc., a Delaware corporation (the “Company”), Neiman Marcus, Inc., a
Delaware corporation (“Holdings”), each subsidiary of the Company from time to
time party thereto, the Lenders parties thereto, Bank of America, N.A. (“BANA”),
as administrative agent for the Lenders thereunder (the “Agent”) and BANA and
Wells Fargo Retail Finance, LLC, as co-collateral agents (the “Co-Collateral
Agents”).

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans

 

Amount of
Commitment/Loans Assigned

 

CUSIP

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

 

7.        Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)                                  If to Assignee, to the following address
(or to such other address as Assignee may designate from time to time):

 

 

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

ABA No.

 

Account No.

 

--------------------------------------------------------------------------------


 

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

Effective Date:                                     , 20       [TO BE INSERTED
BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

by:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ISSUING BANK],(2) as Issuing Bank

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ISSUING BANK], as Issuing Bank

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:](3)

 

 

 

[THE NEIMAN MARCUS GROUP, INC.]

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)          Pursuant to Section 9.04, each Issuing Bank is required to consent
to an assignment under the Credit Agreement.

 

(3)          To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 


1.1.  ASSIGNOR.  THE ASSIGNOR (A) REPRESENTS AND WARRANTS THAT (I) IT IS THE
LEGAL AND BENEFICIAL OWNER OF THE ASSIGNED INTEREST, (II) THE ASSIGNED INTEREST
IS FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE OR OTHER ADVERSE CLAIM, (III) ITS
COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS REVOLVING LOANS, IN EACH CASE
WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE,
ARE AS SET FORTH HEREIN, AND (IV) IT HAS FULL POWER AND AUTHORITY, AND HAS TAKEN
ALL ACTION NECESSARY, TO EXECUTE AND DELIVER THIS ASSIGNMENT AND ASSUMPTION AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; AND (B) ASSUMES NO
RESPONSIBILITY WITH RESPECT TO (I) ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
(II) THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF THE LOAN DOCUMENTS OR ANY COLLATERAL THEREUNDER, (III) THE FINANCIAL
CONDITION OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER
PERSON OBLIGATED IN RESPECT OF ANY LOAN DOCUMENT OR (IV) THE PERFORMANCE OR
OBSERVANCE BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER
PERSON OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER ANY LOAN DOCUMENT.


 


1.2.  ASSIGNEE.  THE ASSIGNEE (A) REPRESENTS AND WARRANTS THAT (I) IT IS AN
ELIGIBLE ASSIGNEE AND HAS FULL POWER AND AUTHORITY, AND HAS TAKEN ALL ACTION
NECESSARY, TO EXECUTE AND DELIVER THIS ASSIGNMENT AND ASSUMPTION AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO BECOME A LENDER UNDER THE
CREDIT AGREEMENT, (II) IT SATISFIES THE REQUIREMENTS, IF ANY, SPECIFIED IN THE
CREDIT AGREEMENT THAT ARE REQUIRED TO BE SATISFIED BY IT IN ORDER TO ACQUIRE THE
ASSIGNED INTEREST AND BECOME A LENDER, (III) FROM AND AFTER THE EFFECTIVE DATE,
IT SHALL BE BOUND BY THE PROVISIONS OF THE CREDIT AGREEMENT AS A LENDER
THEREUNDER AND, TO THE EXTENT OF THE ASSIGNED INTEREST, SHALL HAVE THE
OBLIGATIONS OF A LENDER THEREUNDER, (IV) IT HAS RECEIVED A COPY OF THE CREDIT
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED
TO IN SECTION 3.04(A) OR DELIVERED PURSUANT TO SECTION 5.01 THEREOF, AS
APPLICABLE, AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
ASSIGNMENT AND ASSUMPTION AND TO PURCHASE THE ASSIGNED INTEREST ON THE BASIS OF
WHICH IT HAS MADE SUCH ANALYSIS AND DECISION INDEPENDENTLY AND WITHOUT RELIANCE
ON THE AGENT OR ANY OTHER LENDER, AND (V) IF IT IS A FOREIGN LENDER, ATTACHED TO
THE ASSIGNMENT AND ASSUMPTION IS ANY DOCUMENTATION REQUIRED TO BE DELIVERED BY
IT PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT, DULY COMPLETED AND EXECUTED BY
THE ASSIGNEE; AND (B) AGREES THAT (I) IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE ON THE AGENT, THE ASSIGNOR OR ANY OTHER LENDER, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE LOAN
DOCUMENTS, (II) IT APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THE CREDIT AGREEMENT AS ARE DELEGATED
TO THE AGENT, BY THE TERMS THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO, AND (III) IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL
OF THE OBLIGATIONS WHICH BY THE TERMS OF THE LOAN DOCUMENTS ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER.


 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and

 

--------------------------------------------------------------------------------


 

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
construed in accordance with and governed by the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
BORROWING BASE CERTIFICATE

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Neiman Marcus, Inc.

Form of Borrowing Base Certificate

For the Period Ended               

(Dollar amount in thousands)

 

 

 

  Date:

 

 

 

 

 

 

Ending Stock Ledger Inventory

As of:

$

—

 

 

 

 

 

Plus:

 

 

 

Inventory received but not recorded in Stock Ledger

 

$

—

 

 

 

 

 

Less:

 

 

 

Consignment

 

$

—

 

Slow Moving, Obsolete, Unmerchantable, Defective

 

$

—

 

Returns, WIP, Raw Materials, Packaging, Shipping

 

$

—

 

Not located in U.S. or In-transit

 

$

—

 

Located at Leased Locations without CAA

 

$

—

 

Located with Third party

 

$

—

 

Shrink (in excess of Company’s current retail stock ledger)

 

$

—

 

Other

 

$

—

 

 

 

 

 

Net Eligible Inventory

 

$

—

 

 

 

 

 

NOLV (90.2% Jan-Sept; 94.9% Oct-Dec)

 

90.20

%

Advance Rate (lesser of 80% of Eligible Inventory or 85% of NOLV)

 

76.67

%

 

 

 

 

Inventory Availability

 

$

—

 

 

 

 

 

Credit Card Processor Accounts

 

$

—

 

Ineligibles

 

$

—

 

Eligible Accounts

 

$

—

 

 

 

 

 

Advance Rate

 

85

%

 

 

 

 

Eligible Account Availability

 

$

—

 

 

 

 

 

Borrowing Base before Availability Reserves

 

$

—

 

 

 

 

 

Availability Reserves

 

 

 

Gift Card Liability (50%)

 

$

—

 

Merchandise Credits (50%)

 

$

—

 

Customer Deposits (100%)

 

$

—

 

Customer Rewards Program (50%)

 

$

—

 

Undelivered Sales (100%)

 

$

—

 

Landlord Lien (two months rent PA, VA, WA, DE, DC)

 

$

—

 

 

 

 

 

Borrowing Base

 

$

—

 

 

1

--------------------------------------------------------------------------------


 

Neiman Marcus, Inc.

 

 

Date:

 

 

 

 

 

 

Availability Calculation

 

 

 

 

 

 

 

Beginning Principal Balance

 

 

 

 

 

 

 

Add prior days advance

 

 

 

Add fees charged today

 

 

 

 

 

 

 

Less prior day’s pay down

 

 

 

 

 

 

 

Ending principal

 

$

—

 

 

 

 

 

Add Letters of Credit

 

$

0

 

Commercial L/C

 

 

 

Standby L/C

 

 

 

 

 

 

 

Total liability prior to request

 

$

0

 

(a) Revolving Commitment

 

 

 

(b) Borrowing Base

 

 

 

Not to exceed (lower of a or b)

$

—

 

 

 

 

 

 

 

 

Availability prior to today’s request

 

$

—

 

 

 

 

 

Advance Request

 

 

 

 

 

 

 

Availability after today’s request

 

$

—

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement dated as of July [     ], 2009 (the
“Credit Agreement”), among The Neiman Marcus Group, Inc. (the “Company”), Neiman
Marcus, Inc., each subsidiary of the Company party thereto, the financial
institutions listed therein as Lenders, Bank of America, N.A., as administrative
agent (“BANA” or the “Agent”) and BANA and Wells Fargo Retail Finance, LLC as
Co-Collateral Agents, the Company is executing and delivering to Agent this
Borrowing Base Certificate accompanied by such supporting data as the Agent has
requested in accordance with the terms of the Credit Agreement (collectively
referred to as the “Certificate”).  The Company represents and warrants to Agent
that (i) this Certificate is true and correct in all material respects,
(ii) this Certificate is based on information contained in the Company’s own
financial accounting records and (iii) the amounts set forth in this Certificate
are determined in accordance with the Credit Agreement.

 

Authorized Signer:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

To:                              The Lenders parties to the
Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of July 15, 2009, among The Neiman Marcus Group, Inc., a
Delaware corporation (the “Company”), Neiman Marcus, Inc., a Delaware
corporation (“Holdings”), each subsidiary of the Company from time to time party
thereto, the Lenders parties thereto, Bank of America, N.A. (“BANA”), as
administrative agent for the Lenders thereunder (the “Agent”) and BANA and Wells
Fargo Retail Finance, LLC, as co-collateral agents (the “Co-Collateral
Agents”).  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                                  of the
Company and a Financial Officer of the Company;

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose,
except as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default or Event of Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate and (ii) the disclosure set forth below
specifies the details of any such condition or event and any action taken or
proposed to be taken with respect thereto;

 

4.             No Loan Party (a) has changed (i) its name, (ii) the location of
its chief executive office or its principal place of business, (iii) its
organizational legal entity designation or jurisdiction of incorporation or
formation, or (iv) its Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation, or (b) has made an acquisition of any material property for which
additional filings or recordings are necessary to perfect and maintain the
Agent’s security interest therein, in each case, without having given the Agent
the notice required by Section 4.1 of the Security Agreement;

 

5.             [For annual or quarterly certificates, add:  Schedule I attached
hereto sets forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio (whether or not a Liquidity Event then exists) as of the end of the
accounting period covered by the attached financial statements;]

 

--------------------------------------------------------------------------------


 

6.             [For annual certificates, add:  Schedule II sets forth a list of
names of all Immaterial Subsidiaries, each Subsidiary set forth on Schedule II
individually qualifies as an Immaterial Subsidiary and all Domestic Subsidiaries
listed as Immaterial Subsidiaries in the aggregate comprise less than 5% of
consolidated total assets of the Company and the Subsidiaries at the end of the
accounting period covered by the attached financial statements and represented
(on a contribution basis) less than 5% of EBITDA for such period;]

 

7.             [For annual certificates, add:  Schedule III sets forth a list of
names of all Unrestricted Subsidiaries and each Subsidiary set forth on Schedule
III individually qualifies as an Unrestricted Subsidiary;]

 

8.             [For annual and quarterly certificates, add:  Schedule IV hereto
sets forth the computations necessary to determine the Applicable Rate
commencing on the Business Day this certificate is delivered;]

 

9.             [For quarterly certificates, add:  Schedule V sets forth a list
of Permitted Acquisitions consummated during the preceding fiscal quarter, each
described in reasonable detail.]

 

The description below sets forth the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of                             ,
20      .

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

by:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Calculations of the Company’s
Fixed Charge Coverage Ratio

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Immaterial Subsidiaries

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Unrestricted Subsidiaries

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Company’s Applicable Rate Calculation

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Permitted Acquisitions

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]
JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                         ,
        , 20    , is entered into between
                                                      , a
                               (the “New Subsidiary”) and BANK OF AMERICA, N.A.,
as Agent, under that certain Credit Agreement dated as of July 15, 2009, among
The Neiman Marcus Group, Inc., a Delaware corporation (the “Company”), Neiman
Marcus, Inc., a Delaware corporation (“Holdings”), each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, Bank of
America, N.A. (“BANA”), as administrative agent for the Lenders thereunder (the
“Agent”) and BANA and Wells Fargo Retail Finance, LLC, as co-collateral agents
(the “Co-Collateral Agents”).  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

 

1.             The New Subsidiary  hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Subsidiary will be deemed to
be a Loan Party under the Credit Agreement and a [Borrower and] Loan Guarantor
for all purposes of the Credit Agreement and shall have all of the obligations
of a Loan Party and a [Borrower and] Loan Guarantor thereunder as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement (to the extent made or deemed made on or
after the effective date hereof), (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement, [and] (c) [all of the terms and
conditions set forth in the Credit Agreement to the same extent as each of the
other Borrowers as if it had been a party thereto as a Borrower and does hereby
assume each of the obligations imposed upon a Borrower under the Credit
Agreement, and (d)] all of the guaranty obligations set forth in Article X of
the Credit Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.09 of the Credit Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the Agent
and the Lenders, the prompt payment of the Guaranteed Obligations in full when
due (whether at stated maturity, upon acceleration or otherwise) to the extent
of and in accordance with Article X of the Credit Agreement.

 

2.             If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Agent in
accordance with the Credit Agreement.

 

3.             The New Subsidiary hereby agrees that each reference in the
Credit Agreement to a [“Borrower” and]             “Loan Guarantor” shall also
mean and be a reference to the New Subsidiary.

 

--------------------------------------------------------------------------------


 

4.             The New Subsidiary hereby waives acceptance by the Agent and the
Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

5.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

 

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
LETTER OF CREDIT REQUEST

 

[Applicable Issuing Bank],(1) 
as Issuing Bank

 

Attention:

[Name]

 

[Address]

 

Fax: [·]

 

 

with a copy to:

Bank of America, N.A.,

 

as Agent for the Lenders referred to below,

 

 

Attention:

[Name]

 

[                        ]

 

Fax:  [·]

 

[Date]

 

Ladies and Gentlemen:

 

We hereby request that [·](2), as an Issuing Bank, in its individual capacity,
issue a [Standby][Commercial] Letter of Credit on [·](3), which Letter of Credit
shall be denominated in United States Dollars, shall be in the aggregate amount
of [·](4) and shall be for the account of [·](5).  For the purposes of this
Letter of Credit Request, unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement dated as of July [   ], 2009,
among The Neiman Marcus Group, Inc., a Delaware corporation (the “Company”),
Neiman Marcus, Inc., a Delaware corporation (“Holdings”), each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, Bank of
America, N.A. (“BANA”), as administrative agent for the Lenders thereunder (the
“Agent”) and BANA and Wells Fargo Retail Finance, LLC, as co-collateral agents
(the “Co-Collateral Agents”), shall have the respective meaning assigned to such
terms in the Credit Agreement.  The beneficiary of the requested Letter of
Credit is [·](6), and such Letter of Credit will be in support of [·](7) and
will have a stated expiration date of [·](8).

 

--------------------------------------------------------------------------------

(1)

Insert name and address of the applicable Issuing Bank.

(2)

Insert name of the applicable Issuing Bank.

(3)

Insert date of issuance, which must be a Business Day.

(4)

Insert aggregate initial amount of the Letter of Credit.

(5)

Insert name of account party, which must be the Company or, so long as the
Company is a joint and several co-applicant, a subsidiary of the Company.

(6)

Insert name and address of beneficiary.

(7)

Insert brief description of obligation(s) to be supported by the Letter of
Credit.

(8)

Date may not be later than the date referred to in Section 2.06(c) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

 

[THE NEIMAN MARCUS GROUP, INC.]

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]
BORROWING REQUEST

 

Bank of America, N.A.,
as Agent for the Lenders referred to below,

[                       ]

 

Attention:  [·]

 

[Date](1)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of July 15, 2009, among The
Neiman Marcus Group, Inc., a Delaware corporation (the “Company”), Neiman
Marcus, Inc., a Delaware corporation (“Holdings”), each subsidiary of the
Company from time to time party thereto, Bank of America, N.A. (“BANA”), as
administrative agent for the Lenders thereunder (the “Agent”) and BANA and Wells
Fargo Retail Finance, LLC, as co-collateral agents (the “Co-Collateral Agents”)
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein with the
same meanings.

 

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)

 

Date of Borrowing
(which shall be a Business Day)

 

 

 

 

 

 

 

(B)

 

Principal Amount of Borrowing(2)

 

 

 

 

 

 

 

(C)

 

Type of Borrowing(3)

 

 

 

--------------------------------------------------------------------------------

(1)          Must be notified in writing or by telephone (with such telephonic
notification to be confirmed promptly in writing) (i) in the case of a LIBOR
Rate Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days (or, in the case of a LIBOR Rate Borrowing to be made on
the Closing Date, two (2) Business Days) before the date of the proposed
Borrowing or (ii) in the case of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the date of the proposed Borrowing.

(2)          Not less than an aggregate principal amount as indicated in
Section 2.02(c) and in an integral multiple as indicated therein.

(3)          Specify a LIBOR Rate Borrowing or an ABR Borrowing.

 

--------------------------------------------------------------------------------


 

(D)

 

Interest Period and the last day thereof (4)

 

 

 

 

 

 

 

(E)

 

Account Number and Location

 

 

 

 

[THE NEIMAN MARCUS GROUP, INC.]

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)          The initial Interest Period applicable to a LIBOR Rate Borrowing
shall be subject to the definition of “Interest Period”.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]
REVOLVING PROMISSORY NOTE

 

$[        ]

 

New York, New York

 

 

[·], 200[·]

 

FOR VALUE RECEIVED, the undersigned, THE NEIMAN MARCUS GROUP, INC., a Delaware
corporation (the “Company” and “Borrower Agent”) and the certain Domestic
Subsidiaries of the Company that are borrowers pursuant to Section 5.11(a) of
the Credit Agreement (collectively, the “Borrowers”), hereby promises to pay to
[    ] (the “Lender”) or its registered assigns, at the office of Bank of
America, N.A. (the “Agent”) at [                          ], on the dates and in
the amounts set forth in the Credit Agreement dated as of July 15, 2009 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Neiman Marcus Group, Inc., a Delaware corporation
(the “Company”), Neiman Marcus, Inc., a Delaware corporation (“Holdings”), each
subsidiary of the Company from time to time party thereto,  the Lenders parties
thereto, Bank of America, N.A. (“BANA”), as administrative agent for the Lenders
thereunder (the “Agent”) and BANA and Wells Fargo Retail Finance, LLC, as
co-collateral agents (the “Co-Collateral Agents”), in lawful money of the United
States of America in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrowers pursuant to
the Credit Agreement and to pay interest from the date of such Revolving Loans
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on the dates provided in
the Credit Agreement.  Terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement.  This promissory
note is issued pursuant to and evidences Revolving Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers.  The Credit
Agreement contains provisions for acceleration of the maturity of this
promissory note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this promissory note is hereby authorized by Borrowers to record
on a schedule annexed to this promissory note (or on a supplemental schedule)
the amounts owing with respect to Revolving Loans, and the payment thereof. 
Failure to make any notation, however, shall not affect the rights of the holder
of this promissory note or any obligations of Borrowers hereunder or under any
other Loan Documents.

 

Time is of the essence of this promissory note.  Each Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.  Borrowers jointly and severally agree to

 

--------------------------------------------------------------------------------


 

pay, and to save the holder of this promissory note harmless against, any
liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this promissory note is collected by
or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this promissory note, such excess shall
be returned to Borrowers or credited as a payment of principal, in accordance
with the Credit Agreement.  It is the intent hereof that Borrowers not pay or
contract to pay, and that holder of this promissory note not receive or contract
to receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be paid by Borrowers under applicable law.

 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

 

THE NEIMAN MARCUS GROUP, INC., as a Borrower

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                  ],

 

as a Borrower

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
INCREMENTAL TERM PROMISSORY NOTE

 

$[        ]

 

New York, New York

 

 

[·], 20[·]

 

FOR VALUE RECEIVED, the undersigned, THE NEIMAN MARCUS GROUP, INC., a Delaware
corporation (the “Company” and “Borrower Agent”) and the certain Domestic
Subsidiaries of the Company that are borrowers pursuant to Section 5.11(a) of
the Credit Agreement (collectively, the “Borrowers”), hereby promises to pay to
[    ] (the “Lender”) or its registered assigns, at the office of Bank of
America, N.A. (the “Agent”) at [                          ], on the dates and in
the amounts set forth in the Credit Agreement dated as of July 15, 2009 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Neiman Marcus Group, Inc., a Delaware corporation
(the “Company”), Neiman Marcus, Inc., a Delaware corporation (“Holdings”), each
subsidiary of the Company from time to time party thereto, the Lenders parties
thereto, Bank of America, N.A. (“BANA”), as administrative agent for the Lenders
thereunder (the “Agent”) and BANA and Wells Fargo Retail Finance, LLC, as
co-collateral agents (the “Co-Collateral Agents”), in lawful money of the United
States of America in immediately available funds, the aggregate unpaid principal
amount of all Incremental Term Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement and to pay interest from the date of such
Incremental Term Loans on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement.  Terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement.  This promissory
note is issued pursuant to and evidences Lender’s Incremental Term Loans under
the Credit Agreement, to which reference is made for a statement of the rights
and obligations of Lender and the duties and obligations of Borrowers.  The
Credit Agreement contains provisions for acceleration of the maturity of this
promissory note upon the happening of certain stated events, and for the
prepayment of amounts upon specified terms and conditions.

 

The holder of this promissory note is hereby authorized by Borrowers to record
on a schedule annexed to this promissory note (or on a supplemental schedule)
the amounts owing with respect to the Incremental Term Loans, including payments
thereon.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.

 

Time is of the essence of this promissory note.  Each Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any

 

--------------------------------------------------------------------------------


 

releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity. 
Borrowers jointly and severally agree to pay, and to save the holder of this
promissory note harmless against, any liability for the payment of all costs and
expenses (including without limitation reasonable attorneys’ fees) if this
promissory note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this promissory note, such excess shall
be returned to Borrowers or credited as a payment of principal, in accordance
with the Credit Agreement.  It is the intent hereof that Borrowers not pay or
contract to pay, and that holder of this promissory note not receive or contract
to receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be paid by Borrowers under applicable law.

 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

 

THE NEIMAN MARCUS GROUP, INC., as a Borrower

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                  ],

 

as a Borrower

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR Loans

 

Amount Converted to
ABR Loans

 

Amount of Principal of
ABR Loans Repaid

 

Amount of ABR Loans
Converted to LIBOR
Rate Loans

 

Unpaid Principal Balance of
ABR Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR RATE LOANS

 

Date

 

Amount of
LIBOR Rate
Loans

 

Amount
Converted to
LIBOR Rate
Loans

 

Interest Period
and Adjusted
LIBOR with
Respect Thereto

 

Amount of
Principal of
LIBOR Rate
Loans Repaid

 

Amount of LIBOR
Rate Loans
Converted to ABR
Loans

 

Unpaid
Principal
Balance of
LIBOR Rate
Loans

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------